

Exhibit 10.2








PURCHASE AND SALE AGREEMENT






by and between




VEGAS DEVELOPMENT LLC,
a Delaware limited liability company


as Seller




and




EASTSIDE CONVENTION CENTER, LLC,
a Delaware limited liability company


as Buyer




Clark County Assessor Parcel Numbers 162-16-410-060 through
162-16-410-089, inclusive, Clark County, Nevada


Effective Date: November 29, 2017












PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) made as of November 29, 2017
(the “Effective Date”) by and between VEGAS DEVELOPMENT LLC, a Delaware limited
liability company, having an office at 8329 W. Sunset Road, Suite 210, Las
Vegas, Nevada 89113 (“Seller”), and EASTSIDE CONVENTION CENTER, LLC, a Delaware
limited liability company, having an office at One Caesars Palace Drive, Las
Vegas, Nevada 89109 (“Buyer”).




W I T N E S S E T H:
WHEREAS, Seller desires to sell and convey and Buyer desires to purchase and
acquire all of the equity in the owner of that certain parcel of real property
and the buildings and other improvements, if any, constructed thereon, having
Clark County Assessor Parcel Numbers of 162-16-410-060 through 162-16-410-089,
inclusive, Clark County, Nevada, as more particularly bounded and described in
Exhibit A annexed hereto and made a part hereof.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein the parties hereto do hereby agree as follows:
ARTICLE 1
CERTAIN DEFINITIONS


SECTION 1.1.Definitions . In addition to terms defined elsewhere in this
Agreement, as used herein, the following terms shall have the following
meanings:


“Affiliate” shall mean with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Buildings” shall mean all buildings, structures and other improvements and
fixtures, if any, located on the Land on the Effective Date, collectively.
“Business Day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the State in which the Property is located. If any
period expires or action is to be taken on a day which is not a Business Day,
the time frame for the same shall be extended until the next Business Day.
“Buyer’s Warranties” shall mean, collectively, Buyer’s representations and
warranties set forth in Section 7.1.
“CEC” shall mean Caesars Entertainment Corporation, a Delaware corporation.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§9601 et seq., as amended by SARA (Superfund
Amendment and Reauthorization Act of 1986) and as the same may be further
amended from time to time.
“Clark County Real Estate Records” shall mean the Office of the County Recorder
of Clark County, Nevada.
“Closing” shall mean the closing of the Transaction.
“Closing Date” shall mean the Closing Date (as defined in the Other Land PSA).
“Closing Documents” shall mean all documents executed and delivered by Buyer or
Seller or their respective Affiliates as required by Section 6.2 and Section 6.3
or as otherwise executed and delivered by Buyer or Seller or their respective
Affiliates as part of Closing.
“Closing Period” shall mean the Closing Period (as defined in the Other Land
PSA).
“Contracts” shall mean all contracts and agreements, including brokerage
agreements, licensing agreements, marketing agreements, design contracts,
construction contracts, service and maintenance contracts and agreements,
relating to the Property, together with any extensions, renewals, replacements
or modifications of any of the foregoing; provided that the term “Contracts”
does not include Leases.
“Control” shall mean possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, partnership interests or any other
equity interests or by contract, and “Controlling” and “Controlled” shall have
meanings correlative thereto.
“Deed” shall have the meaning given in Section 6.2(a).
“Environmental Laws” shall mean any and all federal, state, municipal and local
laws, statutes, ordinances, rules, regulations, orders, decrees or judgments,
whether statutory or common law, as amended from time to time, now or hereafter
in effect, or promulgated, pertaining to the environment, public health and
safety and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and relevant provisions of the Occupational Safety and Health
Act.
“Environmental Reports” shall mean that certain Phase I Environmental Site
Assessment, prepared by EHS Support LLC, dated as of March, 2017.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“Escrow Agent” shall mean Fidelity National Title Insurance Company, Attn:
Frederic Glassman, E-Mail: fred.glassman@fnf.com, Fax: (212) 481-1325.



--------------------------------------------------------------------------------



“Fixtures” shall mean all equipment, machinery, fixtures and other items of
property, including all components thereof, that are now or hereafter (a)
located in or on, or used in connection with, and (b) permanently affixed to or
otherwise incorporated into the Land and/or the buildings and other improvements
located on the Land.
“Harrah’s New Property Owner” shall mean New Property Owner (as defined in the
Other Land PSA).
“Inspections” shall have the meaning given in Section 4.1.
“Intangible Property” shall mean, collectively, all intangible personal property
of Seller that in any way relates to the Property, including (i) any licenses,
permits and other written authorizations in effect as of the Closing Date with
respect to the Real Property, (ii) any guaranties and warranties in effect as of
the Closing Date with respect to any portion of the Real Property or the
Personal Property (collectively, “Warranties”), (iii) all rights in, to and
under, and all physical embodiments of, any architectural, mechanical,
electrical and structural plans, studies, drawings, specifications, surveys,
renderings and other technical descriptions that relate to the Property, and
(iv) any zoning or development rights that pertain solely to the Real Property
(collectively, “Development Rights”).
“Land” shall mean the real estate legally described in Exhibit A, together with
all easements, development rights and other rights appurtenant to the Land or
the buildings, structures or other improvements thereon, collectively.
“Laws” shall mean, collectively, all municipal, county, State or Federal
statutes, codes, ordinances, laws, rules or regulations.
“Leases” shall mean all leases, licenses and occupancy agreements of an interest
in the Real Property and all amendments, modifications, extensions and other
written agreements pertaining thereto but excluding any agreements or licenses
for third parties to use any portion of the Property that do not create an
interest in land and do not run with the land.
“Liabilities” shall mean, collectively, any and all conditions, losses, costs,
damages, claims, liabilities, expenses, demands or obligations of any kind or
nature whatsoever, including liabilities under the Americans with Disabilities
Act, CERCLA and RCRA, any state or local counterparts thereof, and any
regulations promulgated thereunder.
“Lien” shall mean any of the following to the extent it will be binding on Buyer
or New Property Owner after the Closing: any charge, claim, condition, equitable
interest, lien, option, pledge, security interest, right of first refusal, or
restriction or encumbrance of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
“Major Condemnation” shall have the meaning given in Section 10.1.
“Material Adverse Effect” shall mean a material adverse effect on (a) the value
of the Property, (b) Seller’s authority and/or ability to convey title to the
Property within the time or otherwise in accordance with the provisions of this
Agreement and/or (c) the use and/or operation of the Property as same is being
used and/or operated on the date hereof.
“Membership Interest Assignment and Assumption Agreement” shall have the meaning
given in Section 6.2(e).
“New Property Owner” shall mean a Delaware limited liability company that is (a)
duly formed by Seller no earlier than the day preceding the Closing Period
pursuant to a certificate of formation and operating agreement reasonably
acceptable to Buyer and (b) the sole managing member of which is Seller.
“Non-CPLV Lease Amendment” shall mean that certain First Amendment to Lease
(Non-CPLV), by and among the “Landlord” entities listed therein, CEOC, LLC, a
Delaware limited liability company and the other “Tenant” entities listed
therein, in the form of Exhibit B hereto.
“Notice Date” shall have the meaning given in Section 10.1.
“Objection” shall have the meaning given in Section 3.1.
“Objection Notice” shall have the meaning given in Section 3.1.
“Ordinary Course” shall mean the course of day-to-day operations of the
Property, in a manner which does not materially and adversely vary from the
policies, practices and procedures in effect as of the Effective Date.
“Other Land Buyer” shall mean Claudine Property Owner LLC, a Delaware limited
liability company, which is an Affiliate of Seller.
“Other Land Property” shall mean the Property (as defined in the Other Land
PSA).
“Other Land PSA” shall mean that certain Purchase and Sale Agreement dated as of
the date hereof between Other Land Seller, as seller, and Other Land Buyer, as
purchaser, with respect to certain land in Las Vegas, Nevada.
“Other Land Seller” shall mean Harrah’s Las Vegas, LLC, a Nevada limited
liability company, which is an Affiliate of Buyer.
“Owner’s Title Policy” shall mean one (1) or more ALTA owner’s title insurance
policies in favor of New Property Owner issued by the Title Company in an
aggregate amount equal to the Purchase Price, insuring that fee title to the
Real Property is vested in New Property Owner subject only to the Permitted
Exceptions, together with a non-imputation endorsement in favor of New Property
Owner in the form of Exhibit C hereto.
“Permitted Exceptions” shall mean the following: (a) applicable zoning, building
and land use Laws, (b) such state of facts as would be disclosed by an accurate
land title survey or a physical inspection of the Property, provided same do not
render title uninsurable, do not restrict the current use of the Property and do
not have a material impact on the value of the Property, (c) the lien of real
estate taxes, assessments and other governmental charges or fees not yet due and
payable, and (d) the title exceptions reflected on Exhibit D hereto (but
excluding, in each case, any Required Removal Exceptions).
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.
“Personal Property” shall mean all tangible personal property that is in any way
related to the Real Property and that Seller owns or possesses, including any
such property that is located on the Real Property and used in the ownership,
operation and maintenance of the Real Property, including all books, records and
files of Seller relating to the Real Property.
“Proceedings” shall have the meaning given in Section 11.14.
“Prohibited Person” shall have the meaning given in Section 7.1(c).
“Property” shall mean, collectively, (a) the Real Property, (b) the Intangible
Property, and (c) the Personal Property.
“Purchase Price” shall have the meaning given in Article 2.
“Put-Call Agreement” shall mean that certain Put-Call Right Agreement, by and
among New Property Owner, Harrah’s New Property Owner and 3535 LV Newco, LLC, a
Delaware limited liability company, in the form of Exhibit E hereto.
“Put-Call Owner” shall mean, collectively, 3535 LV Newco, LLC, a Delaware
limited liability company and New Property Owner.
“Put-Call Owner Guaranty” shall mean a guaranty dated as of the Closing Date by
Net Lease Guarantor (as defined in the Other Land PSA), in favor of Harrah’s New
Property Owner.
“Put-Call VICI Guaranty” shall mean a guaranty dated as of the Closing Date by
VICI Properties 1 LLC, a Delaware limited liability company, in favor of
Put-Call Owner.
“RCRA” shall mean the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§§6901 et seq., as the same may be amended from time to time.
“Real Property” shall mean the Land, all Buildings, if any, the Development
Rights and any, to the extent constituting rights and privileges in real
property, rights and privileges pertaining thereto, collectively. For the
avoidance of doubt, the Real Property includes Seller’s ownership interest in
adjoining roadways, alleyways, strips, gores and the like appurtenant to the
real estate described above; all buildings, structures, Fixtures and
improvements of every kind that are, as of the date hereof (subject to the other
express provisions of this Agreement), located on or permanently affixed to the
Land or on the improvements that are located thereon, including, but not limited
to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits and
lines appurtenant to such buildings and structures.
“Remediation Contractor” shall have the meaning given in Section 8.7(b).
“Remediation Project” shall have the meaning given in Section 8.7(a).



--------------------------------------------------------------------------------



“Remove” with respect to any exception to title shall mean that Seller, at its
sole cost, removes such title exception of record and/or causes the Title
Company to omit the same from the Owner’s Title Policy at Closing; provided,
however, that Seller shall only be permitted to cause the Title Company to omit
from the Owner’s Title Policy (without removing the same of record) the
following title exceptions: mechanics’ and materialman’s liens for work, the
aggregate amount of which is no greater than Two Hundred Fifty Thousand Dollars
($250,000.00).
“Required Removal Exceptions” shall mean, collectively, (i) all mortgages, deeds
of trust, deeds to secure debt or other security documents recorded against or
otherwise secured by the Property or any portion thereof and related UCC filings
and assignment of leases and rents and other evidence of indebtedness secured by
the Property; (ii) liens or other encumbrances or title matters intentionally
created or consented to by Seller or its Affiliates after the date hereof (but
not including unrecorded mechanics’ or materialman’s liens); and (iii) the
following so long as they are (A) not Permitted Exceptions, (B) not caused by
the acts or omissions of Buyer, and (C) not consented to by Buyer: (1) judgments
against Seller or New Property Owner; and (2) liens (including mechanics’ and
materialmen’s liens for work) or other encumbrances or matters to the extent any
of them shall be in a readily determined monetary amount, but only (in the case
of (iii)) if the cost to remove such liens or encumbrances does not exceed One
Million Five Hundred Thousand Dollars ($1,500,000.00); provided, that any title
exception that existed prior to Seller’s acquisition of the Property shall not
constitute a Required Removal Exception.
“Seller’s Knowledge” or words of similar import shall refer to the current
actual knowledge (without any duty of investigation) of John Payne.
“Seller’s NPO Warranties” shall mean, collectively, Seller’s representations and
warranties set forth in Sections 7.2(l) and (m).
“Seller’s Warranties” shall mean, collectively, Seller’s representations and
warranties set forth in Section 7.2.
“Survival Period” shall have the meaning given in Section 7.3(a).
“Title Commitment” shall mean the Title Commitment from the Title Company
annexed to this Agreement as Exhibit F.
“Title Company” shall mean Fidelity National Title Insurance Company, Attn:
Frederic Glassman, E-Mail: fred.glassman@fnf.com, Fax: (212) 481-1325 and such
other nationally recognized title insurance company, if any, as Buyer shall
elect to act as co-insurers with Fidelity.
“Transaction” shall mean the transactions contemplated by this Agreement and the
Other Land PSA, collectively.
“Update” shall have the meaning given in Section 3.1.
“VICI” shall mean VICI Properties L.P., a Delaware limited partnership.
SECTION 1.2. Terms Generally. Definitions in this Agreement apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Articles, Sections, Schedules and
Exhibits shall be deemed to be references to Articles and Sections of, and
Schedules and Exhibits to, this Agreement unless the context shall otherwise
require. All references in this Agreement to “not to be unreasonably withheld”
or correlative usage, mean “not to be unreasonably withheld, delayed or
conditioned”. Any accounting term used but not defined herein shall have the
meaning assigned to it in accordance with GAAP. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation” unless such phrase already appears. The word “or” is not exclusive
and is synonymous with “and/or” unless it is preceded by the word “either”. The
terms “herein”, “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular section, paragraph or
subdivision.


ARTICLE 2
SALE OF PROPERTY


SECTION 2.1. Purchase Price. Subject to and upon the terms and conditions of
this Agreement and the Closing Documents, Seller agrees to sell and Buyer agrees
to purchase all of the Membership Interests (as defined below) in New Property
Owner, which New Property Owner will own the Property subject only to the
Permitted Exceptions. In consideration therefor, Buyer shall pay to Seller
Seventy Three Million Six Hundred Thousand and No/100 Dollars ($73,600,000.00)
(the “Purchase Price”). The Purchase Price shall be paid as set forth in this
Article 2.


SECTION 2.2. Cash at Closing. On the Closing Date, Buyer shall deposit or cause
to be deposited into escrow with the Escrow Agent an amount equal to the
Purchase Price, in immediately available funds as more particularly set forth in
Section 6.1. Such escrow shall be held and delivered by Escrow Agent in
accordance with the provisions of such Section 6.1.
ARTICLE 3
TITLE MATTERS


SECTION 3.1. Title Objections; Required Removal Exceptions. Buyer shall have the
right to have title updated, and shall provide to Seller any update to the Title
Commitment (as applicable, an “Update”) that Buyer obtains upon Buyer’s receipt
thereof. Buyer shall give Seller written notice (an “Objection Notice”) of any
exception to title to the Property in the Update that is not a Permitted
Exception and to which Buyer objects (an “Objection”). Seller shall have no
obligation to bring any action or proceeding, or to incur any expense or
liability, to Remove an Objection. If Seller elects to attempt to remedy any
Objection, then Seller shall notify Buyer in writing within two (2) Business
Days after Seller receives the Objection Notice, in which case Seller will
endeavor to remedy such Objection, but Seller will have no liability to Buyer if
Seller is unable or fails to remedy such Objection (unless such objection is a
Required Removal Exception). If Seller either is unable to convey title to the
Property in accordance with the provisions of this Agreement, or elects not to
remedy any Objection(s) which it may elect not to Remove, then Seller may so
notify Buyer in writing within two (2) Business Days after Seller receives the
Objection Notice referencing such Objection(s). If Buyer delivers an Objection
Notice to Seller, and (a) Seller does not notify Buyer within such two (2)
Business Day period that Seller will attempt to cure such Objection, or (b)
Seller notifies Buyer within such two (2) Business Day period that Seller will
not attempt to cure such Objection, then, Buyer shall have the right to elect,
by written notice to Seller given not later than the second (2nd) Business Day
after (a) the receipt by Buyer of notice from Seller that Seller will not cure
such Objection or (b) the second (2nd) Business Day after Seller received such
Objection Notice if Seller did not within such two (2) Business Day period elect
to cure such Objection, either (x) to accept such title as Seller is able to
convey, without any reduction of the Purchase Price or any credit or allowance
on account thereof or any other claim against Seller (in which case the
exception to which Buyer had raised an Objection and which Seller did not elect
to cure shall be deemed to be a Permitted Exception), or (y) to terminate this
Agreement. If Buyer delivers an Objection Notice to Seller, and Seller does not
notify Buyer within such two (2) Business Day period that Seller will attempt to
cure such Objection, then Seller shall be deemed to have elected not to remedy
such Objection(s). The Closing under this Agreement and under the Other Land PSA
shall be adjourned (but not beyond December 28, 2017) to permit such process to
be completed, and if such process shall be ongoing as of 11:59 p.m. on December
28, 2017 then this Agreement will automatically terminate without either party
having any liability (other than obligations that, pursuant to the express terms
hereof, survive termination hereof (for the avoidance of doubt, Seller’s failure
to Remove any exception that is not a Required Removal Exception shall be
neither a breach nor a default hereunder)) unless Buyer agrees to accept such
title as Seller is able to convey, without any reduction of the Purchase Price
or any credit or allowance on account thereof or any other claim against Seller.
If Buyer elects to terminate this Agreement pursuant to the preceding clause
(b), then this Agreement shall terminate and be deemed null, void and of no
further force or effect. Notwithstanding anything to the contrary contained
herein, Seller shall be required to Remove all Required Removal Exceptions at or
prior to Closing.


ARTICLE 4
ACCESS; AS-IS SALE
SECTION 4.1. Buyer’s Access to the Property.


(a)During the period between the Effective Date and the Closing Date, Buyer, at
its cost, may conduct such surveys and non-invasive investigations and
inspections of the Property (collectively “Inspections”) as Buyer elects in its
sole discretion and Seller, at reasonable times, shall provide reasonable access
to the Property to Buyer and Buyer’s consultants and other representatives for
such purpose. Buyer’s right to perform the Inspections shall be subject to and
will not unreasonably interfere with or disturb the rights of tenants, guests
and customers at the Property and the Inspections shall not unreasonably
interfere with the Seller’s business operations. Buyer and its agents,
contractors and consultants shall comply with Seller’s reasonable requests with
respect to the Inspections to minimize such interference. Buyer will cause each
of Buyer’s consultants that will be performing such tests and inspections (other
than purely visual inspections) to provide (as a condition to performing such
Inspections) proof of commercial general liability insurance on an occurrence
form with limits of not less than One Million Dollars ($1,000,000.00) per
occurrence and Five Million Dollars ($5,000,000.00) aggregate limit bodily
injury, death and property damage per occurrence shall be provided to Seller.


(b)Buyer hereby agrees to indemnify and hold harmless Seller from and against
any loss that Seller shall incur as the result of the acts of Buyer or Buyer's
representatives or consultants in conducting physical diligence with respect to
the Property, or, in the case of physical damage to the Property resulting from
such physical diligence, for the reasonable cost of repairing or restoring the
Property to substantially its condition immediately prior to such damage (unless
Buyer promptly shall cause such damage to be repaired or restored); provided,
however, (i) the foregoing indemnity and agreement to hold Seller harmless shall
not apply to, and Buyer shall not be liable or responsible for, (A) the
discovery of any fact or circumstance not caused by Buyer or its representatives
or consultants (except to the extent Buyer exacerbates such fact or
circumstance), (B) any pre-existing condition (except to the extent Buyer
exacerbates such pre-existing condition), or (C) the negligence or willful
misconduct of Seller, any of Seller’s Affiliates or any of their respective
agents, employees, consultants or representatives and (ii) in no event shall
Buyer be liable for any consequential, punitive or special damages; provided
that, for the avoidance of doubt, such waiver of consequential, punitive and
special damages shall not be deemed a waiver of damages that Seller is required
to pay to a party other than Seller or an Affiliate of Seller in respect of
consequential, punitive or special damages.
SECTION 4.2. As-Is Provision. Buyer acknowledges and agrees that:


(a)SUBJECT TO THE EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER OR
ANY AFFILIATE SET FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS TO BE
DELIVERED BY SELLER OR ANY AFFILIATE TO BUYER AT CLOSING, BUYER AGREES THAT:



--------------------------------------------------------------------------------



(i) BUYER SHALL ACCEPT THE MEMBERSHIP INTERESTS AND THE PROPERTY IN THEIR
PRESENT STATE AND CONDITION AND “AS-IS WITH ALL FAULTS”; (ii) SELLER SHALL NOT
BE OBLIGATED TO DO ANY RESTORATION, REPAIRS OR OTHER WORK OF ANY KIND OR NATURE
WHATSOEVER ON OR AFFECTING THE PROPERTY AND, SPECIFICALLY, BUT WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, SELLER SHALL NOT BE RESPONSIBLE FOR ANY WORK ON
OR IMPROVEMENT OF THE PROPERTY NECESSARY (x) TO CAUSE THE PROPERTY TO MEET ANY
APPLICABLE HAZARDOUS WASTE LAWS, (y) TO REPAIR, RETROFIT OR SUPPORT ANY PORTION
OF THE IMPROVEMENTS DUE TO THE SEISMIC OR STRUCTURAL INTEGRITY (OR ANY
DEFICIENCIES THEREIN) OF THE IMPROVEMENTS, OR (z) TO CURE ANY VIOLATIONS; AND
(iii) NO PATENT OR LATENT CONDITION AFFECTING THE PROPERTY IN ANY WAY, WHETHER
OR NOT KNOWN OR DISCOVERABLE OR DISCOVERED AFTER THE CLOSING DATE, SHALL AFFECT
BUYER’S OBLIGATION TO PURCHASE THE PROPERTY OR TO PERFORM ANY OTHER ACT
OTHERWISE TO BE PERFORMED BY BUYER UNDER THIS AGREEMENT, NOR SHALL ANY SUCH
CONDITION GIVE RISE TO ANY ACTION, PROCEEDING, CLAIM OR RIGHT OF DAMAGE OR
RESCISSION AGAINST SELLER, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS
AGREEMENT OR IN ANY CLOSING DOCUMENT.


(b)BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS TO BE DELIVERED BY SELLER OR ANY
AFFILIATE THEREOF TO BUYER AT CLOSING, NEITHER SELLER, NOR ANY OF ITS
AFFILIATES, NOR ANY OF ITS OR THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON
PURPORTING TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION,
WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO
THE PROPERTY OR THE BUSINESS OPERATIONS, WRITTEN OR ORAL, EXPRESS OR IMPLIED,
ARISING BY OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY
REPRESENTATION OR WARRANTY AS TO (I) THE CONDITION, SAFETY, QUANTITY, QUALITY,
USE (PRESENT OR PROPOSED), OCCUPANCY OR OPERATION OF THE PROPERTY, (II) THE
PAST, PRESENT OR FUTURE REVENUES OR EXPENSES WITH RESPECT TO THE PROPERTY OR THE
BUSINESS OPERATIONS, (III) THE COMPLIANCE OF THE PROPERTY OR THE BUSINESS
OPERATIONS WITH ANY ZONING REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990, (IV)
THE ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER DATA OR INFORMATION SET FORTH
IN ANY DOCUMENTATION OR OTHER INFORMATION PROVIDED TO BUYER WHICH WERE PREPARED
FOR OR ON BEHALF OF SELLER, OR (V) ANY OTHER MATTER RELATING TO SELLER, THE
PROPERTY OR THE BUSINESS.




ARTICLE 5
NO ADJUSTMENTS or PRORATIONS; CLOSING COSTS


SECTION 5.1. No Adjustments or Prorations of Income or Expenses.


(a)    There will be no adjustment or proration of income relating to the
Property, but there will be a proration of real estate taxes and assessments in
respect of the Property as of 11:59 p.m. on the day immediately preceding the
Closing Date, based on final, current bills for such real estate taxes and
assessments that have been issued for the Property as of the Closing Date.
Seller shall pay all installments of special assessments due and payable, or
attributable to the period, prior to the Closing Date, and Buyer shall pay all
installments of special assessments due and payable on, or attributable to the
period from and after, the Closing Date; provided, however, that if the owner of
the Property may elect to pay any special assessment over time, Seller may elect
to do so, which election shall be binding on Buyer.


SECTION 5.2. Closing Costs. Closing costs shall be allocated between Buyer and
Seller as follows:


(a)    Buyer shall pay the following closing costs: (i) all premiums and charges
of the Title Company for the Owner’s Title Policy (other than in respect of a
non-imputation endorsement, as set forth below), (ii) the cost of any surveys of
the Property obtained by Buyer, and any updates thereto, (iii) fifty percent
(50%) of (A) the cost of any non-imputation endorsement obtained by Buyer in
connection with the Transaction and (B) any escrow charges imposed by the Escrow
Agent and/or Title Company in connection with the Closing and (iv) all fees due
its attorneys and all costs of Buyer’s due diligence, including fees due its
consultants.
    
(b)    Seller shall pay the following closing costs: (i) all fees due its
attorneys, (ii) all costs incurred by Seller in connection with the Removal of
any Required Removal Exceptions or other title exceptions that Seller elects or
is required to remove and (iii) fifty percent (50%) of (A) the cost of any
non-imputation endorsement obtained by Buyer in connection with the Transaction
and (B) any escrow charges imposed by the Escrow Agent and/or Title Company in
connection with the Closing.


(c)     Survival. The provisions of this Section 5.2 shall survive Closing and
not be merged therein.




ARTICLE 6
CLOSING
SECTION 6.1. Closing Mechanics.


(a)    The parties shall conduct an escrow Closing through the Escrow Agent as
escrowee so that it will not be necessary for any party to attend Closing. The
escrow Closing shall be conducted in accordance with an escrow arrangement, and
pursuant to an escrow agreement, reasonably acceptable to Seller, Buyer and the
Escrow Agent (the “Escrow Arrangement”). The Closing shall occur during the
Closing Period in accordance with the provisions of subsection 6.1(b) hereof.


(b)    On the first (1st) day of the Closing Period, Seller shall cause New
Property Owner to be formed and then convey the Property to New Property Owner
pursuant to the Deed. On the Closing Date, provided all conditions precedent to
Seller’s obligations hereunder have been satisfied (or waived) in accordance
with Section 6.5, Seller shall assign and transfer all of the Membership
Interests to Buyer and provided all conditions precedent to Buyer’s obligations
hereunder have been satisfied (or waived) in accordance with Section 6.4, Buyer
agrees to pay the Purchase Price to Seller, in each case, in accordance with the
Escrow Arrangement. The Closing shall be adjourned as and when the Closing under
the Other Land PSA is adjourned, provided that in no event shall the Closing
Date be adjourned beyond December 28, 2017. Notwithstanding anything to the
contrary contained herein, it is expressly agreed to by Seller and Buyer that
TIME IS OF THE ESSENCE with respect to Seller’s and Buyer’s respective
obligations to consummate the Transaction on the Closing Date


(c)    The items to be delivered by Seller or Buyer in accordance with the terms
of Sections 6.2 or 6.3 (other than those pursuant to subsection 6.2(a)) shall be
delivered to Escrow Agent on the Closing Date.


SECTION 6.2. Seller’s Closing Deliveries. During the Closing Period, Seller
shall execute and deliver (or cause to be executed and delivered by its
Affiliates), and, have acknowledged, as applicable, the following and make such
payments as specified below (it being understood and agreed that the documents
referenced in subsection 6.2(a) shall be executed, delivered, acknowledged and
then recorded in the Clark County Real Estate Records on the first day of the
Closing Period (with an original, fully-executed counterpart thereof delivered
to Buyer on the Closing Date) and the other documents, materials and payments
shall be executed, delivered, acknowledged and paid, as applicable on the
Closing Date and in the case of the First Amendment to Memorandum of Lease
referenced in subsection 6.2(d), be submitted for recording in the Clark County
Real Estate Records):


(a)    Deed. A deed for the Property in the form of Exhibit G attached hereto
(the “Deed”), and the State of Nevada Declaration of Value, executed,
acknowledged and delivered by Seller and New Property Owner, as applicable,
conveying the Property to New Property Owner.


(b)    Evidence of Deed Recordation Etc. Reasonable evidence of the formation of
New Property Owner in Delaware, that New Property Owner is qualified to do
business and is in good standing in the State of Nevada, and that the Deed was
duly recorded in the Clark County Real Estate Records.


(c)    Put-Call Agreement. The Put-Call Agreement, executed and delivered by
Harrah’s New Property Owner.


(d)    Non-CPLV Lease Amendment. The Non-CPLV Lease Amendment, executed and
delivered by the “Landlord” entities listed therein, together with the duly
executed and acknowledged First Amendment to Memorandum of Lease in the form
attached as Exhibit A thereto.


(e)    Membership Interest Assignment and Assumption Agreement. An assignment
and assumption agreement with respect to all of the membership interests in New
Property Owner (the “Membership Interests”) in the form of Exhibit H attached
hereto (the “Membership Interest Assignment and Assumption Agreement”), executed
and delivered by Seller, pursuant to which Seller assigns and transfers all such
membership interests to Buyer.


(f)    Non-Foreign Status Affidavit. A non-foreign status affidavit in the form
of Exhibit I attached hereto, in compliance with Treasury Regulations Section
1.1445-2(b)(2) (the “FIRPTA Affidavit”), executed and delivered by Seller.


(g)     Evidence of Authority. Delivery by Seller of documentation to establish
to Buyer’s and the Title Company’s reasonable satisfaction the due authorization
of Seller’s and New Property Owner’s consummation of the Transaction, including
Seller’s execution of this Agreement and Seller’s, New Property Owner’s and
VICI’s execution of the Closing Documents required to be delivered by each such
party.


(h)    Title Affidavit, Non-Imputation Affidavit and Related Documents. An
owner’s affidavit in the form of Exhibit J-1 attached hereto, a non-imputation
affidavit in the form of Exhibit J-2 attached hereto, and such other documents,
certificates, indemnities and affidavits as may be otherwise agreed upon by
Seller and Buyer in each of their



--------------------------------------------------------------------------------



reasonable discretions and/or reasonably and customarily required by the Title
Company to consummate the Transaction, executed and delivered by Seller and New
Property Owner, as applicable.


(i)    Seller Costs. Seller shall cause costs required to be paid by Seller
under the provisions of this Agreement to be debited against the proceeds to
Seller on the Title Company’s settlement statement.


(j)    Certificate of Representations and Warranties. A certificate, dated as of
the Closing Date, in substantially the form attached hereto as Exhibit K,
executed and delivered by Seller, stating that the representations and
warranties of Seller contained in Section 7.2 hereof are true, correct and
complete in all material respects as of each day of the Closing Period, except
to the extent they expressly relate to an earlier date.


(k)    Bill of Sale. An instrument, dated as of the Closing Date, in
substantially the form attached hereto as Exhibit N, executed and delivered by
Seller, transferring the Personal Property and the Intangible Property to New
Property Owner.
    
SECTION 6.3.Buyer’s Closing Deliveries. On the Closing Date, Buyer shall execute
and deliver (or cause to be executed and delivered by its Affiliates), and, have
acknowledged, as applicable, the following and make such payments as specified
below:


(a)    Purchase Price. The Purchase Price, plus any other amounts required to be
paid by Buyer at Closing hereunder.


(b)    Membership Interest Assignment and Assumption Agreement. The Membership
Interest Assignment and Assumption Agreement, executed and delivered by Buyer.


(c)    Put-Call Agreement. The Put-Call Agreement, executed and delivered by New
Property Owner and 3535 LV Newco, LLC, a Delaware limited liability company.


(d)    Non-CPLV Lease Amendment. The Non-CPLV Lease Amendment, executed and
delivered by CEOC, LLC, a Delaware limited liability company and the other
“Tenant” entities listed therein, together with the duly executed and
acknowledged First Amendment to Memorandum of Lease in the form attached as
Exhibit A thereto.


(e)    Evidence of Authority. Delivery by Buyer of documentation to establish to
Seller’s reasonable satisfaction the due authorization of Buyer’s consummation
of the Transaction, including Buyer’s execution of this Agreement and Buyer’s
and CEC’s execution of the Closing Documents required to be delivered by each
such party.


(f)    Certificate of Representations and Warranties. A certificate, dated as of
the Closing Date, in substantially the form attached hereto as Exhibit L,
executed and delivered by Buyer, stating that the representations and warranties
of Buyer contained in Section 7.1 hereof are true, correct and complete in all
material respects as of the Closing Date, except to the extent they expressly
relate to an earlier date.


(g)    Other Documents. Such other documents as may be reasonably required by
the Title Company or may be agreed upon by Seller and Buyer in each of their
reasonable discretions to consummate the Transaction.


SECTION 6.4.Conditions to Buyer’s Obligations. Buyer’s obligation to close the
Transaction is conditioned on the satisfaction or waiver of all of the following
on or prior to the Closing Date:


(a)    Representations True. All Seller’s Warranties shall be true and correct
in all material respects on and as of each day of the Closing Period as if made
on and as of each such date except to the extent that they expressly relate to
an earlier date.


(b)    Deed; Title Condition. The Deed shall have been duly recorded in the
Clark County Real Estate Records, the New Property Owner shall own fee simple
title (other than with respect to appurtenant interests constituting Real
Property in which Seller does not hold fee simple title) to the Real Property,
title to the Real Property shall be as provided in Section 3.1 and, assuming
Buyer pays the premium in respect thereof, the Title Company shall irrevocably
commit to issue the Owner’s Title Policy to New Property Owner.


(c)    Seller’s Deliveries Complete. Seller shall have executed and delivered
(or caused to be executed and delivered), and have acknowledged, as applicable,
all of the documents and other items required pursuant to Section 6.2 and shall
have performed all other material obligations to be performed by Seller at or
during the Closing Period.


(d)    Other Land PSA. The closing under the Other Land PSA shall be consummated
concurrently with the Closing hereunder.


(e)    No Legal Impediment. There shall not be in effect any law, or any
injunction or order of any governmental or judicial authority of competent
jurisdiction prohibiting, restraining, enjoining or otherwise preventing the
consummation of the Transaction.


(f)    No Involuntary Bankruptcy. A petition shall not have been filed against
Seller or New Property Owner under the Federal Bankruptcy Code or any similar
Laws.


SECTION 6.5.Conditions to Seller’s Obligations. Seller’s obligation to close the
Transaction is conditioned on the satisfaction or waiver of all of the following
on or during the Closing Period:


(a)    Representations True. All Buyer’s Warranties shall be true and correct in
all material respects on and as of each day of the Closing Period, as if made on
and as of each such date except to the extent they expressly relate to an
earlier date.
    
(b)    Buyer’s Deliveries Complete. Buyer shall have timely delivered the funds
required hereunder and all of the documents to be executed by Buyer set forth in
Section 6.3 and shall have performed all other material obligations to be
performed by Buyer at or prior to Closing.


(c)    Other Land PSA. The closing under the Other Land PSA shall be consummated
concurrently with the Closing hereunder.


(d)    No Legal Impediment. There shall not be in effect any law, or any
injunction or order of any governmental or judicial authority of competent
jurisdiction prohibiting, restraining, enjoining or otherwise preventing the
consummation of the Transaction.


SECTION 6.6.Failure of Conditions Precedent. In the event any of the conditions
set forth in this Article 6 are neither waived nor satisfied as of the
applicable day of the Closing Period (subject to Seller’s and Buyer’s rights to
extend the Closing Period pursuant to the terms of this Agreement) and the
provisions of Article 9 do not apply, Seller or Buyer (as applicable) may
terminate this Agreement by notice to the other party, and thereafter, neither
party shall have any further rights or obligations hereunder except for
obligations which expressly survive termination of this Agreement. If the
Closing does not occur on or before December 28, 2017, this Agreement shall
automatically terminate, other than those terms that, pursuant to the express
terms hereof, survive termination hereof.


ARTICLE 7
REPRESENTATIONS AND WARRANTIES
    
SECTION7.1.Buyer’s Representations. Buyer represents and warrants to Seller as
of the Effective Date and as of each date of the Closing Period, as follows:


(a)    Buyer’s Authorization; Non-Contravention. Buyer and each of its
Affiliates that is executing any Closing Document, as applicable, (i) is duly
organized (or formed), validly existing and in good standing under the Laws of
its State of organization and, to the extent required by applicable Laws, the
State in which the Property is located, and (ii) is authorized to execute this
Agreement and consummate the Transaction and fulfill all of its obligations
hereunder and under all Closing Documents to be executed by Buyer and its
Affiliates, as applicable, and such instruments, obligations and actions are
valid and legally binding upon Buyer and its Affiliates, as applicable,
enforceable in accordance with their respective terms. The execution and
delivery of this Agreement and all Closing Documents to be executed by Buyer and
its Affiliates, as applicable, and the performance of the obligations of Buyer
and its Affiliates, as applicable, hereunder or thereunder will not (w) result
in the violation of any Laws, or any provision of Buyer’s or its Affiliates’, as
applicable, organizational documents, (x) conflict with any order of any court
or governmental instrumentality binding upon Buyer, (y) except with respect to
Net Lease Guarantor (as defined in the Other Land PSA) prior to the Closing,
conflict or be inconsistent with, or result in any default under, any contract,
agreement or commitment to which Buyer or its Affiliates, as applicable, is
bound, except to the extent that such conflict, inconsistency or default, as the
case may be, would not reasonably be expected to have a Material Adverse Effect,
or (z) require the approval, consent or action of, waiver or filing with, or
notice to, any third party, including but not limited to, any governmental
bodies, agencies or instrumentalities, except as have been obtained or will be
obtained on or prior to the Closing Date.


(b)    Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar Laws.


(c)    OFAC; Patriot Act. Buyer hereby represents and warrants to Seller that
Buyer is not, nor to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are, (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Buyer hereby represents and
warrants to Seller that no funds tendered to Seller under the terms of this
Agreement are or will be directly or indirectly derived



--------------------------------------------------------------------------------



from activities that may contravene U.S. federal, state or international laws
and regulations, including anti-money laundering laws. Buyer will not knowingly
engage in any transactions or dealings, or knowingly be otherwise associated
with, any Prohibited Persons in connection with the Property.


SECTION 7.2.Seller’s Representations. Seller represents and warrants to Buyer,
as of the Effective Date and as of each day of the Closing Period as set forth
below, as follows:


(a)    Seller’s Authorization; Non-Contravention. Seller and each of its
Affiliates that is executing any Closing Document, as applicable, (i) is duly
organized (or formed), validly existing and in good standing under the Laws of
its State of organization and, to the extent required by applicable Laws, the
State in which the Property is located, and (ii) is authorized to execute this
Agreement and consummate the Transaction, and fulfill all of its obligations
hereunder and under all Closing Documents to be executed by Seller and its
Affiliates, as applicable, and such instruments, obligations and actions are
valid and legally binding upon Seller and its Affiliates, as applicable,
enforceable in accordance with their respective terms. The execution and
delivery of this Agreement and all Closing Documents to be executed by Seller
and its Affiliates, as applicable, and the performance of the obligations of
Seller and its Affiliates, as applicable, hereunder or thereunder will not (w)
result in the violation of any Laws, or any provision of Seller’s or its
Affiliates’, as applicable, organizational documents, (x) conflict with any
order of any court or governmental instrumentality binding upon Seller, (y)
conflict or be inconsistent with, or result in any default under, any contract,
agreement or commitment to which Seller or its Affiliates, as applicable, is
bound, except to the extent that such conflict, inconsistency or default, as the
case may be, would not reasonably be expected to have a Material Adverse Effect,
or (z) require the approval, consent or action of, waiver or filing with, or
notice to, any third party, including but not limited to, any governmental
bodies, agencies or instrumentalities, except as have been obtained or will be
obtained on or prior to the Closing Period.


(b)    New Property Owner’s Authorization; Non-Contravention. After the
formation of the New Property Owner on the first day of the Closing Period and
through the Closing Date, (i) New Property Owner shall be duly organized (or
formed), validly existing and in good standing under the Laws of its State of
organization and, to the extent required by applicable Laws, the State in which
the Property is located, and (ii) New Property Owner shall be authorized to
consummate the Transaction, and fulfill all of its obligations hereunder and
under all Closing Documents to be executed by New Property Owner and such
instruments, obligations and actions shall be valid and legally binding upon New
Property Owner, enforceable in accordance with their respective terms. After the
formation of the New Property Owner on the first day of the Closing Period and
through the Closing Date, the execution and delivery of all Closing Documents to
be executed by New Property Owner and the performance of the obligations of New
Property Owner thereunder shall not (w) result in the violation of any Laws, or
any provision of New Property Owner’s organizational documents, (x) conflict
with any order of any court or governmental instrumentality binding upon New
Property Owner, (y) conflict or be inconsistent with, or result in any default
under, any contract, agreement or commitment to which New Property Owner is
bound, except to the extent that such conflict, inconsistency or default, as the
case may be, would not reasonably be expected to have a Material Adverse Effect,
or (z) require the approval, consent or action of, waiver or filing with, or
notice to, any third party, including but not limited to, any governmental
bodies, agencies or instrumentalities, except as have been obtained or will be
obtained on or prior to the Closing Period.


(c)Bankruptcy. As of the Effective Date, no petition has been filed by Seller,
nor has Seller received written notice of any petition filed against Seller
under the Federal Bankruptcy Code or any similar Laws. As of each day of the
Closing Period, no petition has been filed by New Property Owner under the
Federal Bankruptcy Code or any similar Laws.


(d)    OFAC; Patriot Act. Seller hereby represents and warrants to Buyer that
Seller is not, nor to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are Prohibited
Persons. Seller hereby represents and warrants to Buyer that no funds tendered
to Buyer under the terms of this Agreement are or will be directly or indirectly
derived from activities that may contravene U.S. federal, state or international
laws and regulations, including anti-money laundering laws. Seller will not
knowingly engage in any transactions or dealings, or knowingly be otherwise
associated with, any Prohibited Persons in connection with the Property.


(e)    Environmental Laws. Except as disclosed in the Environmental Reports,
Seller has complied and Seller and the Property are now complying with all
Environmental Laws, except to the extent the failure to so comply would not
reasonably be expected to have a Material Adverse Effect and/or the
non-compliance in question existed prior to Seller’s acquisition of the
Property.


(f)    Litigation. There is no action, suit, arbitration, unsatisfied order or
judgment, governmental investigation or proceeding that is pending, or to
Seller’s knowledge threatened in writing, against Seller, New Property Owner,
the Property or the Membership Interests (other than, in the case of Seller, New
Property Owner and the Property, claims for personal injury, property damage or
worker's compensation for which Seller’s insurance carrier has not disclaimed
liability and in which the amounts claimed do not exceed the applicable
insurance policy limits).


(g)     Compliance with Laws. Subject to the provisions of Section 7.2(e) with
respect to Environmental Laws, the Property is in compliance with all applicable
Laws, except to the extent the failure to so comply would not reasonably be
expected to have a Material Adverse Effect and/or the non-compliance in question
existed prior to Seller’s acquisition of the Property.


(h)    Union Agreement; Employees. As of the Closing Date, each of New Property
Owner and Seller do not have any employees.


(i)     Taxes. Seller has timely filed with the appropriate taxing authorities
all tax returns, if any, that it has been required to file with respect to the
Property. All such tax returns are true, correct, and complete in all material
respects. All taxes (including any interest or penalties thereon) owed by Seller
with respect to the Property have been paid prior to delinquency.


(j)    ERISA. Seller is not, and is not acting on behalf of (i) an “employee
benefit plan” as defined in Section 3(3) of ERISA, that is subject to Title I of
ERISA, (ii) a “plan” as defined in and subject to Section 4975 of the Internal
Revenue Code, or (iii) an entity deemed to hold “plan asset” of any of the
foregoing within the meaning of 29 C.F.R. Section 2510.3 101, as modified by
Section 3(42) of ERISA. None of the transactions contemplated by this Agreement
are in violation of any state statutes applicable to Seller regulating
investments of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.


(k)    Condemnation. As of the Effective Date, no condemnation or eminent domain
proceeding in which Seller has received written notice is pending with respect
to the Property, and to Seller’s Knowledge, no such proceeding is threatened, or
contemplated, in writing.


(l)    Membership Interests. As of the Closing Date, (i) immediately prior to
assignment thereof to Buyer, Seller is the lawful owner of the Membership
Interests, free and clear of all Liens; (ii) the Membership Interests constitute
all of the membership interests of New Property Owner; (iii) Seller is the sole
member of New Property Owner; (iv) New Property Owner has no manager (other than
New Property Owner); (v) the Membership Interests have been duly authorized and
validly issued and have not been issued in violation of any purchase or call
option, right of first refusal, subscription right, preemptive right or any
other rights; (vi) Seller will transfer good, valid and marketable title to the
Membership Interests to Buyer, free and clear of all Liens; and (vii) Seller has
furnished to Buyer true, correct and complete copies of the certificate of
formation and operating agreement of New Property Owner.


(m)    New Property Owner. As of the Closing Date, (i) New Property Owner was
created solely for the purpose of and has not engaged in any activity or
business other than owning the Property; (ii) the only asset of New Property
Owner is the Property (and, for the avoidance of doubt, New Property Owner has
no direct or indirect subsidiaries and does not own any interests in any other
entity); and (iii) New Property Owner has no liabilities (contingent or
otherwise) other than those liabilities that arise solely as a result of New
Property Owner’s ownership of the Property, in its capacity as owner thereof.


(n)    Leases. Seller has not entered into any Leases affecting the Property.


SECTION 7.3.General Provisions


(a)    Survival of Seller’s Warranties and Buyer’s Warranties. Seller’s
Warranties and Buyer’s Warranties shall survive Closing and not be merged
therein for a period of two hundred seventy (270) days (such period, the
“Survival Period”); provided that Seller’s NPO Warranties shall survive Closing
without limitation of time; provided further that the Survival Period will be
extended for so long as any claim of breach of any such representation or
warranty notice of which was provided to Seller or Buyer, as applicable, within
the period of two hundred seventy (270) days referenced above shall be
outstanding.


(b)    Seller’s aggregate liability to Buyer with respect to any and all such
breaches of Seller’s representations or warranties set forth in this Agreement
(other than Seller’s NPO Warranties) shall not exceed Five Percent (5%) of the
Purchase Price and Buyer hereby waives any damages, costs and expenses in
respect of such breaches in excess of said amount.


(c)    Survival. The provisions of this Section 7.3 shall survive Closing (and
not be merged therein) or any earlier termination of this Agreement.


(d)    Update of Representations and Warranties. Prior to the Closing, Seller
shall have the right to amend and otherwise modify the representations and
warranties made by Seller by written notice thereof to Buyer to reflect any
change in facts or circumstances first occurring after the Effective Date not
resulting from a breach or default by Seller or its Affiliates under this
Agreement.



--------------------------------------------------------------------------------





ARTICLE 8
COVENANTS


SECTION 8.1.Contracts and Leases. Between the Effective Date and the Closing,
Seller shall not enter into any new Contract or Lease or extend, renew, replace
or otherwise modify or terminate or cancel any Contract or Lease, except to the
extent that such Contract or Lease (in each case as so extended, renewed,
replaced or modified, as applicable) will not be binding on New Property Owner
after Closing.
SECTION 8.2.Operation of Property. Between the Effective Date and the Closing,
Seller shall (and shall cause New Property Owner on the first day of the Closing
Period to) operate the Property in the Ordinary Course.
    
SECTION 8.3.Brokers. Seller and Buyer expressly represent that there has been no
broker or any other party representing Seller or Buyer as broker with respect to
the Transaction and with respect to this Agreement. Seller agrees to hold Buyer
harmless and indemnify Buyer from and against any and all Liabilities (including
reasonable attorneys’ fees, expenses and disbursements) suffered or incurred by
Buyer as a result of any claims by any party claiming to have represented Seller
as broker in connection with the Transaction. Buyer agrees to hold Seller
harmless and indemnify Seller from and against any and all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) suffered or
incurred by Seller as a result of any claims by any party claiming to have
represented Buyer as broker in connection with the Transaction. The provisions
of this Section 8.3 shall survive Closing (and not be merged therein) or the
earlier termination of this Agreement.


SECTION 8.4.Transfer Taxes. Seller and Buyer each hereby covenant and agree that
in the event any transfer, documentary, sales, use, stamp, registration, value
added and other such taxes and fees (including any penalties and interest) are
incurred in connection with this Agreement and the other Closing Documents
(including any real property transfer tax and any other similar tax), all such
taxes or fees shall be borne and paid fifty percent (50%) by Seller and fifty
percent (50%) by Buyer. Seller and Buyer will cooperate to timely file all
necessary tax returns or other documents with respect to such taxes or fees, the
provisions of this Section 8.4 shall survive Closing (and not be merged
therein).


SECTION 8.5.Publicity. Seller and Buyer agree that any press release or other
public statement with respect to the Transaction or this Agreement shall be
mutually approved by the other (which approval shall not be unreasonably
withheld, conditioned or delayed), except to the extent required by applicable
gaming, securities or other Laws or by obligations pursuant to any listing
agreement or rules of any securities exchange or in connection with corporate
transactions or financings that Seller or Buyer may undertake; provided, that
the disclosing party shall use commercially reasonable efforts to provide prior
notice to and consult with the non-disclosing party. The provisions of this
Section 8.5 shall survive Closing (and not be merged therein) or the earlier
termination of this Agreement.


SECTION 8.6.Confidentiality. Seller and Buyer agree that they continue to be
bound by the Mutual Non-Disclosure Agreement, dated October 20, 2017, between
CEC and VICI (the “Confidentiality Agreement”). Notwithstanding the foregoing
and for the avoidance of doubt, each of Seller and Buyer may disclose such
information to the extent required by applicable gaming, securities or other
Laws or by obligations pursuant to any listing agreement or rules of any
securities exchange and to financing sources and as otherwise contemplated by
the Confidentiality Agreement, and Section 8.5 above. The provisions of this
Section 8.6 shall survive Closing (and not be merged therein) or earlier
termination of this Agreement.


SECTION 8.7.Remediation.


(a)     Buyer covenants and agrees that it shall cause the work described on
Exhibit M attached hereto (the “Remediation Project”) to be performed by a duly
licensed and experienced contractor selected in accordance with Section 8.7(b).


(b)    Buyer shall solicit bids for the Remediation Project from contractors and
Buyer, in its sole and absolute discretion, may select any bidding contractor to
complete the Remediation Project (the “Remediation Contractor”); provided, that,
Buyer shall (i) promptly notify Seller after selecting the Remediation
Contractor and (ii) timely provide to Seller any invoices received by Buyer from
the Remediation Contractor in connection with the Remediation Project.


(c)    The costs of the Remediation Project payable to the Remediation
Contractor shall be borne fifty percent (50%) by Seller and fifty percent (50%)
by Buyer, pari passu, until such time as the total cost incurred in connection
with the Remediation Work is equal to Twelve Million Dollars ($12,000,000). Any
costs in excess of Twelve Million Dollars ($12,000,000) incurred in connection
with the Remediation Project shall be the sole responsibility of Buyer.
Notwithstanding the foregoing, Seller shall have no obligation to reimburse
Buyer for any of Seller’s share of the costs incurred in connection with the
Remediation Project until such time as the Remediation Contractor has completed
the Remediation Project and has provided evidence reasonably acceptable to
Seller of the same and of the costs in respect thereof.


(d)    The provisions of this Section 8.7 shall survive the Closing.


ARTICLE 9
DEFAULTS
    
SECTION 9.1.Seller’s Remedies for Buyer Defaults. Prior to entering into this
transaction, Buyer and Seller have discussed the fact that substantial damages
will be suffered by Seller if Buyer shall default in its obligation to purchase
the Property under this Agreement when required hereunder or the Other Land
Seller shall default in its obligation to sell the Other Land Property under the
Other Land PSA when required thereunder. If (a) Buyer defaults in its obligation
to consummate the Closing as and when required under this Agreement or (b) Other
Land Seller defaults in its obligation to consummate the Closing (as defined in
the Other Land PSA) as and when required under the Other Land PSA, then, in each
case, Seller shall have the right to elect, as its sole and exclusive remedy, to
(x) terminate this Agreement by written notice to Buyer, in which case the Other
Land PSA will automatically terminate and, pursuant to the terms of the Other
Land PSA, Other Land Seller will pay to Other Land Buyer the Buyer Liquidated
Damages Amount (as such term is defined in the Other Land PSA), and thereafter,
the parties shall have no further rights or obligations hereunder except for
other obligations which expressly survive the termination of this Agreement, or
(y) waive the default or breach and proceed to close the Transaction.


    
SECTION 9.2.Buyer’s Remedies for Seller Defaults. Prior to entering into this
transaction, Buyer and Seller have discussed the fact that substantial damages
will be suffered by Buyer if Seller shall default in its obligation to sell the
Property under this Agreement when required hereunder or the Other Land Buyer
shall default in its obligation to purchase the Other Land Property under the
Other Land PSA when required thereunder. If (a) Seller defaults in its
obligation to consummate the Closing as and when required under this Agreement
or (b) Other Land Buyer defaults in its obligation to consummate the Closing (as
defined in the Other Land PSA) as and when required under the Other Land PSA,
then, in each case, Buyer shall have the right to elect, as its sole and
exclusive remedy, to (x) terminate this Agreement by written notice to Seller,
in which case the Other Land PSA will automatically terminate and, pursuant to
the terms of the Other Land PSA, Other Land Buyer will pay to Other Land Seller
the Seller Liquidated Damages Amount (as such term is defined in the Other Land
PSA), and thereafter, the parties shall have no further rights or obligations
hereunder except for other obligations which expressly survive the termination
of this Agreement, or (y) waive the default or breach and proceed to close the
Transaction.




ARTICLE 10
CONDEMNATION


SECTION 10.1.Right to Terminate. If, after the Effective Date, any portion of
the Property is taken by condemnation or eminent domain (or is the subject of a
pending taking), Seller shall notify Buyer in writing of such fact promptly
after obtaining knowledge thereof. If the Property is the subject of a Major
Condemnation that occurs after the Effective Date, Buyer shall have the right to
terminate this Agreement by giving written notice to Seller no later than the
date (the “Notice Date”) that is the earlier of (a)December 28, 2017or (b) five
(5) Business Days after Seller notifies Buyer of such Major Condemnation;
provided that the commencement of the Closing Period shall be extended (but not
beyond the December 27, 2017), if necessary, to provide sufficient time for
Buyer and Seller to close. The failure by Buyer to terminate this Agreement by
the Notice Date shall be deemed an election not to terminate this Agreement. If
this Agreement is terminated pursuant to this Section 10.1, and thereafter the
parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement. For the
purposes of this Agreement, “Major Condemnation” shall mean any condemnation
proceedings or eminent domain proceedings if the portion of the Property that is
the subject of such condemnation or eminent domain proceedings has a value in
excess of seven and one half percent (7.5%) of the Purchase Price, as reasonably
determined by a third party contractor or architect selected by Seller and
reasonably acceptable to Buyer.


SECTION 10.2.Allocation of Proceeds and Awards. If, after the Effective Date,
any portion of the Property is taken by condemnation or eminent domain (or is
the subject of a pending taking) and this Agreement is not terminated as
permitted pursuant to the terms of Section 10.1, or any portion of the Property
is damaged or destroyed, then this Agreement shall remain in full force and
effect, and the parties hereto shall consummate the Closing upon the terms set
forth herein; provided that at the Closing, Seller shall (i) pay over to Buyer
the net amount of the condemnation award collected by Seller, less the actual
and reasonable expenses of Seller in collecting such award; and (ii) assign,
transfer and set over to Buyer, without representation, warranty or recourse,
all of Seller’s right, title and interest in and to any condemnation award that
is uncollected at the time of the Closing and that may be paid or made in
respect of such taking.
SECTION 10.3.Waiver. The provisions of this Article 10 supersede the provisions
of any applicable Laws with respect to the subject matter of this Article 10.


ARTICLE 11
MISCELLANEOUS CONDEMNATION


SECTION 11.1.Buyer’s Assignment. Other than in connection with an assignment
pursuant to Section 11.16 hereof, Buyer shall not assign this Agreement or its
rights hereunder (other than to an entity that is directly or indirectly
wholly-owned and controlled by CEC) without the prior written consent of Seller,
which consent Seller may grant or withhold in its sole and absolute discretion.



--------------------------------------------------------------------------------



SECTION 11.2.Survival/Merger. Except for the provisions of this Agreement which
are explicitly stated to survive the Closing and any document executed in
connection herewith, none of the terms of this Agreement shall survive the
Closing.


SECTION 11.3.Integration; Waiver. This Agreement embodies and constitutes the
entire understanding between the parties with respect to the Transaction and all
prior agreements, understandings, representations and statements, oral or
written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged or terminated
except by an instrument signed by the party against whom the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument. No waiver by either party
hereto of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.


SECTION 11.4.Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, without regard to
the principles of conflicts of laws.


SECTION 11.5.Captions Not Binding; Exhibits. The captions in this Agreement are
inserted for reference only and in no way limit the scope or intent of this
Agreement or of any of the provisions hereof. All Exhibits attached hereto shall
be incorporated by reference as if set out herein in full.


SECTION 11.6.Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.


SECTION 11.7.Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.


SECTION 11.8.Notices. Any notices or other communications under this Agreement
shall be in writing and shall be given by (a) personal delivery, (b) e-mail
transmission (with a copy delivered by one of the other methods provided in this
Section 11.8) or (c) a reputable overnight courier service, fees prepaid,
addressed as follows:
IF TO SELLER:
Vegas Development LLC
c/o VICI Properties Inc.
8329 W. Sunset Road, Suite 210
Las Vegas, Nevada 89113
Attention: John Payne, President & CEO
Telephone #: 504-291-2567
E-mail: jpayne@viciproperties.com
 
COPY TO:
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: James P. Godman
Telephone #: 212-715-9466
E-mail: jgodman@kramerlevin.com
 
IF TO BUYER:
Eastside Convention Center, LLC
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention: General Counsel
E-mail: corplaw@caesars.com

Any party may designate another addressee for notices hereunder by a notice
given pursuant to this Section 11.8. A notice sent in compliance with the
provisions of this Section 11.8 shall be deemed given on the date of receipt,
with failure to accept delivery to constitute receipt for such purpose. The
parties agree that the attorney for such party specified above shall have the
authority to deliver notices on such party’s behalf to the other party.
SECTION 11.9.Counterparts; Electronic Signatures. This Agreement may be executed
in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement.
Signatures to this Agreement transmitted by electronic means shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
execution original to this Agreement with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement.


SECTION 11.10.No Recordation. Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded. For the
avoidance of doubt, Buyer may file a notice of pendency or similar instrument
against the Property in connection with an action for specific performance
hereunder.


SECTION 11.11.Additional Agreements; Further Assurances. Each of the parties
hereto shall execute and deliver such documents as the other party shall
reasonably request in order to consummate and make effective the Transaction, so
long as the execution and delivery of such documents shall not result in any
additional Liability or cost to the executing party.
    
SECTION 11.12.Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any modification hereof or any of the Closing Documents.


SECTION 11.13.Prevailing Party. If any action or proceeding is brought to
interpret or enforce the terms of this Agreement, the prevailing party shall be
entitled to recover from the other party, in addition to all other damages, all
costs and expenses of such action or proceeding, including but not limited to
reasonable, actual attorneys’ fees, witness fees’ and court costs as determined
by a court of competent jurisdiction in a final, non-appealable decision. The
phrase “prevailing party” as used in this Section shall include a party who
receives substantially the relief desired whether by dismissal, summary judgment
or otherwise.


SECTION 11.14.JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF
BUYER AND SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (a) SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF CLARK, STATE OF NEVADA
AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA SITTING IN LAS
VEGAS, NEVADA, AND (b) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION 11.14
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.


SECTION 11.15.WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE
PROPERTY OR THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF
THIS SECTION 11.15 SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY
EARLIER TERMINATION OF THIS AGREEMENT.


SECTION 11.16.Tax Free Exchange. Seller and Buyer each hereby reserve the right
to include this transaction as part of one (1) or more tax deferred exchange
transactions pursuant to Code Section 1031 and comparable provisions of
applicable state law, at no out-of-pocket cost, expense, risk or liability to
the other party hereto. Seller and Buyer agree to cooperate with the other party
hereto, and to execute any and all documents (including without limitation Code
Section 1031 exchange documents) reasonably necessary in connection therewith;
provided, however, that the closing of the transaction for the conveyance of the
Property shall not be contingent upon, and shall not be subject to, the
completion of such exchange, nor shall such affect the Closing Date hereunder.
Buyer and Seller shall be obligated to close title to the Property on or before
the Closing Date whether or not Buyer or Seller, as applicable, shall have
consummated an intended Code Section 1031 tax deferred exchange transaction.


SECTION 11.17.Termination of Other Land PSA. If, at any time on or prior to the
Closing Date, the Other Land PSA is terminated, this Agreement shall
automatically terminate, provided that such termination shall not relieve either
party hereto for liability hereunder that pursuant to the express terms hereof
survives termination hereof.
SECTION 11.18.Put-Call Guaranties. Harrah’s New Property Owner and Put-Call
Owner shall use commercially reasonable efforts to agree on the form of Put-Call
VICI Guaranty and Put-Call Owner Guaranty on or before the Closing Date. Under
no circumstances will the failure to agree on the form of the Put-Call Owner
Guaranty or the Put-Call VICI Guaranty delay the Closing under this Agreement or
the Other Land PSA.
[Remainder of page intentionally blank]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.


SELLER:
VEGAS DEVELOPMENT LLC,
a Delaware limited liability company


By:____/s/ John Payne__________
Name: John Payne
Title: President and Secretary
 







BUYER:
EASTSIDE CONVENTION CENTER, LLC, a Delaware limited liability company





By:__/s/_Eric Hession____________________
Name: Eric Hession
Title: Treasurer


































[Exhibits and Schedules to be attached.]


Exhibit A         Legal Description of the Land
Exhibit B        Form of Non-CPLV Lease Amendment
Exhibit C        Form of Non-Imputation Endorsement
Exhibit D         Permitted Exceptions
Exhibit E        Form of Put-Call Agreement
Exhibit F         Title Commitment
Exhibit G         Form of Deed
Exhibit H        Form of Membership Interest Assignment and Assumption Agreement
Exhibit I         Form of FIRPTA Affidavit
Exhibit J-1         Form of Title Affidavit
Exhibit J-2        Form of Non-Imputation Affidavit
Exhibit K         Form of Certification Regarding Seller’s Warranties
Exhibit L         Form of Certification Regarding Buyer’s Warranties
Exhibit M        Remediation Project
Exhibit N        Form of Bill of Sale



--------------------------------------------------------------------------------






EXHIBIT A
Legal Description
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1: (TOWERS) (APN 162-16-410-060)


Lots 16 through 20 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada. Together with those portions of Winnick
Avenue, Ida Avenue and the alley as vacated by that certain Order of Vacation,
recorded February 14, 2012, in Book 20120214 as Document No. 01112, and
Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.


PARCEL 2: (TERRACES) (APN 162-16-410-061 and 062)


Lots 21 through 24 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 3: (TERRACES FOUR) (APN 162-16-410-064, 065 and 066)


Lots 27 through 32 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada. Together with those portions of Ida Avenue and
the alley as vacated by that certain Order of Vacation, recorded February 14,
2012, in Book 20120214 as Document No. 01112, and Re-recorded February 16, 2012,
in Book 20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book
20120323 as Document No. 01850, of Official Records.


PARCEL 4: (WINNICK) (APN 162-16-410-080)


Lot 51 in Block Three (3) of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, page 22, as recorded in the office of the County Recorder of
Clark County, Nevada.
Together with the West 10 Feet of that certain pedestrian walkway abutting the
Easterly line of said Lot by that certain Order of Vacation recorded June 21,
1962, as Document No. 297340, of Official Records.


Together with those portions of Winnick Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.





--------------------------------------------------------------------------------





PARCEL 5: (FOUNTAINS) (APN 162-16-410-070, 071, 072, 075, 076, 083 and 084)


Lots 36 through 38, 41, 42 and 56 through 58 in Block Three (3) of Flamingo
Estates, as shown by map thereof on file in Book 5 of Plats, page 22, as
recorded in the office of the County Recorder of Clark County, Nevada.


Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 6: (SUITES) (APN 162-16-410-088 and 089)


That portion of the Southwest Quarter (SW ¼) of Section 16, Township 21 South,
Range 61 East M.D.M., being a portion of Block Four (4) of Flamingo Estates, as
shown by map thereof on file in Book 5 of Plats, page 22, as recorded in the
office of the County Recorder of Clark County, Nevada described as follows:


Lots 1 and 2 of that certain Parcel Map on file in File 70 of Parcel Maps, Page
30, recorded September 19, 1991 as Document No. 00581 in Book 910919, of
Official Records. in the Office of the County Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue, Audrie Street and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 7: (APN 162-16-410-067, 068, 069, 077, 078, 079, 082, 085 and 086)


Lots 33, 34, 35, 43, 44, 45, 46, 47, 48, 49, 50 and 55 in Block Three (3); and
Lots 59, 60, 61 and 62 in Block Four (4) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.


Together with those portions of Winnick Road, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 8: (APN 162-16-410-073)


Lot 39 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.
TOGETHER WITH that portion of the pedestrian walkway lying Westerly of and
adjacent to the West line of said Lot 39, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.





--------------------------------------------------------------------------------





Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 9: (APN 162-16-410-074)


Lot 40 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.


TOGETHER WITH that portion of the pedestrian walkway lying Easterly of and
adjacent to the East line of said Lot 40, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 10: (APN 162-16-410-081)


Lots 52, 53 and 54 in Block Three (3) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.
TOGETHER WITH that certain vacated walkway 10 feet wide adjoining Lot 52 on the
West boundary, as disclosed by an Order of Vacation recorded June 21, 1962 in
Book 368 as Document No. 297340, Official Records.


Together with those portions of Winnick Road and the alley vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 11: (APN 162-16-410-063)


Lots 25 and 26 in Block Two (2) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.
Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 12: (PLAZA) (APN 162-16-410-087)


Lots 63 and 64 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.



--------------------------------------------------------------------------------





Together with that portion of Winnick Avenue as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.


APN: 162-16-410-060 thru 089







EXHIBIT B
FIRST AMENDMENT TO LEASE (NON-CPLV)
THIS FIRST AMENDMENT TO LEASE (NON-CPLV) (this “First Amendment”), is made as of
December __, 2017, by and among the entities listed on Schedule A attached
hereto (collectively, and together with their respective successors and assigns,
“Landlord”), and CEOC, LLC, a Delaware limited liability company, and the
entities listed on Schedule B attached hereto (collectively, and together with
their respective successors and assigns, “Tenant”).
RECITALS
A.Landlord and Tenant are parties to that certain LEASE (NON-CPLV) dated as of
October 6, 2017 (the “Lease”). Capitalized terms used in this First Amendment
and not otherwise defined herein shall have the meanings ascribed thereto in the
Lease;
B.Pursuant to that certain Purchase and Sale Agreement dated as of November
[___], 2017, Vegas Development LLC, a Delaware limited liability company
(“Seller”), intends to sell and convey to Eastside Convention Center, LLC, a
Delaware limited liability company (“Buyer”), and Buyer desires to purchase and
acquire all of the equity in the owner of that certain parcel of real property
and the buildings and other improvements, if any, constructed thereon, having
the following Clark County Assessor Parcel Numbers: 162-16-410-060 through
162-16-410-089, inclusive, located in Clark County, Nevada (collectively, the
“Eastside Property”);
C.The Eastside Property is part of the “Land”;
D.The Eastside Property is part of the “Las Vegas land assemblage”;
E.Buyer intends to develop certain improvements on the Eastside Property and
other portions of the “Las Vegas land assemblage”;
F.The Parties now desire to amend the Lease to remove the Eastside Property from
the “Land” and the “Las Vegas land assemblage”.
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the Parties do hereby stipulate, covenant and agree as
follows:



--------------------------------------------------------------------------------





1.Removal of Eastside Property.
(a)    Exhibit B of the Lease is hereby amended by removing therefrom the legal
descriptions listed on Exhibit B hereto.
(b)    Exhibit F of the Lease is hereby deleted in its entirety and is replaced
with the Exhibit F attached hereto, which for purposes of clarification removes
from the legal descriptions of the “Las Vegas land assemblage” the Eastside
Property.
2.Amendment to Memorandum of Lease. In connection with this First Amendment,
Landlord and Tenant will cause to be executed and delivered an amendment to that
certain Memorandum of Lease dated as of October 6, 2017, and recorded in the
Office of the County Recorder of Clark County, Nevada, on October 12, 2017,
Instrument No. 20171012-0001186, in substantially the form as Exhibit A,
attached hereto.
3.Amendment to Financing Statement. In connection with this First Amendment,
Landlord authorizes any Tenant to file an amendment to that certain UCC
Financing Statement filed on October 30, 2017, in the Clark County Real Estate
Records, in which certain Landlord Parties were named as the “Secured Party”
therein, which amendment shall remove the Eastside Property from the Collateral
described in such financing statement.
4.Reaffirmation. Landlord and Tenant acknowledge and agree that the Lease, as
amended herein, constitutes the entire agreement by and between Landlord and
Tenant relating to the Leased Property, and supersedes any and all other
agreements written or oral between the Parties hereto. Furthermore, except as
modified herein, all other covenants and provisions of the Lease shall remain
unmodified and in full force and effect.
5.Miscellaneous.
a.This First Amendment shall be construed according to and governed by the laws
of the jurisdiction(s) which are specified by the Lease without regard to its
conflicts of law principles. The Parties hereby irrevocably submit to the
jurisdiction of any court of competent jurisdiction located in such applicable
jurisdiction in connection with any proceeding arising out of or relating to
this First Amendment.
b.If any provision of this First Amendment is adjudicated to be invalid, illegal
or unenforceable, in whole or in part, it will be deemed omitted to that extent
and all other provisions of this First Amendment will remain in full force and
effect.
c.Neither this First Amendment nor any provision hereof may be changed,
modified, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of such change,
modification, waiver, waiver, discharge or termination is sought.
d.The paragraph headings and captions contained in this First Amendment are for
convenience of reference only and in no event define, describe or limit the
scope or intent of this First Amendment or any of the provisions or terms
hereof.
e.This First Amendment shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
permitted assigns.


    
US-DOCS\92746040



--------------------------------------------------------------------------------





f.This First Amendment may be executed in any number of counterparts with the
same effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their duly authorized representatives, all as of the day, month
and year first above written.


LANDLORD:


[________________________]
By:         
    Name:
    Title:
[________________________]
By:         
    Name:
    Title:
TENANT:
[________________________]
By:         
    Name:
    Title:
[________________________]
By:                                         
    Name:
    Title:






    
US-DOCS\92746040



--------------------------------------------------------------------------------





[SIGNATURES CONTINUE ON FOLLOWING PAGE]
























Schedule A
LANDLORD ENTITIES
Horseshoe Council Bluffs LLC
Harrah’s Council Bluffs LLC
Harrah’s Metropolis LLC
Horseshoe Southern Indiana LLC
New Horseshoe Hammond LLC
Horseshoe Bossier City Prop LLC
Harrah’s Bossier City LLC
New Harrah’s North Kansas City LLC
Grand Biloxi LLC
Horseshoe Tunica LLC
New Tunica Roadhouse LLC
Caesars Atlantic City LLC
Bally’s Atlantic City LLC
Harrah’s Lake Tahoe LLC
Harvey’s Lake Tahoe LLC
Harrah’s Reno LLC
Bluegrass Downs Property Owner LLC
Vegas Development LLC
Vegas Operating Property LLC
Miscellaneous Land LLC
Propco Gulfport LLC




























    
US-DOCS\92746040



--------------------------------------------------------------------------------































Schedule B
TENANT ENTITIES
CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.
Caesars Entertainment Operating Company, Inc.
HBR Realty Company LLC
Harveys Iowa Management Company LLC
Southern Illinois Riverboat/Casino Cruises LLC
Caesars Riverboat Casino LLC
Roman Holding Company of Indiana LLC
Horseshoe Hammond, LLC
Horseshoe Entertainment
Harrah’s Bossier City Investment Company, LLC
Harrah’s North Kansas City LLC
Grand Casinos of Biloxi, LLC
Robinson Property Group LLC
Tunica Roadhouse LLC
Boardwalk Regency LLC
Caesars New Jersey LLC
Bally’s Park Place LLC
Harveys Tahoe Management Company LLC
Players Bluegrass Downs LLC
Casino Computer Programming, Inc.
Harveys BR Management Company, Inc.
Hole in the Wall, LLC


















    
US-DOCS\92746040



--------------------------------------------------------------------------------



















Exhibit A
FORM OF FIRST AMENDMENT TO MEMORANDUM OF LEASE
[attached on following page]


































    
US-DOCS\92746040



--------------------------------------------------------------------------------

















FIRST AMENDMENT TO MEMORANDUM OF LEASE
This FIRST AMENDMENT TO MEMORANDUM OF LEASE (“Amendment”) is made and entered
into as of the ___ day of December, 2017, by and among
[__________](collectively, “Landlord”) and [_________] (collectively, “Tenant”).
1.    Landlord, Tenant, certain other landlord parties (together with Landlord,
collectively, “Landlord Parties”) and certain other tenant parties (together
with Tenant, collectively, “Tenant Parties”) are parties to that certain Lease
(Non-CPLV) dated as of October 6, 2017 (the “Original Lease”), a memorandum of
which dated as of October 6, 2017, was recorded in the Office of the County
Recorder of Clark County, Nevada, on October 12, 2017, as Instrument No.
20171012-0001186 of the Official Records of Clark County (the “Memorandum of
Lease”). The Original Lease is concurrently herewith being amended pursuant to
that certain First Amendment to Lease (Non-CPLV) dated as of the date hereof by
and among the Landlord Parties and Tenant Parties as set forth therein (the
“Amendment to Lease”). The Original Lease, as amended pursuant to the Amendment
to Lease, and as may be subsequently amended and modified shall be referred to
herein as, the “Lease”).
2.    Pursuant to the Amendment to Lease, certain property was removed from the
definition of “Leased Property” and “Las Vegas land assemblage” (as such terms
are defined or used in the Original Lease).
3.    Consistent with the Amendment to Lease, Exhibit A to the Memorandum of
Lease is hereby deleted in its entirety and is replaced with the Exhibit A
attached hereto.
3.    All capitalized terms used herein but not specifically defined in this
Amendment shall have the meanings ascribed to such terms in the Lease.
4.    This Amendment is made and executed by the parties hereto for the purpose
of giving notice of the Amendment to Lease and recording same pursuant to the
laws of the State of Nevada.
5.    Nothing contained in this Amendment shall be construed to change, modify,
amend, or otherwise affect the provisions of the Lease. In the event of any
discrepancy or conflict between the Lease and the Memorandum of Lease, as
amended by this Amendment, the terms of the Lease shall control.


    
US-DOCS\92746040



--------------------------------------------------------------------------------





6.     This Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which, when taken together, shall
constitute one and the same instrument. Each party hereto, and their respective
successors and assigns shall be authorized to rely upon the signatures of all of
the parties hereto on this Amendment which are delivered by facsimile or in PDF
format by email (with an affirmative response from recipient as confirmation of
receipt) as constituting a duly authorized, irrevocable, actual, current
delivery of this Amendment with original ink signatures of each person and
entity.
IN WITNESS WHEREOF, this Amendment is executed as of the date first written
above.
[Signature pages follow]
HARVEY’S LAKE TAHOE LLC,
a Delaware limited liability company
By:                
Name:                
Title:                
 



[Insert Notary Acknowledgement]


[Signatures continue on following pages]






    
US-DOCS\92746040



--------------------------------------------------------------------------------







HARRAH’S LAKE TAHOE LLC,
a Delaware limited liability company
By:                
Name:                
Title:                
 





[Insert Notary Acknowledgement]


[Signatures continue on following pages]






    
US-DOCS\92746040



--------------------------------------------------------------------------------







VEGAS OPERATING PROPERTY LLC,
a Delaware limited liability company
By:                
Name:                
Title:                
 





[Insert Notary Acknowledgement]


[Signatures continue on following pages]




    
US-DOCS\92746040



--------------------------------------------------------------------------------







VEGAS DEVELOPMENT LLC,
a Delaware limited liability company
By:                
Name:                
Title:                
 





[Insert Notary Acknowledgement]


[Signatures continue on following pages]




    
US-DOCS\92746040



--------------------------------------------------------------------------------







HARVEYS TAHOE MANAGEMENT COMPANY LLC,
a Nevada limited liability company
By:                
Name:                
Title:                
 





[Insert Notary Acknowledgement]


[Signatures continue on following pages]




    
US-DOCS\92746040



--------------------------------------------------------------------------------







CAESARS ENTERTAINMENT OPERATING COMPANY, INC.,
a Delaware corporation
By:                
Name:                
Title:                
 





[Insert Notary Acknowledgement]


[Signatures continue on following pages]










































    
US-DOCS\92746040



--------------------------------------------------------------------------------







Exhibit A: Legal Description
[See attached]
[Note: Legal description to be attached will be the Legal Description attached
to the original Memorandum of Lease less the legal description for any such
property which comprises Property conveyed by the Eastside Convention Center
PSA]












































    
US-DOCS\92746040



--------------------------------------------------------------------------------



























































    
US-DOCS\92746040



--------------------------------------------------------------------------------





Exhibit B
[See attached]
[ECC Legal Description to be attached]
















































    
US-DOCS\92746040



--------------------------------------------------------------------------------





Exhibit F
LEGAL DESCRIPTION OF LAS VEGAS LAND ASSEMBLAGE
PARCEL 17: (APN 162-16-410-033)


Lots 79 and 80 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.


PARCEL 18: (APN 162-16-410-036)


Lots 84 and 85 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.


Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.


PARCEL 19: (APN 162-16-410-037)


Lots 86 and 87 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.


Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.


PARCEL 20: (APN 162-16-410-038)


Lots 88 and 89 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.


Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.


***************************
PARCEL 11: (APN 162-16-410-050)
That portion of the North Half (N ½) of Section 21, Township 21 South, Range 61
East, M.D.M., more particularly described as follows:
Lot Three (3) as shown on file in File 62 of Parcel Maps, Page 64 in the office
of the County Recorder, Clark County, Nevada.
AND (APN 162-21-110-001)
Lots One (1) and Two (2) in Block One (1) of Flamingo Estates, as shown by map
thereof on file in Book 5 of Plats, Page 22, in the office of the County
Recorder, Clark County, Nevada.


    
US-DOCS\92746040



--------------------------------------------------------------------------------





Excepting therefrom that portion as conveyed to Clark County by Deed recorded
June 8, 1983, in Book 1747 as Document No. 1706535, of Official Records.
Further Excepting therefrom that portion as conveyed to Clark County by Deed
recorded February 24, 1994, in Book 940224 as Document No. 00525, of Official
Records.
Further Excepting therefrom that portion as relinquished to Clark County by that
certain Resolution of Relinquishment of a portion of State Highway Right of Way
recorded December 3, 2002, in Book 20021203 as Document No. 01508, of Official
Records.


***************************
PARCEL 12: (APN 162-16-410-059)
PARCEL 12-1:
The South 160 feet measured along the West line of Lot 113 in Block 5 of
FLAMINGO ESTATES SUBDIVISION, as shown by map thereof on file in Book 5 of
Plats, Page 22, in the Office of the County Recorder of Clark County, Nevada.
PARCEL 12-2:
The East 35 feet of the South 160 feet, measured along the East line of Lot 112
in Block 5 FLAMINGO ESTATES SUBDIVISION, as shown by map thereof on file in Book
5 of Plats, Page 22, in the Office of the County Recorder of Clark County,
Nevada.
EXCEPTING from Parcels 1 and 2, that portion of land lying Southerly of the left
or Northerly right-of-way line of SR-592 (Flamingo Road) and Easterly of the
Westerly right-of-way line of Koval Lane; Said Northerly right-of-way line of
SR-592 (Flamingo Road) and said Westerly right-of-way line of Koval Lane being
more fully described as follows, to wit;
BEGINNING at the intersection of the left or Northerly right-of-way line of
SR-592 (Flamingo Road) with the Westerly boundary line of the East 35 feet of
the South 160 feet, measured along the East line of Lot 112 in Block 5 of
FLAMING ESTATE SUBDIVISION, as shown by map thereof on file in Book 5 of Plats,
Page 22, in the Office of the County Recorder of Clark County, Nevada, 61.64
feet left of and at right angles to Highway Engineer’s Station “GCW” 75+76.36
P.O.T.; Said Point of Beginning further described as bearing South 55°32’42”
West, a distance of 235.20 feet from the North Quarter Corner of Section 21,
Township 21 South, Range 61 East, M.D.M.; Thence from a tangent which bears
North 89°59’03” East, curving to the right along said Northerly right-of way
line, with a radius of 4,306 feet, through an angle of 1°06’38”, an arc distance
of 83.46 feet to a point of reverse curvature; Thence from a tangent which bears
South 88°54’19” East, curving to the left along said Northerly right-of-way
line, with a radius of 54 feet, through an angle of 89°41’20”, an arc distance
of 84.53 feet to a point, the last 7.76 feet being along the Westerly line of
Koval Lane; Thence North 1°24’21” East, along said Westerly right of way line of
Koval Lane, a distance of 74.85 feet to a point; Thence from a tangent which
bears the last described course, curving to the right along said Westerly
right-of-way line, with a radius of 106 feet, through an angle of 4°14’19”, an
arc distance of 7.84 feet to an intersection with the North line of said Section
21, the Point of Ending 200.00 feet left of and at right angles to the
centerline of SR-592 (Flamingo Road) at Highway Engineer’s Station “GCW”
77+13.39 P.O.T.; Said Point of Ending further described as bearing North
88°25’16” West, a distance of 53.17 feet from the North Quarter Corner of said
Section 21.


    
US-DOCS\92746040



--------------------------------------------------------------------------------





(Deed Reference 20060602-0004546)
(APN 162-16-410-035)
Lot 83 in Block Four (4) of FLAMINGO ESTATES, as shown by map thereof on file in
Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark County,
Nevada.
TOGETHER WITH that certain vacated walkway 10 feet wide adjoining said Land on
the West boundary, as vacated by that certain Order of Vacation recorded June
21, 1962 in Book 368 as Document No. 297340, Official Records.
Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.
AND (APN 162-16-410-034)
Lots 81 and 82 in Block Four (4) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.
TOGETHER WITH the Westerly portion of the 20 foot walkway 10 feet wide lying
Easterly of Lot 82, as vacated by that certain Order of Vacation recorded June
21, 1962 in Book 368 as Document No. 297340, Official Records.
Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.
PARCEL 13: (APN 162-21-102-006)
That portion of the Northwest Quarter (NW 1/4) of Section 21, Township 21 South,
Range 61 East, M.D.B.&M., Clark County, Nevada, being more particularly
described as follows:
COMMENCING at the Northeast corner of the Northwest Quarter (NW 1/4) of said
Section 21 as delineated on that certain recorded Parcel Map performed by Ralph
L. Kraemer at the instance of Richard Tam, et al, dated December 3, 1973 as
Document No. 343769 in File 1 of Parcel Maps, Page 35 of Official Records, Clark
County, Nevada;
THENCE South 0°20'17" East along the East line of the Northwest Quarter NW (1/4)
of said Section 21 a distance of 250.20 feet to a point; THENCE North 88°01'45"
West a distance of 40.03 feet to a point being the intersection of the South
right of way line of Flamingo Road (Proposed 100.00 feet wide) and the West
right of way line of Koval Lane (Present alignment 80.00 feet wide);
THENCE South 0°20;17: East along the West right of way line of said Koval Lane a
distance of 710.58 feet to a point being the Northeast corner of Lot 2 as
delineated on the aforementioned Ralph L. Kraemer Parcel Map; said point also
being the TRUE POINT OF BEGINNING; THENCE continuing South 0°20'17" East a
distance of 450.00 feet to a point;
THENCE North 88°01'45" West a distance of 453.25 feet to a point in the West
line of said Lot 2; THENCE North 0°09'35" West along said West line a distance
of 449.95 feet to a point being the Northwest corner of said Lot 2; THENCE South
88°01'45" East along the North line thereof a distance of 451.85 feet to the
TRUE POINT OF BEGINNING.


    
US-DOCS\92746040



--------------------------------------------------------------------------------





(Deed reference 20041221-03152).


***************************
PARCEL 14: (APN 162-21-202-006)
THAT PORTION OF THE SOUTHEAST QUARTER (SE ¼) OF THE NORTHWEST QUARTER (NW ¼) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., DESCRIBED AS FOLLOWS:
LOT TWO (2) AS SHOWN BY MAP THEREOF IN FILE 1 OF PARCEL MAPS, PAGE 35, RECORDED
DECEMBER 3, 1973 IN BOOK 384 AS DOCUMENT NO. 343769 OF OFFICIAL RECORDS, CLARK
COUNTY, NEVADA.
ALSO EXCEPTING THEREFROM THAT CERTAIN SPANDREL AREA DEDICATED BY INSTRUMENT NO.
343769, RECORDED DECEMBER 3, 1973, AS FILE 1 OF PARCEL MAPS, PAGE 35, IN
OFFICIAL RECORDS BOOK NO. 384 OF CLARK COUNTY, NEVADA RECORDS, SAID SPANDREL
AREA BEING BOUNDED AS FOLLOWS:
ON THE SOUTH BY THE NORTH LINE OF THE SOUTH 40 FEET OF THE NORTHWEST QUARTER (NW
¼) OF SAID SECTION 21;
ON THE EAST BY THE WEST LINE OF THE EAST 40 FEET OF THE NORTHWEST QUARTER (NW ¼)
OF SAID SECTION 21; AND
ON THE NORTHWEST BY THE ARC OF A CURVE HAVING A RADIUS OF 20.00 FEET, CONCAVE
NORTHWESTERLY, BEING TANGENT TO THE NORTH LINE OF SAID SOUTH 40 FEET AND TO THE
WEST LINE OF SAID EAST 40 FEET.
FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHWEST QUARTER (NW ¼) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., CLARK COUNTY, NEVADA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHEAST (NE) CORNER OF THE NORTHWEST QUARTER (NW ¼) OF SAID
SECTION 21 AS DELINEATED ON THAT CERTAIN RECORDED PARCEL MAP PERFORMED BY RALPH
L. KRAEMER AT THE INSTANCE OF RICHARD TAM, ET AL, DATED DECEMBER 3, 1973 AS
DOCUMENT NO. 343769 IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY, NEVADA;
THENCE SOUTH 0°20’17” EAST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW ¼)
OF SAID SECTION 21 A DISTANCE OF 250.20 FEET TO A POINT;
THENCE NORTH 88°01’45” WEST A DISTANCE OF 40.03 FEET TO A POINT BEING THE
INTERSECTION OF THE SOUTH RIGHT OF WAY LINE OF FLAMINGO ROAD (PURPOSED 100.00
FEET WIDE) AND THE WEST RIGHT OF WAY LINE OF KOVAL LANE (PRESENT ALIGNMENT 80.00
FEET WIDE);


    
US-DOCS\92746040



--------------------------------------------------------------------------------





THENCE SOUTH 0°20’17” EAST ALONG THE WEST RIGHT OF WAY LINE OF SAID KOVAL LANE A
DISTANCE OF 710.58 FEET TO A POINT BEING THE NORTHEAST CORNER (NE COR.) OF LOT
TWO (2) AS DELINEATED ON THE AFOREMENTIONED RALPH L. KRAEMER PARCEL MAP;
SAID POINT ALSO BEING THE TRUE POINT OF BEGINNING;
THENCE CONTINUING SOUTH 0°20’17” EAST A DISTANCE OF 450.00 FEET TO A POINT;
THENCE NORTH 88°01’45” WEST A DISTANCE OF 453.25 FEET TO A POINT IN THE WEST
LINE OF SAID LOT TWO (2);
THENCE NORTH 0°09’35” WEST ALONG SAID WEST LINE A DISTANCE OF 449.95 FEET TO A
POINT BEING THE NORTHWEST CORNER (NW COR.) OF SAID LOT TWO (2);
THENCE SOUTH 88°01’45” EAST ALONG THE NORTH LINE THEREOF A DISTANCE OF 451.85
FEET TO THE TRUE POINT OF BEGINNING.
AND FURTHER EXCEPTING THEREFROM:
THAT PORTION OF THE EAST HALF (E ½) OF THE NORTHWEST QUARTER (NW ¼) OF SECTION
21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., IN THE COUNTY OF CLARK, STATE OF
NEVADA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW ¼) OF SAID
SECTION 21, SAID SOUTHEAST CORNER BEING THE TRUE POINT OF BEGINNING;
THENCE NORTH 00°20’17” WEST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW ¼)
OF SAID SECTION 21 A DISTANCE OF 708.19 FEET TO A POINT IN THE EASTERLY
PROLONGATION OF THE NORTH LINE OF THE SOUTH 7.00 ACRES OF THAT CERTAIN PARCEL OF
LAND SHOWN AS PARCEL TWO (2) (AFTER DEDICATION OF THE SPANDREL AREA) ON THAT
CERTAIN PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS AT PAGE 35, IN THE OFFICIAL
RECORDS BOOK NO. 384, CLARK COUNTY, NEVADA RECORDS;
THENCE NORTH 89°50’36” WEST ALONG SAID EASTERLY PROLONGATION AND SAID NORTH
LINE, BEING PARALLEL WITH THE SOUTH LINE OF THE NORTHWEST QUARTER (NW ¼) OF SAID
SECTION 21, A DISTANCE OF 494.29 FEET TO A POINT IN THE WEST LINE OF SAID PARCEL
TWO (2);
THENCE SOUTH 00°09’35” EAST ALONG THE WEST LINE OF SAID PARCEL TWO (2) AND ITS
SOUTHERLY PROLONGATION A DISTANCE OF 708.18 FEET TO THE SOUTH LINE OF THE
NORTHWEST QUARTER (NW ¼) OF SAID SECTION 21;
THENCE SOUTH 89°50’36” EAST ALONG SAID SOUTH LINE A DISTANCE OF 496.49 FEET TO
THE TRUE POINT OF BEGINNING.
AND FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHWEST QUARTER (NW ¼) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., ACCORDING TO THE OFFICIAL
PLAT OF SAID LAND, ON FILE IN THE OFFICE OF THE BUREAU OF LAND MANAGEMENT,
DESCRIBED AS FOLLOWS:


    
US-DOCS\92746040



--------------------------------------------------------------------------------





BEGINNING AT THE NORTHEAST (NE) CORNER OF PARCEL NO. TWO (2) OF THAT CERTAIN
PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY RECORDER’S OFFICE;
THENCE SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO (2) A
DISTANCE OF 450 FEET TO THE TRUE POINT OF BEGINNING AND BEING THE SOUTHEAST (SE)
CORNER OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A
JOINT VENTURE, BY LEASE RECORDED DECEMBER 15, 1977 AS DOCUMENT NO. 782567 OF
OFFICIAL RECORDS;
THENCE CONTINUING SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO
(2) A DISTANCE OF 425 FEET;
THENCE NORTH 88°01’45” WEST A DISTANCE OF 160 FEET;
THENCE NORTH 0°20’17” WEST A DISTANCE OF 425 FEET TO A POINT IN THE SOUTH LINE
OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A JOINT
VENTURE, REFERRED TO ABOVE;
THENCE SOUTH 88°01’45” EAST ON SAID SOUTH LINE A DISTANCE OF 160 FEET TO THE
TRUE POINT OF BEGINNING.
(Deed reference 20060802-05266).
PARCEL 15: (APN 162-21-202-003)
THAT PORTION OF THE NORTHWEST QUARTER (NW ¼) OF SECTION 21, TOWNSHIP 21 SOUTH,
RANGE 61 EAST, M.D.M., ACCORDING TO THE OFFICIAL PLAT OF SAID LAND, ON FILE IN
THE OFFICE OF THE BUREAU OF LAND MANAGEMENT, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHEAST (NE) CORNER OF PARCEL NO. TWO (2) OF THAT CERTAIN
PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY RECORDER’S OFFICE;
THENCE SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO (2) A
DISTANCE OF 450 FEET TO THE TRUE POINT OF BEGINNING AND BEING THE SOUTHEAST (SE)
CORNER OF SAID LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A
JOINT VENTURE, BY LEASE RECORDED DECEMBER 15, 1977 AS DOCUMENT NO. 782567 OF
OFFICIAL RECORDS;
THENCE CONTINUING SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO
(2) A DISTANCE OF 425 FEET;
THENCE NORTH 88°01’45” WEST A DISTANCE OF 160 FEET;
THENCE NORTH 0°20’17” WEST A DISTANCE OF 425 FEET TO A POINT IN THE SOUTH LINE
OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A JOINT
VENTURE, REFERRED TO ABOVE;


    
US-DOCS\92746040



--------------------------------------------------------------------------------





THENCE SOUTH 88°01’45” EAST ON SAID SOUTH LINE A DISTANCE OF 160 FEET TO THE
TRUE POINT OF BEGINNING.
(Deed reference 20060802-05266).
PARCEL 16: (APN 162-21-202-007)
THAT PORTION OF THE EAST HALF (E ½) OF THE NORTHWEST QUARTER (NW ¼) OF SECTION
21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., IN THE COUNTY OF CLARK, STATE OF
NEVADA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW ¼) OF SAID
SECTION 21, SAID SOUTHEAST CORNER BEING THE TRUE POINT OF BEGINNING;
THENCE NORTH 00°20’17” WEST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW ¼)
OF SAID SECTION 21 A DISTANCE OF 708.19 FEET TO A POINT IN THE EASTERLY
PROLONGATION OF THE NORTH LINE OF THE SOUTH 7.00 ACRES OF THAT CERTAIN PARCEL OF
LAND SHOWN AS PARCEL TWO (2) (AFTER DEDICATION OF THE SPANDREL AREA) ON THAT
CERTAIN PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS AT PAGE 35, IN THE OFFICIAL
RECORDS BOOK NO. 384, CLARK COUNTY, NEVADA RECORDS;
THENCE NORTH 89°50’36” WEST ALONG SAID EASTERLY PROLONGATION AND SAID NORTH
LINE, BEING PARALLEL WITH THE SOUTH LINE OF THE NORTHWEST QUARTER (NW ¼) OF SAID
SECTION 21, A DISTANCE OF 494.29 FEET TO A POINT IN THE WEST LINE OF SAID PARCEL
TWO (2);
THENCE SOUTH 00°09’35” EAST ALONG THE WEST LINE OF SAID PARCEL TWO (2) AND ITS
SOUTHERLY PROLONGATION A DISTANCE OF 708.18 FEET TO THE SOUTH LINE OF THE
NORTHWEST QUARTER (NW ¼) OF SAID SECTION 21;
THENCE SOUTH 89°50’36” EAST ALONG SAID SOUTH LINE A DISTANCE OF 496.49 FEET TO
THE TRUE POINT OF BEGINNING.
EXCEPT THE EAST 40 FEET AND THE SOUTH 40 FEET THEREOF CONVEYED TO THE COUNTY OF
CLARK FOR ROAD PURPOSES.
ALSO EXCEPT THEREFROM THAT CERTAIN SPANDREL AREA DEDICATED BY INSTRUMENT NO.
343769 RECORDED DECEMBER 3, 1973 AS FILE 1 OF PARCEL MAPS, PAGE 35 IN OFFICIAL
RECORDS BOOK NO. 384 OF CLARK COUNTY, NEVADA RECORDS, SAID SPANDREL AREA BEING
BOUNDED AS FOLLOWS:
ON THE SOUTH BY THE NORTH LINE OF THE SOUTH 40 FEET OF THE NORTHWEST QUARTER (NW
¼) OF SAID SECTION 21;
ON THE EAST BY THE WEST LINE OF THE EAST 40 FEET OF THE NORTHWEST QUARTER (NW ¼)
OF SAID SECTION 21; AND
ON THE NORTHWEST BY THE ARC OF A CURVE HAVING A RADIUS OF 20.00 FEET, CONCAVE
NORTHWESTERLY, BEING TANGENT TO THE NORTH LINE OF SAID SOUTH 40 FEET AND TO THE
WEST LINE OF SAID EAST 40 FEET.


    
US-DOCS\92746040



--------------------------------------------------------------------------------





(Deed reference 20060802-05266).


***************************
PARCEL 8: (APN 162-16-410-042, 046, 047 and 090)
Lots 94, 95, 100, 101, 102 and 103 in Block Five (5) and Lots 75 and 76 in Block
Four (4) of Flamingo Estates, as shown by map there on file in Book 5 of Plats,
Page 22, in the Office of the County Recorder, Clark County, Nevada
Together with those portions of Albert Avenue and Audrie Street as vacated by
that certain Order of Vacation, recorded December 11, 2012 as Instrument No.
201212110001382, of Official Records.
Together with those portions Audrie Street and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.
AND (APN 162-16-410-048)
Lot 105 in Block Five (5) of Flamingo Estates, as shown by map thereof on file
in Book 5of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.
Excepting therefrom the South 10 feet as conveyed to Clark County, Nevada by
deed recorded January 21, 1977 in Book 699 as Document No. 658664, of Official
Records, Clark County, Nevada.
And further excepting therefrom that portion of said parcel as conveyed to the
State of Nevada by document recorded October 10, 1995 in Book 951010 as Document
No. 00032, of Official Records, Clark County, Nevada.
Together with the following described parcel:
Lot 104 in Block Five (5) of Flamingo Estates as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.
Excepting therefrom that portion as conveyed to Clark County by Deed recorded
December 31, 1973, in Book 391 as Document No. 350018, of Official Records,
further described as follows:
The South Ten feet (10.00’) of Lot One Hundred Four (104) in Block Five (5) of
Flamingo Estates as shown by map on file in Book 5, of Plats, Page 22 in the
Office of the County Recorder of Clark County, Nevada; together with that
certain spandrel or radius in the Southwest corner of said Lot One Hundred Four
(104); Bounded on the Northeasterly side by a curve concave to the Northeast
having a radius of 22.00 feet that is tangent at its Easterly extremity to a
line parallel with and distant North 10.00 feet from the South line of said Lot
One Hundred Four (104) and tangent at its Northerly extremity to the West line
of said Lot One Hundred Four (104); bounded on the South side by the North line
of the South 10.00 feet of said Lot One Hundred Four (104) and bounded on the
West side by the West line of said Lot One Hundred Four (104). Excepting that
portion previously conveyed by Flamingo estates above mentioned.


    
US-DOCS\92746040



--------------------------------------------------------------------------------





Also excepting therefrom that portion of said parcels as conveyed to the State
of Nevada by documents October 10, 1995 in Book 951010 as Document No. 00032, of
Official Records, Clark County, Nevada.
Together with that portion of Audrie Street as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.
Also together with the following described parcel:
Lot One Hundred Six (106) in Block Five (5) of Flamingo Estates, as shown by map
thereof on file in Book 5 of Plats, Page 22, in the Office of the County
Recorder, Clark County, Nevada.
Excepting therefrom the Easterly 14 feet.
Further excepting therefrom the Westerly 20 feet of the Easterly 34 feet, not
including the Southerly 135.50 feet.
Further excepting therefrom the South 10 feet of said Lot One Hundred Six (106),
excepting the East 14 feet thereof, as conveyed to Clark County, Nevada by deed
recorded January 21, 1977 in Book 699 as Document No. 658664, of Official
Records, Clark County, Nevada.
Also excepting therefrom that portion of said parcel as conveyed to the State of
Nevada by document recorded October 10, 1995 in Book 951010 as Document No.
00032, of Official Records, Clark County, Nevada.
AND (APN 162-16-410-043)
Lot 96 in Block Five (5) of Flamingo Estates, as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.
Together with that portion of the vacated alley lying adjacent to said lots as
vacated by that certain Order of Vacation recorded June 21, 1962 in Book 368 as
Document No. 297340, of Official Records, Clark County, Nevada, further
described as follows:
A portion of the Southeast Quarter (SE ¼) of the Southwest Quarter (SW ¼) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:
Commencing at the centerline intersection of Audrie Street and Albert Avenue;
thence South 88°23’26” East along the centerline of said Albert Street, 661.56
feet; thence South 01°36’34” West, departing said centerline, 30.00 feet to a
point of the Southerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning; thence continuing South 01°36’34” West, 145.00 feet;
thence North 88°23’26” West, 170.00 feet; thence North 01°36’34” East, 145.00
feet; thence South 88°23’26” East, 170.00 feet to the Point of Beginning.
Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.
AND (APN 162-16-410-044)
Lot 97 in Block Five (5) of Flamingo Estates, as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.


    
US-DOCS\92746040



--------------------------------------------------------------------------------





Together with that portion of the vacated alley lying adjacent to said lots as
vacated by that certain Order of Vacation recorded June 21, 1962 in Book 368 as
Document No. 297340, of Official Records, Clark County, Nevada.
Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.
AND (APN 162-16-410-045)
Lots 98 and 99 in Block Five (5) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada, said land being further described as follows:
A portion of the Southeast Quarter (SE ¼) of the Southwest Quarter (SW ¼) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
described as follows:
Commencing at the centerline intersection of Audrie Street and Albert Avenue;
Thence South 88°23’26” East along the centerline of said Albert Street, 491.56
feet; Thence South 01°36’34” West, departing said centerline, 30.00 feet to a
point on the Southerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning; Thence continuing South 01°36’34” West, 145.00 feet;
Thence North 88°23’26” West, 150.00 feet; Thence North 01°36’34” East, 145.00
feet; Thence South 88°23’26” East, 150.00 feet to the Point of Beginning.
Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.
AND (APN 162-16-410-091)
Lots 77 and 78 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada, further described as follows:
A portion of the Southeast Quarter (SE ¼) of the Southwest Quarter (SW ¼) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:
Commencing at the centerline intersection of Audrie Street and Albert Avenue;
thence South 88°23’26” East along the centerline of said Albert Street, 146.56
feet; thence North 01°36’34” East, departing said centerline, 30.00 feet to a
point on the Northerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning. Thence South 88°23’26” East along said right-of-way line
140.00 feet; thence North 01°36’34” East, departing said right-of-way, 145.00
feet; thence North 88°23’26” West, 140.00 feet; thence South 01°36’34” West,
145.00 feet to the Point of Beginning.
Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.
Together with that portion of the alley as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.




    
US-DOCS\92746040



--------------------------------------------------------------------------------












EXHIBIT C
Non-Imputation Endorsement






Order No. 42041224-421-421    Policy No. Pro
Forma-NV-FNCP-IMP-2730628-1-17-42041224


ISSUANCE SUBJECT TO FINAL UNDERWRITER APPROVAL


PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-NV-FNCP-IMP-2730628-1-17-42041224 Issued by
Fidelity National Title Insurance Company


The Company agrees that it will not assert the provisions of Exclusions from
Coverage 3(a), (b), or (e) to deny liability for loss or damage otherwise
insured against under the terms of the policy solely by reason of the action or
inaction or Knowledge, as of Date of Policy, of Vegas Development LLC, a
Delaware limited liability company, imputed to the Insured by operation of law,
provided Eastside Convention Center, LLC, a Delaware limited liability company,
acquired the Insured as a purchaser for value without Knowledge of the asserted
defect, lien, encumbrance, adverse claim, or other matter insured against by the
policy.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements to it.
Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.




7E121 ALTA 15-06 Nonimputation – Full Equity Transfer (6-17-06)    Page 1of 1




    
US-DOCS\92746040



--------------------------------------------------------------------------------






EXHIBIT D
Permitted Exceptions





































































--------------------------------------------------------------------------------





EXCEPTIONS FROM COVERAGE


This policy does not insure against loss or damage, and the Company will not pay
costs, attorneys’ fees, or expenses that arise by reason of:


1.
INTENTIONALLY DELETED



2.
INTENTIONALLY DELETED



3.
INTENTIONALLY DELETED



4.
INTENTIONALLY DELETED



5.
INTENTIONALLY DELETED



6.
Any lien, or right to a lien, for services, labor or material heretofore or
hereafter furnished, imposed by law and not shown by the Public Records.



NOTE: We will revisit this exception upon receipt and review of the physical
inspection and Owners Affidavit


7.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $27,853.14
1st Installment:    $6,964.62 Paid
2nd Installment:    $6,962.84 Paid
3rd Installment:    $6,962.84 Not Yet Due and Payable 4th
Installment:    $6,962.84 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-060
Affects: Lots 16 thru 20 in Block 2 in Parcel 1


8.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,697.60
1st Installment:    $1,925.75 Paid
2nd Installment:    $1,923.95 Paid
3rd Installment:    $1,923.95 Not Yet Due and Payable 4th
Installment:    $1,923.95 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-061
Affects: Lots 21 and 22 in Block 2 in Parcel 2


9.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018





--------------------------------------------------------------------------------





Total Taxes:    $7,575.33
1st Installment:    $1,895.19 Paid
2nd Installment:    $1,893.38 Paid
3rd Installment:    $1,893.38 Not Yet Due and Payable 4th
Installment:    $1,893.38 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-062
Affects: Lots 23 and 24 in Block 2 in Parcel 2


10.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,331.08
1st Installment:    $1,834.12 Paid
2nd Installment:    $1,832.32 Paid
3rd Installment:    $1,832.32 Not Yet Due and Payable 4th
Installment:    $1,832.32 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-064
Affects: Lots 27 and 28 in Block 2 in Parcel 3


11.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,453.36
1st Installment:    $1,864.69 Paid
2nd Installment:    $1,862.89 Paid
3rd Installment:    $1,862.89 Not Yet Due and Payable 4th
Installment:    $1,862.89 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-065
Affects: Lots 29 and 30 in Block 2 in Parcel 3


12.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:        470
Fiscal Year:        2017-2018
Total Taxes:        $7,575.33
1st Installment:        $1,895.19 Paid
2nd Installment:        $1,893.38 Paid
3rd Installment:        $1,893.38 Not Yet Due and Payable
4th Installment:        $1,893.38 Not Yet Due and Payable
Assessor's Parcel No:    162-16-410-066
Affects: Lots 31 and 32 in Block 2 in Parcel 3


13.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,666.45
1st Installment:    $917.97 Paid





--------------------------------------------------------------------------------





2nd Installment:    $916.16 Paid
3rd Installment:    $916.16 Not Yet Due and Payable 4th Installment:    $916.16
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-080
Affects: Lot 51 in Block 3 in Parcel 4


14.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $2,933.41 (PER EACH LOT)
1st Installment:    $734.71 Paid
2nd Installment:    $732.90 Paid
3rd Installment:    $732.90 Not Yet Due and Payable 4th Installment:    $732.90
Not Yet Due and Payable
Assessor’s Parcel No.: 162-16-410-070, 071, 072, 075 and 076
Affects: Lots 36, 37, 38, 41 and 42 in Block 3 in Parcel 5


15.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,177.95
1st Installment:    $795.83 Paid
2nd Installment:    $794.04 Paid
3rd Installment:    $794.04 Not Yet Due and Payable 4th Installment:    $794.04
Not Yet Due and Payable
Assessor’s Parcel No.: 162-16-410-083
Affects: Lot 56 in Block 3 in Parcel 5


16.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $6,598.06
1st Installment:    $1,650.85 Paid
2nd Installment:    $1,649.07 Paid
3rd Installment:    $1,649.07 Not Yet Due and Payable 4th
Installment:    $1,649.07 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-084
Affects: Lots 57 and 58 in Block 3 in Parcel 5


17.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $24,555.03
1st Installment:    $6,140.10 Paid
2nd Installment:    $6,138.31 Paid





--------------------------------------------------------------------------------





3rd Installment:    $6,138.31 Not Yet Due and Payable 4th
Installment:    $6,138.31 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-088
Affects: Lot 1 of PM 70-30 in Parcel 6


18.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $19,180.05
1st Installment:    $4,796.37 Paid
2nd Installment:    $4,794.56 Paid
3rd Installment:    $4,794.56 Not Yet Due and Payable 4th
Installment:    $4,794.56 Not Yet Due and Payable Assessor’s Parcel No.:
    162-16-410-089
Affects: Lot 2 of PM 70-30 in Parcel 6


19.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,055.69 (PER EACH LOT)
1st Installment:    $765.28 Paid
2nd Installment:    $763.47 Paid
3rd Installment:    $763.47 Not Yet Due and Payable 4th Installment:    $763.47
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-067, 077 and 082
Affects: Lots 33, 43 and 55 in Block 3 in Parcel 7


20.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $2,933.41 (PER EACH LOT)
1st Installment:    $734.71 Paid
2nd Installment:    $732.90 Paid
3rd Installment:    $732.90 Not Yet Due and Payable 4th Installment:    $732.90
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-068 and 069
Affects: Lots 34 and 35 in Block 3 in Parcel 7


21.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,666.45
1st Installment:    $917.97 Paid
2nd Installment:    $916.16 Paid





--------------------------------------------------------------------------------





3rd Installment:    $916.16 Not Yet Due and Payable 4th Installment:    $916.16
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-078
Affects: Lot 44 in Block 3 in Parcel 7


22.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $22,111.93
1st Installment:    $5,529.34 Paid
2nd Installment:    $5,527.53 Paid
3rd Installment:    $5,527.53 Not Yet Due and Payable 4th
Installment:    $5,527.53 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-079
Affects: Lot 45 through 50 in Block 3 in Parcel 7


23.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,788.71
1st Installment:    $948.52 Paid
2nd Installment:    $946.73 Paid
3rd Installment:    $946.73 Not Yet Due and Payable 4th Installment:    $946.73
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-085
Affects: Lot 59 in Block 4 in Parcel 7


24.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $10,995.74
1st Installment:    $2,750.27 Paid
2nd Installment:    $2,748.49 Paid
3rd Installment:    $2,748.49 Not Yet Due and Payable 4th
Installment:    $2,748.49 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-086
Affects: Lots 60, 61 and 62 in Block 4 in Parcel 7




25.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,422.19 (PER EACH LOT)
1st Installment:    $856.89 Paid
2nd Installment:    $855.10 Paid
3rd Installment:    $855.10 Not Yet Due and Payable





--------------------------------------------------------------------------------





4th Installment:    $855.10 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-073
Affects: Lots 39 in Block 3 in Parcel 8


26.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,299.94
1st Installment:    $826.32 Paid
2nd Installment:    $824.54 Paid
3rd Installment:    $824.54 Not Yet Due and Payable 4th Installment:    $824.54
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-074
Affects: Lot 40 in Block 3 in Parcel 9




27.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $10,018.43
1st Installment:    $2,505.95 Paid
2nd Installment:    $2,504.16 Paid
3rd Installment:    $2,504.16 Not Yet Due and Payable 4th
Installment:    $2,504.16 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-081
Affects: Lots 52 through 54 in Block 3 in Parcel 10


28.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,331.08
1st Installment:    $1,834.12 Paid
2nd Installment:    $1,832.32 Paid
3rd Installment:    $1,832.32 Not Yet Due and Payable 4th
Installment:    $1,832.32 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-063
Affects: Lots 25 and 26 in Block 2 in Parcel 11


29.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,331.08
1st Installment:    $1,834.12 Paid
2nd Installment:    $1,832.32 Paid
3rd Installment:    $1,832.32 Not Yet Due and Payable 4th





--------------------------------------------------------------------------------





Installment:    $1,832.32 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-087
Affects: Lots 63 and 64 in Block 4 in Parcel 12


30.
Any taxes that may be due, but not assessed, for new construction which can be
assessed on the unsecured property rolls, in the Office of the Clark County
Assessor, per Nevada Statute 361.260.

(NONE NOW DUE AND PAYABLE)


31.
Water rights, claims or title to water, whether or not shown by the public
record.



32.
Mineral rights, reservations, easements and exclusions in patent from the State
of Nevada. Recorded    : January 27, 1921 in Book 7 of Deeds, Page 269

Document No.    : 14991, Official Records. Affects: Parcels 1 through 12


33.
Reservations and exclusion of gas and oil rights in a Deed affecting said land
Recorded    : February 18, 1952 in Book 66 of Deeds, Page 54 Document No.    :
381100, Official Records.

Affects: Parcels 1 through 12


34.
Reservations of oil, gas, coal and other hydrocarbon substances and minerals in
a Deed affecting said land Recorded    : March 25, 1957 in Book 124

Document No.    : 102052, Official Records. Affects: Parcels 1 through 12


35.
Dedication of roadways and Easements as indicated or delineated on the Plat of
said Subdivision on file in Book 5 of Plats, Page 22, Official Records.

Affects: Parcels 1 through 5 and 7 through 12


Amended by that certain Order of Vacation recorded June 21, 1962, as Document
No. 297340, of Official Records.


Amended by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


Amended by that certain instrument recorded December 11, 2012 as Instrument No.
201212110001382, Official Records, Clark County, Nevada.


36.
Covenants, conditions and restrictions (but omitting any covenant or restriction
based on race, color, religion, sex, handicap, familial status, or national
origin unless and only to the extent said covenant (a) is exempt under Chapter
42, Section 3607 of the United States Code or (b) relates to handicap but does
not discriminate against handicapped persons) in the Declaration of Restrictions

Recorded    : December 24, 1957 in Book 148 Document No.    : 121291, Official
Records.
Affects: 1 through 12


Modifications(s) of said covenants, conditions and restrictions Recorded
: October 17, 1972 in Book 272

Document No’s. :231058 through 231080 inclusive, Official Records.


Modifications(s) of said covenants, conditions and restrictions Recorded
: March 24, 1983 in Book 1708

Document No’s. :1667267 through 1667279 inclusive, Official Records.





--------------------------------------------------------------------------------







Modifications(s) of said covenants, conditions and restrictions Recorded
: March 24, 1983 in Book 1709

Document No’s. :1668380 through 1668384 inclusive, Official Records.


Modifications(s) of said covenants, conditions and restrictions Recorded
: March 31, 1985 in Book 1712

Document No’s. :1671034 through 1671036 inclusive, Official Records.


Modifications(s) of said covenants, conditions and restrictions Recorded
: April 29, 2008 in Book 20080429 Document No.    :04215, Official Records.

Modifications(s) of said covenants, conditions and restrictions
Recorded    : August 10, 2011 as Instrument No. 20110810-000964, Official
Records.
Modifications(s) of said covenants, conditions and restrictions
Recorded    : January 27, 2017 as Instrument No. 20170127-0001400, Official
Records.


37.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : July 03, 1961 in Book 306 Document No. : 247514, Official Records.
Affects: Lot 46 in Block 3 in Parcel 7


And shown by that ALTA/NSPS Land Title Survey, prepared by Ryan D. Sligar PLS No
21263 with Horizon Surveys dated March 1, 2016 and last revised March 17, 2016,
and designated Job No. 1049-007.03.


38.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : July 03, 1961 in Book 306 Document No. : 247515, Official Records.
Affects: Lots 45 and 46 in Block 3 in Parcel 7


And as shown on the Survey.


39.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : July 03, 1961 in Book 306 Document No. : 247518, Official Records.
Affects: Lots 47 thru 49 in Block 3 in Parcel 7


And as shown on the Survey.


40.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : June 21, 1963 in Book 455 Document No.    : 366416, Official
Records.





--------------------------------------------------------------------------------





Affects: Lot 33 in Block 3 in Parcel 7


And as shown on the Survey.


41.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : June 21, 1963 in Book 455 Document No.    : 366422, Official
Records. Affects: Lot 32 in Block 2 in Parcel 3


And as shown on the Survey.




42.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : July 3, 1963 in Book 306
Document No.    :247517 Official Records.
Affects: Lots 51 in Block 3 in Parcel 4 and Lots 44, 45 in Block 3 in Parcel 7
and 52, 53 and 54 in Block 3 in
Parcel 10


43.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company and Central Telephone
Company

For    : power and communication lines Recorded    : March 25, 1969 in Book 938
Document No.    : 753312, Official Records.
Affects: Lot 47 in Block 3 in Parcel 7 And as shown on the Survey.
44.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company and Central Telephone
Company

For    : power and communication lines Recorded    : July 24, 1969 in Book 964
Document No.    :774367 Official Records. Affects: Lot 2 Parcel Map No. 70-30 in
Parcel 6


45.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation Recorded    : May 26, 1973 in Book 312 Document
No.    : 271749, Official Records. Affects: Lots 16 thru 20 in Block 2 in Parcel
1


And as shown on the Survey.


46.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : February 09, 1977 in Book 706 Document No.    : 665102, Official
Records.





--------------------------------------------------------------------------------





Affects: Lots 59 through 62 in Block 4 in Parcel 7 And as shown on the Survey.
47.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation Recorded    : January 3, 1978 in Book 829 Document
No.    : 788925, Official Records.
Affects: Lots 16 thru 20 in Block 2 in Parcel 1


And as shown on the Survey.




48.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : August 18, 1978 in Book 932 Document No.    : 891121, Official
Records.
Affects: Lots 16 thru 20 in Block 2 in Parcel 1 And as shown on the Survey.
49.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : August 8, 1988 in Book 880808 Document No.    : 00542, Official
Records.
Affects: Lots 21 and 22 in Block 2 in Parcel 2 And as shown on the Survey.
50.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation Recorded    : July 7, 1990 in Book900702 Document
No.    : 00415, Official Records.
Affects: Lots 21 and 22 in Block 2 in Parcel 2 And as shown on the Survey.
51.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : October 4, 1990 in Book 901004 Document No.    : 00609, Official
Records.
Affects: Parcel 7


52.
Dedications and Easements as indicated or delineated on the Plat of said Parcel
Map on file in File 70 of Parcel Maps, Page 30, Official Records.

Affects: Parcel 7


53.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation





--------------------------------------------------------------------------------





Recorded    : September 19, 1991 in Book 910919 Document No.    : 00582,
Official Records.
Affects: Parcel 7




54.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : September 14, 1992 in Book 920914 Document No.    : 00909,
Official Records.
Affects: Lot 51 in Parcel 4 And as shown on the Survey.
55.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : February 4, 1993 in Book 930204 Document No.    : 00696, Official
Records.
Affects: Lots 41 and 42 in Block 3 in Parcel 5 And as shown on the Survey.


56.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : January 17, 1995 in Book 950117 Document No.    : 00464, Official
Records.
Affects: Lots 27 thru 30 in Block 2 in Parcel 3


57.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : October 2, 1995 in Book 951002 Document No.    : 01005, Official
Records.
Affects: Lots 31 and 32 in Block 2 in Parcel 3 And as shown on the Survey.
58.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : June 12, 1997 in Book 970612 Document No.    : 01741, Official
Records.
Affects: Lots 63 and 64 in Block 4 in Parcel 12 And as shown on the Survey.
59.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : The MGM Grand-Ballys Monorail Limited
Liability Company

For    : monorail system
Recorded    : September 20, 2000 in Book 20000920





--------------------------------------------------------------------------------





Document No.    : 00201, Official Records.
Affects: Parcel 1


Defects, liens, encumbrances, amendments or other matters affecting the above
easement estate, whether or not shown in the public records are not shown
herein.


And as shown on the Survey.


60.
A Right of Entry affecting a portion of said land for the purposes stated
herein, and incidental purposes In Favor of    : Nevada Power Company

For    : electric lines
Recorded    : December 16, 2002 in Book 20021216 Document No.    : 01545,
Official Records.
Affects: Lots 16 thru 20 in Parcel 1 And as shown on the Survey.
61.
The terms, covenants, conditions and provisions as contained in an instrument,
entitled "Joinder and Supplemental to Intercreditor Agreement"

Recorded    : June 17, 2009 in Book 20090617 Document No.    : 02748, Official
Records.
Affects: Parcels 1 through 12


62.
The terms, covenants, conditions, easements and provisions as contained in an
instrument, entitled "Access and Parking Easement"

Recorded    :August 10, 2011 in Book 20110810 Document No.    :01477, Official
Records.
Affects: Parcels 1 through 12


First Amendment to Access and Parking Easement
Recorded    : December 23, 2011 as Instrument No. 20111223-0002895, Official
Records.


Second Amendment to Access and Parking Easement
Recorded    : December 5, 2013 as Instrument No. 20131205-0002099, Official
Records.


63.
The terms, covenants, conditions, easements and provisions as contained in an
instrument, entitled "Access and Parking Easement"

Recorded    :August 10, 2011 in Book 20110810 Document No.    :01478, Official
Records.
Affects: Parcels 1 through 12


First Amendment to Access and Parking Easement
Recorded    : October 11, 2013 as Instrument No. 20131011-0002341, Official
Records.


64.
The terms, covenants, conditions, easements and provisions as contained in an
instrument, entitled "Access and Parking Easement"

Recorded    :August 10, 2011 in Book 20110810 Document No.    :01480, Official
Records.
Affects: Parcels 1 through 12


First Amendment to Access and Parking Easement
Recorded    : December 23, 2011 as Instrument No. 20111223-0002896, Official
Records.
Second Amendment to Access and Parking Easement





--------------------------------------------------------------------------------





Recorded    : December 5, 2013 as Instrument No. 20131205-0002100, Official
Records.


65.
Any Easements that were not affected by a vacation or abandonment Recorded
February 14, 2012, in Book 20120214 as Document No. 01112, and

Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records. Affects: Parcels 1 through 12


66.
The terms, covenants, conditions and provisions as contained in an instrument
Recorded February 14, 2012, in Book 20120214 as Document No. 01112, and
Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and

Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records. Affects: Parcels 1 through 12


67.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Nevada Power Company Purpose:    right of entry
Recorded:    May 3, 2012 as Instrument No. 20120503-0001995, Official Records.
Affects: Lots 16 thru 20 in Block 2 in Parcel 1 and Lot 1 in Parcel Map No.
70-30 in Parcel 6


68.
Any irregularities, reservations, easements for public utilities or other
matters in the proceedings occasioning the abandonment or vacation of the
street/road.

Recorded    : December 11, 2012 as Instrument No. 201212110001382, Official
Records. Affects: Parcel 7


69.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Southwest Gas Corporation Purpose:    gas lines
Recorded:    May 21, 2013 as Instrument No. 20130521-0003580, Official Records.
Affects: Parcels 1 and 6


70.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Central Telephone Company d/b/a Centurylink Purpose:    cable
lines
Recorded:    September 10, 2013 as Instrument No. 20130910-0002164, Official
Records. Affects: Lots 16 thru 20 and 27 thru 32 in Block 2 in Parcels 1 and 3


And as shown on the Survey.


71.
The terms, covenants, conditions, easements and provisions as contained in an
instrument, entitled "Easement Agreement"

Recorded    :December 5, 2013 as Instrument No. 20131205-0002101, Official
Records. Affects: Parcel 1


72.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company, a Nevada
corporation, d/b/a NV Energy Purpose:    electric lines

Recorded:    May 6, 2014 as Instrument No. 20140506-0001447, Official Records.
Affects: Parcel 1


73.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Las Vegas Valley Water District





--------------------------------------------------------------------------------





Purpose:    water lines
Recorded:    July 23, 2014 as Instrument No. 20140723-0000981, Official Records.
Affects: Lot 56 in Block 3 in Parcel 5


And as shown on the Survey.


74.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Las Vegas Valley Water District Purpose:    water lines
Recorded:    July 23, 2014 as Instrument No. 20140723-0000982, Official Records.
Affects: Lot 51 in Block 3 in Parcel 4


And as shown on the Survey.


75.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Las Vegas Valley Water District Purpose:    water lines
Recorded:    July 23, 2014 as Instrument No. 20140723-0000983, Official Records.
Affects: Lot 57 in Block 3 in Parcel 5


And as shown on the Survey.


76.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: In Favor of    :    Las Vegas Valley Water District

For    :    water lines
Recorded    :    July 23, 2014 as Instrument No. 20140723-0000985, Official
Records. Affects: Lot 47 in Parcel 7


And as shown on the Survey.


77.
INTENTIONALLY DELETED (moved to Schedule B Part I, Termination required)



78.
INTENTIONALLY DELETED (moved to Schedule B Part I, Termination required)





79.
Rights of tenants or persons in possession, if any, as tenants in possession of
the property under existing written unrecorded leases, which leases contain no
option to purchase or rights of first refusal.



80.
INTENTIONALLY DELETED



81.
INTENTIONALLY DELETED

 


Countersigned


ProForma Specimen




Authorized Signatory







--------------------------------------------------------------------------------







END OF SCHEDULE B


This is a pro forma policy furnished to or on behalf of the party to be insured.
It neither reflects the present status of title, nor is it intended to be a
commitment to insured. The inclusion of endorsements as a part of the pro forma
policy in no way evidences the willingness of the company to provide any
affirmative coverage shown therein. There are requirements which must be met
before a final policy can be issued in the same form as the pro forma policy. A
commitment to insure setting forth these requirements should be obtained from
the Company.


Additional Matters may be added or other amendments may be made to this pro
forma policy by reason of any defects, liens or encumbrances that appear for the
first time in the Public Records or come to the attention of the Company and are
created or attached between the issuance of this pro forma policy and the
issuance of a policy of title insurance. The Company shall have no liability
because of such addition or amendment.




2730628B (6/06)    5
ALTA Owner’s Policy with NV Mods (6/17/06)



EXHIBIT E
PUT-CALL RIGHT AGREEMENT
THIS PUT-CALL RIGHT AGREEMENT (this “Agreement”) is entered into as of December
__, 2017 (the “Effective Date”), by and among [___________________________] [To
be New Property Owner under Harrah’s Las Vegas Purchase Agreement], a Delaware
limited liability company (“VICI”), and [___________________________] [To be New
Property Owner under the Eastside Convention Center Purchase Agreement], a
[_______] (“Parcel 1 Owner”) and 3535 LV NEWCO, LLC, a Delaware limited
liability company (“Parcel 2 Owner” and with Parcel 1 Owner, collectively
“Owner”). VICI and Owner are together referred to herein as the “Parties”, and
each individually, a “Party”.


RECITALS:


A.Parcel 1 Owner is the owner of certain parcels of real property together with
the real property improvements thereon (together with related fixtures and other
related property) located in Clark County, Nevada, as more particularly
described on Exhibit A-1 attached hereto (collectively, the “Designated Land
Parcel 1”).
B.Parcel 2 Owner is the owner of certain parcels of real property together with
the real property improvements thereon (together with related fixtures and other
related property) located in Clark County, Nevada, as more particularly
described on Exhibit A-2 attached hereto (collectively, the “Designated Land
Parcel 2” and with the Designated Land Parcel 1, collectively the “Designated
Land”).
C.On even date herewith, Claudine Property Owner LLC, a Delaware limited
liability company (“HLV Buyer”), an Affiliate of VICI, acquired from Harrah’s
Las Vegas, LLC, a Nevada limited liability company (“HLV Seller”), an Affiliate
of Owner, all of the membership interests in VICI, the owner of that certain
parcel of real property and the buildings and other improvements





--------------------------------------------------------------------------------





constructed thereon, and fixtures and certain other property interests related
thereto, commonly known as Harrah’s Las Vegas Hotel & Casino, having an address
of 3475 South Las Vegas Boulevard, Clark County, Nevada (collectively, the “HLV
Property”), pursuant to the terms and conditions of that certain Purchase and
Sale Agreement, dated as of November [__], 2017 (the “HLV Property PSA”).
D.On even date herewith, VICI leased to HLV Seller (also referred to herein as
“HLV Tenant”) the HLV Property, pursuant to the terms and conditions of that
certain Amended and Restated Lease by and between VICI, as landlord, and HLV
Tenant, as tenant (as further amended, supplemented or otherwise modified from
time to time (other than pursuant to the HLV Lease Amendment), the “HLV Lease”).
E.Owner is considering demolishing some or all of the improvements that are
located on the Designated Land as of the date hereof and is considering
constructing a Convention Center on the Eastside Convention Center Land (as
defined below) (the “Eastside Convention Center”). The Eastside Convention
Center, together with the Eastside Convention Center Land and all buildings,
fixtures and improvements located thereon and all real property rights and
interests relating thereto are referred to, collectively, as the “Eastside
Convention Center Property”.
F.Subject to the satisfaction of certain conditions and upon the terms set forth
herein, the Parties desire for (i) Owner to have the right to require VICI to
purchase the Eastside Convention Center Property from Owner, and if VICI does
not perform such obligation, for Owner to have the right to acquire the HLV
Property from VICI, and (ii) if Owner does not exercise the right to require
VICI to purchase the Eastside Convention Center Property from Owner, for VICI to
have the right to require Owner to sell the Eastside Convention Center Property
to VICI, all on and subject to the terms and conditions set forth in this
Agreement.
AGREEMENT:


NOW, THEREFORE, in consideration of Ten and 00/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
“Access Provisions” means the following:


(1)    VICI, at its cost, may conduct such surveys and non-invasive
investigations and inspections of the Eastside Convention Center Property
(collectively “Inspections”) as VICI elects in its sole discretion and Owner, at
reasonable times, shall provide reasonable access to the Eastside Convention
Center Property to VICI and VICI’s consultants and other representatives for
such purpose. VICI’s right to perform the Inspections shall be subject to and
will not unreasonably interfere with or disturb the rights of tenants, guests
and customers at the Eastside Convention Center Property and the Inspections
shall not unreasonably interfere with Owner’s business operations. VICI and its
agents, contractors


1



--------------------------------------------------------------------------------





and consultants shall comply with Owner’s reasonable requests with respect to
the Inspections to minimize such interference. VICI will cause each of VICI’s
consultants that will be performing such tests and inspections (other than
purely visual inspections) to provide (as a condition to performing such
Inspections) proof of commercial general liability insurance on an occurrence
form with limits of not less than One Million Dollars ($1,000,000.00) per
occurrence and Five Million Dollars ($5,000,000.00) aggregate limit bodily
injury, death and property damage per occurrence shall be provided to Owner.


(2)    In connection with such access, VICI shall be deemed to agree to
indemnify and hold harmless Owner from and against any loss that Owner shall
incur as the result of the acts of VICI or VICI’s representatives or consultants
in conducting physical diligence with respect to the Eastside Convention Center
Property, or, in the case of physical damage to the Eastside Convention Center
Property resulting from such physical diligence, for the reasonable cost of
repairing or restoring the Eastside Convention Center Property to substantially
its condition immediately prior to such damage (unless VICI promptly shall cause
such damage to be repaired or restored); provided, however, (i) the foregoing
indemnity and agreement to hold Owner harmless shall not apply to, and VICI
shall not be liable or responsible for, (A) the discovery of any fact or
circumstance not caused by VICI or its representatives or consultants (except to
the extent VICI exacerbates such fact or circumstance), (B) any pre-existing
condition (except to the extent VICI exacerbates such pre-existing condition),
or (C) the negligence or willful misconduct of Owner, any of Owner’s Affiliates
or any of their respective agents, employees, consultants or representatives and
(ii) in no event shall VICI be liable for any consequential, punitive or special
damages; provided that, for the avoidance of doubt, such waiver of
consequential, punitive and special damages shall not be deemed a waiver of
damages that Owner is required to pay to a party other than Owner or an
Affiliate of Owner in respect of consequential, punitive or special damages.


“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with such
Person. In no event shall Owner or any of its Affiliates, on the one hand, or
VICI or any of its Affiliates, on the other hand, be deemed to be an Affiliate
of the other Party as a result of this Agreement or other agreements or
arrangements between such Parties.


“Amended HLV Lease” means the Lease, as amended by the HLV Lease Amendment.


“Arbitration Panel” shall have the meaning set forth in Section 6 hereof.


“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banks in the City of Las Vegas, Nevada, or in the
City of New York, New York are authorized, or obligated, by law or executive
order, to close.




2



--------------------------------------------------------------------------------





“Call Right” means VICI’s right to require Owner to sell the Convention Center
Property to VICI and simultaneously lease the Convention Center Property back
from VICI subject to and in accordance with the terms and conditions of this
Agreement.


“Call Right HLV Lease Amendment Rent” means the greater of (a) the lesser of (i)
the quotient of the Project Costs divided by thirteen (13) and (ii) the amount
of annual Rent for the Convention Center that would be required to be paid under
the Amended HLV Lease to meet a Combined Rent Coverage Ratio of 1.75:1.00, and
(b) Twenty-Five Million and 00/100 Dollars ($25,000,000.00), which is the amount
of Rent per annum to be attributable to the Convention Center Property in the
event the Call Right is exercised; provided that, for the avoidance of doubt,
the Call Right HLV Lease Amendment Rent and the Rent (including Variable Rent,
as defined in the HLV Lease) will be calculated without taking into account Net
Revenue (as defined in the HLV Lease) produced by the Eastside Convention
Center; provided, further, under the Amended HLV Lease, the Call Right HLV Lease
Amendment Rent shall increase annually by one percent (1%) of the amount of the
Call Right HLV Lease Amendment Rent at the end of each Lease Year following the
Lease Year during which the Closing Date occurs.


“Call Right Property Package” shall have the meaning set forth in Section 5(b).


“Call Right Property Package Request” shall have the meaning set forth in
Section 5(b).


“Call Right Purchase Price” means the product of (a) thirteen (13) and (b) the
Call Right HLV Lease Amendment Rent.


“Call Right Rent Coverage Condition” means the Combined Rent Coverage Ratio will
be no less than 1.75 to 1.


“Capital Expenditures” means the sum of all expenditures actually paid by or on
behalf of Owner, on a consolidated basis, to the extent capitalized in
accordance with GAAP.


“Capital Improvement” means the initial construction of the Convention Center to
the extent that the costs of such activity are or would be capitalized in
accordance with GAAP.


“Closing Date” means the date upon which the Eastside Convention Center Property
shall be conveyed to VICI and leased back to Lessee, either pursuant to the Put
Right or Call Right, as applicable, in accordance with the terms hereof, or the
date upon which the HLV Property shall be conveyed to Owner pursuant to the HLV
Repurchase Right, in accordance with the terms hereof.


“Combined Rent Coverage Ratio” means the ratio of the sum of EBITDAR of the HLV
Tenant solely derived from the HLV Property plus EBITDAR of Owner solely derived
from the Eastside Convention Center Property, in each case, for the most
recently ended


3



--------------------------------------------------------------------------------





four consecutive Fiscal Quarter period for which Financial Statements are
available as of the date of Owner’s exercise of the Put Right or VICI’s exercise
of the Call Right, as the case may be (and as calculated based upon such
Financial Statements) to the Rent that will be payable under the Amended HLV
Lease for same the period commencing on the Closing Date and ending on the first
anniversary of the Closing Date (assuming that annual Rent attributable to the
Eastside Convention Center Property is the Put Right HLV Lease Amendment Rent or
the Call Right HLV Lease Amendment Rent, as the case may be).


“Control” (including the correlative meanings of the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, partnership interests, other equity interests or
otherwise.


“Convention Center” shall mean a convention, conference, meeting, exposition
and/or exhibition center or similar building or group of related buildings.


“Convention Center Construction Conditions” shall mean with respect to any given
Convention Center: (a) such Convention Center shall be the Eastside Convention
Center; or (b) such Convention Center shall contain not more than 125,000 usable
square feet of convention, conference, meeting, exposition and/or exhibition
space. For the avoidance of doubt, if any Convention Center containing not more
than 125,000 usable square feet is constructed after the date hereof, and such
Convention Center is subsequently expanded or combined with another Convention
Center that is constructed after the date hereof such that the aggregate usable
square footage of convention, conference, exposition, meeting and/or exhibition
space in such Convention Center(s) which are operated together exceeds 125,000,
then the Convention Center Conditions shall not be deemed to have been
satisfied.


“Development Interests” shall mean Use Rights that are in the good faith
judgment of Owner commercially appropriate for the development or operation of
the Eastside Convention Center.


“Eastside Convention Center” shall have the meaning set forth in the recitals
hereto.


“Eastside Convention Center Property” shall have the meaning set forth in the
recitals hereto.


“Eastside Convention Center Land” means that portion of the Designated Land upon
which (i) the Eastside Convention Center and (ii) all parking improvements,
sidewalks, landscaped areas and walkways that are constructed primarily to
serve, or that are legally required to be constructed (such as to meet mandatory
set-back requirements) as a condition to the construction of, the Eastside
Convention Center, are located.


“EBITDAR” means, for any applicable twelve (12) month period, the consolidated
net income or loss of a Person on a consolidated basis for such period,
determined in


4



--------------------------------------------------------------------------------





accordance with GAAP, provided, however, that without duplication and in each
case to the extent included in calculating net income (calculated in accordance
with GAAP): (i) income tax expense shall be excluded; (ii) interest expense
shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded; (v)
write-downs and reserves for non-recurring restructuring-related items (net of
recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains, losses, income
and expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations, and non-cash charges for
deferred tax asset valuation allowances, shall be excluded; (viii) any effect of
a change in accounting principles or policies shall be excluded; (ix) any
non-cash costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement shall be excluded; (x) any
nonrecurring gains or losses (less all fees and expenses relating thereto) shall
be excluded; (xi) rent expense shall be excluded (provided, for the avoidance of
doubt, “rent expense” does not include Additional Charges (as defined in the
Amended HLV Lease)); and (xii) the impact of any deferred proceeds resulting
from failed sale accounting shall be excluded. In connection with any EBITDAR
calculation made pursuant to this Agreement or any determination or calculation
made pursuant to this Agreement for which EBITDAR is a necessary component of
such determination or calculation, (i) promptly following request therefor,
Owner shall provide VICI with all supporting documentation and backup
information with respect thereto as may be reasonably requested by VICI,
(ii) such calculation shall be as reasonably agreed upon between Owner and VICI,
and (iii) if Owner and VICI do not agree within twenty (20) days of either party
seeking to commence discussions, the same may be determined by an Arbitration
Panel in accordance with and pursuant to the process set forth in Section 6
hereof (clauses (i) through (iii), collectively, the “EBITDAR Calculation
Procedures”).


“Financial Statements” means, (i) for a Fiscal Year, statements of a Person’s
income, stockholders’ equity and comprehensive income and cash flows for such
period and the related consolidated balance sheet as at the end of such period,
together with the notes thereto, all in reasonable detail and setting forth in
comparative form the corresponding figures for the corresponding period in the
preceding Fiscal Year and prepared in accordance with GAAP and audited by a “big
four” or other nationally recognized accounting firm, and (ii) for a Fiscal
Quarter, consolidated statements of a Person’s income, stockholders’ equity and
comprehensive income and cash flows for such period and for the period from the
beginning of the Fiscal Year to the end of such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
or Fiscal Quarter, as the case may be, and prepared in accordance with GAAP,
together with a certificate, executed by the chief financial officer or
treasurer of such Person, certifying that such financial statements fairly
present, in all material respects, the financial position and results of
operations of such Person in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes).




5



--------------------------------------------------------------------------------





“Fiscal Quarter” means, with respect to any Person, for any date of
determination, a fiscal quarter for each Fiscal Year of such Person.


“Fiscal Year” means the annual period commencing January 1 and terminating
December 31 of each year.


“GAAP” means generally accepted accounting principles in the United States
consistently applied in the preparation of Financial Statements, as in effect
from time to time.


“Gaming Approval Failure” shall mean the failure to obtain all Requisite Gaming
Approvals within the Regulatory Period.


“Gaming Authorities” means, collectively, (i) the Nevada Gaming Commission, (ii)
the Nevada State Gaming Control Board, (iii) the Clark County Liquor and Gaming
Licensing Board, and (iv) any other foreign, federal, state or local
governmental entity or authority, or any department, commission, board, bureau,
agency, court or instrumentality thereof, regulating gaming activities or
related activities.


“Gaming Laws” means all applicable constitutions, treaties, laws, regulations
and orders and statutes pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming, gambling or casino
activities, including, without limitation, the Nevada Gaming Control Act, as
codified in Nevada Revised Statutes Chapter 463, the regulations promulgated
thereunder, and the Clark County Code, each as from time to time amended,
modified or supplemented, including by succession of comparable successor
statutes, and all rules, rulings, orders, ordinances, regulations of any Gaming
Authority applicable to the gambling, casino, gaming businesses or activities of
the applicable Person or any of its Affiliates in any jurisdiction, as in effect
from time to time, including the policies, interpretations and administration
thereof by the Gaming Authorities.
“Geographical Area” shall mean the geographical area bounded by Valley View
Blvd. to the West, Russell Rd. to the South, Koval Ln. to the East and Sahara
Ave. to the North.
“HLV Lease” shall have the meaning set forth in the recitals hereto.
“HLV Lease Amendment” shall mean the second amended and restated HLV Lease, the
form of which is attached hereto as Exhibit B, pursuant to which VICI, as
landlord, will lease the Eastside Convention Center Property to Lessee, as
tenant.
“HLV Repurchase Election Period” means the period of one (1) year commencing on
the date upon which a Put Right Closing Failure occurs and ending on the day
immediately preceding the first anniversary thereof.




6



--------------------------------------------------------------------------------





“HLV Repurchase PSA Modifications” shall mean those terms and conditions set
forth on Exhibit D attached hereto.


“HLV Repurchase Right” means Owner’s right to require VICI to sell the HLV
Property to Owner in accordance with and subject to the terms and conditions of
this Agreement.


“HLV Repurchase Right Purchase Price” means the amount equal to the product of
(x) the Rent due under the HLV Lease for the most recently ended four
consecutive Fiscal Quarter period for which Financial Statements are available
as of the date of Owner’s election to execute the HLV Repurchase Right, and (y)
thirteen (13).


“HLV Repurchase Sale Agreement” means a purchase and sale agreement for the
purchase and sale of the HLV Property, in materially the same form and on
materially the same terms and conditions as the HLV Property PSA, except for the
HLV Repurchase PSA Modifications.


“Legal Requirements” means all applicable federal, state, county, municipal and
other governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to the Eastside
Convention Center Property.


“Lessee” shall mean HLV Tenant or its successor as Tenant under the HLV Lease,
which will be the lessee of the Eastside Convention Center Property pursuant to
the HLV Lease Amendment.


“Lockout Period” shall mean the period commencing on the Effective Date and
ending on the earlier of (a) the end of the VICI Election Period (but only in
the event that neither Owner exercised the Put Right nor VICI timely exercises
the Call Right pursuant to and in accordance with the terms and provisions of
Section 5), or (b) the termination of this Agreement.


“Material Adverse Effect” shall mean any defect in the design or construction of
the Eastside Convention Center, any Hazardous Substances (as defined in the
Amended HLV Lease) located in, on, under or about the Eastside Convention Center
Property or any portion thereof or incorporated therein, any casualty or
condemnation with respect to the Eastside Convention Center Property, and/or any
violation of any Legal Requirements with respect to the Eastside Convention
Center Property that (a) has a material adverse effect on the value of the
Eastside Convention Center Property (i.e., will, or are reasonably likely to,
individually or in the aggregate, reduce the value of the Eastside Convention
Center by more than 15% of the Put Right Purchase Price or Call Right Purchase
Price, as applicable), (b) has or would reasonably be expected to have a
material adverse effect on Owner’s authority and/or ability to convey title to
the Eastside Convention Center Property within the time or otherwise in
accordance with the provisions of this Agreement and/or (c) has or would
reasonably be


7



--------------------------------------------------------------------------------





expected to have a material adverse effect on the use and/or operation of the
Eastside Convention Center Property as a Convention Center, in each case
individually or in the aggregate.


“No-Build Period” shall mean the period commencing on the Effective Date and
ending on the earliest of (a) the end of the Owner Election Period, (b) the date
when Owner or an Affiliate of Owner substantially completes construction of an
Eastside Convention Center and satisfies all other Put/Call Convention Center
Conditions, or (c) the termination of this Agreement.


“Owner Election Period” means the period of time commencing on the first day of
the seventh (7th) Lease Year (as such term is defined in the HLV Lease) and
ending on the last day of the seventh (7th) Lease Year under the HLV Lease.


“Owner Guarantor” shall mean the Net Lease Guarantor (as term is defined in the
HLV Property PSA).


“Owner Guaranty” shall mean a Guaranty dated as of the Effective Date by Owner
Guarantor in favor of VICI.


“Owner Licensing Event” means: (a) a communication (whether oral or in writing)
by or from any Gaming Authority or other action by any Gaming Authority that
indicates that such Gaming Authority is likely to find that the association of
any member of the Owner Subject Group with VICI or any of its Affiliates is
likely to (i) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any registration, application or
license or any other rights or entitlements held or required to be held by VICI
or any of its Affiliates under any Gaming Law, or (ii) violate any Gaming Law to
which VICI or any of its Affiliates is subject; or (b) any member of the Owner
Subject Group is required to be licensed, registered, qualified or found
suitable under any Gaming Law, and such Person is not or does not remain so
licensed, registered, qualified or found suitable within any applicable
timeframes required by the applicable Gaming Authority, or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so. For
purposes of this definition, an “Affiliate” of VICI includes any Person for
which VICI or its Affiliate is providing management services. For the avoidance
of doubt, it shall not be an Owner Licensing Event if (x) Owner can resolve or
cure the Owner Licensing Event within applicable timeframes (for purposes of
illustration and not limitation, by terminating any responsible employee) and
(y) Owner acts timely to cure the Owner Licensing Event.


“Owner Panel Member” shall have the meaning set forth in Section 6(b).


“Owner Subject Group” means Owner, Owner’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding VICI and its Affiliates.




8



--------------------------------------------------------------------------------





“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.


“Project Costs” means an amount equal to the sum of (a) the product of (i) all
costs actually incurred (including internally allocated costs) by Owner that are
capitalized under GAAP in respect of the development, design and construction of
the Eastside Convention Center (including any incidental improvements on the
Eastside Convention Center Land such as parking improvements, but in each case,
only to the extent they service the Eastside Convention Center), but expressly
excluding any amounts attributable to land value or land purchase costs, and
(ii) 1.03, plus (b) the product of the number of acres of the Eastside
Convention Center Land and Four Million Dollars ($4,000,000.00) per acre, all as
(x) evidenced by reasonable supporting documentation and (y) certified to in
writing by an officer of Owner.


“Put-Call PSA Modifications” shall mean those terms and conditions set forth on
Exhibit C attached hereto.


“Put Right” means Owner’s right to require VICI to purchase the Eastside
Convention Center Property from Owner and simultaneously lease the Eastside
Convention Center Property back to Owner subject to and in accordance with the
terms and conditions of this Agreement.


“Put Right Election Notice” shall have the meaning set forth in Section 3(b).


“Put Right HLV Lease Amendment Rent” means the lesser of (a) the quotient of the
Project Costs divided by thirteen (13) and (b) the amount of annual Rent for the
Convention Center that would be required to be paid under the Amended HLV Lease
to meet a Combined Rent Coverage Ratio of 1.75:1.00, which is the amount of Rent
per annum to be attributable to the Eastside Convention Center Property in the
event the Put Right is exercised; provided that, for the avoidance of doubt, the
Put Right HLV Lease Amendment Rent and the Rent (including Variable Rent, as
defined in the HLV Lease) will be calculated without taking into account Net
Revenue (as defined in the HLV Lease) produced by the Eastside Convention
Center; provided, further, under the Amended HLV Lease, the Put Right HLV Lease
Amendment Rent shall increase annually by one percent (1%) of the amount of the
Put Right HLV Lease Amendment Rent at the end of each Lease Year following the
Lease Year during which the Closing Date occurs.


“Put/Call Convention Center Conditions” means each of the following: (1) the
Eastside Convention Center shall be constructed; (2) the Eastside Convention
Center shall contain at least 250,000 usable square feet of convention,
conference, meeting, exposition and/or and exhibition space; (3) Project Costs
exceed Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00), (x)
evidenced by reasonable supporting documentation and (y) certified to in writing
by an officer of Owner; (4) the Eastside Convention Center shall have been
constructed in compliance with all applicable Legal Requirements in all material


9



--------------------------------------------------------------------------------





respects, and good construction practices; and (5) all certificates of occupancy
(or its local equivalent), and which may include one or more temporary
certificates of occupancy, licenses and approvals necessary for use of the
Eastside Convention Center as a convention, conference, office, exhibition and
meeting facility shall have been issued by the applicable governmental and/or
quasi-governmental authorities and remain in full force and effect.


“Put Right Property Package” shall have the meaning set forth in Section 3(b).


“Put Right Purchase Price” means the product of the Put Right HLV Lease
Amendment Rent and thirteen (13).


“Regulatory Approval Supporting Information” means information regarding VICI
(and, without limitation, its officers and Affiliates) or Owner (and, without
limitation, its officers and Affiliates) that is reasonably requested either by
Owner from VICI or by VICI from Owner, as the case may be, in connection with
obtaining any Requisite Gaming Approvals that may be required in connection with
the transactions contemplated by this Agreement.


“Regulatory Period” means the period of time that is two hundred seventy (270)
days (or such longer time as may be agreed between Owner and VICI) after the
finalization and execution of a Sale Agreement or HLV Repurchase Sale Agreement,
as the case may be.


“Rent” shall have the meaning set forth in the Amended HLV Lease.


“Requisite Gaming Approvals” shall mean any necessary licenses, qualifications
and approvals from applicable Gaming Authorities required for the exercise of
the Put Right, HLV Repurchase Right or Call Right, as the case may be, and the
consummation of the transactions contemplated thereby.


“Sale Agreement” means a purchase and sale agreement for the purchase and sale
of the Eastside Convention Center Property, in materially the same form and on
materially the same terms and conditions as the HLV Property PSA, except for the
Put-Call PSA Modifications.


“Third Panel Member” shall have the meaning set forth in Section 6(b).


“Use Rights” shall mean any easements, licenses, space leases, parking rights
and other similar agreements.


“VICI Election Period” means the period of time commencing on the first day of
the tenth (10th) Lease Year (as such term is defined in the HLV Lease) and
ending on the last day of the tenth (10th) Lease Year under the HLV Lease.




10



--------------------------------------------------------------------------------





“VICI Guarantor” shall mean VICI Properties 1 LLC, a Delaware limited liability
company.


“VICI Guaranty” shall mean a Guaranty dated as of the Effective Date by VICI
Guarantor in favor of Owner.


“VICI Licensing Event” means: (a) a communication (whether oral or in writing)
by or from any Gaming Authority or other action by any Gaming Authority that
indicates that such Gaming Authority is likely to find that the association of
any member of the VICI Subject Group with Owner or any of its Affiliates is
likely to (i) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any registration, application or
license or any other rights or entitlements held or required to be held by Owner
or any of its Affiliates under any Gaming Law, or (ii) violate any Gaming Law to
which Owner or any of its Affiliates is subject; or (b) any member of the VICI
Subject Group is required to be licensed, registered, qualified or found
suitable under any Gaming Law, and such Person is not or does not remain so
licensed, registered, qualified or found suitable within any applicable
timeframes required by the applicable Gaming Authority, or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so. For
purposes of this definition, an “Affiliate” of Owner includes any Person for
which Owner or its Affiliate is providing management services. For the avoidance
of doubt, it shall not be a VICI Licensing Event if (x) VICI can resolve or cure
the VICI Licensing Event within applicable timeframes (for purposes of
illustration and not limitation, by terminating any responsible employee) and
(y) VICI acts timely to cure the VICI Licensing Event.


“VICI Panel Member” shall have the meaning set forth in Section 6(b).


“VICI Subject Group” means VICI, VICI’s Affiliates and its and their principals,
direct or indirect shareholders, officers, directors, agents, employees and
other related Persons (including in the case of any trusts or similar Persons,
the direct or indirect beneficiaries of such trust or similar Persons),
excluding Owner and its Affiliates.


2.Convention Center.
(a)    Owner and its Affiliates shall have the right, but not the obligation, to
construct a Convention Center anywhere in the Geographical Area, provided,
however, during the No-Build Period, neither Owner nor any of Owner’s Affiliates
shall construct a new Convention Center (as opposed to expansions of existing
Convention Centers existing on the date hereof) anywhere in the Geographical
Area unless the Convention Center Construction Conditions with respect to such
Convention Center are satisfied. For the avoidance of doubt, this Agreement does
not restrict Owner or its Affiliates from building any improvements on the
Designated Land and does not require Owner and its Affiliates to build any
improvements on the Designated Land. From and after the No-Build Period, the
Convention Center Construction Conditions shall cease and Owner and its
Affiliates shall have the right, but not the obligation, to construct any
Convention Center in the Geographical Area without restriction, but subject to
and upon the other terms and conditions of this Agreement including, without
limitation, VICI’s Call Right. Nothing contained


11



--------------------------------------------------------------------------------





herein shall affect or be deemed to affect the Parties’ and their Affiliates’
respective rights and obligations under: (i) that certain Right of First Refusal
Agreement dated as of October 6, 2017, between Caesars Entertainment
Corporation, a Delaware corporation, and VICI Properties L.P., a Delaware
limited partnership, as modified by that certain Amended and Restated ROFR (as
such term is defined in the HLV Property PSA), or (ii) any of the Existing
Leases (as such term is defined in the HLV Lease).


(b)    Notwithstanding anything to the contrary contained herein, during the
Lockout Period, Owner shall be prohibited from selling, disposing, conveying or
otherwise transferring all or any portion of the Eastside Convention Center Land
or permitting the sale, disposition, conveyance or other transfer of any direct
or indirect membership, partnership or other equity interest in Owner,
including, without limitation, pursuant to a lease of the Designated Land and/or
the Eastside Convention Center (other than the granting of any Use Rights)
(collectively, “Transfers”), except such prohibition shall not apply to (i)
Transfers to Affiliates of Owner or (ii) Transfers to a Person which is not an
Affiliate of Owner that acquires (or whose Affiliate acquires) HLV Tenant’s
interest in the HLV Property, including, without limitation, any direct or
indirect membership, partnership or other equity interest in HLV Tenant so long
as during the Lockout Period, the owner of the Eastside Convention Center
Property and the tenant of the HLV Lease shall be the same Person or Affiliates
of each other; provided, however, the foregoing does not prohibit Owner from
granting a deed of trust on any portion of the Eastside Convention Center
Property as security for any indebtedness obtained in a bona fide third-party
financing that is also secured by a deed of trust on HLV Tenant’s interest in
the HLV Property in accordance with the terms of the HLV Lease; provided that a
memorandum of this Agreement is recorded in the Clark County real estate records
pursuant to Section 7(m) prior to the execution of each such deed of trust.
Nothing in this Agreement prohibits Parcel 1 Owner and Parcel 2 Owner from
merging with each other or transferring the Eastside Convention Center Land or
any portion thereof between Parcel 1 Owner and Parcel 2 Owner.


3.Put Right in Favor of Owner.
(a)    Put Right. Provided that (1) the Put/Call Convention Center Conditions
have been satisfied, (2) the Eastside Convention Center shall have been
operating and capable of fully operating at the time the Put Right is exercised,
and there shall be Financial Statements for no less than four consecutive Fiscal
Quarters, (3) the HLV Lease shall be in full force and effect, no Tenant Event
of Default (as defined in the HLV Lease) shall exist, and no event or
circumstance, which with the passage of time would result in a Tenant Event of
Default (a “Tenant Default”), shall exist, (4) neither Owner nor any Affiliate
of Owner shall then be in material default hereunder, and (5) there is no
Material Adverse Effect, then at any time during the Owner Election Period,
Owner shall have the right to exercise the Put Right in accordance with the
procedures set forth in this Section 3 (all of the foregoing, collectively, the
“Put Exercise Conditions”). If any or all of the Put Exercise Conditions are not
satisfied, then Owner shall not be entitled to exercise the Put Right.


(b)    Requirements of Put Right Property Package. In order to duly and timely
exercise the Put Right, subject to satisfaction of the Put Exercise Conditions,
Owner shall deliver to VICI a notice (the “Put Right Election Notice”) of
Owner’s election to exercise the Put Right,


12



--------------------------------------------------------------------------------





which shall include a package of information (the “Put Right Property Package”),
which shall set forth all material information with respect to the Eastside
Convention Center Property and the Put Right including, without limitation, the
following:
(i)
reasonable evidence that the Put Exercise Conditions have been satisfied;

(ii)
the proposed Sale Agreement, in the condition required by this Agreement, which
shall include the Put Right Purchase Price and Closing Date;

(iii)
the proposed HLV Lease Amendment, in the condition required by this Agreement;

(iv)
delivery of the Financial Statements referenced in the definition of Combined
Rent Coverage Ratio; and

(v)
a reasonably detailed explanation of the computation of the proposed Put Right
Purchase Price and the Put Right HLV Lease Amendment Rent; and

(vi)
due diligence materials of a type that would customarily be provided to a
purchaser of properties such as the Convention Center Property and produced by
reputable third-party companies reasonably acceptable to VICI, including in any
event a recent title report, survey, environmental reports, current tax status
and any assessments owed, and information regarding any known litigation or
judgment (collectively, “Diligence Materials”).

Promptly upon VICI’s reasonable request therefor, Owner shall provide to VICI
additional information reasonably related to the Put Right Property Package, to
the extent such information is reasonably available to Owner. Further, following
delivery of the Put Right Election Notice, VICI and its consultants and
representatives shall have access to the Eastside Convention Center Property
pursuant to, and VICI, and its consultants and representatives, shall comply
with, the Access Provisions.


(c)    Put Right Deadline. If Owner does not deliver a Put Right Election Notice
to VICI in accordance with the provisions of Section 3(b) prior to the
expiration of the Owner Election Period, TIME BEING OF THE ESSENCE, the Put
Right shall automatically terminate and be deemed null and void.


(d)    Dispute Regarding Put Right Property Package; Material Adverse Effect. If
a Put Right Election Notice and Put Right Property Package are timely delivered
by Owner to VICI but VICI either (1) disagrees with Owner’s computation of the
Put Right HLV Lease Amendment Rent and/or the Put Right Purchase Price, (2) has
comments or revisions to the draft HLV Lease Amendment or Sale Agreement that
are required to cause same to comply with the provisions of


13



--------------------------------------------------------------------------------





this Agreement, (3) believes that a condition exists (evidenced through the
Diligence Materials or otherwise) that has a Material Adverse Effect, or (4)
believes that any or all of the Put Exercise Conditions have not been satisfied,
then VICI shall notify Owner thereof within twenty (20) days of VICI’s receipt
of the Put Right Property Package (or, if later, such evidence of an alleged
Material Adverse Effect or, Tenant Event of Default or Tenant Default). In such
event, Owner and VICI shall negotiate in good faith up to a period of thirty
(30) days in an effort to reconcile the applicable issue(s). If Owner and VICI
are unable to resolve the subject dispute, then Owner may withdraw the Put Right
Election Notice (in which case the Put Right may not be exercised again for a
period of six (6) months (but in no event after the end of the Owner Election
Period)), and if Owner does not withdraw the Put Right Election Notice, the
Parties agree that such dispute shall be resolved pursuant to arbitration in
accordance with the procedures set forth in Section 6 hereof.


(e)    Finalization of Put Right Documents. If a Put Right Election Notice and
Put Right Property Package are timely delivered, and (if applicable) any
disputes under Section 3(d) above have been resolved, Owner and VICI shall as
soon as reasonably practicable (but in all events within ten (10) days
thereafter) enter into the Sale Agreement (with a HLV Lease Amendment attached
thereto as an exhibit, which HLV Lease Amendment shall be executed upon the
consummation of the closing under the Sale Agreement).


(f)    Gaming Approvals. If a Gaming Approval Failure occurs, the Put Right
shall automatically terminate and be deemed null and void. Each Party shall use
good faith, commercially reasonable efforts in order to timely obtain the
Requisite Gaming Approvals that it must obtain for the Put Right transaction,
and the other Party shall use good faith, commercially reasonable efforts in
order to assist such Party in its efforts to timely obtain such Requisite Gaming
Approvals. If there is a dispute among the Parties as to whether good faith,
commercially reasonable efforts were used throughout the Regulatory Period, such
dispute shall be resolved in accordance with the procedures set forth in Section
6 hereof, and such matter shall be submitted to arbitration in accordance with
the procedures set forth in Section 6 hereof within twenty (20) days after the
expiration of the Regulatory Period. Each Party, at no material unreimbursed
expense to such Party, agrees to reasonably cooperate with the other Party and
use commercially reasonable efforts to provide Regulatory Approval Supporting
Information that is reasonably requested by the other Party, in such Party’s
efforts to obtain any necessary regulatory approvals (including, if necessary
Requisite Gaming Approvals).


(g)    Closing. The closing of the Put Right transaction shall occur in
accordance with the terms of the Sale Agreement. In the event that a Put Right
transaction fails to close for any reason other than Owner’s breach or default
under this Agreement or under the Sale Agreement or because of a failure of one
or more representations or warranties by Seller under the Sale Agreement to be
true and correct in all material respects as of the Closing Date (a “Rep
Condition Failure”), or due to a Gaming Approval Failure and the Sale Agreement
is terminated (any such failure to close for a reason other than such breach or
default by Owner, a Rep Condition Failure or Gaming Approval Failure, a “Put
Right Closing Failure”), Owner shall have the right to exercise the HLV
Repurchase Right in accordance with the procedures set forth in Section 4
hereof. Either VICI or Owner shall have the right, to be exercised within twenty
(20) days after the date the alleged Put Right Closing Failure occurs, to submit
any dispute related to the failure to close to arbitration


14



--------------------------------------------------------------------------------





in accordance with the procedures set forth in Section 6 hereof in order to
obtain a determination of the reason for such failure to close. If the Sale
Agreement has been executed between the Parties, from and after such execution
the terms and conditions of such Sale Agreement shall govern all disputes
between the Parties other than the reason for such failure to close rather than
the arbitration procedures set forth in Section 6 hereof.


(h)    Failure to Execute Sale Agreement Due To VICI’s Breach. Prior to entering
into this transaction, Owner and VICI have discussed the fact that substantial
damages will be suffered by Owner if VICI shall breach or default in its
obligations under this Section 3 to execute a Sale Agreement if and when
required under this Section 3 (a “VICI LD Default”); accordingly, the Parties
agree that a reasonable estimate of Owner’s damages in such event is the amount
of $9,000,000 (the “Owner Liquidated Damages Amount”). In the event of a VICI LD
Default, then, as Owner’s sole and exclusive remedy hereunder, at law, in equity
or otherwise (but for the avoidance of doubt, without limiting Owner’s rights to
exercise the HLV Repurchase Right in accordance with the procedures set forth in
Section 4 hereof) VICI shall pay the Owner Liquidated Damages Amount to Owner as
liquidated damages. VICI’s obligation to pay the Owner Liquidated Damages Amount
if and when payable hereunder shall survive the termination of this Agreement.
In the event of an alleged VICI LD Default, Owner shall provide notice to VICI
of same, setting forth in reasonable detail the nature of such VICI LD Default
(a “VICI LD Default Notice”). VICI shall have the right, to be exercised within
twenty (20) days after the date Owner gives a VICI LD Default Notice, to submit
any dispute related to such alleged VICI LD Default to arbitration in accordance
with the procedures set forth in Section 6 hereof in order to obtain a
determination as to whether a VICI LD Default occurred. In the event the
Arbitration Panel’s determination is that a VICI LD Default occurred, VICI shall
have a period of twenty (20) days from the date of such determination to cure
such default, failure of which shall result in VICI being required to pay the
Owner Liquidated Damages Amount.


(a)    Termination of Agreement. Upon closing of the Put Right transaction this
Agreement shall automatically terminate and be of no further force and effect.


4.    HLV Repurchase Right in Favor of Owner.
(a)     HLV Repurchase Right. If and only if Owner duly exercises the Put Right
in accordance with the terms and conditions of Section 3, but a Put Right
transaction fails to close by the outside date by which the closing could occur
under the Sale Agreement (as described as the “Closing Date” in Exhibit D) due
to a Put Right Closing Failure, then during the HLV Repurchase Election Period,
Owner shall have the right to exercise the HLV Repurchase Right subject to and
in accordance with the further terms and provisions of this Section 4. Under no
circumstances shall Owner have the right to exercise the HLV Repurchase Right in
the event Owner withdraws its Put Right pursuant to the terms and provisions of
Section 3(d) (unless Owner subsequently duly exercises its Put Right again
within the Owner Election Period and otherwise in accordance with the terms and
conditions of Section 3, and thereafter a Put Right transaction again fails to
close by the outside date by which the closing could occur under the Sale
Agreement due to a Put Right Closing Failure and otherwise in accordance with
the terms and conditions of this Agreement).




15



--------------------------------------------------------------------------------





(b)    Requirements of HLV Repurchase Right Property Package Request. As a
condition to exercising the HLV Repurchase Right, Owner shall deliver to VICI
during the HLV Repurchase Right Election Period a notice of Owner’s intention to
exercise the HLV Repurchase Right, and a request for the HLV Repurchase Right
Property Package from VICI (collectively, the “HLV Repurchase Right Property
Package Request”). As promptly as practicable after receipt of the HLV
Repurchase Right Property Package Request, but in no event later than the date
occurring thirty (30) days after VICI’s receipt of the HLV Repurchase Right
Property Package Request, VICI shall provide to Owner a package of information
(the “HLV Repurchase Right Property Package”), which shall include the
following:
(i)
the proposed HLV Repurchase Sale Agreement, in the condition required by this
Agreement, which shall include the HLV Repurchase Right Purchase Price and
Closing Date;

(ii)
the computation of the proposed HLV Repurchase Right Purchase Price; and

(iii)
Diligence Materials (if and to the extent VICI has such materials in its
possession and Lessee does not already have same at the time the HLV Repurchase
Right Property Package Request was received).

Promptly upon Owner’s reasonable request therefor, VICI shall provide to Owner
additional information reasonably related to the HLV Repurchase Right, to the
extent such information is in its possession and Lessee does not already have
same.


(c)    Call Right Deadline. If Owner does not deliver a HLV Repurchase Right
Property Package Request to VICI in accordance with the provisions of Sections
4(a) and 4(b) prior to the expiration of the HLV Repurchase Election Period,
TIME BEING OF THE ESSENCE, the HLV Repurchase Right shall automatically
terminate and be deemed null and void.


(d)    Dispute Regarding HLV Repurchase Right Property Package. If Owner, after
reviewing the HLV Repurchase Right Property Package, either (1) disagrees with
VICI’s computation of the HLV Repurchase Right Purchase Price, or (2) has
comments or revisions to the draft HLV Repurchase Sale Agreement that are
required to cause same to comply with the provisions of this Agreement, Owner
shall notify VICI thereof within twenty (20) days of Owner’s receipt of the HLV
Repurchase Right Property Package. In such event, Owner and VICI shall negotiate
in good faith up to a period of thirty (30) days in an effort to reconcile the
applicable issue(s). If Owner and VICI are unable to resolve the subject
dispute, such dispute shall be resolved pursuant to arbitration in accordance
with the procedures set forth in Section 6 hereof.


(e)    Finalization of HLV Repurchase Right Documents. If the HLV Repurchase
Right Property Package is timely delivered, and (if applicable) any disputes
under Section 4(d) above have been resolved, Owner and VICI shall as soon as
reasonably practicable (but in all events within ten (10) days thereafter) enter
into the HLV Repurchase Sale Agreement.


16



--------------------------------------------------------------------------------







(f)    Gaming Approvals. If a Gaming Approval Failure occurs, the HLV Repurchase
Right shall automatically terminate and be deemed null and void. Each party
shall use good faith, commercially reasonable efforts in order to timely obtain
the Requisite Gaming Approvals that it must obtain for the HLV Repurchase Right
Transaction, and the other party shall use good faith, commercially reasonable
efforts in order to assist such party in its efforts to timely obtain such
Requisite Gaming Approvals. If there is a dispute among the Parties as to
whether good faith, commercially reasonable efforts were used throughout the
Regulatory Period, such dispute shall be resolved in accordance with the
procedures set forth in Section 6 hereof, and such matter shall be submitted to
arbitration in accordance with the procedures set forth in Section 6 hereof
within twenty (20) days after the expiration of the Regulatory Period. Each
Party, at no material unreimbursed expense to such Party, agrees to reasonably
cooperate with the other Party and use commercially reasonable efforts to
provide Regulatory Approval Supporting Information that is reasonably requested
by the other Party, in such Party’s efforts to obtain any necessary regulatory
approvals (including, if necessary Requisite Gaming Approvals).


(g)    Closing. The closing of the HLV Repurchase Right transaction shall occur
in accordance with the terms of the HLV Repurchase Sale Agreement. In the event
that a HLV Repurchase Right transaction fails to close as aforesaid, either VICI
or Owner shall have the right, to be exercised within twenty (20) days after the
date the alleged failure occurs, to submit any dispute related to such failure
to arbitration in accordance with the procedures set forth in Section 6 hereof;
provided, however, that if the HLV Repurchase Sale Agreement has been executed
between the Parties, from and after such execution the terms and conditions of
such HLV Repurchase Sale Agreement shall govern all disputes between the
Parties.


5.    Call Right in Favor of VICI.
(a)    Call Right. Provided that clauses (1), (2) and (3) (excluding clauses (x)
and (y) thereof) of the Put/Call Convention Center Conditions have been
satisfied, the Call Right Rent Coverage Condition has been satisfied, the HLV
Lease shall be in full force and effect, Landlord (as defined in the HLV Lease)
shall not be in material uncured default under the HLV Lease, and VICI is not in
material default hereunder (and, for the avoidance of doubt, it shall not be
deemed a material default if a VICI LD Default occurred and thereafter VICI paid
the Owner Liquidated Damages Amount), then, at any time during the VICI Election
Period, VICI shall have the right to exercise the Call Right in accordance with
the procedures set forth in this Section 5.


(b)    Requirements of Call Right Election Notice and Call Right Property
Package Request. As a condition to exercising the Call Right, VICI shall deliver
to Owner a notice of VICI’s intention to exercise the Call Right, and a request
for the Call Right Property Package from Owner (collectively, the “Call Right
Property Package Request”). As promptly as practicable after receipt of the Call
Right Property Package Request, but in no event later than the date occurring
thirty (30) days after Owner’s receipt of the Call Right Property Package
Request, Owner shall provide to VICI a package of information (the “Call Right
Property Package”), which shall set forth all material information with respect
to the Eastside Convention Center Property and the Call Right including, without
limitation, the following:


17



--------------------------------------------------------------------------------





(i)
reasonable evidence that the Put/Call Convention Center Conditions have been
satisfied;

(ii)
the proposed Sale Agreement, in the condition required by this Agreement, which
shall include the Call Right Purchase Price and Closing Date;

(iii)
a determination of whether the Call Right Rent Coverage Condition has been
satisfied, together with reasonably detailed supporting documentation and
computations used to derive such determination;

(iv)
the proposed HLV Lease Amendment, in the condition required by this Agreement;

(v)
delivery of the Financial Statements referenced in the definition of Combined
Rent Coverage Condition; and

(vi)
a reasonably detailed explanation of the computation of the proposed Call Right
Purchase Price and the Call Right HLV Lease Amendment Rent; and

(vii)
Diligence Materials.

Promptly upon VICI’s reasonable request therefor, Owner shall provide to VICI
additional information reasonably related to the Call Right, to the extent such
information is reasonably available to Owner. Further, following delivery of the
Call Right Property Package Request VICI and its consultants and representatives
shall have access to the Eastside Convention Center Property pursuant to, and
VICI, and its consultants and representatives, shall comply with, the Access
Provisions.


(c)    Call Right Deadline. If VICI does not deliver a Call Right Property
Package Request to Owner in accordance with Section 5(b) prior to the expiration
of the VICI Election Period, TIME BEING OF THE ESSENCE, this Agreement shall
automatically terminate on the expiration of such period.
(d)    Failure of Put/Call Convention Center Conditions or Call Right Rent
Coverage Condition. If upon VICI’s delivering of the Call Right Property Package
Request to Owner, the Put/Call Convention Center Conditions have not been
satisfied or the Call Right Rent Coverage Condition is not satisfied (in either
case, a “Call Right Condition Failure”), then this Agreement shall automatically
terminate at the conclusion of the VICI Election Period unless following a Call
Right Condition Failure, VICI again exercises its Call Right within the VICI
Election Period and at the time of delivering of the Call Right Property Package
Request to Owner, clause (1), (2) and (3) (excluding clauses (x) and (y)
thereof) of the Put/Call Convention Center Conditions and the Call Right Rent
Coverage Condition are then satisfied.




18



--------------------------------------------------------------------------------





(e)    Dispute Regarding Call Right Property Package. If VICI, after reviewing
the Call Right Property Package, still wishes to exercise the Call Right but
VICI either (1) disagrees with Owner’s computation of the Call Right Purchase
Price and/or the Call Right HLV Lease Amendment Rent, or (2) has comments or
revisions to the draft HLV Lease Amendment and/or Sale Agreement required to
cause the same to comply with the provisions of this Agreement, VICI shall
notify Owner thereof within twenty (20) days of VICI’s receipt of the Call Right
Property Package. In such event, Owner and VICI shall negotiate in good faith up
to a period of thirty (30) days in an effort to reconcile the applicable
issue(s). If Owner and VICI are unable to resolve the subject dispute, such
dispute shall be resolved pursuant to arbitration in accordance with the
procedures set forth in Section 6 hereof. Notwithstanding anything to the
contrary contained herein, in the event that: (x) the Call Right Property
Package discloses that any of the Put/Call Convention Center Conditions is not
satisfied and/or the Call Right Rent Coverage Condition is not satisfied, (y) a
Tenant Event of Default or Tenant Default exists, and/or (z) a condition exists
or an event occurred (evidenced through the Diligence Materials or otherwise)
that has a Material Adverse Effect, then, with respect to clauses (x) or (y),
Owner may terminate this Agreement to be effective at the conclusion of the VICI
Election Period, subject to the provisions of Section 5(d), and if Owner does
not so terminate this Agreement, and with respect to clause (z), VICI shall have
the right to retract its exercise of the Call Right by providing notice to Owner
thereof within twenty (20) days of VICI’s receipt of the Call Right Property
Package (or, if later, in the case of any item described in either clauses (y)
or (z) above, twenty (20) days following the occurrence of such event). In such
case, this Agreement shall automatically terminate at the conclusion of the VICI
Election Period, subject to the provisions of Section 5(d).


(f)    Finalization of Call Right Documents. If the Call Right Property Package
is timely delivered, and (if applicable) any disputes under Section 5(e) above
have been resolved, if VICI still wishes to exercise the Call Right, Owner and
VICI shall as soon as reasonably practicable (but in all events within ten (10)
days thereafter) enter into the Sale Agreement (with a HLV Lease Amendment
attached thereto as an exhibit, which HLV Lease Amendment shall be executed upon
the consummation of the closing under the Sale Agreement).


(g)    Gaming Approvals. If a Gaming Approval Failure occurs, then this
Agreement shall automatically terminate. Each Party shall use good faith,
commercially reasonable efforts in order to timely obtain the Requisite Gaming
Approvals that it must obtain for the Call Right Transaction, and the other
Party shall use good faith, commercially reasonable efforts in order to assist
such Party in its efforts to timely obtain such Requisite Gaming Approvals. If
there is a dispute among the Parties as to whether good faith, commercially
reasonable efforts were used throughout the Regulatory Period, such dispute
shall be resolved in accordance with the procedures set forth in Section 6
hereof, and such matter shall be submitted to arbitration in accordance with the
procedures set forth in Section 6 hereof within twenty (20) days after the
expiration of the Regulatory Period. Each Party, at no material unreimbursed
expense to such Party, agrees to reasonably cooperate with the other Party and
use commercially reasonable efforts to provide Regulatory Approval Supporting
Information that is reasonably requested by the other Party, in such Party’s
efforts to obtain any necessary regulatory approvals (including, if necessary
Requisite Gaming Approvals).




19



--------------------------------------------------------------------------------





(h)    Closing. The closing of the Call Right transaction shall occur in
accordance with the terms of the Sale Agreement. In the event that the Parties
fail to execute a Sale Agreement, either VICI or Owner shall have the right, to
be exercised within twenty (20) days after the date the alleged failure occurs,
to submit any dispute related to such failure to arbitration in accordance with
the procedures set forth in Section 6 hereof; provided, however, that if the
Sale Agreement has been executed between the Parties, from and after such
execution the terms and conditions of such Sale Agreement shall govern all
disputes between the Parties.


(i)    Failure to Execute Sale Agreement Due To Owner Breach. Prior to entering
into this transaction, Owner and VICI have discussed the fact that substantial
damages will be suffered by VICI if Owner shall breach or default in its
obligations under this Section 5 to execute a Sale Agreement when required under
this Section 5 (an “Owner LD Default”); accordingly, the Parties agree that a
reasonable estimate of VICI’s damages in such event is the amount of $9,000,000
(the “VICI Liquidated Damages Amount”). In the event of an Owner LD Default,
then, as VICI’s sole and exclusive remedy hereunder, at law, in equity or
otherwise, Owner shall pay the VICI Liquidated Damages Amount to VICI as
liquidated damages, and thereafter, the Parties shall have no further rights or
obligations hereunder except for other obligations which expressly survive the
termination of this Agreement. Owner’s obligation to pay the VICI Liquidated
Damages Amount if and when payable hereunder shall survive the termination of
this Agreement. In the event of an alleged Owner LD Default, VICI shall provide
notice to Owner of same, setting forth in reasonable detail the nature of such
Owner LD Default (an “Owner LD Default Notice”). Owner shall have the right, to
be exercised within twenty (20) days after the date VICI gives an Owner LD
Default Notice, to submit any dispute related to such alleged Owner LD Default
to arbitration in accordance with the procedures set forth in Section 6 hereof
in order to obtain a determination as to whether an Owner LD Default occurred.
In the event the Arbitration Panel’s determination is that an Owner LD Default
occurred, Owner shall have a period of twenty (20) days from the date of such
determination to cure such default, failure of which shall result in Owner being
required to pay the VICI Liquidated Damages Amount.


(j)    Financial Statements and Access to Eastside Convention Center Property.
At any time and from time to time after the first (1st) day of the ninth (9th)
Lease Year under the HLV Lease, within thirty (30) days after request therefor
by VICI, Owner shall provide: (x) to VICI, Financial Statements for the then
most recent period of four consecutive Fiscal Quarters ended at least 90 days
prior to such date, and (y) to VICI and its consultants and representatives,
access to the Eastside Convention Center Property pursuant to, and VICI, and its
consultants and representatives, shall comply with, the Access Provisions.


(k)    Termination of Agreement. Upon closing of the Call Right transaction this
Agreement shall automatically terminate and be of no further force and effect.


6.
Arbitration.

(a)    Arbitrator Qualifications. Any dispute required pursuant to the terms and
conditions of this Agreement to be resolved by arbitration shall be submitted to
and determined by an arbitration panel comprised of three (3) members (the
“Arbitration Panel”). No more than one


20



--------------------------------------------------------------------------------





(1) panel member may be with the same firm, and no panel member may have an
economic interest in the outcome of the arbitration. In addition, each panel
member shall have (i) at least ten (10) years of experience as an arbitrator and
at least one (1) year of experience in a profession that directly relates to the
ownership, operation, financing or leasing of gaming or other hospitality
facilities similar to the Eastside Convention Center Property, as applicable, or
(ii) at least one (1) year of experience as an arbitrator and at least ten (10)
years of experience in a profession that directly relates to the ownership,
operation, financing or leasing of gaming or other hospitality facilities
similar to the HLV Property or Eastside Convention Center Property, as
applicable.


(b)    Arbitrator Appointment. The Arbitration Panel shall be selected as set
forth in this Section 6(b). Within fifteen (15) Business Days after the
expiration of the applicable date identified in this Agreement, Owner shall
select and identify to VICI a panel member meeting the criteria of the above
paragraph (the “Owner Panel Member”) and VICI shall select and identify to Owner
a panel member meeting the criteria of the above paragraph (the “VICI Panel
Member”). If a Party fails to timely select its respective panel member, the
other Party may notify such Party in writing of such failure, and if such Party
fails to select its respective panel member within three (3) Business Days after
receipt of such notice, then such other Party may select and identify to such
Party such panel member on such Party’s behalf. Within ten (10) Business Days
after the selection of the Owner Panel Member and the VICI Panel Member, the
Owner Panel Member and the VICI Panel Member shall jointly select a third panel
member meeting the criteria of the above paragraph (the “Third Panel Member”).
If the Owner Panel Member and the VICI Panel Member fail to timely select the
Third Panel Member and such failure continues for more than three (3) Business
Days after written notice of such failure is delivered to the Owner Panel Member
and VICI Panel Member by either Owner or VICI, then Owner and VICI shall cause
the Third Panel Member to be appointed by the managing officer of the American
Arbitration Association.


(c)    Arbitration Procedure. Within twenty (20) Business Days after the
selection of the Arbitration Panel, Owner and VICI each shall submit to the
Arbitration Panel a written statement identifying its summary of the issues.
Owner and VICI may also request an evidentiary hearing on the merits in addition
to the submission of written statements, such request to be made in writing
within such twenty (20) Business Day period. The Arbitration Panel shall
determine the appropriate terms and conditions of the documents or other matters
in question in accordance with this Agreement. The Arbitration Panel shall make
its decision within twenty (20) days after the later of (i) the submission of
such written statements, and (ii) the conclusion of any evidentiary hearing on
the merits (if any). The Arbitration Panel shall reach its decision by majority
vote and shall communicate its decision by written notice to Owner and VICI.
(d)    Determinations by Arbitration Panel. For the avoidance of doubt, (i) any
damages payable hereunder shall be payable only in cash or cash equivalents or,
in the discretion of both Parties acting reasonably, equity securities or debt
with at least the same value as a cash award or, in the sole discretion of each
Party, such other form of consideration as may be agreed between them; and (ii)
in making any determination of an issue with respect to Gaming Laws or involving
the Gaming Authorities, the Arbitration Panel shall be limited to determining
whether the Owner acted in good faith and/or a commercially reasonable manner
with respect to this Agreement and its obligations hereunder.


21



--------------------------------------------------------------------------------







(e)    Binding Decision. The decision by the Arbitration Panel shall be final,
binding and conclusive and shall be non-appealable and enforceable in any court
having jurisdiction. All hearings and proceedings held by the Arbitration Panel
shall take place in New York, New York.


(f)    Determination Rules. The resolution procedure described herein shall be
governed by the Commercial Rules of the American Arbitration Association and the
Procedures for Large, Complex, Commercial Disputes in effect as of the date
hereof.


(g)    Liability for Costs. Owner and VICI shall bear equally the fees, costs
and expenses of the Arbitration Panel in conducting any arbitration described in
this Section 6.
7.
Miscellaneous.

(a)    Notices. Any notice, request or other communication to be given by any
Party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address or to such other address as either Party may hereafter
designate:
To Owner:    [_________________________]
One Caesars Palace Drive
Las Vegas, NV 89109
                    Attention:  General Counsel
                    Facsimile:  (702) 892-2795
Email:  corplaw@caesars.com


To VICI:    [_________________________]
c/o VICI Properties, L.P.
8329 West Sunset Road, Suite 210
Las Vegas, NV 89113
Attention: General Counsel
Fax:
Email: corplaw@viciproperties.com


Notice shall be deemed to have been given on the date of delivery if such
delivery is made on a Business Day, or if not, on the first Business Day after
delivery. If delivery is refused, notice shall be deemed to have been given on
the date delivery was first attempted. Notice sent by facsimile transmission
shall be deemed given upon confirmation that such notice was received at the
number specified above or in a notice to the sender.
(b)    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Owner and VICI and their respective permitted successors
and assigns; provided, however, in all instances this Agreement shall “run with
the land” and be binding against any successor of the Parties and each such
permitted successor or assign shall be required to execute and notarize a
joinder to this Agreement in a form of joinder reasonably acceptable to the
Parties


22



--------------------------------------------------------------------------------





hereto, but failure to execute and/or have notarized such joinder shall in no
way affect such successor’s or assign’s obligations under this Agreement. Owner
shall not have the right to assign its rights or obligations under this
Agreement without the prior written consent of VICI; provided, that if after the
date hereof HLV Tenant assigns its rights and obligations as “Tenant” under and
pursuant to the terms of the HLV Lease to a person or entity that is not an
Affiliate of HLV Tenant and Owner, then Owner, concurrently with such assignment
by HLV Tenant, shall assign this Agreement to the “Tenant” or to an Affiliate of
such “Tenant” under the HLV Lease. VICI shall not have the right to assign its
rights or obligations under this Agreement, other than to an Affiliate of VICI;
provided, that if after the date hereof VICI assigns its rights and obligations
as “Landlord” under and pursuant to the terms of the HLV Lease, then this
Agreement shall be automatically assigned and be binding upon and inure to the
benefit of such successor that is then the “Landlord” under the HLV Lease. The
foregoing shall be subject to the terms and provisions of Section 2(b).


(c)    Entire Agreement; Amendment. This Agreement and the exhibits hereto
constitute the entire and final agreement of the Parties with respect to the
subject matter hereof, and may not be changed or modified except by an agreement
in writing signed by the Parties. Owner and VICI hereby agree that all prior or
contemporaneous oral understandings, agreements or negotiations relative to the
subject matter hereof are merged into and revoked by this Agreement.


(d)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, which State the Parties agree
has a substantial relationship to the Parties and to the underlying transaction
embodied hereby. This Agreement is the product of joint drafting by the Parties
and shall not be construed against either Party as the drafter hereof.


(e)    Venue. With respect to any action relating to this Agreement, Owner and
VICI irrevocably submit to the exclusive jurisdiction of the courts of the State
of Nevada sitting in Clark County, Nevada and the United States District Court
having jurisdiction over Clark County, Nevada, and Owner and VICI each waives:
(a) any objection to the laying of venue of any suit or action brought in any
such court; (b) any claim that such suit or action has been brought in an
inconvenient forum; (c) any claim that the enforcement of this Section is
unreasonable, unduly oppressive, and/or unconscionable; and (d) the right to
claim that such court lacks jurisdiction over that Party.


(f)    Waiver of Jury Trial. EACH PARTY HERETO, KNOWINGLY AND VOLUNTARILY, AND
FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT.


(g)    Severability. If any term or provision of this Agreement or any
application thereof shall be held invalid or unenforceable, the remainder of
this Agreement and any other application of such term or provision shall not be
affected thereby.


(h)    Third-Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.


23



--------------------------------------------------------------------------------







(i)    Time of Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.


(j)    Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Agreement. In
addition, VICI agrees to, at Owner’s sole cost and expense, reasonably cooperate
with all applicable Gaming Authorities in connection with the administration of
their regulatory jurisdiction over the Owner and the transactions contemplated
and described herein, including the provision of such documents and other
information as may be requested by such Gaming Authorities.


(k)    Counterparts; Originals. This Agreement may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument. Facsimile or
digital copies of this Agreement, including the signature page hereof, shall be
deemed originals for all purposes.


(l)    Licensing Events; Termination.
(i)    If there shall occur a VICI Licensing Event and any aspect of such VICI
Licensing Event is attributable to a member of the VICI Subject Group, then
Owner or VICI, as applicable, shall notify the other Party thereof as promptly
as practicable after becoming aware of such VICI Licensing Event (but in no
event later than twenty (20) days after becoming aware of such VICI Licensing
Event). In such event, VICI shall use commercially reasonable efforts to resolve
and to cause the other members of the VICI Subject Group to use commercially
reasonable to in resolve such VICI Licensing Event within the time period
required by the applicable Gaming Authorities by submitting to investigation by
the relevant Gaming Authorities and cooperating with any reasonable requests
made by such Gaming Authorities (including filing requested forms and delivering
information to the Gaming Authorities). If, despite these efforts, such VICI
Licensing Event cannot be resolved to the satisfaction of the applicable Gaming
Authorities within the time period required by such Gaming Authorities, Owner
shall have the right, in its discretion, to (1) cause this Agreement to
temporarily cease to be in full force and effect, until such time, as any, as
the VICI Licensing Event is resolved to the satisfaction of the applicable
Gaming Authorities; provided, that if the VICI Election Period, Owner Election
Period or HLV Repurchase Election Period would otherwise terminate at a time
while the Agreement is not in full force and effect, then the VICI Election
Period, Owner Election Period or HLV Repurchase Election Period, as the case may
be, shall be extended until the date that is the earlier of (x) one hundred
eighty (180) days after the date on which the Parties become aware that the VICI
Licensing Event was resolved to the satisfaction of the applicable Gaming
Authorities, (y) the date on which each of VICI and Owner reasonably determines
that the VICI Licensing Event is not likely to be resolved or otherwise ceases
using commercially reasonable efforts to resolve such VICI Licensing Event and
(z) the date that is one (1) year following the expiration of the VICI Election
Period, Owner Election Period or HLV Repurchase Election Period, as the case may
be, or (2) to the extent causing this Agreement to temporarily cease to be in
full force and effect in lieu of terminating this


24



--------------------------------------------------------------------------------





Agreement is not sufficient for the applicable Gaming Authorities, notify VICI
of its intention to terminate this Agreement, in which case the Agreement shall
terminate upon receipt of such notice.


(ii)    If there shall occur an Owner Licensing Event and any aspect of such
Owner Licensing Event is attributable to a member of the Owner Subject Group,
then VICI or Owner, as applicable, shall notify the other Party thereof as
promptly as practicable after becoming aware of such Owner Licensing Event (but
in no event later than twenty (20) days after becoming aware of such Owner
Licensing Event). In such event, Owner shall use commercially reasonable efforts
to resolve and to cause the other members of the Owner Subject Group to resolve
such Owner Licensing Event within the time period required by the applicable
Gaming Authorities by submitting to investigation by the relevant Gaming
Authorities and cooperating with any reasonable requests made by such Gaming
Authorities (including filing requested forms and delivering information to the
Gaming Authorities). If, despite these efforts, such Owner Licensing Event
cannot be resolved to the satisfaction of the applicable Gaming Authorities
within the time period required by such Gaming Authorities, VICI shall have the
right, in its discretion, to terminate this Agreement; provided, that if the
VICI Election Period, Owner Election Period or HLV Repurchase Election Period
would otherwise terminate at a time while the Agreement is not in full force and
effect, then the VICI Election Period, Owner Election Period or HLV Repurchase
Election Period, as the case may be, shall be extended until the date that is
the earlier of (x) one hundred eighty (180) days after the date on which the
Parties become aware that the Owner Licensing Event was resolved to the
satisfaction of the applicable Gaming Authorities, (y) the date on which each of
VICI and Owner reasonably determines that the Owner Licensing Event is not
likely to be resolved or otherwise ceases using commercially reasonable efforts
to resolve such Owner Licensing Event and (z) the date that is one (1) year
following the expiration of the VICI Election Period, Owner Election Period or
HLV Repurchase Election Period, as the case may be, or (2) to the extent causing
this Agreement to temporarily cease to be in full force and effect in lieu of
terminating this Agreement is not sufficient for the applicable Gaming
Authorities, notify Owner of its intention to terminate this Agreement, in which
case the Agreement shall terminate upon receipt of such notice.


(m)    Memorandum. Owner and VICI shall, promptly upon the request of either
Party, enter into one or more short form memoranda of this Agreement in a form
reasonably acceptable to the Parties and in all events in form suitable for
recording in the county or other applicable location in which the Eastside
Convention Center Property is located and which shall be recorded against the
Designated Land and the HLV Property. Each Party shall bear its own costs in
negotiating and finalizing such memoranda, but the Parties shall split equally
all costs and expenses of recording any such memorandum and shall fully
cooperate with Owner in removing from record any such memorandum upon the
termination of this Agreement. Notwithstanding anything to the contrary, each of
Owner and VICI shall, promptly upon the termination of this Agreement, enter
into a termination of memorandum of agreement in recordable form and promptly
after execution record such termination of memorandum of agreement.




25



--------------------------------------------------------------------------------





(n)    Guaranties. On the Effective Date, (x) Owner Guarantor shall execute and
deliver the Owner Guaranty, which shall in all events be in a form reasonably
acceptable to the Parties, and be on materially the same terms as the PSA Seller
Guaranty and PSA Buyer Guaranty (as defined in the HLV Property PSA), except
that the Owner Guaranty shall be with respect to Owner’s obligations to pay the
VICI Liquidated Damages Amount to the extent due pursuant to the terms and
conditions of this Agreement and with respect to the performance of Owner’s
obligations under Section 2 of this Agreement, and (y) VICI Guarantor shall
execute and deliver the VICI Guaranty, which shall in all events be in a form
reasonably acceptable to the Parties, and be on materially the same terms as the
PSA Seller Guaranty and PSA Buyer Guaranty, except that the VICI Guaranty shall
be with respect to VICI’s obligations to pay the Owner Liquidated Damages Amount
to the extent due pursuant to the terms and conditions of this Agreement. If the
form of the Owner Guaranty and the form of VICI Guaranty have not been agreed to
on the Effective Date, then the parties may submit the dispute with regard to
the form of the VICI Guaranty and Owner Guaranty to arbitration in accordance
with Section 6.


[Remainder of Page Intentionally Left Blank]




























































26



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, VICI and Owner have executed this Call Right Agreement as of
the date first set forth above.




VICI:


[_________________________________],
a [______________________________]




By:                         
Name:                        
Title:                        






PARCEL 1 OWNER:


[_________________________________],
a [______________________________]




By:                         
Name:                        
Title:                        






PARCEL 2 OWNER:


3535 LV NEWCO, LLC
a Delaware limited liability company




By:                         
Name:                        
Title:                        
















27



--------------------------------------------------------------------------------









EXHIBIT A-1


Description of the Designated Land Parcel 1




THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1: (TOWERS) (APN 162-16-410-060)


Lots 16 through 20 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada. Together with those portions of Winnick
Avenue, Ida Avenue and the alley as vacated by that certain Order of Vacation,
recorded February 14, 2012, in Book 20120214 as Document No. 01112, and
Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.


PARCEL 2: (TERRACES) (APN 162-16-410-061 and 062)


Lots 21 through 24 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 3: (TERRACES FOUR) (APN 162-16-410-064, 065 and 066)


Lots 27 through 32 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada. Together with those portions of Ida Avenue and
the alley as vacated by that certain Order of Vacation, recorded February 14,
2012, in Book 20120214 as Document No. 01112, and Re-recorded February 16, 2012,
in Book 20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book
20120323 as Document No. 01850, of Official Records.


PARCEL 4: (WINNICK) (APN 162-16-410-080)


Lot 51 in Block Three (3) of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, page 22, as recorded in the office of the County Recorder of
Clark County, Nevada.


28



--------------------------------------------------------------------------------





Together with the West 10 Feet of that certain pedestrian walkway abutting the
Easterly line of said Lot by that certain Order of Vacation recorded June 21,
1962, as Document No. 297340, of Official Records.


Together with those portions of Winnick Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 5: (FOUNTAINS) (APN 162-16-410-070, 071, 072, 075, 076, 083 and 084)


Lots 36 through 38, 41, 42 and 56 through 58 in Block Three (3) of Flamingo
Estates, as shown by map thereof on file in Book 5 of Plats, page 22, as
recorded in the office of the County Recorder of Clark County, Nevada.


Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 6: (SUITES) (APN 162-16-410-088 and 089)


That portion of the Southwest Quarter (SW ¼) of Section 16, Township 21 South,
Range 61 East M.D.M., being a portion of Block Four (4) of Flamingo Estates, as
shown by map thereof on file in Book 5 of Plats, page 22, as recorded in the
office of the County Recorder of Clark County, Nevada described as follows:


Lots 1 and 2 of that certain Parcel Map on file in File 70 of Parcel Maps, Page
30, recorded September 19, 1991 as Document No. 00581 in Book 910919, of
Official Records. in the Office of the County Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue, Audrie Street and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 7: (APN 162-16-410-067, 068, 069, 077, 078, 079, 082, 085 and 086)


Lots 33, 34, 35, 43, 44, 45, 46, 47, 48, 49, 50 and 55 in Block Three (3); and
Lots 59, 60, 61 and 62 in Block Four (4) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.


Together with those portions of Winnick Road, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No.


29



--------------------------------------------------------------------------------





01112, and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146
and Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of
Official Records.


PARCEL 8: (APN 162-16-410-073)


Lot 39 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.
TOGETHER WITH that portion of the pedestrian walkway lying Westerly of and
adjacent to the West line of said Lot 39, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 9: (APN 162-16-410-074)


Lot 40 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.


TOGETHER WITH that portion of the pedestrian walkway lying Easterly of and
adjacent to the East line of said Lot 40, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 10: (APN 162-16-410-081)


Lots 52, 53 and 54 in Block Three (3) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.
TOGETHER WITH that certain vacated walkway 10 feet wide adjoining Lot 52 on the
West boundary, as disclosed by an Order of Vacation recorded June 21, 1962 in
Book 368 as Document No. 297340, Official Records.


Together with those portions of Winnick Road and the alley vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 11: (APN 162-16-410-063)




30



--------------------------------------------------------------------------------





Lots 25 and 26 in Block Two (2) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.
Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 12: (PLAZA) (APN 162-16-410-087)


Lots 63 and 64 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.
Together with that portion of Winnick Avenue as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.


APN: 162-16-410-060 thru 089






EXHIBIT A-2


Description of the Designated Land Parcel 2


THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF THE SOUTHWEST QUARTER (SW ¼) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., DESCRIBED AS FOLLOWS:


PARCEL TWO (2) AS SHOWN BY PARCEL MAP THEREOF ON FILE IN FILE 57 OF PARCEL MAPS,
PAGE 51, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.


APN: 16216301007


























31



--------------------------------------------------------------------------------





EXHIBIT B


Form of HLV Lease Amendment




SECOND AMENDED AND RESTATED LEASE
By and Among
[  ] together with its permitted successors and assigns)
as “Landlord”
and
Harrah’s Las Vegas, LLC,
a Nevada limited liability company,
together with its permitted successors and assigns)
as “Tenant”
dated
December, [___] 20__
for
Harrah’s Las Vegas






































32



--------------------------------------------------------------------------------









 
TABLE OF CONTENTS
 
PAGE


 
 
 
 
 
 
ARTICLE I DEMISE; TERM
 
1


 
1.1


Leased Property
 
1


 
1.2


Single, Indivisible Lease
 
2


 
1.3


Term
 
3


 
1.4


Renewal Terms
 
3


 
 
 
 
 
 
ARTICLE II DEFINITIONS
 
4


 
 
 
 
 
 
ARTICLE III RENT
 
38


 
3.1


Rent
 
38


 
3.2


Variable Rent Determination
 
39


 
3.3


Late Payment of Rent or Additional Charges
 
41


 
3.4


Method of Payment of Rent
 
41


 
3.5


Net Lease
 
42


 
 
 
 
 
 
ARTICLE IV ADDITIONAL CHARGES
 
42


 
4.1


Impositions
 
42


 
4.2


Utilities and Other Matters
 
44


 
4.3


Compliance Certificate
 
44


 
4.4


Impound Account
 
44


 
 
 
 
 
 
ARTICLE V NO TERMINATION, ABATEMENT, ETC.
 
45


 
 
 
 
 
 
ARTICLE VI OWNERSHIP OF REAL AND PERSONAL PROPERTY
 
46


 
6.1


Ownership of Leased Property
 
46


 
6.2


Ownership of Tenant's Property
 
47


 
 
 
 
 
 
ARTICLE VII PRESENT CONDITION AND PERMITTED USE
 
48


 
7.1


Condition of Leased Property
 
48


 
7.2


Use of Leased Property
 
49


 
7.3


Ground Leases
 
51


 
7.5


Third-Party Reports
 
51


 
 
 
 
 
 
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
 
51


 
 
 
 
 
 
ARTICLE IX MAINTENANCE AND REPAIR
 
52


 
9.1


Tenant Obligations
 
52


 
9.2


No Landlord Obligations
 
52


 



33



--------------------------------------------------------------------------------





9.3


Landlord's Estate
 
52


 
9.4


End of Term
 
53


 
 
 
 
 
 
ARTICLE X ALTERATIONS
 
53


 
10.1


Alterations, Capital Improvements and Material Capital Improvements
 
54


 
10.2


Landlord Approval of Certain Alterations and Capital Improvements
 
54


 
10.3


Construction Requirements for Alterations and Capital Improvements
 
56


 
10.4


Landlord’s Right of First Offer to Fund Material Capital Improvements
 
56


 
10.5


Minimum Capital Expenditures
 
60


 
 
 
 
 
 
ARTICLE XI LIENS
 
63


 
 
 
 
 
 
ARTICLE XII PERMITTED CONTESTS
 
65


 
 
 
 
 
 
ARTICLE XIII INSURANCE
 
65


 
13.1


General Insurance Requirements
 
65


 
13.2


Name of Insureds.
 
68


 
13.3


Deductibles or Self-Insured Retentions.
 
69


 
13.4


Waivers of Subrogation.
 
69


 
13.5


Limits of Liability and Blanket Policies.
 
69


 
13.6


Future Changes in Insurance Requirements.    
 
69


 
13.7


Notice of Cancellation or Non-Renewal.
 
70


 
13.8


Copies of Documents
 
70


 
13.9


Certificates of Insurance
 
71


 
13.10


Other Requirements
 
71


 
 
 
 
 
 
ARTICLE XIV CASUALTY
 
72


 
14.1


Property Insurance Proceeds
 
72


 
14.2


Tenant’s Obligations Following Casualty
 
72


 
14.3


No Abatement of Rent
 
74


 
14.4


Waiver    
 
74


 
14.5


Insurance Proceeds and Fee Mortgagee
 
74


 
 
 
 
 
 
ARTICLE XV EMINENT DOMAIN
 
74


 
15.1


Condemnation
 
74


 
15.2


Award Distribution
 
75


 
15.3


Temporary Taking
 
75


 
15.4


Condemnation Awards and Fee Mortgagee
 
75


 
 
 
 
 
 
ARTICLE XVI DEFAULTS AND REMEDIES
 
75


 
16.1


Tenant Events of Default
 
75


 
16.2


Landlord Remedies
 
78


 



34



--------------------------------------------------------------------------------





16.3


Damages
 
79


 
16.4


Receiver
 
80


 
16.5


Waiver    
 
80


 
16.6


Application of Funds
 
80


 
16.7


Landlord’s Right to Cure Tenant’s Default
 
80


 
16.8


Miscellaneous
 
81


 
 
 
 
 
 
ARTICLE XVII TENANT FINANCING
 
82


 
17.1


Permitted Leasehold Mortgagees
 
82


 
17.2


Landlord Cooperation with Permitted Leasehold Mortgage
 
90


 
 
 
 
 
 
ARTICLE XVIII TRANSFERS BY LANDLORD
 
90


 
18.1


Sale of the Leased Property
 
90


 
18.2


Transfers to Tenant Competitors
 
92


 
18.3


Specific Performance. Notwithstanding anything to the contrary contained herein,
and without limitation of any of Tenant’s other rights and remedies under this
Lease, the Parties recognize that if Landlord shall breach its obligations under
Section 18.1 hereof by selling the Leased Property or any portion thereof to a
Tenant Competitor during the Term, damages shall not provide an adequate remedy
to Tenant and accordingly, Tenant shall have the right to obtain the remedy of
specific performance including injunctive relief to prevent Landlord from
selling the Leased Property or any portion thereof to a Tenant Competitor in
violation of Section 18.1 hereof.
 
94


 
 
 
 
 
 
ARTICLE XIX HOLDING OVER
 
95


 
 
 
 
 
 
ARTICLE XX RISK OF LOSS
 
95


 
 
 
 
 
 
ARTICLE XXI INDEMNIFICATION
 
95


 
21.1


General Indemnification
 
95


 
21.2


Encroachments, Restrictions, Mineral Leases, etc.
 
97


 
 
 
 
 
 
ARTICLE XXII TRANSFERS BY TENANT
 
99


 
22.1


Subletting and Assignment
 
99


 
22.2


Permitted Assignments and Transfers
 
99


 
22.3


Permitted Sublease Agreements
 
102


 
22.4


Required Subletting and Assignment Provisions
 
103


 
22.5


Costs    
 
105


 
22.6


No Release of Tenant’s Obligations; Exception
 
105


 
22.7


Bookings
 
105


 
 
 
 
 
 
ARTICLE XXIII REPORTING
 
106


 
23.1


Estoppel Certificates and Financial Statements
 
106


 
23.2


SEC Filings; Offering Information
 
111


 



35



--------------------------------------------------------------------------------





23.3


Landlord Obligations
 
112


 
 
 
 
 
 
ARTICLE XXIV LANDLORDS RIGHT TO INSPECT
 
113


 
 
 
 
 
 
ARTICLE XXV NO WAIVER
 
114


 
 
 
 
 
 
ARTICLE XXVI REMEDIES CUMULATIVE
 
114


 
ARTICLE XXVII ACCEPTANCE OF SURRENDER
 
114


 
 
 
 
 
 
ARTICLE XXVIII NO MERGER
 
114


 
 
 
 
 
 
ARTICLE XXIX INTENTIONALLY OMMITTED
 
115


 
 
 
 
 
 
ARTICLE XXX QUIET ENJOYMENT
 
115


 
 
 
 
 
 
ARTICLE XXXI LANDLORD FINANCING
 
115


 
31.1


Landlord's Financing
 
115


 
31.2


Attornment
 
116


 
31.3


Compliance with Fee Mortgage Documents
 
116


 
 
 
 
 
 
ARTICLE XXXII ENVIRONMENTAL COMPLIANCE
 
119


 
32.1


Hazardous Substances
 
119


 
32.2


Notices
 
119


 
32.3


Remediation
 
120


 
32.4


Indemnity
 
120


 
32.5


Environmental Inspections
 
121


 
 
 
 
 
 
ARTICLE XXXIII MEMORANDUM OF LEASE
 
122


 
 
 
 
 
 
ARTICLE XXXIV DISPUTE RESOLUTION
 
122


 
34.1


Expert Valuation Process
 
122


 
34.2


Arbitration
 
124


 
 
 
 
 
 
ARTICLE XXXV NOTICES
 
126


 
 
 
 
 
 
ARTICLE XXXVI END OF TERM SUCCESSOR ASSET TRANSFER
 
126


 
36.1


Transfer of Tenant’s Property and Operational Control
 
126


 
36.2


[Reserved]
 
127


 
36.3


Determination of Successor Lessee and Successor Assets FMV
 
127


 
36.4


Operation Transfer.
 
129


 
 
 
 
 
 
ARTICLE XXXVII ATTORNEY FEES
 
130


 



36



--------------------------------------------------------------------------------





 
 
 
 
 
ARTICLE XXXVIII BROKERS
 
130


 
 
 
 
 
 
ARTICLE XXXIX ANTI-TERRORISM REPRESENTATIONS
 
131


 
 
 
 
 
 
ARTICLE XL LANDLORD REIT PROTECTIONS
 
131


 
 
 
 
 
 
ARTICLE XLI MISCELLANEOUS
 
132


 
41.1


Survival
 
132


 
41.2


Severability
 
133


 
41.3


Non-Recourse
 
133


 
41.4


Successors and Assign
 
134


 
41.5


Governing Law
 
134


 
41.6


Waiver of Trial by Jury
 
134


 
41.7


Entire Agreement
 
135


 
41.8


Headings
 
135


 
41.9


Counterparts
 
135


 
41.10


Interpretation
 
135


 
41.11


Deemed Consent
 
136


 
41.12


Further Assurances
 
136


 
41.13


Gaming Regulations    
 
136


 
41.14


Certain Provisions of Nevada Law
 
137


 
41.15


Confidential Information
 
137


 
41.16


Time of Essence
 
138


 
41.17


Consents, Approvals and Notices
 
138


 
41.18


Reserved
 
139


 
1.2


Reserved
 
139


 
41.19


Amendments. This Lease may not be amended except by a written agreement executed
by all Parties hereto
 
139


 
 
 
 
 
 











37



--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
EXHIBIT A-1
 
FACILITY
EXHIBIT A-2
 
CONVENTION CENTER FACILITY
EXHIBIT B
 
LEGAL DESCRIPTION OF LAND
EXHIBIT B-1
 
LEGAL DESCRIPTION OF CONVENTION CENTER LAND
EXHIBIT B-2
 
LEGAL DESCRIPTION OF HARRAH'S LAND
EXHIBIT C
 
CAPITAL EXPENDITURES REPORT
EXHIBIT D
 
FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY FIXED ASSETS
CONSTITUTING LEASED PROPERTY
EXHIBIT E
 
INTENTIONALLY OMITTED
EXHIBIT F
 
FORM OF GUARANTY
EXHIBIT G
 
INTENTIONALLY OMITTED
EXHIBIT H
 
FORM OF REIT COMPLIANCE CERTIFICATE
EXHIBIT I
 
FORM OF PACE REPORT
SCHEDULE 1
 
GAMING LICENSE
SCHEDULE 2
 
PERMITTED TITLE EXCEPTIONS
SCHEDULE 3
 
INTENTIONALLY OMITTED
SCHEDULE 4
 
SPECIFIED SUBLEASES
SCHEDULE 5
 
INTENTIONALLY OMITTED
SCHEDULE 6
 
DESCRIPTION OF TITLE POLICY(IES)
SCHEDULE
 
PROPERTY SPECIFIC MARKS









SECOND AMENDED AND RESTATED LEASE
THIS SECOND AMENDED AND RESTATED LEASE (this “Lease”) is entered into as of
[  ], [  ], by and among [_____],together with its permitted successors and
assigns, “Landlord”), and Harrah’s Las Vegas, LLC, a Nevada limited liability
company, together with its permitted successors and assigns, “Tenant”).
RECITALS
A.    Pursuant to that certain Lease dated as of December __, 2017 (the Original
Lease), Landlord leased to Tenant the Leased Property (as defined in the
Original Lease) (the Original Leased Property) consisting of all of the real
estate assets comprising the property commonly known as Harrah’s Las Vegas, as
more particularly described on Exhibit A-1 attached hereto.


38



--------------------------------------------------------------------------------





B.    Pursuant to that certain Lease dated as of December __, 2017 (the Original
Lease), Landlord leased to Tenant the Leased Property (as defined in the
Original Lease) (the Original Leased Property) consisting of all of the real
estate assets comprising the property commonly known as Harrah’s Las Vegas, as
more particularly described on Exhibit A-1 attached hereto.
C.    Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, the Convention Center Property (and to incorporate the Convention
Center Property into this Lease so that the Leased Property hereunder shall be
comprised of the Convention Center Property and the Original Leased Property),
on the terms and subject to the conditions set forth in this Lease.
D.    Landlord and Tenant wish to amend and restate the Original Lease in its
entirety.
E.    Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Original Lease is hereby amended and
restated in its entirety and the Parties agree as follows:


ARTICLE 1
DEMISE; TERM


1.1    Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord demises and leases to Tenant and Tenant accepts and leases
from Landlord all of Landlord’s rights and interest in and to the following
(collectively, the “Leased Property”):


(a)the real property described in Exhibit B attached hereto, together with any
ownership interests in adjoining roadways, alleyways, strips, gores and the like
appurtenant thereto (collectively, the “Land”);


(b)all buildings, structures, Fixtures and improvements of every kind now or
hereafter located on the Land or the improvements located thereon or permanently
affixed to the Land or the improvements located thereon, including, but not
limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines appurtenant to such buildings and structures (collectively, the
“Leased Improvements”), provided, however, that the foregoing shall not affect
or contradict the provisions of this Lease which specify that Tenant shall be
entitled to certain rights with respect to or benefits of the Tenant Capital
Improvements as expressly set forth herein; and


(c)all easements, development rights and other rights appurtenant to the Land or
the Leased Improvements. The Leased Property is leased subject to all covenants,
conditions, restrictions, easements and other matters of any nature affecting
the Leased Property or any portion thereof as of the Commencement Date and such
subsequent covenants, conditions, restrictions, easements and other matters as
may hereafter arise in accordance with the terms of this Lease or as may
otherwise be agreed to in writing by Landlord and Tenant, whether or not of
record, including


39



--------------------------------------------------------------------------------





any matters which would be disclosed by an inspection or accurate survey of the
Leased Property or any portion thereof.


Except as more specifically provided in the following paragraph, to the extent
Landlord’s ownership of any Leased Property or any portion thereof (including
any improvement (including any Capital Improvement) or other property) that does
not constitute “real property” within the meaning of Treasury Regulation Section
1.856-3(d), which would otherwise be owned by Landlord and leased to Tenant
pursuant to this Lease, could cause Landlord REIT to fail to qualify as a “real
estate investment trust” (within the meaning of Section 856(a) of the Code, or
any similar or successor provision thereto), then a portion of such property
shall automatically instead be owned by PropCo TRS LLC, a Delaware limited
liability company, which is a “taxable REIT subsidiary” (within the meaning of
Section 856(l) of the Code, or any similar or successor provision thereto) of
Landlord REIT (the “Propco TRS”), to the extent necessary such that Landlord’s
ownership of such Leased Property does not cause Landlord REIT to fail to
qualify as a real estate investment trust, provided, there shall be no
adjustment in the Rent as a result of the foregoing. In such event, Landlord
shall cause the Propco TRS to make such property available to Tenant in
accordance with the terms hereof; however, Landlord shall remain fully liable
for all obligations of Landlord under this Lease and shall retain sole
decision-making authority for any matters for which Landlord’s consent or
approval is required or permitted to be given and for which Landlord’s
discretion may be exercised under this Lease.
1.2    Single, Indivisible Lease. This Lease constitutes one indivisible lease
of the Leased Property and not separate leases governed by similar terms. The
Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed upon based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Lease for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all components of the
Leased Property collectively as one unit. The Parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C. Section
365, or any successor or replacement thereof or any analogous state law, this is
one indivisible and non-severable lease and executory contract dealing with one
legal and economic unit and that this Lease must be assumed, rejected or
assigned as a whole with respect to all (and only as to all) of the Leased
Property. The Parties may elect to amend this Lease from time to time to modify
the boundaries of the Land, to exclude one or more components or portions
thereof, and/or to include one or more additional components as part of the
Leased Property, and any such future addition to the Leased Property shall not
in any way change the indivisible and nonseverable nature of this Lease and all
of the foregoing provisions shall continue to apply in full force.
    
1.3    Term. The “Term” of this Lease shall commence on the Commencement Date
and expire on the Expiration Date (i.e., the Term shall consist of the Initial
Term plus all Renewal Terms, to the extent exercised as set forth in Section 1.4
below, subject to any earlier termination of the Term pursuant to the terms
hereof). The initial stated term of this Lease (the “Initial Term”) shall


40



--------------------------------------------------------------------------------





commence on December [  ], 2017 (the “Commencement Date”) and expire on December
31, 2032 (the “Initial Stated Expiration Date”). The “Stated Expiration Date”
means the Initial Stated Expiration Date or the expiration date of the most
recently exercised Renewal Term, as the case may be.


1.4    Renewal Terms. The Term of this Lease may be extended for four (4)
separate “Renewal Terms” of five (5) years each if (a) at least twelve (12), but
not more than eighteen (18), months prior to the then current Stated Expiration
Date, Tenant (or, pursuant to Section 17.1(e), a Permitted Leasehold Mortgagee)
delivers to Landlord a “Renewal Notice” stating that it is irrevocably
exercising its right to extend this Lease for one (1) Renewal Term; and (b) no
Tenant Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice or on the last day of the then current Term
(other than a Tenant Event of Default that is in the process of being cured by a
Permitted Leasehold Mortgagee in compliance in all respects with Section 17.1(d)
and Section 17.1(e)). Subject to the provisions, terms and conditions of this
Lease, upon Tenant’s timely delivery to Landlord of a Renewal Notice, the Term
of this Lease shall be extended for the then applicable Renewal Term. During any
such Renewal Term, except as specifically provided for herein, all of the
provisions, terms and conditions of this Lease shall remain in full force and
effect. After the last Renewal Term, Tenant shall have no further right to renew
or extend the Term. If Tenant fails to validly and timely exercise any right to
extend this Lease, then all subsequent rights to extend the Term shall
terminate.


ARTICLE II
DEFINITIONS


For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article II have
the meanings assigned to them in this Article and include the plural as well as
the singular and any gender as the context requires; (ii) all accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with GAAP; (iii) all references in this Lease to designated “Articles,”
“Sections,” “Exhibits” and other subdivisions are to the designated Articles,
Sections, Exhibits and other subdivisions of this Lease; (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision; (vi) all Exhibits,
Schedules and other attachments annexed to the body of this Lease are hereby
deemed to be incorporated into and made an integral part of this Lease;
(vii) all references to a range of Sections, paragraphs or other similar
references, or to a range of dates or other range (e.g., indicated by “-” or
“through”) shall be deemed inclusive of the entire range so referenced; and
(viii) for the calculation of any financial ratios or tests referenced in this
Lease, this Lease, regardless of its treatment under GAAP, shall be deemed to be
an operating lease and the Rent payable hereunder shall be treated as an
operating expense and shall not constitute indebtedness or interest expense.
“AAA”: As defined in the definition of Appointing Authority.


41



--------------------------------------------------------------------------------





“Accepted MCI Financing Proposal”: As defined in Section 10.4(b).
“Accountant”: Either (i) a firm of independent public accountants designated by
Tenant, or Guarantor, as applicable and reasonably acceptable to Landlord, or
(ii) a “big four” accounting firm designated by Tenant.
“Accounts”: All Tenant’s accounts, including deposit accounts (but excluding any
impound account established pursuant to Section 4.4 and any Fee Mortgage Reserve
Account), all rents, profits, income, revenues or rights to payment or
reimbursement derived from Tenant’s use of any space within the Leased Property
or any portion thereof and/or from goods sold or leased or services rendered by
Tenant from the Leased Property or any portion thereof (including, without
limitation, from goods sold or leased or services rendered from the Leased
Property or any portion thereof by the Affiliated property manager or Affiliated
Subtenants) and all Tenant’s accounts receivable derived from the use of the
Leased Property or goods or services provided from the Leased Property, in each
case whether or not evidenced by a contract, document, instrument or chattel
paper and whether or not earned by performance, including without limitation,
the right to payment of management fees and all proceeds of the foregoing.
“Acquirer”: As defined in Article XVIII.
“Additional Charges”: All Impositions and all other amounts, liabilities and
obligations (excluding Rent) which Tenant assumes or agrees or is obligated to
pay under this Lease and, in the event of any failure on the part of Tenant to
pay any of those items, except where such failure is due to the wrongful acts or
omissions of Landlord, every fine, penalty, interest and cost which may be added
for non-payment or late payment of such items pursuant to the terms hereof or
under applicable law.
“Additional Fee Mortgagee Requirements”: As defined in Section 31.3.
“Additional Fee Mortgagee Requirements Period”: As defined in Section 31.3.
“Affiliate”: When used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall Tenant or any of its Affiliates be deemed to be an Affiliate of Landlord
or any of Landlord’s Affiliates.
“Alteration”: Any construction, demolition, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
in, on or to the Leased Improvements that is not a Capital Improvement.
“Annual Minimum Building and Improvement Cap Ex Amount”: As defined in Section
10.5(a)(ii).
“Applicable Deadline”: As defined in Section 23.1(b)(i).
“Applicable Landlord Financing” A financing obtained by Landlord or any one or
more of its Affiliates that is secured by this Lease or the Leased Property.


42



--------------------------------------------------------------------------------





“Applicable Standards”: The standards generally and customarily applicable from
time to time during the Term to (i) large-scale, integrated
gaming-hotel-entertainment facilities and (ii) a convention and exhibition
center, as the case may be, that are located in Las Vegas, that are similar to
the Hotel/Casino Facility or Convention Center Facility, as applicable, in size
and quality of operation, that have annual capital expenditures and are of an
age comparable to the age and quality of the Leased Improvements existing at the
time this standard is being applied.
“Appointing Authority”: Either (i) the Institute for Conflict Prevention and
Resolution (also known as, and shall be defined herein as, the “CPR Institute”),
unless it is unable to serve, in which case the Appointing Authority shall be
(ii) the American Arbitration Association (“AAA”) under its Arbitrator Select
Program for non-administered arbitrations or whatever AAA process is in effect
at the time for the appointment of arbitrators in cases not administered by the
AAA, unless it is unable to serve, in which case (iii) the Parties shall have
the right to apply to any court of competent jurisdiction to appoint an
Appointing Authority in accordance with the court’s power to appoint
arbitrators. The CPR Institute and the AAA shall each be considered unable to
serve if it no longer exists, or if it no longer provides neutral appointment
services, or if it does not confirm (in form or substance) that it will serve as
the Appointing Authority within thirty (30) days after receiving a written
request to serve as the Appointing Authority, or if, despite agreeing to serve
as the Appointing Authority, it does not confirm appointment within sixty (60)
days after receiving such written request.
“Arbitration Provision”: Each of the following: the calculation of the Minimum
Cap Ex Amount; the determination of whether a Capital Improvement constitutes a
Material Capital Improvement; the calculation of Net Revenue; the calculation of
Rent (without limitation of the procedures set forth in Section 3.2); without
limitation of the EBITDAR Calculation Procedures, any EBITDAR calculation made
pursuant to this Lease or any determination or calculation made pursuant to this
Lease for which EBITDAR is a necessary component of such determination or
calculation and the calculation of any amounts under Sections 10.1(a), 10.3,
10.5(a) and 10.5(b).
“Architect”: As defined in Section 10.2(b).
“Award”: All compensation, sums or anything of value awarded, paid or received
from the applicable authority on a total or partial Taking or Condemnation,
including any and all interest thereon.
“Base Net Revenue Amount”: Three Hundred Fifty-Six Million and No/100 Dollars
($356,900,000.00), which amount Landlord and Tenant agree represents Net Revenue
for the Fiscal Period immediately preceding the first (1st) Lease Year.
“Base Rent”: The Base Rent component of Rent, as defined in more detail in
clauses (b) and (c) of the definition of “Rent.”
“Beginning CPI”: As defined in the definition of CPI Increase.
“Bookings”: Reservations, bookings and short-term arrangements with conventions,
conferences, hotel guests, tours, vendors and other groups or individuals (it
being understood that


43



--------------------------------------------------------------------------------





whether or not such arrangements or agreements are short-term or temporary shall
be determined without regard to how long in advance such arrangements or
agreements are entered into), in each case entered into in the ordinary course
consistent with past practices.
“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which national banks in Las Vegas, Nevada or New York, New York are
authorized, or obligated, by law or executive order, to close.
“Cap Ex Reserve”: As defined in Section 10.5(b)(ii).
“Cap Ex Reserve Funds”: As defined in Section 10.5(b)(ii).
“Capital Expenditures”: The sum of all expenditures actually paid by or on
behalf of Tenant, on a consolidated basis, to the extent capitalized in
accordance with GAAP and in a manner consistent with Tenant’s annual Financial
Statements.
“Capital Improvement”: Any construction, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
(excluding maintenance, repair and replacement in the ordinary course) in, on,
or to the Leased Improvements, including, without limitation, structural
alterations, modifications or improvements of one or more additional structures
annexed to any portion of the Leased Improvements or the expansion of existing
Leased Improvements, in each case, to the extent that the costs of such activity
are or would be capitalized in accordance with GAAP and in a manner consistent
with Tenant’s Financial Statements, and any demolition in connection therewith.
“Capital Lease Obligations”: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations have been or should be classified and
accounted for as capital leases on a balance sheet of such person under GAAP (as
in effect on the date hereof) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect on the date hereof).
“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.
“Casualty Event”: Any loss, damage or destruction with respect to the Leased
Property or any portion thereof.
“CEC”: Caesars Entertainment Corporation, a Delaware corporation.
"CEOC": CEOC, LLC, a Delaware limited liability company, as successor by merger
to Caesars Entertainment Operating Company, Inc., a Delaware corporation.




44



--------------------------------------------------------------------------------





“Change of Control”: With respect to any party, the occurrence of any of the
following: (a) the direct or indirect sale, exchange or other transfer (other
than by way of merger, consolidation or amalgamation), in one or a series of
related transactions, of all or substantially all the assets of such party and
its Subsidiaries, taken as a whole, to one or more Persons; (b) an officer of
such party becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the consummation of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or amalgamation), the
result of which is that any “person” or “group” (as used in Section 13(d)(3) of
the Exchange Act or any successor provision), other than, in the case of Tenant,
CRC, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act or any successor provision), directly or indirectly, of more than
fifty percent (50%) of the Voting Stock of such party or other Voting Stock into
which such party’s Voting Stock is reclassified, consolidated, exchanged or
changed, measured by voting power rather than number of securities or other
ownership interests; (c) the occurrence of a “change of control”, “change in
control” (or similar definition) as defined in any indenture, credit agreement
or similar debt instrument under which such party is an issuer, a borrower or
other obligor, in each case representing outstanding indebtedness in excess of
One Hundred Million and No/100 Dollars ($100,000,000.00); or (d) such party
consolidates with, or merges or amalgamates with or into, any other Person (or
any other Person consolidates with, or merges or amalgamates with or into, such
party), in any such event pursuant to a transaction in which any of such party’s
outstanding Voting Stock or any of the Voting Stock of such other Person is
converted into or exchanged for cash, securities or other property, other than
any such transaction where such party’s Voting Stock outstanding immediately
prior to such transaction constitutes, or is converted into or exchanged for, a
majority of the outstanding Voting Stock of the surviving Person or any direct
or indirect Parent Entity of the surviving Person immediately after giving
effect to such transaction measured by voting power rather than number of
securities or other ownership interests. For purposes of the foregoing
definition: (x) a party shall include any Parent Entity of such party; and (y)
“Voting Stock” shall mean the securities or other ownership interests of any
class or classes having general voting power under ordinary circumstances, in
the absence of contingencies, to elect the directors, managers or trustees (or
other similar governing body) of a Person. Notwithstanding the foregoing: (A)
the transfer of assets between or among a party’s wholly owned subsidiaries and
such party shall not itself constitute a Change of Control; (B) the term “Change
of Control” shall not include a merger, consolidation or amalgamation of such
party with, or the sale, assignment, conveyance, transfer or other disposition
of all or substantially all of such party’s assets to, an Affiliate of such
party (1) incorporated or organized solely for the purpose of reincorporating
such party in another jurisdiction, and (2) the owners of which and the number
and type of securities or other ownership interests in such party, measured by
voting power and number of securities or other ownership interests, owned by
each of them immediately before and immediately following such transaction, are
materially unchanged; (C) a “person” or “group” shall not be deemed to have
beneficial ownership of securities subject to a stock or asset purchase
agreement, merger agreement or similar agreement (or voting or option or similar
agreement related thereto) prior to the consummation of the transactions
contemplated by such agreement; (D) a transaction will not be deemed to involve
a Change of Control in respect of a party if (1) such party becomes a direct or
indirect wholly owned subsidiary of a holding company, and (2) the direct or
indirect owners of such holding company immediately following that transaction
are the same as the owners of such party immediately prior to that transaction
and the number and type of securities


45



--------------------------------------------------------------------------------





or other ownership interests owned by each such direct and indirect holder
immediately following such transaction are materially unchanged from the number
and type of securities or other ownership interests owned by such direct and
indirect holder in such party immediately prior to that transaction; and (E) no
Change of Control shall be deemed to exist for so long as CRC controls Tenant.
“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.
“Commencement Date”: As defined in Section 1.3. For the avoidance of doubt the
term “Commencement Date” refers to December __, 2017 and not the date hereof
which is the date that the Convention Center is included in this Lease.
“Commission”: As defined in Section 41.15.
“Condemnation”: The exercise of any governmental power, whether by legal
proceedings or otherwise, by any public or quasi-public authority, or private
corporation or individual, having such power under Legal Requirements, either
under threat of condemnation or while legal proceedings for condemnation are
pending.
“Confidential Information”: In addition to information described in Section
41.22, any information or compilation of information relating to a business,
procedures, techniques, methods, concepts, ideas, affairs, products, processes
or services, including source code, information relating to distribution,
marketing, merchandising, selling, research, development, manufacturing,
purchasing, accounting, engineering, financing, costs, pricing and pricing
strategies and methods, customers, suppliers, creditors, employees, contractors,
agents, consultants, plans, billing, needs of customers and products and
services used by customers, all lists of suppliers, distributors and customers
and their addresses, prospects, sales calls, products, services, prices and the
like, as well as any specifications, formulas, plans, drawings, accounts or
sales records, sales brochures, catalogs, code books, manuals, trade secrets,
knowledge, know-how, operating costs, sales margins, methods of operations,
invoices or statements and the like.
“Continuously Operated”: With respect to the Facility, the Facility is
continuously used and operated for its Primary Intended Use and open for
business to the public during all business hours usual and customary for such
use for comparable properties in Las Vegas, Nevada.
“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests or any other Equity
Interests or by contract, and “Controlling” and “Controlled” shall have meanings
correlative thereto.
“Convention Center”: The convention and meeting center consisting of the
Convention Center Improvements.
“Convention Center Facility”: As defined in the definition of Facility.
“Convention Center Improvements”: As defined in the preamble.


46



--------------------------------------------------------------------------------





“Convention Center Property”: As defined in the preamble.
“Convention Center Rent”: An annual amount payable as provided in Article III,
equal to [_____________________ and 00/100 Dollars ($____________.00)] This
amount to reflect the amount of rent required to be paid pursuant to the
Put-Call Right Agreement. per Lease Year, increased annually to the following
amounts: (a) on the Escalator Adjustment Date immediately following the date
hereof, to an amount equal to [_____________________and 00/100 Dollars
($____________.00)] Insert same amount as above. multiplied by the product of
(i) a fraction whereby the numerator is the number of days from the date hereof
until December 31, 20__ Insert the year in which this Agreement is executed.,
and the denominator is three hundred sixty-five (365), and (ii) one and one
hundredths (1.01), and (b) on each subsequent Escalator Adjustment Date
thereafter, to an amount equal to the Convention Center Rent payable for the
immediately preceding Lease Year, multiplied by one and one hundredths (1.01).


“CPI”: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, then the
index designated by such Department as the successor to such index, and if there
is no index so designated, an index for an area in the United States that most
closely corresponds to the entire United States, published by such Department,
or if none, by any other instrumentality of the United States, all as reasonably
determined by Landlord and Tenant.
“CPI Increase”: The greater of (a) zero and (b) a fraction, expressed as a
decimal, determined as of each Escalator Adjustment Date, (x) the numerator of
which shall be the difference between (i) the average CPI for the three (3) most
recent calendar months (the “Prior Months”) ending prior to such Escalator
Adjustment Date (for which the CPI has been published as of such Escalator
Adjustment Date) and (ii) the average CPI for the three (3) corresponding
calendar months occurring one (1) year prior to the Prior Months (such average
CPI, the “Beginning CPI”), and (y) the denominator of which shall be the
Beginning CPI.
“CPR Institute”: As defined in the definition of Appointing Authority.
“CRC”: Caesars Resort Collection, LLC, a Delaware limited liability company.
“Dollars” and “$”: The lawful money of the United States.
“EBITDA”: The same meaning as “EBITDAR” as defined herein but without giving
effect to clause (xi) in the definition thereof.
“EBITDAR”: For any applicable twelve (12) month period, the consolidated net
income or loss of a Person on a consolidated basis for such period, determined
in accordance with GAAP, provided, however, that without duplication and in each
case to the extent included in calculating net income (calculated in accordance
with GAAP): (i) income tax expense shall be excluded; (ii) interest expense
shall be excluded; (iii) depreciation and amortization expense shall


47



--------------------------------------------------------------------------------





be excluded; (iv) amortization of intangible assets shall be excluded; (v) 
write-downs and reserves for non-recurring restructuring-related items (net of
recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains, losses, income
and expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations, and non-cash charges for
deferred tax asset valuation allowances, shall be excluded; (viii) any effect of
a change in accounting principles or policies shall be excluded; (ix) any
non-cash costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement shall be excluded; (x) any
nonrecurring gains or losses (less all fees and expenses relating thereto) shall
be excluded; (xi) rent expense shall be excluded; and (xii) the impact of any
deferred proceeds resulting from failed sale accounting shall be excluded. In
connection with any EBITDAR calculation made pursuant to this Lease or any
determination or calculation made pursuant to this Lease for which EBITDAR is a
necessary component of such determination or calculation, (1) promptly following
request therefor, Tenant shall provide Landlord with all supporting
documentation and backup information with respect thereto as may be reasonably
requested by Landlord, (2) such calculation shall be as reasonably agreed upon
between Landlord and Tenant, and (3) if Landlord and Tenant do not agree within
twenty (20) days of either party seeking to commence discussions, the same may
be determined by an Expert in accordance with and pursuant to the process set
forth in Section 34.2 hereof (clauses (1) through (3), collectively, the
“EBITDAR Calculation Procedures”).
“EBITDAR Calculation Procedures”: As defined in the definition of EBITDAR.
“EBITDAR to Rent Ratio”: For any applicable Lease Year, as determined as of the
Escalator Adjustment Date for such Lease year after giving effect to the
proposed escalation on such date, the ratio of EBITDAR of Tenant for the
applicable Trailing Test Period to Rent for such Lease Year. For purposes of
calculating the EBITDAR to Rent Ratio, EBITDAR shall be calculated on a pro
forma basis to give effect to any material acquisitions and material asset sales
consummated by Tenant during any Trailing Test Period of Tenant as if each such
material acquisition had been effected on the first day of such Trailing Test
Period and as if each such material asset sale had been consummated on the day
prior to the first day of such Trailing Test Period.
“Eligible Account”: A separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution”: Either (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or


48



--------------------------------------------------------------------------------





commercial paper of which are rated at least “A-1+” by S&P and “P-1” by Moody’s
in the case of accounts in which funds are held for thirty (30) days or less
(or, in the case of Letters of Credit and accounts in which funds are held for
more than thirty (30) days, the long-term unsecured debt obligations of which
are rated at least “A+” by S&P and “Aa3” by Moody’s), or (b) Wells Fargo Bank,
National Association, provided that the rating by S&P and Moody’s for the short
term unsecured debt obligations or commercial paper and long term unsecured debt
obligations of the same does not decrease below the ratings set forth in
subclause (a) hereof.
“Embargoed Person”: Any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti‑terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the applicable
transaction is prohibited by law or in violation of law.
“Encroachment”: As defined in Section 21.2(i).
“End of Term Asset Transfer Notice”: As defined in Section 36.1.
“Environmental Costs”: As defined in Section 32.4.
“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, orders, decrees or judgments, whether
statutory or common law, as amended from time to time, now or hereafter in
effect, or promulgated, pertaining to the environment, public health and safety
and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and relevant provisions of the Occupational Safety and Health
Act.
“Equity Interests”: With respect to any Person, any and all shares, interests,
participations, equity interests, voting interests or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profit, and losses of, or distributions of assets of, such partnership.
“Escalator”:  (a) During the initial five (5) Lease Years, one (1.0) plus one
one-hundredth (0.01), and (b) from and after the commencement of the sixth (6th)
Lease Year, one (1.0) plus the greater of (I) two one-hundredths (0.02) and (II)
the CPI Increase; provided, however, with respect to clause (b), in the event in
any such Lease Year from and after the commencement of the sixth (6th) Lease
Year, the Rent calculated pursuant hereto (after giving effect to increases
resulting from the Escalator) will cause the EBITDAR to Rent Ratio to be less
than 1.6:1, the Escalator will


49



--------------------------------------------------------------------------------





be reduced to such amount (but not less than one (1.0)) that would result in a
1:6.1 EBITDAR to Rent Ratio for such Lease Year. 
“Escalator Adjustment Date”: The first day of each Lease Year, excluding the
first Lease Year of the Initial Term, and the first Lease Year of each Renewal
Term.
“Estoppel Certificate”: As defined in Section 23.1(a).
“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.
“Excluded Items”: As defined in Section 36.1.
“Exercise Notice”: As defined in Section 18.2(a)(i).
“Existing Fee Mortgage”: The Fee Mortgages as in effect on the Commencement Date
(if any), together with any amendments, modifications, and/or supplements
thereto after the Commencement Date.
“Existing Leases”: Collectively, (i) that certain Lease (CPLV), dated October 6,
2017, by and between various Affiliates of Landlord, as “Landlord,” and various
Affiliates of Tenant, as “Tenant,” with respect to various other Gaming
Facilities and other real property assets, as amended, restated or otherwise
modified from time to time, (ii) that certain Lease (Non-CPLV), dated October 6,
2017, by and between various Affiliates of Landlord, as “Landlord,” and various
Affiliates of Tenant, as “Tenant,” with respect to various other Gaming
Facilities and other real property assets, as amended, restated or otherwise
modified from time to time, and (iii) that certain Lease (Joliet), dated October
6, 2017, by and between Harrah’s Joliet Landco LLC, as “Landlord,” and Des
Plaines Development Limited Partnership, as “Tenant,” with respect to the Gaming
Facility known as Harrah’s Joliet, located in Joliet, Illinois, as amended,
restated or otherwise modified from time to time.
“Expert”: An independent third party professional, with expertise in respect of
a matter at issue, appointed by the agreement of Landlord and Tenant or
otherwise in accordance with Article XXXIV hereof.
“Expert Valuation Notice”: As defined in Section 34.1.
“Expiration Date”: The Stated Expiration Date, or such earlier date as this
Lease is terminated pursuant to its terms.
“Facility”: Collectively, (a) the assets comprising (i) the Leased Property as
listed on Exhibit A attached hereto, including the respective Leased
Improvements, easements, development rights, and other tangible rights (if any)
forming a part thereof or appurtenant thereto, including any and all Capital
Improvements (including any Tenant Material Capital Improvements), and (ii) all
of Tenant’s Property located, or used in connection with the operation of the
business conducted, on or about the Leased Property, and (b) the business
operated by Tenant on or about the Leased Property or Tenant’s Property or any
portion thereof or in connection therewith. For


50



--------------------------------------------------------------------------------





purposes hereof, (I) the term “Hotel/Casino Facility” shall be used to refer to
the Facility as in effect immediately prior to effectuation of such amendment,
(II) the term “Convention Center Facility” shall refer, collectively, to (a) the
assets comprising (i) the Convention Center Property, including easements,
development rights, and other tangible rights (if any) forming a part thereof or
appurtenant thereto, including any and all Capital Improvements (including any
Tenant Material Capital Improvements) with respect thereto, and (ii) all of
Tenant’s Property located, or used in connection with the operation of the
business conducted, on or about the Convention Center Property, and (b) the
business operated by Tenant on or about the Convention Center Property or such
Tenant’s Property or any portion thereof or in connection therewith, and (III)
the term “Facility” shall refer, collectively, to the Hotel/Casino Facility and
the Convention Center Facility.
“Fair Market Base Rental Value”: The Fair Market Rental Value, as determined
with respect to Base Rent only (and not Variable Rent nor Additional Charges),
assuming and taking into account that Variable Rent and Additional Charges shall
continue to be paid hereunder during any period in which such Fair Market Base
Rental Value shall be paid.
“Fair Market Ownership Value”: The fair market purchase price of the Leased
Property, Facility or any applicable part thereof, as the context requires, as
of the estimated transfer date, in its then-condition, that a willing purchaser
would pay to a willing seller for Cash on arm’s-length terms (assuming (1)
neither such purchaser nor seller is under any compulsion to sell or purchase
and that both have reasonable knowledge of all relevant facts, are acting
prudently and knowledgeably in a competitive and open market, and assuming price
is not affected by undue stimulus and (2) neither party is paying any broker a
commission in connection with the transaction), taking into account the
provisions of Section 34.1(f) if applicable, and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party) and subject to the further factors, as applicable, that are set forth in
the definition of “Fair Market Rental Value” herein below as applicable, either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease.
“Fair Market Property Value”: The fair market purchase price of the applicable
personal property, as the context requires, as of the estimated transfer date,
in its then-condition, that a willing purchaser would pay to a willing seller
for Cash on arm’s-length terms (assuming (1) neither such purchaser nor seller
is under any compulsion to sell or purchase and that both have reasonable
knowledge of all relevant facts, are acting prudently and knowledgeably in a
competitive and open market, and assuming price is not affected by undue
stimulus and (2) neither party is paying any broker a commission in connection
with the transaction), and otherwise taking all then-relevant factors into
account (whether favorable to one, both or neither Party) either (i) as agreed
in writing by Tenant and either Landlord or Successor Tenant (as applicable), or
(ii) if not agreed upon in accordance with clause (i) above, as determined in
accordance with the procedure specified in Section 34.1.
“Fair Market Rental Value”: The annual fixed fair market rental value for the
Leased Property or any applicable part thereof (excluding Tenant Material
Capital Improvements), as the context requires, as of the first day of the
period for which the Fair Market Rental Value is being determined, in its
then-condition, that a willing tenant would pay to a willing landlord on arm’s


51



--------------------------------------------------------------------------------





length terms (assuming (1) neither such tenant nor landlord is under any
compulsion to lease and that both have reasonable knowledge of all relevant
facts, are acting prudently and knowledgeably in a competitive and open market,
and assuming price is not affected by undue stimulus, (2) such lease contained
terms and conditions identical to the terms and conditions of this Lease, other
than with respect to the length of term and payment of Rent, (3) neither party
is paying any broker a commission in connection with the transaction, and
(4) that the tenant thereunder will pay such Fair Market Rental Value for the
entire term of such demise (i.e., no early termination)), taking into account
the provisions of Section 34.1(g), and otherwise taking all then-relevant
factors into account (whether favorable to one, both or neither Party), either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease. In all
cases, for purposes of determining the Fair Market Ownership Value or the Fair
Market Rental Value, as the case may be, (A) the Leased Property (or Facility,
as applicable) to be valued pursuant hereto (as improved by all then existing
Leased Improvements, and all Capital Improvements thereto, but excluding any
Tenant Material Capital Improvements), shall be valued as (or as part of) a
fully-permitted Facility operated in accordance with the provisions of this
Lease for the Primary Intended Use, free and clear of any lien or encumbrance
evidencing a debt (including any Permitted Leasehold Indebtedness) or judgment
(including any mortgage, security interest, tax lien, or judgment lien)
(provided, however, for purposes of determining Fair Market Ownership Value of
any applicable Tenant Material Capital Improvements pursuant to Section 10.4(e),
the same shall be valued on the basis of the then-applicable status of any
applicable permits, free and clear of only such liens and encumbrances that will
be removed if and when conveyed to Landlord pursuant to said Section 10.4(e)),
(B) in determining the Fair Market Ownership Value or Fair Market Rental Value
with respect to damaged or destroyed Leased Property, such value shall be
determined as if such Leased Property had not been so damaged or destroyed
(unless otherwise expressly provided herein), except that such value with
respect to damaged or destroyed Tenant Material Capital Improvements shall only
be determined as if such Tenant Material Capital Improvements had been restored
if and to the extent Tenant is required to repair, restore or replace such
Tenant Material Capital Improvements under this Lease (provided, however, for
purposes of determining Fair Market Ownership Value pursuant to Section 10.4(e),
the same shall be valued taking into account any then-existing damage), and (C)
the price shall represent the normal consideration for the property sold (or
leased) unaffected by sales (or leasing) concessions granted by anyone
associated with the transaction. In addition, the following specific matters
shall be factored in or out, as appropriate, in determining Fair Market
Ownership Value or Fair Market Rental Value as the case may be: (i) the negative
value of (x) any deferred maintenance or other items of repair or replacement of
the Leased Property to the extent arising from breach or failure of Tenant to
perform or observe its obligations hereunder, (y) any then current or prior
Gaming or other licensure violations by Tenant, Guarantor or any of their
Affiliates, and (z) any breach or failure of Tenant to perform or observe its
obligations hereunder (in each case with respect to the foregoing clauses (x),
(y) and (z), without giving effect to any applicable cure periods hereunder),
shall, in each case, when determining Fair Market Ownership Value or Fair Market
Rental Value, as the case may be, not be taken into account; rather, the Leased
Property and every part thereof shall be deemed to be in the condition required
by this Lease and Tenant shall at all times be deemed to have operated the
Facility in compliance with and to have performed all obligations of Tenant
under this Lease (provided, however, for purposes of determining Fair Market
Ownership Value under Section 10.4(e), the negative value of the items described
in clauses (x), (y) and (z) shall be


52



--------------------------------------------------------------------------------





taken into account); and (ii) in the case of a determination of Fair Market
Rental Value, such determination shall be without reference to any savings
Landlord may realize as a result of any extension of the Term of this Lease,
such as savings in free rent and tenant concessions, and without reference to
any “start-up” costs a new tenant would incur were it to replace the existing
Tenant for any Renewal Term or otherwise. The determination of Fair Market
Rental Value shall be of Base Rent and Variable Rent (but not Additional
Charges), and shall assume and take into account that Additional Charges shall
continue to be paid hereunder during any period in which such Fair Market Rental
Value shall be paid. For the avoidance of doubt, the annual Fair Market Rental
Value shall be calculated and evaluated as a whole for the entire term in
question, and may reflect increases in one or more years during the applicable
term in question (i.e., the annual Fair Market Rental Value need not be
identical for each year of the term in question).
“Fee Mortgage”: Any mortgage, pledge agreement, security agreement, assignment
of leases and rents, fixture filing or similar document creating or evidencing a
lien on Landlord’s interest in the Leased Property or any portion thereof (or an
indirect interest therein, including without limitation, a lien on direct or
indirect interests in Landlord) in accordance with the provisions of Article
XXXI hereof.
“Fee Mortgage Documents”: With respect to each Fee Mortgage and Fee Mortgagee,
the applicable Fee Mortgage, loan agreement, pledge agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.
“Fee Mortgagee”: The holder(s) or lender(s) under any Fee Mortgage or the agent
or trustee acting on behalf of any such holder(s) or lender(s).
“Fee Mortgage Reserve Account”: Any impound, escrow or other reserve or similar
account that relates to any operating expenses of the Leased Property, including
any fixture, furniture and equipment, capital repair or replacement reserves
and/or impounds or escrow accounts for taxes, ground rent and/or insurance
premiums.
“FF&E”: Collectively, furnishings, fixtures, inventory, and equipment located in
the guest rooms, hallways, lobbies, restaurants, lounges, meeting and banquet
rooms, parking facilities, public areas or otherwise in any portion of the
Facility, including (without limitation) all beds, chairs, bookcases, tables,
carpeting, drapes, couches, luggage carts, luggage racks, bars, bar fixtures,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, stoves, ranges, refrigerators, laundry machines, tools, machinery,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, cabinets, lockers,
shelving, dishwashers, garbage disposals, washer and dryers, gaming equipment
and other casino equipment and all other hotel and casino resort equipment,
supplies and other tangible property owned by Tenant, or in which Tenant has or
shall have an interest, now or hereafter located at the Leased Property or used
or held for use in connection with the present or future operation and occupancy
of the Facility;


53



--------------------------------------------------------------------------------





provided, however, that FF&E shall not include items owned by subtenants that
are neither Tenant nor Affiliates of Tenant, by guests or by other third
parties.
“Financial Statements”: (i) For a Fiscal Year, consolidated statements of a
Person’s and its Reporting Subsidiaries’, if any, income, stockholders’ equity
and comprehensive income and cash flows for such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a Fiscal Quarter,
consolidated statements of a Person’s and its Reporting Subsidiaries’, if any,
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning of the Fiscal Year to the end of
such period and the related consolidated balance sheet as at the end of such
period, together with the notes thereto, all in reasonable detail and setting
forth in comparative form the corresponding figures for the corresponding period
in the preceding Fiscal Year or Fiscal Quarter, as the case may be, and prepared
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes).
“First Variable Rent Period”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”
“First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A)(x) of the
definition of “Rent.”
“Fiscal Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive Fiscal Quarters of such
Person for which Financial Statements are available.
“Fiscal Quarter”: With respect to any Person, for any date of determination, a
fiscal quarter for each Fiscal Year of such Person. In the case of each of
Tenant and CRC, “Fiscal Quarter” means each calendar quarter ending on March 31,
June 30, September 30 and December 31, for each Fiscal Year of Tenant.
“Fiscal Year”: The annual period commencing January 1 and terminating December
31 of each year.
“Fixtures”: All equipment, machinery, fixtures and other items of property,
including all components thereof, that are now or hereafter located in or on, or
used in connection with, and permanently affixed to or otherwise incorporated
into the Leased Improvements or the Land.
“Foreclosure Purchaser”: As defined in Section 31.1.
“Foreclosure Successor Tenant”: Either (i) any assignee pursuant to Sections
22.2(ii)(b) or (c), or (ii) any Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee that enters into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.


54



--------------------------------------------------------------------------------





“GAAP”: Generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.
“Gaming”: Casino, racetrack, racino, video lottery terminal or other gaming
activities, including, but not limited to, the operation of slot machines, video
lottery terminals, table games, pari-mutuel wagering or other applicable types
of wagering (including, but not limited to, sports wagering).
“Gaming Authorities”: Any gaming regulatory body or any agency or governmental
authority which has, or may at any time after the Commencement Date have,
jurisdiction over the gaming activities at an applicable Leased Property or any
successor to such authority.
“Gaming Facility”: A facility at which there are operations of slot machines,
video lottery terminals, blackjack, baccarat, keno operation, table games, any
other mechanical or computerized gaming devices, pari-mutuel wagering or other
applicable types of wagering (including, but not limited to, sports wagering),
or which is otherwise operated for purposes of Gaming, and all related or
ancillary real property.
“Gaming License”: Any license, qualification, registration, accreditation,
permit, approval, finding of suitability or other authorization issued by a
state or other governmental regulatory agency (including any Native American
tribal gaming or governmental authority) or Gaming Authority to operate, carry
on or conduct any gaming, gaming device, slot machine, video lottery terminal,
table game, race book or sports pool on the Leased Property or any portion
thereof, or to operate a casino at the Leased Property required by any Gaming
Regulation, including each of the licenses, permits or other authorizations set
forth on Schedule 1, and including those related to the Leased Property that may
be added to this Lease after the Commencement Date.
“Gaming Regulation(s)”: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law, and all other rules, regulations, orders, ordinances
and legal requirements of any Gaming Authority.
“Gaming Revenues”: As defined in the definition of “Net Revenue.”
“Government List”: (1) any list or annex to Presidential Executive Order 13224
issued on September 24, 2001 (“EO13224”), including any list of Persons who are
determined to be subject to the provisions of EO13224 or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (2) the Specially Designated Nationals and Blocked Persons Lists
maintained by OFAC, (3) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC, or (4) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other


55



--------------------------------------------------------------------------------





governmental authority or pursuant to any Executive Order of the President of
the United States of America.
“Ground Lease”: Any lease with respect to the Leased Property or any portion
thereof pursuant to which Landlord is a tenant that, subject to Section 7.3, is
entered into by Landlord.
“Guarantor”: CRC, together with its successors and permitted assigns, in its
capacity as “Guarantor” under the Guaranty, and any other Person that becomes a
party to the Guaranty by executing a joinder or replacement Guaranty in
accordance with the Guaranty or the applicable provisions hereof, until, in the
case of each such Guarantor, such Guarantor is released from its obligations if
and to the extent provided under the express provisions of such Guaranty (or
replacement Guaranty, as applicable).
“Guaranty”: That certain Guaranty of Lease dated as of the date hereof, a form
of which is attached as Exhibit F hereto, as the same may be amended,
supplemented or replaced from time to time, by and between Guarantor and
Landlord.
“Handling”: As defined in Section 32.4.
“Hazardous Substances”: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated pursuant to any
Environmental Law.
“HLV Rent”: An annual amount payable as provided in Article III, calculated as
follows:
(a)    For the first seven (7) Lease Years, HLV Rent shall be equal to Eighty
Seven Million Four Hundred Thousand and No/100 Dollars ($87,400,000.00) per
Lease Year, as adjusted annually as set forth in the following sentence. On each
Escalator Adjustment Date during the second (2nd) through and including the
seventh (7th) Lease Years, the HLV Rent payable for such Lease Year shall be
adjusted to be equal to the HLV Rent payable for the immediately preceding Lease
Year, multiplied by the Escalator. For purposes of clarification, there shall be
no Variable Rent (defined below) payable during the first seven (7) Lease Years.
(b)    From and after the commencement of the eighth (8th) Lease Year, until the
Initial Stated Expiration Date, annual HLV Rent shall be comprised of both a
base rent component (“Base Rent”) and a variable rent component (“Variable
Rent”), each such component of HLV Rent calculated as provided below:
(i)    Base Rent shall equal (w) for the eighth (8th) Lease Year, the product of
eighty percent (80%) of HLV Rent in effect as of the last day of the seventh
(7th) Lease Year, multiplied by the Escalator, (x) for the ninth (9th) and tenth
(10th) Lease Years, the Base Rent payable for the immediately, preceding Lease
Year, as applicable, multiplied by the Escalator in each case, (y) for the
eleventh (11th) Lease Year, the product of eighty percent (80%) of HLV Rent in
effect as of the last day of the tenth (10th) Lease Year, multiplied by the
Escalator, and (z) for each Lease Year from and after the commencement of the
twelfth (12th) Lease Year until the Initial Stated Expiration Date,


56



--------------------------------------------------------------------------------





the Base Rent payable for the immediately preceding Lease Year, as applicable,
multiplied by the Escalator in each case.
(ii)    Variable Rent shall be calculated as further described in this clause
(b)(ii). Throughout the Term, Variable Rent shall not be subject to the
Escalator.
(A)    For each Lease Year from and after commencement of the eighth (8th) Lease
Year through and including the end of the tenth (10th) Lease Year (the “First
Variable Rent Period”), Variable Rent shall be a fixed annual amount equal to
twenty percent (20%) of the HLV Rent for the seventh (7th) Lease Year (such
amount, the “Variable Rent Base Amount”), adjusted as follows (such resulting
annual amount being referred to herein as “Year 8‑10 Variable Rent”):
(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the seventh (7th) Lease Year (the “First VRP Net
Revenue Amount”) exceeds the Base Net Revenue Amount (any such excess, the “Year
8 Increase”), the Year 8-10 Variable Rent shall equal the Variable Rent Base
Amount increased by an amount equal to the product of (a) four percent (4%) and
(b) the Year 8 Increase; or
(y) in the event that the First VRP Net Revenue Amount is less than the Base Net
Revenue Amount (any such difference, the “Year 8 Decrease”), the Year 8-10
Variable Rent shall equal the Variable Rent Base Amount decreased by an amount
equal to the product of (a) four percent (4%) and (b) the Year 8 Decrease.
(B)    For each Lease Year from and after commencement of the eleventh (11th)
Lease Year until the Initial Stated Expiration Date (the “Second Variable Rent
Period”), Variable Rent shall be a fixed annual amount equal to twenty percent
(20%) of the HLV Rent for the tenth (10th) Lease Year (such amount, the “ Second
Variable Rent Base Amount”), adjusted as follows (such resulting annual amount
being referred to herein as “Year 11‑15 Variable Rent”):
(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year exceeds the First
VRP Net Revenue Amount (any such excess, the “Year 11 Increase”), the Year 11-15
Variable Rent shall equal the Year 8-10 Variable Rent increased by an amount
equal to the product of (a) four percent (4%) and (b) the Year 11 Increase; or
(y) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year is less than the
First VRP Net Revenue Amount (any such difference, the “Year 11 Decrease”), the
Year 11-15 Variable Rent shall equal the Year 8-10 Variable Rent decreased by an
amount equal to the product of (a) four percent (4%) and (b) the Year 11
Decrease.
(c)    HLV Rent for each Renewal Term shall be calculated as follows:
(i)    Base Rent for the first (1st) Lease Year of such Renewal Term shall be
adjusted to be equal to the applicable annual Fair Market Base Rental Value;
provided that (A) in no event will the Base Rent be less than the Base Rent in
effect as of the last day of the Lease Year immediately


57



--------------------------------------------------------------------------------





preceding the commencement of such Renewal Term (such immediately preceding
year, the respective “Preceding Lease Year”), (B) no such adjustment shall cause
Base Rent to be increased by more than ten percent (10%) of the Base Rent in
effect as of the last day of the Preceding Lease Year and (C) such Fair Market
Base Rental Value shall be determined as provided in Section 34.1. On each
Escalator Adjustment Date during such Renewal Term, the Base Rent payable for
such Lease Year shall be equal to the Base Rent payable for the immediately
preceding Lease Year, multiplied by the Escalator.
(ii)    Variable Rent for each Lease Year during such Renewal Term (for each
Renewal Term, the “Renewal Term Variable Rent Period”) shall be equal to the
Variable Rent in effect as of the last day of the Preceding Lease Year, adjusted
as follows:
(A)    in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year exceeds the annual Net
Revenue for the Fiscal Period ending immediately prior to the Lease Year five
(5) years prior to the Preceding Lease Year (i.e., (x) in respect of the first
(1st) Renewal Term, the tenth (10th) Lease Year, and (y) in respect of each
subsequent Renewal Term, the Lease Year immediately preceding the first (1st)
Lease Year of the immediately preceding Renewal Term) (any such excess, the
respective “Renewal Term Increase”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year increased by an amount equal to the product of (a) four percent (4%)
and (b) such Renewal Term Increase; or
(B)    in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year is less than the annual
Net Revenue for the Fiscal Period ending immediately prior to the Lease Year
five (5) years prior to the Preceding Lease Year (i.e., (x) in respect of the
first (1st) Renewal Term, the tenth (10th) Lease Year and (y) in respect of each
subsequent Renewal Term, the Lease Year immediately preceding the first (1st)
Lease Year of the immediately preceding Renewal Term) (any such difference, the
respective “Renewal Term Decrease”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year decreased by an amount equal to the product of (a) four percent (4%)
and (b) such Renewal Term Decrease.
Notwithstanding anything herein to the contrary, (i) but subject to any
reduction in HLV Rent by the Rent Reduction Amount pursuant to and in accordance
with the terms of this Lease, in no event shall annual Base Rent during any
Lease Year after the seventh (7th) Lease Year be less than eighty percent (80%)
of the HLV Rent in the seventh (7th) Lease Year, and (ii) in no event shall the
Variable Rent be less than Zero Dollars ($0.00).
“Impositions”: Collectively, all taxes, including ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments, including assessments for public improvements or benefits, whether
or not commenced or completed prior to the Commencement Date and whether or not
to be completed within the Term; ground rents pursuant to Ground Leases (in
effect as of the Commencement Date or otherwise entered into in accordance with
this Lease); water, sewer and other utility levies and charges; excise tax
levies; license, permit, inspection, authorization and similar fees; bonds and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of


58



--------------------------------------------------------------------------------





every character to the extent in respect of the Leased Property or any portion
thereof and/or the Rent and Additional Charges (but not, for the avoidance of
doubt, in respect of Landlord’s income (as specified in clause (a) below)) and
all interest and penalties thereon attributable to any failure in payment by
Tenant, which at any time prior to or during the Term may be assessed or imposed
on or in respect of or be a lien upon (i) Landlord or Landlord’s interest in the
Leased Property or any portion thereof, (ii) the Leased Property or any portion
thereof or any rent therefrom or any estate, right, title or interest therein,
or (iii) any occupancy, operation, use or possession of, or sales from or
activity conducted on or in connection with the Leased Property or any portion
thereof or the leasing or use of the Leased Property or any portion thereof;
provided, however that nothing contained in this Lease shall be construed to
require Tenant to pay (a) any tax, fee or other charge based on net income
(whether denominated as a franchise or capital stock or other tax) imposed on
Landlord or any other Person (except Tenant and its successors), (b) any
transfer, or net revenue tax of Landlord or any other Person (except Tenant and
its successors and Affiliates), (c) any tax imposed with respect to the sale,
exchange or other disposition by Landlord of any Leased Property or any portion
thereof or the proceeds thereof, (d) any principal or interest on or other
amount in respect of any indebtedness on or secured by the Leased Property or
any portion thereof for which Landlord (or any of its Affiliates) is the
obligor, or (e) any principal or interest on or other amount in respect of any
indebtedness of Landlord or its Affiliates that is not otherwise included as
“Impositions” hereunder; provided, further, however, that Impositions shall
include (and Tenant shall be required to pay in accordance with the provisions
of this Lease) (x) any tax, assessment, tax levy or charge set forth in clause
(a) or (b) of the preceding proviso that is levied, assessed or imposed in lieu
of, or as a substitute for, any Imposition (and, without limitation, if at any
time during the Term the method of taxation prevailing at the Commencement Date
shall be altered so that any new, non-income-based tax, assessment, levy
(including, but not limited to, any city, state or federal levy), imposition or
charge, or any part thereof, shall be measured by or be based in whole or in
part upon the Leased Property, or any part thereof, and shall be imposed upon
Landlord, then all such new taxes, assessments, levies, impositions or charges,
or the part thereof to the extent that they are so measured or based, shall be
deemed to be included within the term “Impositions” for the purposes hereof, to
the extent that such Impositions would be payable if the Leased Property were
the only property of Landlord subject to such Impositions, and Tenant shall pay
and discharge the same as herein provided in respect of the payment of
Impositions), (y) any transfer taxes or other levy or assessment imposed by
reason of any assignment of this Lease or any interest therein subsequent to the
execution and delivery hereof, or any transfer or Sublease or termination
thereof (other than assignment of this Lease or the sale, transfer or conveyance
of the Leased Property or any interest therein made by Landlord) and (z) any
mortgage tax or mortgage recording tax imposed by reason of any Permitted
Leasehold Mortgage or any other instrument creating or evidencing a lien in
respect of indebtedness of Tenant or its Affiliates (but not any mortgage tax or
mortgage recording tax imposed by reason of a Fee Mortgage or any other
instrument creating or evidencing a lien in respect of indebtedness of Landlord
or its Affiliates).
“Incurable Default”: Collectively or individually, as the context may require,
any defaults not reasonably susceptible to being cured by a Permitted Leasehold
Mortgagee or a subsequent owner of the Leasehold Estate through foreclosure
thereof, including the defaults referred to in Sections 16.1(c), 16.1(d),
16.1(e), 16(f), 16.1(g), 16.1(h) and 16.1(l).


59



--------------------------------------------------------------------------------





“Indebtedness”: Of any Person, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
capital leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such Person, (f) all obligations under any agreement with respect to any swap,
forward, future or derivative transaction or option or similar arrangement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or combination of transactions, (g) all guarantees by
such Person of any of the foregoing and (h) all indebtedness of the nature
described in the foregoing clauses (a)-(g) of any partnership of which such
Person is a general partner.
“Initial Minimum Cap Ex Amount”: An amount equal to One Hundred Seventy-One
Million and No/100 Dollars ($171,000,000.00).
“Initial Minimum Cap Ex Period”: The period commencing on January 1, 2017 and
ending on December 31, 2021.
“Initial Stated Expiration Date”: As defined in Section 1.3.
“Initial Term”: As defined in Section 1.3.
“Insurance Requirements”: The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.
“Intellectual Property” or “IP”: All rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof, (ii)
all inventions (whether or not patentable), invention disclosures, improvements,
business information, Confidential Information, Software, formulas, drawings,
research and development, business and marketing plans and proposals, tangible
and intangible proprietary information, and all documentation relating to any of
the foregoing, (iii) all copyrights, works of authorship, copyrightable works,
copyright registrations and applications therefor, and all other rights
corresponding thereto, (iv) all industrial designs and any registrations and
applications therefor, (v) all trademarks, service marks, trade dress, logos,
trade names, assumed names and corporate names, Internet domain names and other
numbers, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith (“Trademarks”),
(vi) all databases and data collections (including all guest data) and all


60



--------------------------------------------------------------------------------





rights therein, (vii) all moral and economic rights of authors and inventors,
however denominated, (viii) all Internet addresses, sites and domain names,
numbers, and social media user names and accounts, (ix) any other similar
intellectual property and proprietary rights of any kind, nature or description;
and (x) any copies of tangible embodiments thereof (in whatever form or medium).
“Land”: As defined in clause (a) of the first sentence of Section 1.1.
“Landlord”: As defined in the preamble.
“Landlord Indemnified Parties”: As defined in Section 21.1(i).
“Landlord MCI Financing”: As defined in Section 10.4(b).
“Landlord Prohibited Person”: Any Person that, in the capacity it is proposed to
be acting (but not in any other capacity), is more likely than not to jeopardize
Landlord’s or any of its Affiliates’ ability to hold a Gaming License or to be
associated with a Gaming licensee under any applicable Gaming Regulations (other
than any Gaming Authority established by any Native American tribe).
“Landlord REIT”: VICI Properties Inc., a Maryland corporation, the indirect
parent of Landlord.
“Landlord Tax Returns”: As defined in Section 4.1(a).
“Landlord Work”: As defined in Section 10.5(e).
“Landlord’s MCI Financing Proposal”: As defined in Section 10.4(a).
“Lease”: As defined in the preamble.
“Lease Assumption Agreement”: As defined in Section 22.2(i).
“Lease Foreclosure Transaction”: Either (i) an assignment pursuant to Section
22.2(ii)(b) or (c), or (ii) entry by any Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.
“Lease Year”: The first Lease Year of the Term shall be the period commencing on
the Commencement Date (as opposed to the date hereof) and ending on the last day
of the calendar month in which the first (1st) anniversary of the Commencement
Date occurs, and each subsequent Lease Year shall be each period of twelve (12)
full calendar months after the last day of the prior Lease Year, except that the
final Lease Year of the Term shall end on the Expiration Date.
“Leased Improvements”: As defined in clause (c) of the first sentence of
Section 1.1.
“Leased Property”: As defined in Section 1.1. For the avoidance of doubt, the
Leased Property includes all Alterations and Capital Improvements, provided,
however, that the


61



--------------------------------------------------------------------------------





foregoing shall not affect or contradict the provisions of this Lease which
specify that Tenant shall be entitled to certain rights with respect to or
benefits of the Tenant Capital Improvements as expressly set forth herein.
Notwithstanding the foregoing, provisions of this Lease that provide for certain
benefits or rights to Tenant with respect to Tenant Material Capital
Improvements, such as, by way of example only and not by way of limitation, the
payment of the applicable insurance proceeds to Tenant due to a loss or damage
of such Tenant Material Capital Improvements pursuant to Section 14.1, shall
remain in effect notwithstanding the preceding sentence.
“Leasehold Estate”: As defined in Section 17.1(a).
“Legal Requirements”: All applicable federal, state, county, municipal and other
governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to the Facility,
including those (a) that affect either the Leased Property or any portion
thereof and/or Tenant’s Property, all Capital Improvements and Alterations
(including any Material Capital Improvements) or the construction, use or
alteration thereof, or otherwise in any way affecting the business operated or
conducted thereat, as the context requires, and (b) which may (i) require
repairs, modifications or alterations in or to the Leased Property or any
portion thereof and/or any of Tenant’s Property, (ii) without limitation of the
preceding clause (i), require repairs, modifications or alterations in or to any
portion of any Capital Improvements (including any Material Capital
Improvements), (iii) in any way adversely affect the use and enjoyment of any of
the foregoing, or (iv) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.
“Letter of Credit”: An irrevocable, unconditional, clean sight draft letter of
credit reasonably acceptable to Landlord and Fee Mortgagee (as applicable) in
favor of Landlord or, at Landlord’s direction, Fee Mortgagee and entitling
Landlord or Fee Mortgagee (as applicable) to draw thereon based solely on a
statement executed by an officer of Landlord or Fee Mortgagee (as applicable)
stating that it has the right to draw thereon under this Lease in a location in
the United States reasonably acceptable to Landlord or Fee Mortgagee (as
applicable), issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution, and upon which letter of credit
Landlord or Fee Mortgagee (as applicable) shall have the right to draw in full:
(a) if Landlord or Fee Mortgagee (as applicable) has not received at least
thirty (30) days prior to the date on which the then outstanding letter of
credit is scheduled to expire, a notice from the issuing financial institution
that it has renewed the applicable letter of credit; (b) thirty (30) days prior
to the date of termination following receipt of notice from the issuing
financial institution that the applicable letter of credit will be terminated;
and (c) thirty (30) days after Landlord or Fee Mortgagee (as applicable) has
given notice to Tenant that the financial institution issuing the applicable
letter of credit ceases to either be an Eligible Institution or meet the rating
requirement set forth above.
“Licensing Event”:
(a)    With respect to Tenant, (i) a communication (whether oral or in writing)
by or from any Gaming Authority to Tenant or Tenant’s Affiliates (each, a
“Tenant Party”) or to a Landlord Party (as defined below) or other action by any
Gaming Authority that indicates that such Gaming


62



--------------------------------------------------------------------------------





Authority has found or is likely to find that the association of a Tenant Party
with Landlord is likely to (A) result in a disciplinary action relating to, or
the loss of, inability to reinstate or failure to obtain, any Gaming License or
any other rights or entitlements held or required to be held by Landlord or any
of its Affiliates (each, a “Landlord Party”) under any Gaming Regulations or (B)
violate any Gaming Regulations to which a Landlord Party is subject; or (ii) a
Tenant Party is required to be licensed, registered, qualified or found suitable
under any Gaming Regulations, and such Tenant Party does not remain so licensed,
registered, qualified or found suitable or, after becoming so licensed,
registered, qualified or found suitable, fails to remain so, and, solely for
purposes of determining whether a Tenant Event of Default has occurred under
Section 16.1(i), the same causes cessation of Gaming activity at the Facility
and would reasonably be expected to have a material adverse effect on the
Facility taken as a whole); and
(b)    With respect to Landlord, (i) a communication (whether oral or in
writing) by or from any Gaming Authority to a Landlord Party or to a Tenant
Party or other action by any Gaming Authority that indicates that such Gaming
Authority has found or is likely to find that the association of a Landlord
Party with Tenant is likely to (A) result in a disciplinary action relating to,
or the loss of, inability to reinstate or failure to obtain, any Gaming License
or any other rights or entitlements held or required to be held by a Tenant
Party under any Gaming Regulations or (B) violate any Gaming Regulations to
which a Tenant Party is subject; or (ii) a Landlord Party is required to be
licensed, registered, qualified or found suitable under any Gaming Regulations,
and such Landlord Party does not remain so licensed, registered, qualified or
found suitable or, after becoming so licensed, registered, qualified or found
suitable, fails to remain so, and, solely for purposes of determining whether a
default has occurred under Section 41.13 hereunder, the same causes cessation of
Gaming activity at the Facility and would reasonably be expected to have a
material adverse effect on the Facility taken as a whole).
“Liquor Authority”: As defined in Section 41.13.
“Liquor Laws”: As defined in Section 41.13.
“Material Capital Improvement”: Any single or series of related Capital
Improvements that would or does (i) have a total budgeted or actual cost (as
reasonably evidenced to Landlord) (excluding land acquisition costs) in excess
of Fifty Million and No/100 Dollars ($50,000,000.00) and (ii) either
(a) materially alter the Facility (e.g., shoring, permanent framework
reconfigurations), (b) expand the Facility (i.e., construction of material
additions to existing Leased Improvements) or (c) add improvements to
undeveloped portion(s) of the Land.
“Material Indebtedness”: At any time, indebtedness of any one or more of Tenant
(and its Subsidiaries) and any Guarantor owing to one or more unrelated third
parties in an aggregate principal amount exceeding Seventy-Five Million and
No/100 Dollars ($75,000,000.00).
“Material Sublease”: A Sublease (excluding a management agreement or similar
agreement to operate but not occupy as a tenant a particular space at a
Facility) under which the monthly rent and/or fees and other payments payable by
the Subtenant (or manager) exceed Fifty Thousand and No/100 Dollars ($50,000.00)
(which amount shall be increased by the Escalator on


63



--------------------------------------------------------------------------------





the first (1st) day of each Lease Year (commencing on the first (1st) day of the
second (2nd) Lease Year)) per month.
“Minimum Cap Ex Amount”: The Initial Minimum Cap Ex Amount and the Annual
Minimum Building and Improvement Cap Ex Amount, as applicable.
“Minimum Cap Ex Requirements”: The Initial Minimum Cap Ex Requirement and the
Annual Minimum Cap Ex Building and Improvement Requirement, as applicable.
“Net Revenue”: The net sum of the following, without duplication, over the
applicable time period of measurement: (i) the amount received by Tenant (and
its Subsidiaries) from patrons at the Facility for gaming, less, (A) to the
extent otherwise included in the calculation of Net Revenue, refunds and free
promotional play provided pursuant to a rewards, marketing, and/or frequent
users program (including rewards granted by Affiliates of Tenant) and
(B) amounts returned to patrons through winnings at the Facility (the net amount
described in this clause (i), “Gaming Revenues”); plus (ii) the gross receipts
of Tenant (and its Subsidiaries) for all goods and merchandise sold, room
revenues derived from hotel operations, food and beverages sold, the charges for
all services performed, or any other revenues generated by or otherwise payable
to Tenant (and its Subsidiaries) (including, without limitation, use fees,
retail and commercial rent, revenue from rooms, accommodations, food and
beverage, and the proceeds of business interruption insurance) in, at or from
the Facility for cash, credit or otherwise (without reserve or deduction for
uncollected amounts), but excluding pass-through revenues collected by Tenant to
the extent such amounts are remitted to the applicable third party entitled
thereto (the net amounts described in this clause (ii), “Retail Sales”); less
(iii) to the extent otherwise included in the calculation of Net Revenue, the
retail value of accommodations, merchandise, food and beverage and other
services furnished to guests of Tenant at the Facility without charge or at a
reduced charge (and, with respect to a reduced charge, such reduction in Net
Revenue shall be equal to the amount of the reduction of such charge otherwise
included in Net Revenue) (the amounts described in this clause (iii),
“Promotional Allowances”). Notwithstanding anything herein to the contrary, the
following provisions shall apply with respect to the calculation of Net Revenue:
(a)    For purposes of calculating adjustments to Variable Rent, the following
provisions shall apply:
(1)    If Tenant enters into a Sublease with a Subtenant that is not directly or
indirectly wholly-owned by (x) Guarantor or (y) CEC (for so long as CEC holds a
Controlling direct or indirect interest in Tenant)(such that, after entering
into such Sublease rather than the Gaming Revenues, Retail Sales and Promotional
Allowances generated by the space covered by such Sublease being included in the
calculation of Tenant’s Net Revenue, instead the revenue from such Sublease
would be governed by clause (b)(1) or (b)(2) below), then, thereafter, any
Gaming Revenues, Retail Sales and Promotional Allowances that would otherwise be
included in the calculation of Net Revenue for the applicable base year with
respect to the applicable subleased (or managed) space shall be excluded from
the calculation of Net Revenue for the applicable base year, and the rent and/or
fees and other consideration to be received by Tenant pursuant to such Sublease
shall be substituted therefor.


64



--------------------------------------------------------------------------------





(2)    If Tenant assumes operation of space that in the applicable base year was
operated under a Sublease with a Subtenant that was not directly or indirectly
wholly-owned by Guarantor or CEC (for so long as CEC holds a Controlling direct
or indirect interest in Tenant), or if all of the direct or indirect ownership
interests in a Person that was a Subtenant in the applicable base year are
acquired by Guarantor or CEC (for so long as CEC holds a Controlling direct or
indirect interest in Tenant) (in either case, such that after entering into such
Sublease revenue that would otherwise be included in Net Revenue for the
applicable base year pursuant to clause (b)(1) or (b)(2) below is converted to
revenue with respect to which Gaming Revenues, Retail Sales and Promotional
Allowances are included in Net Revenue for the applicable base year), then,
thereafter, the rent and/or fees and other consideration received by Tenant
pursuant to such Sublease that would otherwise be included in the calculation of
Net Revenue for the applicable base year shall be excluded from the calculation
of Net Revenue for the applicable base year, and the Gaming Revenues, Retail
Sales and Promotional Allowances to be received by Tenant pursuant to its
operation of such space shall be substituted therefor.
(3)    Notwithstanding the foregoing, the adjustments provided for in clauses
(a)(1) and (a)(2) above shall not be implemented in the calculation of Net
Revenue with respect to any transaction involving any space for which aggregate
Gaming Revenues, Retail Sales and Promotional Allowances do not exceed Ten
Million and No/100 Dollars ($10,000,000.00) in each transaction and Fifteen
Million and No/100 Dollars ($15,000,000.00) in the aggregate per Lease Year.
(b)    Amounts received pursuant to Subleases shall be included in Net Revenue
as follows:
(1)    With respect to any Sublease from Tenant to a Subtenant in which
Guarantor or CEC (for so long as CEC holds a Controlling direct or indirect
interest in Tenant) directly or indirectly owns less than fifty percent (50%) of
the ownership interests, Net Revenue shall not include Gaming Revenues, Retail
Sales or Promotional Allowances received by such Subtenant but shall include the
rent and/or fees and all other consideration received by Tenant pursuant to such
Sublease.
(2)    With respect to any Sublease from Tenant to a Subtenant in which
Guarantor or CEC (for so long as CEC holds a Controlling direct or indirect
interest in Tenant) directly or indirectly owns fifty percent (50%) or more of
the ownership interests, but less than all of the ownership interests, Net
Revenue shall not include Gaming Revenues, Retail Sales or Promotional
Allowances received by such Subtenant but shall include an amount equal to the
greater of (x) the rent and/or fees and all other consideration actually
received by Tenant for such Sublease from such Affiliate and (y) the rent and/or
fees and other consideration that would be payable under such Sublease if at
arms-length, market rates.
(3)    With respect to any Sublease from Tenant to a Subtenant that is directly
or indirectly wholly-owned by Guarantor or CEC (for so long as CEC holds a
Controlling direct or indirect interest in Tenant), Net Revenue shall not
include the rent and/or fees or any other consideration received by Tenant
pursuant to such Sublease but shall include Gaming Revenues, Retail Sales or
Promotional Allowances received by such Subtenant.


65



--------------------------------------------------------------------------------





(c)    For the avoidance of doubt, gaming taxes and casino operating expenses
(such as salaries, income taxes, employment taxes, supplies, equipment, cost of
goods and inventory, rent, office overhead, marketing and advertising and other
general administrative costs) will not be deducted in arriving at Net Revenue.
(d)    Net Revenue will be calculated on an accrual basis for purposes of this
definition, as required under GAAP. For the absence of doubt, if Gaming
Revenues, Retail Sales or Promotional Allowances of a Subsidiary or subtenant,
as applicable, are taken into account for purposes of calculating Net Revenue,
any rent received by Tenant from such Subsidiary or subtenant, as applicable,
pursuant to any sublease with such Subsidiary or subtenant, as applicable, shall
not also be taken into account for purposes of calculating Net Revenues.
(e)    Notwithstanding the foregoing or any other provision of this Lease to the
contrary, solely with respect to the references to “Net Revenue” in the
definition of HLV Rent, such references shall refer to Net Revenue of the Leased
Property excluding any Net Revenue of the Convention Center Facility, it being
understood that the Net Revenues of the Convention Center Facility shall not be
taken into account when determining HLV Rent.
“Net Revenue to Rent Ratio”: As at any date of determination, the ratio for any
period of Net Revenue to Rent. For purposes of calculating the Net Revenue to
Rent Ratio, Net Revenue shall be calculated on a pro forma basis (and shall be
calculated to give effect to such other pro forma adjustments consistent with
Regulation S-X under the Securities Act) to give effect to any material
acquisitions and material asset sales consummated by Tenant during any Test
Period of Tenant as if each such material acquisition had been effected on the
first (1st) day of such Test Period and as if each such material asset sale had
been consummated on the day prior to the first (1st) day of such Test Period.
“New Lease”: As defined in Section 17.1(f).
“Non-Core Tenant Competitor”: A Person that is engaged or is an Affiliate of a
Person that is engaged in the ownership or operation of a Gaming business so
long as (i) such Person’s consolidated annual gross gaming revenues do not
exceed Five Hundred Million and No/100 Dollars ($500,000,000.00) (which amount
shall be increased by the Escalator on the first (1st) day of each Lease Year,
commencing with the second (2nd) Lease Year) and (ii) such Person does not,
directly or indirectly, own or operate a Gaming Facility within thirty (30)
miles of a Gaming Facility directly or indirectly owned or operated by an
Affiliate of Tenant. For purposes of the foregoing, ownership of the real estate
and improvements where a Gaming business is conducted, without ownership of the
Gaming business itself, shall not be deemed to constitute the ownership of a
Gaming business. For purposes of this definition only, the term “Escalator”
shall mean the sum of (a) one plus (b) the greater of (i) two one-hundredths
(0.02) and the CPI Increase.
“Notice”: A notice given in accordance with Article XXXV.
“Notice of Termination”: As defined in Section 17.1(f).
“NRS”: As defined in Section 41.14.


66



--------------------------------------------------------------------------------





“OFAC”: As defined in Article XXXIX.
“Original Leased Property”: As defined in the preamble.
“Overdue Rate”: On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.
“Parent Entity”: With respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than fifty
percent (50%) of the total voting power of shares of capital stock (without
regard to the occurrence of any contingency) entitled to vote in the election of
directors, managers or trustees of such Person, (b) owns or controls, directly
or indirectly, more than fifty percent (50%) of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, of such Person, whether in the form of
membership, general, special or limited partnership interests or otherwise, or
(c) is the controlling general partner or managing member of, or otherwise
controls, such entity.
“Partial Taking”: As defined in Section 15.1(b).
“Party” and “Parties”: Landlord and/or Tenant, as the context requires.
“Patriot Act Offense”: Any violation of the criminal laws of the United States
of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act.  “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.
“Payment Date”: Any due date for the payment of the installments of Rent or
Additional Charges payable under this Lease.
“Permitted Exception Documents”: (i) Property Documents (x) that are listed on
the title polic(y)(ies) described on Schedule 6 attached hereto, or (y) that (a)
Landlord entered into, as a party thereto, after the date hereof and (b) Tenant
is required hereunder to comply with, and (ii) Specified Subleases (together
with any renewals or modifications thereof made in accordance with the express
terms thereof), but excluding Specified Subleases as to which the applicable
Subtenant is CEC, CRC, the manager of the Leased Premises or any of their
respective Affiliates.
“Permitted Leasehold Mortgage”: Any mortgage, pledge agreement, security
agreement, assignment of leases and rents, fixture filing or similar document
creating or evidencing a lien on Tenant’s leasehold interest (or subleasehold
interest) in all of the Leased Property subject to exclusions with respect to
items that are not capable of being mortgaged and that, in the aggregate, are de
minimis (or all the direct or indirect interest therein at any tier of
ownership, including without


67



--------------------------------------------------------------------------------





limitation, a lien on direct or indirect Equity Interests in Tenant), granted to
or for the benefit of a Permitted Leasehold Mortgagee as security for the
indebtedness of Tenant or its Affiliates.
“Permitted Leasehold Mortgagee”: The lender or noteholder or any agent or
trustee or similar representative on behalf of one or more lenders or
noteholders or other investors in connection with indebtedness secured by a
Permitted Leasehold Mortgage, in each case as and to the extent such Person has
the power to act (subject to obtaining the requisite instructions) on behalf of
all lenders, noteholders or investors with respect to such Permitted Leasehold
Mortgage; provided such lender or noteholder or any agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking or other institution that in the ordinary
course acts as a lender, agent or trustee or similar representative (in each
case, on behalf of a group of lenders or noteholders) in respect of financings
of such type; and provided, further, that, in all events, (i) no agent, trustee
or similar representative shall be Tenant, CEC, CRC, or Guarantor or any of
their Affiliates, respectively (each, a “Prohibited Leasehold Agent”), and (ii)
no (A) Prohibited Leasehold Agent, (excluding any Person that is a Prohibited
Leasehold Agent as a result of its ownership of publicly-traded shares in any
Person), or (B) entity that owns, directly or indirectly (but excluding any
ownership of publicly traded shares in CEC or any of its Affiliates), higher
than the lesser of (1) ten percent (10%) of the Equity Interests in Tenant or
(2) a Controlling legal or beneficial interest in Tenant, may collectively hold
an amount of the indebtedness secured by a Permitted Leasehold Mortgage higher
than the lesser of (x) twenty-five percent (25%) thereof and (y) the principal
amount thereof required to satisfy the threshold for requisite consenting
lenders to amend the terms of such indebtedness that affect all lenders
thereunder.
“Permitted Leasehold Mortgagee Designee”: An entity (other than a Prohibited
Leasehold Agent) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.
“Permitted Operation Interruption”: Any of the following: (i) A material
Casualty Event or Condemnation and reasonable periods of restoration of the
Leased Property following same, or (ii) periods of an Unavoidable Delay.
“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.
“Preceding Lease Year”: As defined in clause (c)(i) of the definition of “Rent.”
“Preliminary Studies”: As defined in Section 10.4(a).
“Primary Intended Use”: (i) Hotel and resort and related uses, (ii) gaming
and/or pari-mutuel use, including, without limitation, horsetrack, dogtrack and
other similarly gaming-related sporting uses, (iii) ancillary retail and/or
entertainment use, (iv) such other uses required under any Legal Requirements
(including those mandated by any applicable regulators), (v) such other
ancillary uses, but in all events consistent with the current use of the Leased
Property or any portion thereof as of the Commencement Date or with
then-prevailing hotel, resort and gaming


68



--------------------------------------------------------------------------------





industry use, (vi) convention center and related uses or such other uses as may
be permitted under any Legal Requirements (including, but, not limited to uses
related to an amphitheater or offices), and/or (vii) such other use as shall be
approved by Landlord from time to time in its reasonable discretion.
“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the comparable prime rate of another comparable nationally known money center
bank reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.
“Prior Months”: As defined in the definition of CPI Increase.
“Prohibited Leasehold Agent”: As defined in the definition of Permitted
Leasehold Mortgagee.
“Prohibited Persons”: As defined in Article XXXIX.
“Project Costs”: An amount equal to all costs actually incurred (including
internally allocated costs) by Tenant that are capitalized under GAAP in respect
of the development, design and construction of the Convention Center (including
any incidental improvements on the Convention Center Land such as parking
improvements, but in each case, only to the extent they service the Convention
Center), but expressly excluding any amounts attributable to land value or land
purchase costs.
“Promotional Allowances”: As defined in the definition of “Net Revenue.”
“Propco TRS”: As defined in Section 1.1.
“Property Documents”: Reciprocal easement and/or operating agreements,
easements, covenants, exceptions, conditions and restrictions in each case
affecting the Leased Property or any portion thereof, but excluding, in any
event, all Fee Mortgage Documents.
“Property Specific Guest Data”: Any and all guest data (including without
limitation any and all guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences, game play and patronage patterns, experiences, results and
demographic information, whether or not any of the foregoing constitutes
personally identifiable information) to the extent in or under the possession or
control of Tenant, an Affiliated manager, or their respective Affiliates,
identifying, describing, concerning or generated by prospective, actual or past
guests, website visitors and/or customers of the Facility, including retail
locations, restaurants, bars, casino and Gaming facilities, spas and
entertainment venues therein, but excluding, in all cases, (i) guest data that
has been integrated into analytics, reports, or other similar forms in
connection with the Total Rewards Program or any other customer loyalty program
of Tenant (it being understood that this exception shall not apply to such guest
data itself, i.e., in its original form prior to integration into such
analytics, reports, or other similar forms in


69



--------------------------------------------------------------------------------





connection with the Total Rewards Program or other customer loyalty program),
(ii) guest data that concerns facilities, other than the Facility and that does
not concern the Facility, and (iii) guest data that concerns “Service Provider
Proprietary Information and Systems” as defined in that certain Second Amended
and Restated Omnibus Agreement and Enterprise Services Agreement, dated as of
October 6, 2017, by and among Caesars Enterprise Services LLC, CEOC and the
other parties thereto (as further amended, restated, supplemented or otherwise
modified from time to time), and is not specific to the Facility.
“Property Specific IP”: All Intellectual Property (i) shown on Schedule 7, or
(ii) consisting of Property Specific Guest Data.
“Purchase Option”: As defined in Section 18.2(a).
“Put-Call Right Agreement”: As defined in the preamble.
“Purchase Price”: As defined in Section 18.2(a).
“Qualified Successor Tenant”: As defined in Section 36.3.
“Qualified Transferee”: A transferee that meets all of the following
requirements: (a) such transferee has (1) at least five (5) years of experience
(directly or through one or more of its Subsidiaries) operating or managing
casinos with aggregate revenues in the immediately preceding fiscal year of at
least Five Hundred Million and No/100 Dollars ($500,000,000.00) (or retains a
manager with such qualifications, which manager shall not be replaced unless
such transferee is able to satisfy the requirements of this definition without
such manager), or (2) agreement(s) in place in a form reasonably satisfactory to
Landlord to retain for a period of eighteen (18) months (or more) after the
effective time of the transfer at least (I) eighty percent (80%) of Tenant and
its Subsidiaries’ personnel employed at the Facility, and (II) eighty percent
(80%) of the ten most highly compensated employees of Tenant and/or its
Affiliates as of the date of the relevant agreement to transfer who are full
time dedicated employees at the Leased Property, and are responsible for direct
managerial and/or operational aspects of the Facility (including Gaming
activities); (b) such transferee is not in the business, and that does not have
an Affiliate in the business, of leasing properties to gaming operators; (c)
such transferee and all of its applicable officers, directors, Affiliates
(including the officers and directors of its Affiliates), to the extent required
under applicable Gaming Regulations or other Legal Requirements, (i) are
licensed and certified by applicable Gaming Authorities and hold all required
Gaming Licenses to operate the Facility in accordance herewith and (ii) are
otherwise found suitable to lease the Leased Property in accordance herewith;
(d) such transferee is Solvent (defined herein below), and, other than in the
case of a Permitted Leasehold Mortgagee, if such transferee has a Parent Entity,
the Parent Entity of such transferee is Solvent; (e)(i) other than in the case
of a Permitted Leasehold Mortgagee or Permitted Leasehold Mortgagee Designee,
(x) the Parent Entity of such transferee or, if such transferee does not have a
Parent Company, such transferee, has sufficient assets so that, after giving
effect to its assumption of Tenant’s obligations hereunder or the applicable
assignment (including pursuant to a Change in Control under Section 22.2(i) or
Section 22.2 (viii)), its Total Net Leverage Ratio for the Test Period is less
than 6:1 on a pro forma basis based on projected earnings and after giving
effect to the proposed transaction or (y) an entity that has an investment grade
credit rating


70



--------------------------------------------------------------------------------





from a nationally recognized rating agency with respect to such entity’s long
term, unsecured debt has provided a Guaranty, or (ii) in the case of a Permitted
Leasehold Mortgagee or Permitted Leasehold Mortgagee Designee, (x) Tenant has a
Total Net Leverage Ratio for the Test Period of less than 6:1 on a pro forma
basis based on projected earnings and after giving effect to the proposed
transaction, or (y) an entity that has an investment grade credit rating from a
nationally recognized rating agency with respect to such entity’s long term,
unsecured debt has provided a Guaranty; (f) such transferee has not been the
subject of a material governmental or regulatory investigation which resulted in
a conviction for criminal activity involving moral turpitude and has not been
found liable pursuant to a non-appealable judgment in a civil proceeding for
attempting to hinder, delay or defraud creditors; (g) such transferee has never
been convicted of, or pled guilty or no contest to, a Patriot Act Offense and is
not on any Government List; (h) such transferee has not been the subject of a
voluntary or involuntary (to the extent the same has not been discharged)
bankruptcy proceeding during the prior five (5) years from the applicable date
of determination; (i) such transferee is not, and is not Controlled by an
Embargoed Person or a person that has been found “unsuitable” for any reason or
has had any application for a Gaming License withdrawn “with prejudice” by any
applicable Gaming Authority; (j) such transferee shall not be a Landlord
Prohibited Person; and (k) such transferee is not associated with a person who
has been found “unsuitable”, denied a Gaming License or otherwise precluded from
participation in the Gaming Industry by any Gaming Authority where such
association would reasonably be expected to adversely affect any of Landlord’s
or its Affiliates’ Gaming Licenses or Landlord’s or its Affiliates’ then-current
standing with any Gaming Authority. For purposes hereof, a Person shall be
“Solvent” if such Person shall (I) not be “insolvent” as such term is defined in
Section 101 of title 11 of the United States Code, (II) be generally paying its
debts (other than those that are in bona fide dispute) when they become due, and
(III) be able to pay its debts as they become due.
“Renewal Notice”: As defined in Section 1.4(a).
“Renewal Term”: As defined in Section 1.4(a).
“Rent”: Collectively, HLV Rent and Convention Center Rent.


“Rent Reduction Amount”: (i) With respect to the Base Rent, a proportionate
reduction of Base Rent, which proportionate amount shall be determined by
comparing (1) the EBITDAR of the Leased Property for the Trailing Test Period
versus (2) the EBITDAR of the Leased Property for the Trailing Test Period
calculated to remove the EBITDAR attributable to the portion of the Leased
Property affected by a Partial Taking and (ii) with respect to Variable Rent, a
proportionate reduction of Variable Rent calculated in the same manner as set
forth with respect to Base Rent above. Following the application of the Rent
Reduction Amount to the Rent hereunder, for purposes of calculating any
applicable adjustments to Variable Rent based on increases or decreases in Net
Revenue (excluding Net Revenues of the Convention Center Facility), such
calculations of Net Revenue (excluding Net Revenues of the Convention Center
Facility) shall exclude Net Revenue attributable to the portion of the Leased
Property affected by such Partial Taking (even if such portion of the Leased
Property had not yet been affected by the Partial Taking as of the applicable
Lease Year for which Net Revenue is being measured and shall exclude Net Revenue
of the Convention Center Facility).


71



--------------------------------------------------------------------------------





“Reporting Subsidiary”: Any entity required by GAAP to be consolidated for
financial reporting purposes by a Person, regardless of ownership percentage.
“Representatives”: With respect to any Person, such Person’s officers,
employees, directors, accountants, attorneys and other consultants, experts or
agents of such Person, and actual or prospective arrangers, underwriters,
investors or lenders with respect to indebtedness or Equity Interests that may
be issued by such Person or such Person’s affiliates, to the extent that any of
the foregoing actually receives non-public information hereunder. In addition,
and without limitation of the foregoing, the term “Representatives” shall
include, (a) in the case of Landlord, PropCo 1, PropCo, Landlord REIT and any
Affiliate thereof, and (b) in the case of Tenant, CEOC, CRC and any Affiliate
thereof.
“Required Capital Expenditures”: The applicable Capital Expenditures required to
satisfy the Minimum Cap Ex Requirements.
“Retail Sales”: As defined in the definition of “Net Revenue.”
“Right to Terminate Notice”: As defined in Section 17.1(d).
“SEC”: The United States Securities and Exchange Commission.
“Second Variable Rent Base”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”
“Second Variable Rent Period”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”
“Section 34.2 Dispute”: As defined in Section 34.2.
“Securities Act”: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“Software”: As they exist anywhere in the world, any computer software,
firmware, microcode, operating system, embedded application, or other program,
including all source code, object code, specifications, databases, designs and
documentation related to such programs.
“Specified Sublease”: Any Sublease (i) affecting any portion of the Leased
Property, and (ii) in effect on the Commencement Date (or, with respect to the
Convention Center Facility, in effect on the date hereof). A list of all
Specified Subleases is annexed as Schedule 4 hereto.
“Stated Expiration Date”: As defined in Section 1.3.
“Subject Facility”: As defined in Section 13.10(a).
“Sublease”: Any sublease, sub-sublease, license, management agreement to operate
(but not occupy as a tenant) a particular space at the Facility, or other
similar agreement in respect of use or occupancy of any portion of the Leased
Property, but excluding Bookings.


72



--------------------------------------------------------------------------------





“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) Equity Interest at the time of determination.
“Subtenant”: The tenant under any Sublease.
“Subtenant Subsidiary”: Any subsidiary of Tenant that is a Subtenant under a
Sublease from Tenant.
“Successor Assets”: As defined in Section 36.1.
“Successor Assets FMV”: As defined in Section 36.1.
“Successor Tenant Rent”: As defined in Section 36.3.
“Taking”: Any taking of all or any part of the Leased Property and/or the
Leasehold Estate or any part thereof, in or by Condemnation, including by reason
of the temporary requisition of the use or occupancy of all or any part of the
Leased Property by any governmental authority, civil or military.
“Tenant”: As defined in the preamble.
“Tenant Capital Improvement”: A Capital Improvement other than a Material
Capital Improvement funded by Landlord pursuant to a Landlord MCI Financing. The
term “Tenant Capital Improvement” shall not include Capital Improvements
conveyed by Tenant to Landlord.
“Tenant Competitor”: As of any date of determination, any Person (other than
Tenant and its Affiliates) that is engaged, or is an Affiliate of a Person that
is engaged, in the ownership or operation of a Gaming business; provided, that,
(i) for purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business,
(ii) any investment fund or other Person with an investment representing an
equity ownership of fifteen percent (15%) or less in a Tenant Competitor and no
Control over such Tenant Competitor shall not be a Tenant Competitor, (iii)
solely for purposes of Section 18.2(d), (x) a Person with an investment
representing an equity ownership of twenty-five percent (25%) or less in a
Non-Core Tenant Competitor shall be deemed to not have Control over such
Non-Core Tenant Competitor, and (y) shall not be a Tenant Competitor solely by
reason of the investment described in this clause (iii), and (iv) solely for
purposes of Section 18.2(a) and Section 18.2(b), a Person that is engaged, or is
an Affiliate of a Person that is engaged, in the ownership or operation of a
Non-Core Tenant Competitor shall not be a Tenant Competitor solely by reason of
the same.


73



--------------------------------------------------------------------------------





“Tenant Event of Default”: As defined in Section 16.1.
“Tenant Material Capital Improvement”: As defined in Section 10.4(e).
“Tenant Transferee Requirement”: As defined in Section 22.2(i).
“Tenant’s Initial Financing”: The financing provided under that certain Credit
Agreement dated on or about the Commencement Date among CRC, as borrower, Credit
Suisse AG, Cayman Islands Brands, as administrative agent, and the other parties
named therein from time to time.
“Tenant’s MCI Intent Notice”: As defined in Section 10.4(a).
“Tenant’s Parent”: CRC.
“Tenant Prohibited Person”: Any Person that, in the capacity it is proposed to
be acting (but not in any other capacity), is more likely than not to jeopardize
Tenant’s or any of its Affiliates’ ability to hold a Gaming License or to be
associated with a Gaming licensee under any applicable Gaming Regulations (other
than any Gaming Authority established by any Native American tribe).
“Tenant’s Property”: With respect to the Facility, all assets including FF&E,
Property Specific IP and other personal property (including all gaming
equipment), licenses, permits, subleases, concessions, and contracts (other than
the Leased Property and property owned by a third party) located at the Facility
or that are primarily related to or used or held in connection with the
operation of the business conducted on or about the Facility or any portion
thereof, as then being operated, together with all replacements, modifications,
additions, alterations and substitutes therefor.
“Term”: As defined in Section 1.3.
“Termination Notice”: As defined in Section 17.1(d).
“Test Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive fiscal quarters of such
Person.
“Third‑Party MCI Financing”: As defined in Section 10.4(c).
“Total Net Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) (a) the aggregate principal
amount of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and
guarantees of any of the foregoing obligations, of such Person and its
Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP (for the avoidance of doubt, with respect to Tenant and Guarantor,
excluding any indebtedness consisting of its obligations or liabilities under
this Lease) less (b) the aggregate amount of all cash or cash equivalents of
such Person and its


74



--------------------------------------------------------------------------------





Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of such Person and its Subsidiaries to (ii) EBITDA.
“Trailing Test Period”: For any date of determination, the period of the four
(4) most recently ended consecutive calendar quarters prior to such date of
determination for which Financial Statements are available.
“Transition Period”: As defined in Section 36.1.
“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the Party responsible for performing an obligation
hereunder; provided, that lack of funds, in and of itself, shall not be deemed a
cause beyond the reasonable control of a Party.
“Unsuitable for Its Primary Intended Use”: A state or condition of the Leased
Property such that by reason of a Partial Taking, the Leased Property cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for the Primary Intended Use for
which it was primarily being used immediately preceding the taking, taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such Partial Taking.
“Variable Rent”: The Variable Rent component of Rent, as defined in more detail
in clauses (b) and (c) of the definition of “Rent.”
“Variable Rent Base Amount”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”
“Variable Rent Determination Period”: Each of (i) the Fiscal Period that ended
immediately prior to the Commencement Date, and (ii) the Fiscal Period in each
case that ends immediately prior to the commencement of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, and the first (1st) Lease Year of each
Renewal Term.
“Variable Rent Payment Period”: Collectively or individually, each of the First
Variable Rent Period, the Second Variable Rent Period and each of the Renewal
Term Variable Rent Periods.
“Variable Rent Statement”: As defined in Section 3.2(a).
“Work”: Any and all work in the nature of construction, restoration, alteration,
modification, addition, improvement or demolition in connection with the
performance of any Alterations and/or any Capital Improvements.
“Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of “HLV
Rent.”
“Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of “HLV
Rent.”


75



--------------------------------------------------------------------------------





“Year 8-10 Variable Rent”: As defined in clause (b)(ii)(A) of the definition of
“HLV Rent.”
“Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of “HLV
Rent.”
“Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of “HLV
Rent.”
“Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the definition of
“HLV Rent.”


ARTICLE III
RENT
3.1    Rent.


(a)    Generally. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.4.
    
(b)     Payment of HLV Rent until Commencement of Variable Rent. On the
Commencement Date, Tenant shall pay a prorated portion of the first monthly
installment of HLV Rent for the period from the Commencement Date until the last
day of the calendar month in which the Commencement Date occurs, based on the
number of days during such period. Thereafter, for the first seven (7) Lease
Years, HLV Rent shall be payable by Tenant in consecutive monthly installments
equal to one-twelfth (1/12th) of the HLV Rent amount for the applicable Lease
Year on the first (1st) day of each calendar month (or the immediately
succeeding Business Day if the first (1st) day of the month is not a Business
Day), in advance for such calendar month, during that Lease Year.
        
(d)    Payment of HLV Rent following Commencement of Variable Rent. From the
commencement of the eighth (8th) Lease Year and continuing until the Expiration
Date, both Base Rent and Variable Rent during any Lease Year shall be payable in
consecutive monthly installments equal to one-twelfth (1/12th) of the Base Rent
and Variable Rent amounts for the applicable Lease Year on the first (1st) day
of each calendar month (or the immediately succeeding Business Day if the first
(1st) day of the month is not a Business Day), in advance for such calendar
month, during that Lease Year; provided, however, that for each month where
Variable Rent is payable but the amount thereof depends upon calculation of Net
Revenue not yet known (e.g., the first few months of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, and (if applicable) the first (1st) Lease
Year of each Renewal Term), the amount of the Variable Rent payable monthly in
advance shall remain the same as in the immediately preceding month, and
provided, further, that Tenant shall make a payment to Landlord (or be entitled
to set off against its Rent payment due, as applicable) on the first (1st) day
of the calendar month (or the immediately succeeding Business Day if the first
(1st) day of the month is not a Business Day) following the completion of such
calculation in the amount necessary to “true-up” any underpayments or
overpayments of


76



--------------------------------------------------------------------------------





Variable Rent for such interim period. Tenant shall complete such calculation of
Net Revenue as provided in Section 3.2 of this Lease.    
    
(e)    Payment of Convention Center Rent. On the date hereof, Tenant shall pay a
prorated portion of the first monthly installment of Convention Center Rent for
the period from the date hereof until the last day of the calendar month in
which the Commencement Date occurs, based on the number of days during such
period. Thereafter, Convention Center Rent during any Lease Year shall be
payable in consecutive monthly installments equal to one-twelfth (1/12th) of the
Convention Center Rent amounts for the applicable Lease Year on the first (1st)
day of each calendar month (or the immediately succeeding Business Day if the
first (1st) day of the month is not a Business Day), in advance for such
calendar month, during that Lease Year.


(f)    Proration for Partial Lease Year. Unless otherwise agreed by the Parties
in writing, Rent and Additional Charges shall be prorated on a per diem basis as
to any Lease Year containing less than twelve (12) calendar months, and with
respect to any installment thereof due for any partial months at the beginning
and end of the Term.


3.2    Variable Rent Determination.


(a)    Variable Rent Statement. Tenant shall, no later than ninety (90) days
after the end of each Variable Rent Determination Period during the Term,
furnish to Landlord a statement (the “Variable Rent Statement”), which Variable
Rent Statement shall (i) set forth the sum of the Net Revenues realized with
respect to the Hotel/Casino Facility during each of (x) such just-ended Variable
Rent Determination Period and (y) except with respect to the first (1st)
Variable Rent Statement, the Variable Rent Determination Period immediately
preceding such just-ended Variable Rent Determination Period, (ii) except with
respect to the first (1st) Variable Rent Statement, set forth Tenant’s
calculation of the per annum Variable Rent payable hereunder during the next
Variable Rent Payment Period, (iii) be accompanied by reasonably appropriate
supporting data and information, and (iv) be certified by a senior financial
officer of Tenant and expressly state that such officer has examined the reports
of Net Revenue for the Hotel/Casino Facility therein and the supporting data and
information accompanying the same, that such examination included such tests of
Tenant’s books and records as reasonably necessary to make such determination,
and that such statement accurately presents in all material respects the Net
Revenues for the Hotel/Casino Facility for the applicable periods covered
thereby, so that Tenant shall commence paying the applicable Variable Rent
payable during each Variable Rent Payment Period hereunder (in accordance with
the calculation set forth in each such Variable Rent Statement) no later than
the first (1st) day of the fourth (4th) calendar month during such Variable Rent
Payment Period (or the immediately preceding Business Day if the first (1st) day
of such month is not a Business Day)
.
(b)    Maintenance of Records Relating to Variable Rent Statement. Tenant shall
maintain, at its corporate offices, for a period of not less than six (6) years
following the end of each Lease Year, adequate records which shall evidence the
Net Revenue for the Hotel/Casino Facility realized by the Facility during each
Lease Year, together with all such records that would normally be examined by an
independent auditor pursuant to GAAP in performing an audit of Tenant’s


77



--------------------------------------------------------------------------------





Variable Rent Statements. The provisions and covenants of this Section 3.2(b)
shall survive the expiration of the Term or sooner termination of this Lease.
        
(c)    Audits. At any time within two (2) years of receipt of any Variable Rent
Statement, Landlord shall have the right to cause to be conducted an independent
audit of the matters covered thereby, conducted by a nationally-recognized
independent public accounting firm mutually reasonably agreed to by the Parties.
Such audit shall be limited to items necessary to ascertain an accurate
determination of the calculation of the Variable Rent payable hereunder, and
shall be conducted during normal business hours at the principal executive
office of Tenant. If it shall be determined as a result of such audit (i) that
there has been a deficiency in the payment of Variable Rent, such deficiency
shall become due and payable by Tenant to Landlord, within thirty (30) days
after such determination, or (ii) that there has been an excess payment of
Variable Rent, such excess shall become due and payable by Landlord to Tenant,
within thirty (30) days after such determination. In addition, if any Variable
Rent Statement shall be found to have understated the per annum Variable Rent
payable during any Variable Rent Payment Period by more than two and one-half
percent (2.5%), and Landlord is entitled to any additional Variable Rent as a
result of such understatement, then (x) Tenant shall pay to Landlord all
reasonable, out-of-pocket costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit (if applicable) and (y) interest at the Overdue Rate on the
amount of the deficiency from the date when said payment should have been made
until paid. If it shall be determined as a result of such audit that the
applicable Variable Rent Statement did not understate the per annum Variable
Rent payable during any Variable Rent Payment Period by more than two and
one-half percent (2.5%), then Landlord shall pay to Tenant all reasonable,
out-of-pocket costs and expenses incurred by Tenant in making such
determination, including the cost of the audit. In addition, if any Variable
Rent Statement shall be found to have willfully and intentionally understated
the per annum Variable Rent, by more than five percent (5%), such understatement
shall, at Landlord’s option, constitute a Tenant Event of Default under this
Lease. Any audit conducted pursuant to this Section 3.2(c) shall be performed
subject to and in accordance with the provisions of Section 23.1(c) hereof. The
receipt by Landlord of any Variable Rent Statement or any Variable Rent paid in
accordance therewith for any period shall not constitute an admission of the
correctness thereof.


3.3    Late Payment of Rent or Additional Charges. Tenant hereby acknowledges
that the late payment by Tenant to Landlord of any Rent or Additional Charges
will cause Landlord to incur costs not contemplated hereunder, the exact amount
of which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if any installment of Rent or Additional Charges payable directly
to Landlord shall not be paid within four (4) days after its due date, Tenant
shall pay to Landlord on demand a late charge equal to the lesser of (a) five
percent (5%) of the amount of such installment or Additional Charges and (b) the
maximum amount permitted by law. The Parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of late payment by Tenant. The Parties further agree that any such
late charge constitutes Rent, and not interest, and such assessment does not
constitute a lender or borrower/creditor relationship between Landlord and
Tenant. If any installment of Rent (or Additional Charges payable directly to
Landlord) shall not be paid within nine (9) days after its due date, the amount
unpaid, including any late charges previously accrued and unpaid, shall bear
interest at the Overdue


78



--------------------------------------------------------------------------------





Rate (from such ninth (9th) day after the due date of such installment until the
date of payment thereof) (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, whether or not
a claim for such interest is allowed or allowable in such proceeding), and
Tenant shall pay such interest to Landlord on demand. The payment of such late
charge or such interest shall not constitute a waiver of, nor excuse or cure,
any default under this Lease, nor prevent Landlord from exercising any other
rights and remedies available to Landlord. No failure by Landlord to insist upon
strict performance by Tenant of Tenant’s obligation to pay late charges and
interest on sums overdue shall constitute a waiver by Landlord of its right to
enforce the provisions, terms and conditions of this Section 3.3. No payment by
Tenant nor receipt by Landlord of a lesser amount than may be required to be
paid hereunder shall be deemed to be other than on account of any such payment,
nor shall any endorsement or statement on any check or any letter accompanying
any check tendered as payment be deemed an accord and satisfaction and Landlord,
in its sole discretion, may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such payment due or pursue any other
right or remedy in this Lease provided.
    
3.4    Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer, ACH or direct deposit of immediately available federal funds and
shall be initiated by Tenant for settlement on or before the applicable Payment
Date in each case (or, in respect of Additional Charges, as applicable, such
other date as may be applicable hereunder); provided, however, if the Payment
Date is not a Business Day, then settlement shall be made next succeeding day
which is a Business Day. Landlord shall provide Tenant with appropriate wire
transfer, ACH and direct deposit information in a Notice from Landlord to
Tenant. If Landlord directs, by written request, Tenant to pay any Rent or any
Additional Charges to any party other than Landlord, Tenant shall send to
Landlord, simultaneously with such payment, a copy of the transmittal letter or
invoice and a check whereby such payment is made or such other evidence of
payment as Landlord may reasonably require.


3.5    Net Lease. Landlord and Tenant acknowledge and agree that (i) this Lease
is and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent, Variable Rent and Convention Center Rent components of the Rent) and
Additional Charges shall be paid absolutely net to Landlord, without abatement,
deferment, reduction, defense, counterclaim, claim, demand, notice, deduction or
offset of any kind whatsoever, so that this Lease shall yield to Landlord the
full amount or benefit of the installments of Rent (including, for the avoidance
of doubt, following commencement of the obligation to pay Variable Rent
hereunder, the Base Rent, Variable Rent and Convention Center Rent components of
the Rent) and Additional Charges throughout the Term, all as more fully set
forth in Article V and except and solely to the extent expressly provided in
Article XIV (in connection with a Casualty Event), in Article XV (in connection
with a Condemnation), and in Section 3.1 (in connection with the “true-up”, if
any, applicable to the onset of a Variable Rent Payment Period). If Landlord
commences any proceedings for non-payment of Rent, Tenant will not interpose any
defense, offset, claim, counterclaim or cross complaint or similar pleading of
any nature or description in such proceedings unless Tenant would lose or waive
such claim by the failure to assert it. This shall not,


79



--------------------------------------------------------------------------------





however, be construed as a waiver of Tenant’s right to assert such claims in a
separate action brought by Tenant. The covenants to pay Rent and Additional
Charges hereunder are independent covenants, and Tenant shall have no right to
hold back, deduct, defer, reduce, offset or fail to pay any such amounts for
default by Landlord or for any other reason whatsoever, except solely as and to
the extent provided in Section 3.1 and this Section 3.5.


ARTICLE IV
ADDITIONAL CHARGES


4.1    Impositions. Subject to Article XII relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions as and when due and
payable during the Term to the applicable taxing authority or other party
imposing the same before any fine, penalty, premium or interest may be added for
non-payment (provided, (i) such covenant shall not be construed to require early
or advance payments that would reduce or discount the amount otherwise owed and
(ii) Tenant shall not be required to pay any Impositions that under the terms of
any applicable Ground Lease are required to be paid by the ground lessor
thereunder). Tenant shall make such payments directly to the taxing authorities
where feasible, and on a monthly basis furnish to Landlord a summary of such
payments, together, upon the request of Landlord, with copies of official
receipts or other reasonably satisfactory proof evidencing such payments. If
Tenant is not permitted to, or it is otherwise not feasible for Tenant to, make
such payments directly to the taxing authorities or other applicable party, then
Tenant shall make such payments to Landlord at least ten (10) Business Days
prior to the due date, and Landlord shall make such payments to the taxing
authorities or other applicable party prior to the due date. Landlord shall
deliver to Tenant any bills received by Landlord for Impositions, promptly
following Landlord’s receipt thereof. Tenant’s obligation to pay Impositions
shall be absolutely fixed upon the date such Impositions become a lien upon the
Leased Property to the extent payable during the Term or any part thereof,
subject to Article XII. Notwithstanding anything in the first sentence of this
Section 4.1 to the contrary, if any Imposition may, at the option of the
taxpayer, lawfully be paid in installments, whether or not interest shall accrue
on the unpaid balance of such Imposition, Tenant may pay the same, and any
accrued interest on the unpaid balance of such Imposition, in installments as
the same respectively become due and before any fine, penalty, premium or
further interest may be added thereto.


(a)Landlord or Landlord REIT shall prepare and file all tax returns and reports
as may be required by Legal Requirements with respect to Landlord’s net income,
gross receipts, franchise taxes and taxes on its capital stock and any other
returns required to be filed by or in the name of Landlord (the “Landlord Tax
Returns”), and Tenant or Tenant’s applicable direct or indirect parent shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Leased Property (including all
Capital Improvements) and Tenant’s Property. If any property covered by this
Lease is classified as personal property for tax purposes, Tenant shall file all
required personal property tax returns in such jurisdictions where it is
required to file pursuant to applicable Legal Requirements and provide copies to
Landlord upon request.




80



--------------------------------------------------------------------------------





(b)Any refund due from any taxing authority in respect of any Imposition paid by
or on behalf of Tenant shall be paid over to or retained by Tenant, and any
refund due from any taxing authority in respect of any Imposition paid by or on
behalf of Landlord, if any, shall be paid over to or retained by Landlord.


(c)Landlord and Tenant shall, upon request of the other, provide such data as is
maintained by the Party to whom the request is made with respect to the Leased
Property as may be necessary to prepare any required tax returns and reports.
Landlord, to the extent it possesses the same, and Tenant, to the extent it
possesses the same, shall provide the other Party, upon request, with cost and
depreciation records necessary for filing returns for any property classified as
personal property. Where Landlord is legally required to file personal property
tax returns, Landlord shall provide Tenant with copies of assessment notices
indicating a value in excess of the reported value in sufficient time for Tenant
to file a protest.


(d)Billings for reimbursement by Tenant to Landlord of personal property or real
property taxes and any taxes due under the Landlord Tax Returns, if and to the
extent Tenant is responsible for such taxes under the terms of this Section 4.1
(subject to Article XII), shall be accompanied by copies of a bill therefor and
payments thereof which identify in reasonable detail the personal property or
real property or other tax obligations of Landlord with respect to which such
payments are made.


(e)Impositions imposed or assessed in respect of the tax-fiscal period during
which the Commencement Date (or, with respect to the Convention Center Facility,
during which the date hereof occurred) or the Expiration Date occurs shall be
adjusted and prorated between Landlord and Tenant; provided, that Tenant’s
obligation to pay its prorated share of Impositions imposed or assessed before
the Expiration Date in respect of a tax-fiscal period during the Term shall
survive the Expiration Date (and its right to contest the same pursuant to
Article XII shall survive the Stated Expiration Date). Landlord will not enter
into agreements that will result in, or consent to the imposition of, additional
Impositions without Tenant’s consent, which shall not be unreasonably withheld,
conditioned or delayed; provided, in each case, Tenant is given reasonable
opportunity to participate in the process leading to such agreement. Impositions
imposed or assessed in respect of any tax-fiscal period occurring (in whole or
in part) prior to the Commencement Date (or the date hereof, as applicable), if
any, shall be Tenant’s obligation to pay or cause to be paid.


4.2    Utilities and Other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property. Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof may be imposed against Landlord by reason of any Property Documents, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements relating to the Leased Property (but
excluding, for the avoidance of doubt, any costs and expenses under any Fee
Mortgage Documents).  
    


81



--------------------------------------------------------------------------------





4.3    Compliance Certificate. Landlord shall deliver to Tenant, promptly
following Landlord’s receipt thereof, any bills received by Landlord for items
required to be paid by Tenant hereunder, including, without limitation,
Impositions, utilities and insurance. Promptly upon request of Landlord (but so
long as no Event of Default is continuing no more frequently than one time per
Fiscal Quarter), Tenant shall furnish to Landlord a certification stating that
all or a specified portion of Impositions, utilities, insurance premiums or, to
the extent specified by Landlord, any other amounts payable by Tenant hereunder
that have, in each case, come due prior to the date of such certification have
been paid (or that such payments are being contested in good faith by Tenant in
accordance herewith) and specifying the portion of the Leased Property to which
such payments relate.
    
4.4    Impound Account. At Landlord’s option following the occurrence and during
the continuation of a monetary Tenant Event of Default (to be exercised by
thirty (30) days’ written notice to Tenant), and provided Tenant is not already
being required to impound such payments in accordance with the requirements of
Section 31.3 below, Tenant shall be required to deposit, at the time of any
payment of Rent, an amount equal to one-twelfth (1/12th) of the sum of (i)
Tenant’s estimated annual real and personal property taxes required pursuant to
Section 4.1 hereof (as reasonably determined by Landlord), and (ii) Tenant’s
estimated annual insurance premium costs pursuant to Article XIII hereof (as
reasonably determined by Landlord). Such amounts shall be applied to the payment
of the obligations in respect of which said amounts were deposited, on or before
the respective dates on which the same or any of them would become due. The
reasonable cost of administering such impound account shall be paid by Tenant.
Nothing in this Section 4.4 shall be deemed to affect any other right or remedy
of Landlord hereunder.




ARTICLE V
NO TERMINATION, ABATEMENT, ETC.


Except as otherwise specifically provided in this Lease, Tenant shall remain
bound by this Lease in accordance with its terms. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements
and the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
as to all or any portion of the Leased Property other than by reason of a Tenant
Event of Default. Without limitation of the preceding sentence, the respective
obligations of Landlord and Tenant shall not be affected by reason of, except as
expressly set forth in Articles XIV and XV, (i) any damage to or destruction of
the Leased Property, including any Capital Improvement or any portion thereof
from whatever cause, or any Condemnation of the Leased Property, including any
Capital Improvement or any portion thereof or, discontinuance of any service or
utility servicing the same; (ii) the lawful or unlawful prohibition of, or
restriction upon, Tenant’s use of the Leased Property, including any Capital
Improvement or any portion thereof or the interference with such use by any
Person or by reason of eviction by paramount title; (iii) any claim that Tenant
has or might have against Landlord by reason of any default or breach of any
warranty by Landlord hereunder or under any other agreement between Landlord and
Tenant or to which Landlord and Tenant are parties;


82



--------------------------------------------------------------------------------





(iv) any bankruptcy, insolvency, reorganization, consolidation, readjustment,
liquidation, dissolution, winding up or other proceedings affecting Landlord or
any assignee or transferee of Landlord; or (v) for any other cause, whether
similar or dissimilar to any of the foregoing. Tenant hereby specifically waives
all rights arising from any occurrence whatsoever which may now or hereafter be
conferred upon it by law (a) to modify, surrender or terminate this Lease or
quit or surrender the Leased Property or any portion thereof, or (b) which may
entitle Tenant to any abatement, deduction, reduction, suspension or deferment
of or defense, counterclaim, claim or set-off against the Rent or other sums
payable by Tenant hereunder, except in each case as may be otherwise
specifically provided in this Lease. Notwithstanding the foregoing, nothing in
this Article V shall preclude Tenant from bringing a separate action against
Landlord for any matter described in the foregoing clauses (ii), (iii) or (v)
and Tenant is not waiving other rights and remedies not expressly waived herein.
Tenant’s agreement that, except as may be otherwise specifically provided in
this Lease, any eviction by paramount title as described in item (ii) above
shall not affect Tenant’s obligations under this Lease, shall not in any way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance, and, to the extent the recovery thereof is not necessary to
compensate Landlord for any damages incurred by any such eviction, Tenant shall
be entitled to a credit for any sums recovered by Landlord under any such policy
of title or other insurance in respect of any such eviction up to the maximum
amount paid by Tenant to Landlord under this Article V and Article XIV hereof in
respect of any such eviction or the duration thereof, and Landlord, upon request
by Tenant, shall assign Landlord’s rights under such policies to Tenant provided
such assignment does not adversely affect Landlord’s rights under any such
policy and provided further, that Tenant shall indemnify, defend, protect and
save Landlord harmless from and against any liability, cost or expense of any
kind that may be imposed upon Landlord in connection with any such assignment
except to the extent such liability, cost or expense arises from the gross
negligence or willful misconduct of Landlord.




ARTICLE VI
OWNERSHIP OF REAL AND PERSONAL PROPERTY


6.1    Ownership of the Leased Property.


(a)    Landlord and Tenant acknowledge and agree that they have executed and
delivered this Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Lease, (iii) this
Lease is a “true lease,” is not a financing lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true lease,
(iv) the business relationship created by this Lease and any related documents
is and at all times shall remain that of landlord and tenant, (v) this Lease has
been entered into by each Party in reliance upon the mutual covenants,
conditions and agreements contained herein, and (vi) none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership between Landlord and Tenant, to make them joint venturers,
to make Tenant an agent, legal representative, partner, subsidiary or


83



--------------------------------------------------------------------------------





employee of Landlord, or to make Landlord in any way responsible for the debts,
obligations or losses of Tenant.




(b)    Each of the Parties covenants and agrees, subject to Section 6.1(d), not
to (i) file any income tax return or other associated documents, (ii) file any
other document with or submit any document to any governmental body or
authority, or (iii) enter into any written contractual arrangement with any
Person, in each case that takes a position other than that this Lease is a “true
lease” with Landlord as owner of the Leased Property (except as expressly set
forth below) and Tenant as the tenant of the Leased Property.  For U.S. federal,
state and local income tax purposes, Landlord and Tenant agree that (x) Landlord
shall be treated as the owner of the Leased Property eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to
all Leased Property excluding the Leased Property described in clause (y) below,
and (y) Tenant shall be treated as owner of, and eligible to claim depreciation
deductions under Sections 167 or 168 of the Code with respect to, all Tenant
Capital Improvements (including, for avoidance of doubt and for purposes of this
sentence, Tenant Material Capital Improvements) and Material Capital
Improvements funded by Landlord pursuant to a Landlord MCI Financing that is
treated as a loan for such income tax purposes.


(c)    If, notwithstanding (i) the form and substance of this Lease, (ii) the
intent of the Parties, and (iii) the language contained herein providing that
this Lease shall at all times be construed, interpreted and applied to create an
indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Lease is a financing arrangement, then this Lease
shall be considered a secured financing agreement and Landlord’s title to the
Leased Property shall constitute a perfected first priority lien in Landlord’s
favor on the Leased Property to secure the payment and performance of all the
obligations of Tenant hereunder (and to that end, Tenant hereby grants, assigns
and transfers to Landlord a security interest in all right, title or interest in
or to any and all of the Leased Property, as security for the prompt and
complete payment and performance when due of Tenant’s obligations hereunder). In
such event, Tenant (and each Permitted Leasehold Mortgagee) authorizes Landlord,
at the expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in order to effect fully this
Lease or to more fully perfect or renew the rights of Landlord, and to
subordinate to Landlord the lien of any Permitted Leasehold Mortgagee, with
respect to the Leased Property (it being understood that nothing in this Section
6.1(c) shall affect the rights of a Permitted Leasehold Mortgagee under Article
XVII hereof). At any time and from time to time upon the request of Landlord,
and at the expense of Tenant, Tenant shall promptly execute, acknowledge and
deliver such further documents and do such other acts as Landlord may reasonably
request in order to effect fully this Lease or to more fully perfect or renew
the rights of Landlord with respect to the Leased Property as described in this
Lease. If Tenant should reasonably conclude that, as a result of change in law
or GAAP accounting standards, or a change in agency interpretation thereof, GAAP
or the SEC require treatment different from that set forth in Section 6.1(b) for
applicable non-tax purposes, then (x) Tenant shall promptly give prior Notice to
Landlord, accompanied by a written statement that references the applicable


84



--------------------------------------------------------------------------------





pronouncement that controls such treatment and contains a brief description
and/or analysis that sets forth in reasonable detail the basis upon which Tenant
reached such conclusion, and (y) notwithstanding Section 6.1(b) and this Section
6.1(c), Tenant may comply with such requirements.
    
(d)    Notwithstanding the foregoing, the Parties acknowledge that, as of the
Commencement Date, for GAAP purposes this Lease is not expected to be treated as
a “true lease” and that the Parties will prepare Financial Statements consistent
with GAAP (and for purposes of any SEC or other similar governmental filing
purposes), as applicable.


(e)    Landlord and Tenant acknowledge and agree that the Rent is the fair
market rent for the use of the Leased Property and was agreed to by Landlord and
Tenant on that basis, and the execution and delivery of, and the performance by
Tenant of its obligations under, this Lease does not constitute a transfer of
all or any part of the Leased Property, but rather the creation of the Leasehold
Estate subject to the terms and conditions of this Lease.


(f)    Tenant waives any claim or defense based upon the characterization of
this Lease as anything other than a true lease of the Leased Property. Tenant
stipulates and agrees (1) not to challenge the validity, enforceability or
characterization of this Lease of the Leased Property as a true lease, and
(2) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in Section 1.2, Section 3.5 or this
Section 6.1. The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section 6.1 are a material inducement to Landlord entering into this Lease.


6.2    Ownership of Tenant’s Property. Tenant shall, during the entire Term, (a)
own (or lease) and maintain on the Leased Property adequate and sufficient
Tenant’s Property, and (b) maintain all of such Tenant’s Property in good order,
condition and repair, in all cases as shall be necessary and appropriate in
order to operate the Leased Property for the Primary Intended Use in material
compliance with all applicable licensure and certification requirements and in
material compliance with all applicable Legal Requirements, Insurance
Requirements and Gaming Regulations. If any of Tenant’s Property requires
replacement in order to comply with the foregoing, Tenant shall replace it with
similar property of the same or better quality at Tenant’s sole cost and
expense. Subject to the foregoing and the other express terms and conditions of
this Lease, Tenant may sell, transfer, convey or otherwise dispose of Tenant’s
Property in its discretion in the ordinary course of its business and Landlord
shall have no rights to such sold, transferred, conveyed or otherwise disposed
of Tenant’s Property. In the case of any such Tenant’s Property that is leased
(rather than owned) by Tenant, Tenant shall use commercially reasonable efforts
to ensure that any agreements entered into after the Commencement Date (or, with
respect to the Convention Center Facility, the date hereof) pursuant to which
Tenant leases such Tenant’s Property are assignable to third parties in
connection with any transfer by Tenant to a replacement lessee or operator at
the end of the Term. To the extent not transferred to a Successor Tenant
pursuant to Article XXXVI hereof, Tenant shall remove all of Tenant’s Property
from the Leased Property at the end of the Term. Any tangible Tenant’s Property
left on the Leased Property at the end of the Term whose ownership was not
transferred to a Permitted Leasehold Mortgagee or its designee or assignee that


85



--------------------------------------------------------------------------------





entered into or succeeded to a New Lease pursuant to the terms hereof or to a
Successor Tenant pursuant to Article XXXVI hereof shall be deemed abandoned by
Tenant and shall become the property of Landlord.




ARTICLE VII
PRESENT CONDITION & PERMITTED USE
    
7.1    Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of the Leased Property and confirms that Tenant has
examined and otherwise has knowledge of the condition of the Leased Property
prior to and as of the execution and delivery of this Lease and has found the
same to be satisfactory for its purposes hereunder, it being understood and
acknowledged by Tenant that, immediately prior to entering (a) the Original
Lease, Tenant (or its Affiliate) was the owner of the Original Leased Property,
and (b) this Lease, Tenant (or its Affiliate) was the owner of the Convention
Center and, accordingly, Tenant is charged with, and deemed to have, full and
complete knowledge of all aspects of the condition and state of the Leased
Property as of the Commencement Date (or, with respect to the Convention Center
Facility, the date hereof). Without limitation of the foregoing and regardless
of any examination or inspection made by Tenant, and whether or not any patent
or latent defect or condition was revealed or discovered thereby, Tenant is
leasing the Leased Property “as is” in its present condition. Without limitation
of the foregoing, Tenant waives any claim or action against Landlord in respect
of the condition of the Leased Property including any defects or adverse
conditions not discovered or otherwise known by Tenant as of the Commencement
Date (or, with respect to the Convention Center Facility, the date hereof).
LANDLORD MAKES NO WARRANTY OR REPRESENTATION OF ANY KIND, EXPRESS OR IMPLIED, IN
RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, INCLUDING AS TO ITS FITNESS
FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR
AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE
STATUS OF TITLE TO THE LEASED PROPERTY OR THE PHYSICAL CONDITION OR STATE OF
REPAIR THEREOF, OR THE ZONING OR OTHER LAWS, ORDINANCES, BUILDING CODES,
REGULATIONS, RULES AND ORDERS APPLICABLE THERETO OR TO ANY CAPITAL IMPROVEMENTS
WHICH MAY BE NOW OR HEREAFTER CONTEMPLATED, THE IMPOSITIONS LEVIED IN RESPECT OF
THE LEASED PROPERTY OR ANY PART THEREOF, OR THE USE THAT MAY BE MADE OF THE
LEASED PROPERTY OR ANY PART THEREOF, THE INCOME TO BE DERIVED FROM THE FACILITY
OR THE EXPENSE OF OPERATING THE SAME, OR THE EXISTENCE OF ANY HAZARDOUS
SUBSTANCE, IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE
BORNE SOLELY BY TENANT INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS. This
Section 7.1 shall not be construed to limit Landlord’s express indemnities made
hereunder.


7.2    Use of the Leased Property.




86



--------------------------------------------------------------------------------





(a)Tenant shall not use (or cause or permit to be used) the Facility, including
the Leased Property, or any portion thereof, including any Capital Improvement,
for any use other than the Primary Intended Use without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of the Leased Property for its Primary
Intended Use generally may require a Gaming License under applicable Gaming
Regulations and that without such a license, if applicable, neither Landlord nor
Landlord REIT may operate, control or participate in the conduct of the gaming
operations at the Facility. Tenant acknowledges that operation of the Facility
for its Primary Intended Use generally may require a Gaming License under
applicable Gaming Regulations and that without such a license, if applicable,
Tenant may not operate, control or participate in the conduct of the gaming
operations at the Facility.
(b)Tenant shall not commit or suffer to be committed any waste with respect to
the Facility, including on or to the Leased Property (and, without limitation,
to the Capital Improvements) or cause or permit any nuisance thereon or, except
as required by law, knowingly take or suffer any action or condition that will
diminish in any material respect, the ability of the Leased Property to be used
as a Gaming Facility (or otherwise for the Primary Intended Use) after the
Expiration Date.
(c)Tenant shall not, without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned or delayed, (i) initiate or support
any limiting change in the permitted uses of the Leased Property (or to the
extent applicable, limiting zoning reclassification of the Leased Property);
(ii) seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to the
Leased Property or the use of the Leased Property in any manner that adversely
affects (other than to a de minimis extent) the value or utility of the Leased
Property for the Primary Intended Use; (iii) execute or file any subdivision
plat or condominium declaration affecting the Leased Property or any portion
thereof, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property or any portion thereof; or (iv) knowingly
permit or suffer the Leased Property or any portion thereof to be used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or easement (provided that the
proscription in this clause (iv) is not intended to and shall not restrict
Tenant in any way from complying with any obligation it may have under
applicable Legal Requirements, including, without limitation, Gaming
Regulations, to afford to the public access to the Leased Property or any
portion thereof). Without limiting the foregoing, (1) Tenant will not impose or
permit the imposition of any restrictive covenants, easements or other
encumbrances upon the Leased Property (including, subject to the last paragraph
of Section 16.1, any restriction, covenant, easement or other encumbrance which
Tenant may otherwise impose or permit to be imposed pursuant to the provisions
of any Permitted Exception Document) without Landlord’s consent, which shall not
be unreasonably withheld, conditioned or delayed, provided, that, Landlord is
given reasonable opportunity to participate in the process leading to such
agreement, and (2) other than any liens or other encumbrances granted to a Fee
Mortgagee, Landlord will not enter into agreements that will encumber the Leased
Property without Tenant’s consent, which shall not be unreasonably withheld,
conditioned or delayed, provided, that, Tenant is given reasonable opportunity
to participate in the process leading to such agreement. Landlord agrees it will
not withhold consent to utility easements and other similar encumbrances made in
the ordinary course of Tenant’s business conducted on the Leased Property in
accordance with the Primary Intended Use, provided the same does not adversely


87



--------------------------------------------------------------------------------





affect in any material respect the use or utility of the Leased Property for the
Primary Intended Use. Nothing in the foregoing is intended to vitiate or
supersede Tenant’s right to enter into Permitted Leasehold Mortgages or
Landlord’s right to enter into Fee Mortgages in each case as and to the extent
provided herein.
(d)Except to the extent resulting from a Permitted Operation Interruption,
Tenant shall cause the Facility to be Continuously Operated during the Term.
During any time period that the Facility ceases to be Continuously Operated,
solely for purposes of calculating Variable Rent in accordance herewith, the Net
Revenue attributable to the Hotel/Casino Facility shall be subject to a floor
equal to the Net Revenue attributable to the Hotel/Casino Facility for the
calendar year immediately preceding such period that the Facility is not
Continuously Operated, prorated for the applicable time period that the Facility
is not Continuously Operated. Further, if the Facility ceases to be Continuously
Operated for a period of one (1) year, then Landlord shall have the right, in
its sole discretion, to terminate this Lease.
(e)Subject to Article XII regarding permitted contests, Tenant, at its sole cost
and expense, shall promptly (i) comply in all material respects with all Legal
Requirements and Insurance Requirements affecting the Facility and the business
conducted thereat, including those regarding the use, operation, maintenance,
repair and restoration of the Leased Property or any portion thereof (including
all Capital Improvements) and Tenant’s Property whether or not compliance
therewith may require structural changes in any of the Leased Improvements or
interfere with the use and enjoyment of the Leased Property or any portion
thereof, and (ii) procure, maintain and comply in all material respects with all
Gaming Regulations and Gaming Licenses, and other authorizations required for
the use of the Leased Property (including all Capital Improvements) and Tenant’s
Property for the applicable Primary Intended Use and any other use of the Leased
Property (including Capital Improvements then being made) and Tenant’s Property,
and for the proper erection, installation, operation and maintenance of the
Leased Property and Tenant’s Property. In an emergency involving an imminent
threat to human health and safety or damage to property, or in the event of a
breach by Tenant of its obligations under this Section 7.2 which is not cured
within any applicable cure period set forth herein, Landlord or its
representatives (and any Fee Mortgagee) may, but shall not be obligated to,
enter upon the Leased Property (and, without limitation, all Capital
Improvements) (upon reasonable prior written notice to Tenant, except in the
case of emergency, and Tenant shall be permitted to have Landlord or its
representatives accompanied by a representative of Tenant) and take such
reasonable actions and incur such reasonable costs and expenses to effect such
compliance as it deems advisable to protect its interest in the Leased Property,
and Tenant shall reimburse Landlord for all such reasonable out-of-pocket costs
and expenses actually incurred by Landlord in connection with such actions.
(f)Without limitation of any of the other provisions of this Lease, Tenant shall
comply with all Property Documents (i) that are listed on the title
polic(y)(ies) described on Schedule 6 attached hereto, or (ii) made after the
date hereof in accordance with the terms of this Lease or as may otherwise be
agreed to in writing by Tenant.
(g)Tenant shall, throughout the Term, cause the Facility to be operated,
managed, used, maintained and repaired in all material respects, in accordance
with the Applicable Standards.


7.3    Ground Leases. Landlord may enter into new ground leases with respect to
the Leased Property or any portion thereof (including pursuant to a
sale-leaseback transaction) or amend or modify any such ground leases, provided
that, notwithstanding anything herein to the contrary,


88



--------------------------------------------------------------------------------





Tenant shall not be obligated to comply with any additional or more onerous
obligations under such new ground lease or amendment or modification thereof
with which Tenant is not otherwise obligated to comply under this Lease (and,
without limiting the generality of the foregoing, Tenant shall not be required
to incur any additional monetary obligations (whether for payment of rents under
such new ground lease or otherwise) in connection with such new ground lease or
amendment or modification thereof) (except to a de minimis extent), unless
Tenant approves such additional obligations in its sole and absolute discretion.


7.4    Third-Party Reports. Upon Landlord’s reasonable request from time to
time, Tenant shall provide Landlord with copies of any third-party reports
obtained by Tenant with respect to the Leased Property, including, without
limitation, copies of surveys, environmental reports and property condition
reports.


7.5    Project Costs. Tenant hereby acknowledges and agrees that it shall pay
any and all Project Costs when same become due and payable and in no event later
than such time that Tenant shall be in default of any obligation to pay for any
or all of the Project Costs (except for any payment of any amount that Tenant is
contesting reasonably and in good faith) and shall provide to Landlord
reasonable evidence that such Project Costs have either been paid or are being
contested reasonably and in good faith.






ARTICLE VIII
REPRESENTATIONS AND WARRANTIES


Each Party represents and warrants to the other that as of the date hereof:
(i) this Lease and all other documents executed, or to be executed, by it in
connection herewith have been duly authorized and shall be binding upon it;
(ii) it is duly organized, validly existing and in good standing under the laws
of the state of its formation and, as applicable, is duly authorized and
qualified to perform this Lease within the State in which the Leased Property is
located; and (iii) neither this Lease nor any other document executed or to be
executed in connection herewith violates the terms of any other agreement of
such Party.




ARTICLE IX
MAINTENANCE AND REPAIR


9.1Tenant Obligations. Subject to the provisions of Sections 10.1, 10.2 and 10.3
relating to Landlord’s approval of certain Alterations, Capital Improvements and
Material Capital Improvements, Tenant, at its expense and without the prior
consent of Landlord, shall maintain the Leased Property, and every portion
thereof, including all of the Leased Improvements and the structural elements
and the plumbing, heating, ventilating, air conditioning, electrical, lighting,
sprinkler and other utility systems thereof, all fixtures and all appurtenances
to the Leased Property including any and all private roadways, sidewalks and
curbs appurtenant to the Leased Property,


89



--------------------------------------------------------------------------------





and Tenant’s Property, in each case in good order and repair whether or not the
need for such repairs occurs as a result of Tenant’s use, any prior use, the
elements or the age of the Leased Property, and, with reasonable promptness,
make all reasonably necessary and appropriate repairs thereto of every kind and
nature, including those necessary to ensure continuing compliance with all Legal
Requirements (including, without limitation, all Gaming Regulations and
Environmental Laws) (to the extent required hereunder), Insurance Requirements,
the Ground Leases and Property Documents whether now or hereafter in effect
(other than any Ground Leases or Property Documents (or modifications to Ground
Leases or Property Documents) entered into after the Commencement Date that
impose obligations on Tenant (other than de minimis obligations) to the extent
(x) entered into by Landlord without Tenant’s consent pursuant to Section 7.2(c)
or (y) Tenant is not required to comply therewith pursuant to Section 7.3), and,
with respect to any Fee Mortgages, the applicable provisions of such Fee
Mortgage Documents as and only to the extent Tenant is required to comply
therewith pursuant to Article XXXI hereof, in each case except to the extent
otherwise provided in Article XIV or Article XV of this Lease, whether interior
or exterior, structural or non-structural, ordinary or extraordinary, foreseen
or unforeseen or arising by reason of a condition existing prior to or first
arising after the Commencement Date.


9.2No Landlord Obligations. Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way. Tenant
hereby waives, to the extent permitted by law, the right to make repairs at the
expense of Landlord pursuant to any law in effect at the time of the execution
of this Lease or hereafter enacted. This Section 9.2 shall not be construed to
limit Landlord’s express indemnities, if any, made hereunder.


9.3Landlord’s Estate. Nothing contained in this Lease and no action or inaction
by Landlord shall be construed as (i) constituting the consent or request of
Landlord, expressed or implied, to any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Leased Property, or any part
thereof, or any Capital Improvement; or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property, or any portion thereof or upon the estate of Landlord in any
Capital Improvement.


9.4End of Term. Subject to Sections 17.1(f) and 36.1, Tenant shall, upon the
expiration or earlier termination of the Term, vacate and surrender and
relinquish in favor of Landlord all rights to the Leased Property (together with
all Capital Improvements, including all Tenant Capital Improvements, except to
the extent provided in Section 10.4 in respect of Tenant Material Capital
Improvements), in each case, in the condition in which such Leased Property was
originally received from Landlord and, in the case of Capital Improvements
(other than Tenant Material Capital


90



--------------------------------------------------------------------------------





Improvements to the extent provided in Section 10.4), when such Capital
Improvements were originally introduced to the Facility, except as repaired,
rebuilt, restored, altered or added to as permitted or required by the
provisions of this Lease and except for ordinary wear and tear and subject to
any Casualty Event or Condemnation as provided in Articles XIV and XV.




ARTICLE X
ALTERATIONS


10.1Alterations, Capital Improvements and Material Capital Improvements.


(a)Tenant shall not be required to obtain Landlord’s consent or approval to make
any Alterations or Capital Improvements (including any Material Capital
Improvement) to the Leased Property; provided, however, that all such
Alterations and Capital Improvements (i) shall be of equal quality to or better
quality than the applicable portions of the existing Facility, as applicable,
except to the extent Alterations or Capital Improvements of lesser quality would
not, in the reasonable opinion of Tenant, result in any diminution of value of
the Leased Property (or applicable portion thereof), (ii) shall not have an
adverse effect on the structural integrity of any portion of the Leased
Property, and (iii) shall not otherwise result in a diminution of value to the
Leased Property (except to a de minimis extent). If any Alteration or Capital
Improvement would not or does not meet the standards of the preceding sentence,
then such Alteration or Capital Improvement shall be subject to Landlord’s
written approval, which written approval shall not be unreasonably withheld,
conditioned or delayed. Further, if any Alteration or Capital Improvement (or
the aggregate amount of all related Alterations or Capital Improvements) has a
total budgeted cost (as reasonably evidenced to Landlord) in excess of
Seventy-Five Million and No/100 Dollars ($75,000,000.00) (the “Alteration
Threshold”), then such Alteration or Capital Improvement (or series of related
Alterations or Capital Improvements) shall be subject to the approval of
Landlord and, if applicable, subject to Section 31.3, any Fee Mortgagee, in each
case which written approval shall not be unreasonably withheld, conditioned or
delayed. Landlord shall have the right to select and engage, at Landlord’s cost
and expense, construction consultants to conduct inspections of the Leased
Property during the construction of any Material Capital Improvements, provided
that (x) such inspections shall be conducted in a manner that does not interfere
with such construction or the operation of the Facility (except to a de minimis
extent), (y) prior to entering the Leased Property, such consultants shall
deliver to Tenant evidence of insurance reasonably satisfactory to Tenant and
(z) (irrespective of whether the consultant was engaged by Landlord, Tenant or
otherwise) Landlord and Tenant shall be entitled to receive copies of such
consultants’ work product and shall have direct access to and communication with
such consultants.




10.2Landlord Approval of Certain Alterations and Capital Improvements. If Tenant
desires to make any Alteration or Capital Improvement for which Landlord’s
approval is required pursuant to Section 10.1 above, Tenant shall submit to
Landlord in reasonable detail a general description of the proposal, the
projected cost of the applicable Work and such plans and specifications,
permits, licenses, contracts and other information concerning the proposal as


91



--------------------------------------------------------------------------------





Landlord may reasonably request. Such description shall indicate the use or uses
to which such Alteration or Capital Improvement will be put and the impact, if
any, on current and forecasted gross revenues and operating income attributable
thereto. Landlord may condition any approval of any Alteration or Capital
Improvement (including any Material Capital Improvement), to the extent required
pursuant to Section 10.1 above, upon any or all of the following terms and
conditions, to the extent reasonable under the circumstances:


(a)the Work shall be effected pursuant to detailed plans and specifications
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;


(b)the Work shall be conducted under the supervision of a licensed architect or
engineer selected by Tenant (the “Architect”) and, for purposes of this Section
10.2 only, approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed;


(c)Landlord’s receipt from the general contractor and, if reasonably requested
by Landlord, any major subcontractor(s) of a performance and payment bond for
the full value of such Work, which such bond shall name Landlord as an
additional obligee and otherwise be in form and substance and issued by a Person
reasonably satisfactory to Landlord;


(d)Landlord’s receipt of reasonable evidence of Tenant’s financial ability to
complete the Work without materially and adversely affecting its cash flow
position or financial viability; and


(e)such Alteration or Capital Improvement will not result in the Leased Property
becoming a “limited use” within the meaning of Revenue Procedure 2001-28
property for purposes of United States federal income taxes.


10.3Construction Requirements for Alterations and Capital Improvements. For any
Alteration or Capital Improvement (excluding room renovations) having a budgeted
cost in excess of Fifteen Million and No/100 Dollars ($15,000,000) (and as
otherwise expressly required under subsection (g) below), Tenant shall satisfy
the following:


(a)If and to the extent plans and specifications typically would be (or, in
accordance with applicable Legal Requirements, are required to be) obtained in
connection with a project of similar scope and nature to such Alteration or
Capital Improvement, Tenant shall, prior to commencing any Work in respect of
the same, provide Landlord copies of such plans and specifications. Tenant shall
also supply Landlord with related documentation, information and materials
relating to the Property or such Work in Tenant’s possession or control,
including, without limitation, surveys, property condition reports and
environmental reports, as Landlord may reasonably request from time to time;


(b)No Work shall be commenced until Tenant shall have procured and paid for all
municipal and other governmental permits and authorizations required to be
obtained prior to such commencement (if any), including those permits and
authorizations required pursuant to any Gaming Regulations (if any), and, upon
Tenant’s request, Landlord shall join in the application for


92



--------------------------------------------------------------------------------





such permits or authorizations whenever such action is necessary; provided,
however, that (i) any such joinder shall be at no cost or expense to Landlord;
and (ii) any plans required to be filed in connection with any such application
which require the approval of Landlord as hereinabove provided shall have been
so approved by Landlord;


(c)Such Work shall not, and, if an Architect has been engaged for such Work, the
Architect shall certify to Landlord that such Architect is of the opinion that
construction will not, impair the structural strength of any component of the
Facility or overburden the electrical, water, plumbing, HVAC or other building
systems of any such component or otherwise violate applicable building codes or
prudent industry practices.


(d)If an Architect has been engaged for such Work and if plans and
specifications have been obtained in connection with such Work, the Architect
shall certify to Landlord that such Architect is of the opinion that the plans
and specifications conform to, and comply with, in all material respects all
applicable building, subdivision and zoning codes, laws, ordinances and
regulations imposed by all governmental authorities having jurisdiction over the
Leased Property.


(e)During and following completion of such Work, the parking and other amenities
which are located on or at the Leased Property shall remain adequate for the
operation of the Facility for its Primary Intended Use and not be less than that
which is required by law (including any variances with respect thereto) and any
applicable Property Documents; provided, however, with Landlord’s prior consent,
which approval shall not be unreasonably withheld, conditioned or delayed, and
at no additional expense to Landlord, (i) to the extent sufficient additional
parking is not already a part of an Alteration or Capital Improvement, Tenant
may construct additional parking on or at the Leased Property; or (ii) Tenant
may acquire off-site parking to serve the Leased Property as long as such
parking shall be reasonably proximate to, and dedicated to, or otherwise made
available to serve, the Leased Property;


(f)All Work done in connection with such construction shall be done promptly and
using materials and resulting in work that is at least as good product and
condition as the remaining areas of the Leased Property and in conformity with
all Legal Requirements, including, without limitation, any applicable minority
or women owned business requirement; and


(g)If applicable in accordance with customary and prudent industry standards,
promptly following the completion of such Work, Tenant shall deliver to Landlord
“as built” plans and specifications with respect thereto, certified as accurate
by the licensed architect or engineer selected by Tenant to supervise such work,
and copies of any new or revised certificates of occupancy or other licenses,
permits and authorizations required in connection therewith. In addition, with
respect to any Alteration or Capital Improvement having a budgeted cost equal to
or less than Fifteen Million and No/100 Dollars ($15,000,000.00), Tenant shall
endeavor in good faith to (and upon Landlord’s request will) deliver to Landlord
any “as-built” plans and specifications actually obtained by Tenant in
connection with such Alteration or Capital Improvement




93



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained herein, at any time during
the Term that Tenant is not a Controlled Subsidiary of CEC, this Section 10.3
shall be deemed modified by replacing all references therein to “Fifteen Million
and No/100 Dollars ($15,000,000.00)” to “Five Million and No/100 Dollars
($5,000,000.00)”.


10.4Landlord’s Right of First Offer to Fund Material Capital Improvements.


(a)Landlord’s Right to Submit Landlord’s MCI Financing Proposal. In advance of
commencing any Work in connection with any Material Capital Improvement
(provided, for purposes of clarification, that preliminary planning, designing,
budgeting, evaluating (including environmental and integrity testing and the
like) (collectively, “Preliminary Studies”), permitting and demolishing in
preparation for such Material Capital Improvement shall not be considered
“commencing” for purposes hereof), Tenant shall provide written notice
(“Tenant’s MCI Intent Notice”) of Tenant’s intent to do so, which notice shall
be accompanied by (i) a reasonably detailed description of the proposed Material
Capital Improvement, (ii) the then-projected cost of construction of the
proposed Material Capital Improvement, (iii) copies of the plans and
specifications, permits, licenses, contracts and Preliminary Studies concerning
the proposed Material Capital Improvement, to the extent then-available, (iv)
reasonable evidence that such proposed Material Capital Improvement will, upon
completion, comply with all applicable Legal Requirements, and (v) reasonably
detailed information regarding the terms upon which Tenant is considering
seeking financing therefor, if any. To the extent in Tenant’s possession or
control, Tenant shall provide to Landlord any additional information about such
proposed Material Capital Improvements which Landlord may reasonably request.
Landlord (or, with respect to financing structured as a loan rather than as
ownership of the real property by Landlord with a lease back to Tenant,
Landlord’s Affiliate) may, but shall be under no obligation to, provide all (but
not less than all) of the financing necessary to fund the applicable Material
Capital Improvement (along with related fees and expenses, such as title fees,
costs of permits, legal fees and other similar transaction costs) by complying
with the option exercise requirements set forth below. Within thirty (30) days
of receipt of Tenant’s MCI Intent Notice, Landlord shall notify Tenant in
writing as to whether Landlord (or, if applicable, its Affiliate) is willing to
provide financing for such proposed Material Capital Improvement and, if so, the
terms and conditions upon which Landlord (or, if applicable, its Affiliate) is
willing to do so in reasonable detail, in the form of a proposed term sheet
(such terms and conditions, “Landlord’s MCI Financing Proposal”). Upon receipt,
Tenant shall have ten (10) days to accept, reject or commence negotiating
Landlord’s MCI Financing Proposal.


(b)If Tenant Accepts Landlord’s MCI Financing Proposal. If Tenant accepts
Landlord’s MCI Financing Proposal (either initially or, after negotiation, a
modified version thereof) (an “Accepted MCI Financing Proposal”) and such
financing is actually consummated between Tenant and Landlord (or, if
applicable, its Affiliate) as more particularly provided in Section 10.4(f)
below (a “Landlord MCI Financing”), then, as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof (and, without
limitation, such Material Capital Improvements shall be surrendered to (and all
rights therein shall be relinquished in favor of) Landlord upon the Expiration
Date).




94



--------------------------------------------------------------------------------





(c)If Landlord Declines to Make Landlord’s MCI Financing Proposal. If Landlord
declines or fails to timely submit Landlord’s MCI Financing Proposal, Tenant
shall be permitted to either (1) use then-existing available financing or,
subject to Article XVII, enter into financing arrangements with any lender,
preferred equity holder and/or other third-party financing source (a
“Third‑Party MCI Financing”) for such Material Capital Improvement or (2) use
Cash to pay for such Material Capital Improvement, provided, that if Tenant has
not used then-existing, or entered into a new, Third‑Party MCI Financing (or
commenced such Material Capital Improvement utilizing Cash) by the date that is
twelve (12) months following delivery of Tenant’s MCI Intent Notice, then, prior
to entering into any such Third‑Party MCI Financing and/or commencing such
Material Capital Improvement, Tenant shall again be required to send Tenant’s
MCI Intent Notice seeking financing from Landlord (on the terms contemplated by
this Section 10.4).


(d)If Tenant Declines Landlord’s MCI Financing Proposal. If Landlord timely
submits Landlord’s MCI Financing Proposal and Tenant rejects or fails to accept
or commence negotiating Landlord’s MCI Financing Proposal within the applicable
10‑day period (or, following commencing negotiating said proposal, Tenant
notifies Landlord of Tenant’s decision to cease such discussions), then, subject
to the remaining terms of this paragraph, Tenant shall be permitted to either
(1) use then-existing, or, subject to Article XVII, enter into a new,
Third‑Party MCI Financing for such Material Capital Improvement (subject to the
following proviso) or (2) use Cash to pay for such Material Capital Improvement,
provided, that Tenant may not use then-existing, or enter into a new,
Third‑Party MCI Financing, except in each case on terms that are, taken as a
whole, economically more advantageous to Tenant than those offered under
Landlord’s MCI Financing Proposal, provided, further, that in no event shall
Tenant be obligated to obtain financing from Landlord to the extent such
financing from Landlord would violate or cause a default or breach under any
Material Indebtedness of Tenant’s Parent Entity or Tenant, provided, however,
that Tenant shall use good faith efforts to avoid, and cause Tenant’s Parent to
avoid, agreeing to any contractual obligations that would vitiate Landlord’s
right to provide financing for Tenant’s proposed Material Capital Improvement as
provided in this Section 10.4. In determining if financing is economically more
advantageous, consideration may be given to, among other items, (x) pricing,
amortization, length of term and duration of commitment period of such
financing; (y) the cost, availability and terms of any financing sufficient to
fund such Material Capital Improvement and other expenditures which are material
in relation to the cost of such Material Capital Improvement (if any) which are
intended to be funded in connection with the construction of such Material
Capital Improvement and which are related to the use and operation of such
Material Capital Improvement and (z) other customary considerations. Tenant
shall provide Landlord with reasonable evidence of the terms of any such
financing. If Tenant has not used then-existing, or entered into a new,
Third‑Party MCI Financing (or commenced such Material Capital Improvement
utilizing Cash) by the date that is twelve (12) months following receipt of
Landlord’s MCI Financing Proposal, then, prior to entering into any such
Third‑Party MCI Financing and/or commencing such Material Capital Improvement
after such twelve (12) month period, Tenant shall again be required to send
Tenant’s MCI Intent Notice seeking financing from Landlord (on the terms
contemplated by this Section 10.4). For purposes of clarification, Tenant may
use Cash to finance any applicable Material Capital Improvement (subject to the
express terms and conditions hereof, including, without limitation, Tenant’s
obligation to provide Tenant’s MCI Intent Notice).




95



--------------------------------------------------------------------------------





(e)Ownership of Material Capital Improvements Not Financed by Landlord. If
Tenant constructs a Material Capital Improvement utilizing Third‑Party MCI
Financing or Cash in accordance with Sections 10.4(c) or (d) (such Material
Capital Improvement being sometimes referred to in this Lease as a “Tenant
Material Capital Improvement”), then, (A) as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof, (B) upon any
termination of this Lease prior to the Stated Expiration Date as a result of a
Tenant Event of Default (except in the event a Permitted Leasehold Mortgagee has
exercised its right to obtain a New Lease and complies in all respects with
Section 17.1(f) and any other applicable provisions of this Lease), such
Material Capital Improvements shall be owned by Landlord without any
reimbursement by Landlord to Tenant, and, (C) upon the Stated Expiration Date,
such Material Capital Improvements shall be transferred to Tenant; provided,
however, upon written notice to Tenant at least one hundred eighty (180) days
prior to the Stated Expiration Date, Landlord shall have the option to reimburse
Tenant for such Tenant Material Capital Improvements in an amount equal to the
Fair Market Ownership Value thereof, and, if Landlord elects to reimburse Tenant
for such Tenant Material Capital Improvements, any amount due to Tenant for such
reimbursement shall be credited against any amounts owed by Tenant to Landlord
under this Lease as of the Stated Expiration Date and any remaining portion of
such amount shall be paid by Landlord to Tenant on the Stated Expiration Date.
If Landlord fails to deliver such written notice electing to reimburse Tenant
for such Tenant Material Capital Improvements at least one hundred eighty (180)
days prior to the Stated Expiration Date, or otherwise does not consummate such
reimbursement at least sixty (60) days prior to the Stated Expiration Date
(other than as a result of Tenant’s acts or omissions in violation of this
Lease), then Landlord shall be deemed to have elected not to reimburse Tenant
for such Tenant Material Capital Improvements. If Landlord elects or is deemed
to have elected not to reimburse Tenant for such Tenant Material Capital
Improvements in accordance with the foregoing sentence, Tenant shall have the
option to either (1) prior to the Stated Expiration Date, remove such Tenant
Material Capital Improvements and restore the affected Leased Property to the
same or better condition existing prior to such Tenant Material Capital
Improvement being constructed, at Tenant’s sole cost and expense, in which event
such Tenant Material Capital Improvements shall be owned by Tenant or (2) leave
the applicable Tenant Material Capital Improvements at the Leased Property at
the Stated Expiration Date, at no cost to Landlord, in which event such Tenant
Material Capital Improvements shall be owned by Landlord.


(f)Landlord MCI Financing. In the event of an Accepted MCI Financing Proposal,
Tenant shall provide Landlord with the following prior to any advance of funds
under such Landlord MCI Financing:
i.any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Material Capital Improvements upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;
ii.an officer’s certificate and, if requested, a certificate from Tenant’s
Architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Material Capital
Improvements;




96



--------------------------------------------------------------------------------





iii.except to the extent covered by the amendment referenced in clause (iv)
below, a construction loan and/or funding agreement (and such other related
instruments and agreements), in a form reasonably agreed to by Landlord and
Tenant, reflecting the terms of the Landlord MCI Financing, setting forth the
terms of the Accepted MCI Financing Proposal, and without additional
requirements on Tenant (including, without limitation, additional bonding or
guaranty requirements) except those which are reasonable and customary and
consistent in all respects with this Section 10.4 and the terms of the Accepted
MCI Financing Proposal;


iv.except to the extent covered by the construction loan and/or funding
agreement referenced in clause (iii) above, an amendment to this Lease, in a
form reasonably agreed to by Landlord and Tenant, which may include, among other
things, an increase in the Rent (in amounts as agreed upon by the Parties
pursuant to the Accepted MCI Financing Proposal), and other provisions as may be
necessary or appropriate;


v.a deed conveying title to Landlord to any additional Land acquired for the
purpose of constructing the Material Capital Improvement, free and clear of any
liens or encumbrances except those approved by Landlord, and accompanied by (x)
an owner’s policy of title insurance insuring the Fair Market Ownership Value of
fee simple or leasehold (as applicable) title to such Land and any improvements
thereon, free of any exceptions other than liens and encumbrances that do not
materially interfere with the intended use of the Leased Property or are
otherwise approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (y) an ALTA survey thereof;


vi.if Landlord obtains a lender’s policy of title insurance in connection with
such Landlord MCI Financing, for each advance, endorsements to any such policy
of title insurance reasonably satisfactory in form and substance to Landlord (i)
updating the same without any additional exception except those that do not
materially affect the value of such land and do not interfere with the intended
use of the Leased Property, or as may otherwise be permitted under this Lease,
or as may be approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (ii) increasing the coverage thereof by an
amount equal to the then-advanced cost of the Material Capital Improvement; and


vii.such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information which are reasonable and
customary and consistent in all respects with this Section 10.4 and the terms of
the Accepted MCI Financing Proposal.


In the event that (1) Tenant is unable, for reasons beyond Tenant’s reasonable
control, to satisfy any of the requirements set forth in this Section 10.4(f)
(and Landlord is unable or unwilling to waive the same), (2) Landlord and Tenant
are unable (despite good faith efforts continuing for at least sixty (60) days
after agreement on the Accepted MCI Financing Proposal) to agree on any of the
requirements of, or the form of any document required under, this Section
10.4(f), or (3) Landlord fails or refuses to consummate the Landlord MCI
Financing and/or advance funds thereunder, then,


97



--------------------------------------------------------------------------------





notwithstanding anything to the contrary in this Section 10.4, Tenant shall be
entitled to use then-existing, or, subject to Article XVII, enter into a new,
Third‑Party MCI Financing for such Material Capital Improvement or use Cash to
pay for such Material Capital Improvement, without any requirement to send a
further Tenant’s MCI Intent Notice to Landlord, provided, that such Material
Capital Improvement shall be treated hereunder as a Tenant Material Capital
Improvement, unless the circumstances described in clause (1) shall have
occurred.
10.5Minimum Capital Expenditures.


(a)Minimum Capital Expenditures.


(i)Initial Minimum Cap Ex Requirement. During the Initial Minimum Cap Ex Period,
Tenant shall expend Capital Expenditures in an aggregate amount equal to no less
than the Initial Minimum Cap Ex Amount (the “Initial Minimum Cap Ex
Requirement”), which Capital Expenditures shall include, without limitation,
such expenditures necessary to complete the renovation and refurbishment of at
least four hundred twenty-nine (429) hotel rooms and four hundred eighty-nine
(489) hotel rooms at the Mardi Gras North and Mardi Gras South towers located at
the Leased Property, respectively, at a standard of quality similar to the
renovation and refurbishment performed by Tenant with respect to the rooms
located at the Carnaval Tower.
(ii)Annual Minimum Building and Improvement Cap Ex Requirement. During each full
Lease Year during the Term, commencing with the Lease Year that commences on
January 1, 2022, measured as of the last day of each such Lease Year, Tenant
shall expend Capital Expenditures with respect to the Leased Property (the
“Annual Minimum Building and Improvement Cap Ex Amount”) in an aggregate that is
equal to at least one percent (1%) of the sum of the Net Revenue from the
Facility for the prior Lease Year on Capital Expenditures that constitute
installation, restoration, repair, maintenance or replacement of any physical
improvements or other physical items with respect to, or for, the Leased
Property under this Lease (the “Annual Minimum Building and Improvement Cap Ex
Requirement”).
(iii)Acquisitions of Material Property. If any real property having a value
greater than Fifty Million and No/100 Dollars ($50,000,000.00) is acquired by
Landlord and included in this Lease as part of the Leased Property, then the
Minimum Cap Ex Requirement shall be adjusted as may be agreed upon by Landlord
and Tenant in connection with such acquisition and the inclusion of such
property as Leased Property hereunder.
(iv)Application of Capital Expenditures. For the avoidance of doubt: (i)
expenditures with respect to any property that is not included as Leased
Property under this Lease shall not constitute “Capital Expenditures” nor count
toward the Minimum Cap Ex Requirements and (ii) expenditures in respect of
furniture, fixtures and equipment (including gaming equipment) to be installed
or located at the Leased Property shall count towards the Initial Minimum Cap Ex
Requirement but shall not count towards Annual Minimum Building and Improvement
Cap Ex Requirement.
(v)Unavoidable Delays. In the event an Unavoidable Delay occurs during the Term
that delays Tenant’s ability to perform Capital Expenditures prior to the
expiration of the applicable period for satisfying the applicable Minimum Cap Ex


98



--------------------------------------------------------------------------------





Requirements, such period during which such Unavoidable Delay occurred shall be
extended, on a day-for-day basis, for the same amount of time that such
Unavoidable Delay affects Tenant’s ability to perform the Capital Expenditures
up to a maximum extension in each instance of up to eighteen (18) months. For
the avoidance of doubt, Tenant’s obligation to satisfy the Minimum Cap Ex
Requirements during any period during which an Unavoidable Delay did not occur
shall not be extended as a result of the occurrence of an Unavoidable Delay
during a prior period.
(vi)Certain Remedies. The Parties acknowledge that Tenant’s agreement to satisfy
the Minimum Cap Ex Requirements as required in this Lease is a material
inducement to Landlord’s agreement to enter into this Lease and, accordingly, if
Tenant fails to expend Capital Expenditures (or deposit funds into the Cap Ex
Reserve) as and when required by this Lease and then, further, fails to cure
such failure within sixty (60) days of receipt of written notice of such failure
from Landlord, then the same shall be a Tenant Event of Default hereunder, and
without limitation of any of Landlord’s other rights and remedies, Landlord
shall have the right to seek the remedy of specific performance to require
Tenant to expend the Required Capital Expenditures (or deposit funds into the
Cap Ex Reserve). Furthermore, for the avoidance of doubt, Tenant acknowledges
and agrees that the obligation of Tenant to expend the Required Capital
Expenditures (or deposit funds into the Cap Ex Reserve) as provided in this
Lease in each case constitutes a part of the obligations of Tenant that are
guaranteed by the Guarantor and, with respect to Required Capital Expenditures
required to be spent during the Term, shall survive termination of this Lease.


(b)Cap Ex Reserve.


(i)Deposits in Lieu of Expenditures. Notwithstanding anything to the contrary
set forth in this Lease, if Tenant does not expend Capital Expenditures
sufficient to satisfy the Minimum Cap Ex Requirements, then, so long as, as of
the last date when such Minimum Cap Ex Requirements may be satisfied hereunder,
there are Cap Ex Reserve Funds (as defined below) on deposit in the Cap Ex
Reserve (as defined below) in an aggregate amount at least equal to such
deficiency, then Tenant shall not be deemed to be in breach or default of its
obligations hereunder to satisfy the Minimum Cap Ex Requirements, provided that
Tenant shall spend such amounts so deposited in the Cap Ex Reserve within six
(6) months after the last date when the Minimum Cap Ex Requirements to which
such amounts relate may be satisfied hereunder (subject to extension in the
event of an Unavoidable Delay during such six (6) month period, on a day-for-day
basis, for the same amount of time that such Unavoidable Delay delays Tenant’s
ability to perform the Capital Expenditures). For the avoidance of doubt, any
funds disbursed from the Cap Ex Reserve and spent on Capital Expenditures as
described in this Section shall be applied to the Minimum Cap Ex Requirements
for the period for which such funds were deposited (and shall be deemed to be
the funds that have been in the Cap Ex Reserve for the longest period of time)
and shall not be applied to the Minimum Cap Ex Requirements for the subsequent
period in which they are actually spent.


(ii)Deposits into Cap Ex Reserve. Tenant may, at its election, at any time,
deposit funds (the “Cap Ex Reserve Funds”) into an Eligible Account held by
Tenant


99



--------------------------------------------------------------------------------





(the “Cap Ex Reserve”). If required by Fee Mortgagee, Landlord and Tenant shall
enter into a customary and reasonable control agreement for the benefit of Fee
Mortgagee and Landlord with respect to the Cap Ex Reserve. Tenant shall not
commingle Cap Ex Reserve Funds with other monies held by Tenant or any other
party. All interest on Cap Ex Reserve Funds shall be for the benefit of Tenant
and added to and become a part of the Cap Ex Reserve and shall be disbursed in
the same manner as other monies deposited in the Cap Ex Reserve. Tenant shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Cap Ex Reserve Funds credited or paid
to Tenant.


(iii)Disbursements from Cap Ex Reserve. Tenant shall be entitled to use Cap Ex
Reserve Funds solely for the purpose of paying for (or reimbursing Tenant for)
the cost of Capital Expenditures. Landlord shall permit disbursements to Tenant
of Cap Ex Reserve Funds from the Cap Ex Reserve to pay for Capital Expenditures
or to reimburse Tenant for Capital Expenditures, within ten (10) days following
written request from Tenant, which request shall specify the amount of the
requested disbursement and a general description of the type of Capital
Expenditures to be paid or reimbursed using such Cap Ex Reserve Funds. Tenant
shall not make a request for disbursement from the Cap Ex Reserve (x) more
frequently than once in any calendar month nor (y) in amounts less than Fifty
Thousand and No/100 Dollars ($50,000.00). Any Cap Ex Reserve Funds remaining in
the Cap Ex Reserve on satisfaction of the Minimum Cap Ex Requirements for which
such Cap Ex Reserve Funds were deposited or on the Expiration Date shall be
returned by Landlord to Tenant, provided that Landlord shall have the right to
apply Cap Ex Reserve Funds remaining on the Expiration Date against any amounts
owed by Tenant to Landlord as of the Expiration Date and/or the sum of any
remaining Required Capital Expenditures required to have been incurred prior to
the Expiration Date.


(iv)Security Interest in Cap Ex Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the Cap Ex Reserve and all Cap Ex Reserve
Funds, as additional security for performance of Tenant’s obligations under this
Lease. Landlord shall have the right to collaterally assign the security
interest granted to Landlord in the Cap Ex Reserve and Cap Ex Reserve Funds to
any Fee Mortgagee. Notwithstanding the foregoing or anything herein to the
contrary, (i) Landlord may not foreclose upon the lien on the Cap Ex Reserve and
Cap Ex Reserve Funds, and Fee Mortgagee may not apply the Cap Ex Reserve Funds
against the Fee Mortgage, in each case prior to the occurrence of the
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, and
(ii) any time during which a Tenant Event of Default is continuing, Fee
Mortgagee or Landlord may apply Cap Ex Reserve Funds toward the payment of
Capital Expenditures incurred by Tenant. Landlord acknowledges that a Permitted
Leasehold Mortgagee may have a Lien on the Cap Ex Reserve, which Lien in favor
of a Permitted Leasehold Mortgagee is senior in priority to the lien thereon in
favor of Landlord.


(c)Capital Expenditures Report. Within thirty (30) days after the end of each
calendar month during the Term, Tenant shall submit to Landlord a report,
substantially in the form attached hereto as Exhibit C setting forth, with
respect to such month, on an unaudited, basis, (A)


100



--------------------------------------------------------------------------------





revenues for the Leased Property, and (B) Capital Expenditures with respect to
the Leased Property. Landlord shall keep each such report confidential in
accordance with Section [41.15] of this Lease.


(d)Annual Capital Budget. Tenant shall furnish to Landlord, for informational
purposes only, a copy of the annual capital budget for the Facility for each
Fiscal Year, in each case not later than fifty-five (55) days following the
commencement of the Fiscal Year to which such annual capital budget relates. For
the avoidance of doubt, without limitation of Tenant’s Capital Expenditure
requirements pursuant to Section 10.5(a), Tenant shall not be required to comply
with such annual capital budget and it shall not be a breach or default by
Tenant hereunder in the event Tenant deviates from such annual capital budget.


ARTICLE XI
LIENS


Subject to the provisions of Article XII relating to permitted contests and
without limitation of the provisions of Section 7.1 relating to among other
things Tenant’s acceptance of the Leased Property in its “as is” condition,
Tenant will not directly or indirectly create or allow to remain and will
promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any portion thereof or
any attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii)  any matters that existed as of the Commencement
Date with respect to the Leased Property or any portion thereof (other than any
mechanics’, materialmans’ and other liens that attach to the Leased Property in
connection with any work conducted prior to the Commencement Date);
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld, conditioned
or delayed); (iv) liens for Impositions which Tenant is not required to pay
hereunder (if any); (v) Subleases permitted by Article XXII and any other lien
or encumbrance expressly permitted under the provisions of this Lease;
(vi) liens for Impositions not yet delinquent or being contested in accordance
with Article XII, provided that Tenant has provided appropriate reserves to the
extent required under GAAP and any foreclosure or similar remedies with respect
to such Impositions have not been instituted and no notice as to the institution
or commencement thereof has been issued except to the extent such institution or
commencement is stayed no later than twenty (20) days after such notice is
issued; (vii) liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed or not yet due, provided that (1) the payment of such
sums shall not be postponed under any related contract for more than sixty (60)
days after the completion of the action giving rise to such lien unless being
contested in accordance with Article XII and such reserve or other appropriate
provisions as shall be required by law or GAAP shall have been made therefor and
no foreclosure or similar remedies with respect to such liens has been
instituted and no notice as to the institution or commencement thereof have been
issued except to the extent such institution or commencement is stayed no later
than twenty (20) days after such notice is issued; (2) any such liens are in the
process of being contested as permitted by Article XII; and (3) in the event any
foreclosure action is commenced under any such lien, Tenant shall immediately
remove, discharge or bond over such lien; (viii) any liens created by Landlord;
(ix) liens related to equipment leases or equipment financing for Tenant’s
Property which are used or useful in Tenant’s business on the Leased Property or
any portion thereof, provided that the payment of


101



--------------------------------------------------------------------------------





any sums due under such equipment leases or equipment financing shall either
(1) be paid as and when due in accordance with the terms thereof, or (2) be in
the process of being contested as permitted by Article XII (and provided that a
lienholder’s removal of any such Tenant’s Property from the Leased Property
shall be subject to all applicable provisions of this Lease, and, without
limitation, Tenant or such lienholder shall restore the Leased Property from any
damage effected by such removal); (x) liens granted as security for the
obligations of Tenant and its Affiliates under a Permitted Leasehold Mortgage
(and the documents relating thereto); provided, however, in no event shall the
foregoing be deemed or construed to permit Tenant to encumber the Leasehold
Estate (or a Subtenant to encumber its subleasehold interest) in the Leased
Property or any portion thereof (other than, in each case, to a Permitted
Leasehold Mortgagee or otherwise to the extent expressly permitted hereunder),
without the prior written consent of Landlord, which consent may be granted or
withheld in Landlord’s sole discretion; and provided further that upon request
Tenant shall be required to provide Landlord with fully executed copies of any
and all Permitted Leasehold Mortgages; and (xi) except as otherwise expressly
provided in this Lease, easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to the Leased
Property or any portion thereof, in each case whether now or hereafter in
existence, not individually or in the aggregate materially interfering with the
conduct of the business on the Leased Property for the Primary Intended Use,
taken as a whole. For the avoidance of doubt, the parties acknowledge and agree
that Tenant has not granted any liens in favor of Landlord as security for its
obligations hereunder except as otherwise expressly provided under this Lease,
and nothing contained herein shall be deemed or construed to prohibit the
issuance of a lien on the Equity Interests in Tenant (it being agreed that any
foreclosure by a lien holder on such interests in Tenant shall be subject to the
restrictions on transfers of interests in Tenant and Change of Control set forth
in Article XXII) or to prohibit Tenant from pledging (A) its Accounts and other
Tenant’s Property as collateral (1) in connection with financings of equipment
and other purchase money indebtedness or (2) to secure Permitted Leasehold
Mortgages, or (B) its Accounts and other property of Tenant (other than Tenant’s
Property); provided that Tenant shall in no event pledge to any Person that is
not granted a Permitted Leasehold Mortgage hereunder any of Tenant’s Property to
the extent that such Tenant’s Property cannot be removed from the Leased
Property without damaging or impairing the Leased Property (other than in a de
minimis manner).




ARTICLE XII
PERMITTED CONTESTS


Tenant, upon prior written notice to Landlord (except that no such notice shall
be required to be given by Tenant to Landlord with respect to matters not
exceeding Five Million and No/100 Dollars ($5,000,000.00)), on its own or in
Landlord’s name, at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount, validity
or application, in whole or in part, of any licensure or certification decision
(including pursuant to any Gaming Regulation), imposition of any disciplinary
action, including both monetary and nonmonetary, pursuant to any Gaming
Regulation, Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim; provided, that (i) in the case


102



--------------------------------------------------------------------------------





of an unpaid Imposition, lien, attachment, levy, encumbrance, charge or claim,
the commencement and continuation of such proceedings shall suspend the
collection thereof from Landlord and from the Leased Property; (ii) neither the
Leased Property or any portion thereof, the Rent therefrom nor any part or
interest in either thereof would be in any danger of being sold, forfeited,
attached or lost pending the outcome of such proceedings; (iii) in the case of a
Legal Requirement, neither Landlord nor Tenant would be in any imminent danger
of criminal or material civil liability for failure to comply therewith pending
the outcome of such proceedings; (iv) in the case of a Legal Requirement,
Imposition, lien, encumbrance or charge, Tenant shall deliver to Landlord
security in the form of cash, cash equivalents or a Letter of Credit, if and as
may be reasonably required by Landlord to insure ultimate payment of the same
and to prevent any sale or forfeiture of the Leased Property or any portion
thereof or the Rent by reason of such non-payment or noncompliance; (v) in the
case of an Insurance Requirement, the coverage required by Article XIII shall be
maintained; (vi) upon Landlord’s request, Tenant shall keep Landlord reasonably
informed as to the status of the proceedings; and (vii) if such contest be
finally resolved against Landlord or Tenant, Tenant shall promptly pay the
amount required to be paid, together with all interest and penalties accrued
thereon, or comply with the applicable Legal Requirement or Insurance
Requirement. Landlord, at Tenant’s expense, shall execute and deliver to Tenant
such authorizations and other documents as may reasonably be required in any
such contest, and, if reasonably requested by Tenant or if Landlord so desires,
Landlord shall join as a party therein. The provisions of this Article XII shall
not be construed to permit Tenant to contest the payment of Rent or any other
amount (other than Impositions or Additional Charges contested in accordance
herewith) payable by Tenant to Landlord hereunder. Tenant shall indemnify,
defend, protect and save Landlord harmless from and against any liability, cost
or expense of any kind that may be imposed upon Landlord in connection with any
such contest and any loss resulting therefrom, except to the extent resulting
from actions independently taken by Landlord (other than actions taken by
Landlord at Tenant’s direction or with Tenant’s consent).




ARTICLE XIII
INSURANCE


13.1General Insurance Requirements.
During the Term, Tenant shall, at its own cost and expense, maintain the minimum
kinds and amounts of insurance described below. Such insurance shall apply to
the ownership, maintenance, use and operations related to the Leased Property
and all property located in or on the Leased Property (including Capital
Improvements and Tenant’s Property). Except for policies insured by Tenant’s
captive insurers, all policies shall be written with insurers authorized to do
business in all states where Tenant operates and shall maintain A.M Best ratings
of not less than “A-” “X” or better in the most recent version of Best’s Key
Rating Guide. In the event that any of the insurance companies’ ratings fall
below the requirements set forth above, Tenant shall have one hundred eighty
(180) days within which to replace such insurance company with an insurance
company that qualifies under the requirements set forth above. It is understood
that Tenant may utilize so called Surplus lines companies and will adhere to the
standard above.




103



--------------------------------------------------------------------------------





(a)Property Insurance.


(i)Property insurance shall be maintained on the Leased Property, Capital
Improvements and Tenant’s Property against loss or damage under a policy with
coverage not less than that found on Insurance Services Office (ISO) “Causes of
Loss - Special Form” and ISO “Building and Personal Property Form” or their
equivalent forms (e.g., an “all risk” policy), in a manner consistent with the
commercially reasonable practices of similarly situated companies engaged in the
same or similar businesses operating in the same or similar locations. Such
property insurance policy shall be in an amount not less than the greater of (a)
Two Billion and No/100 Dollars ($2,000,000,000.00) and (b) the full replacement
cost of the Facility; provided, that Tenant shall have the right (i) to limit
maximum insurance coverage for loss or damage by earthquake (including earth
movement) to a minimum amount of the projected ground up loss with a 500-year
return period (as determined annually by an independent firm using RMS
catastrophe modeling software or equivalent, and taking into account all
locations insured under this property insurance, including other locations
owned, leased or managed by Tenant), and (ii) to limit maximum insurance
coverage for loss or damage by named windstorms per occurrence to a minimum
amount of the projected ground up loss (including storm surge) with a 500-year
return period (as determined annually by an independent firm using RMS
catastrophe software or equivalent, and taking into account all locations
insured under this property insurance, including other locations owned, leased
or managed by Tenant); (iii) to limit maximum insurance coverage for loss or
damage by flood to a minimum amount of Two Hundred Fifty Million and No/100
Dollars ($250,000,000.00), to the extent commercially available; provided,
further, that in the event the premium cost of any earthquake, flood, named
windstorm or terrorism peril (as required by Section 13.1(b)) coverages are
available only for a premium that is more than two and one-half (2.5) times the
premium paid by Tenant for the third (3rd) year preceding the date of
determination for the insurance policy contemplated by this Section 13.1(a),
then Tenant shall be entitled and required to purchase the maximum amount of
insurance coverage it reasonably deems most efficient and prudent to purchase
for such peril and Tenant shall not be required to spend additional funds to
purchase additional coverages insuring against such risks; and provided,
further, that certain property coverages other than earthquake, flood and named
windstorm may be sub-limited as long as each sub-limit is commercially
reasonable and prudent as determined by Tenant and to the extent that the amount
of such sub-limit is less than the amount of such sub-limit in effect as of the
Commencement Date, such sub-limit is approved by Landlord, such approval not to
be unreasonably withheld.


(ii)Such property insurance policy shall include, subject to Section 13.1(a)(i)
above: (i) agreed amount coverage and/or a waiver of any co-insurance; (ii)
building ordinance coverage (ordinance or law) including loss of the undamaged
portions, the cost of demolishing undamaged portions, and the increased cost of
rebuilding; and also including, but not limited to, any non-conforming
structures or uses; (iii) equipment breakdown coverage (boiler and machinery
coverage); (iv) debris removal; and (v) business interruption coverage in an
amount not less than two (2) years of Rent and containing an Extended Period of
Indemnity endorsement for an additional minimum six months period.


104



--------------------------------------------------------------------------------





Subject to Section 13.1(a)(i), the property policy shall cover: wind/windstorm,
earthquake/earth movement and flood and any sub-limits applicable to wind (e.g.
named storms), earthquake and flood are subject to the approval of Landlord and
Fee Mortgagee. Such policy shall (i) name Landlord as an additional insured and
“loss payee” for its interests in the Leased Property and Rent; (ii) name each
Fee Mortgagee and Permitted Leasehold Mortgagee as an additional insured, and
(iii) include a New York standard mortgagee clause in favor of each Fee
Mortgagee and Permitted Leasehold Mortgagee. Except as otherwise set forth
herein, any property insurance loss adjustment settlement associated with the
Leased Property shall require the written consent of Landlord, Tenant, and each
Fee Mortgagee (to the extent required under the applicable Fee Mortgage
Documents) unless the amount of the loss net of the applicable deductible is
less than One Hundred Million and No/100 Dollars ($100,000,000.00) in which
event no consent shall be required.


(b)Property Terrorism Insurance. Property Insurance shall be maintained for acts
of terrorism covered by the Terrorism Risk Insurance Program Authorization Act
of 2015 (TRIPRA) and acts of terrorism and sabotage not certified by TRIPRA,
with limits no less than One Billion Five Hundred Million and No/100 Dollars
($1,500,000,000.00) per occurrence for acts of terrorism covered by the
Terrorism Risk Insurance Program Authorization Act of 2015 (TRIPRA) and Two
Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00) for acts of
terrorism and sabotage not certified by TRIPRA. Both coverages shall apply to
property damage and business interruption. The provisions relating to loss
payees, additional insureds and mortgagee clauses set forth in Section 13.1(a)
above shall also apply to the coverages required by this Section 13.1(b). If
Tenant uses one or more of its captive insurers to provide this insurance
coverage, the captive(s) must secure and maintain reinsurance from one or more
reinsurers for those amounts which are not insured by the Federal Government,
and which are in excess of a commercially reasonable policy deductible. Such
reinsurers are subject to the same minimum financial ratings set forth in
Section 13.1. In the event TRIPRA is not extended or renewed, Landlord and
Tenant shall mutually agree (in accordance with the procedures set forth in
Section 13.6) upon replacement insurance requirements applicable to terrorism
related risks.


(c)Flood Insurance. With respect to any portion of the Leased Property that is
security under a Fee Mortgage, if at any time the area in which such Leased
Property is located is designated a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency (or any successor agency), Tenant shall
obtain separate flood insurance through the National Flood Insurance Program.
Such flood insurance may be provided as part of Section 13.1(a) Property
Insurance above.


(d)Workers Compensation and Employers Liability Insurance. Workers compensation
insurance as required by applicable state statutes and Employers Liability.


(e)Commercial General Liability Insurance. For bodily injury, personal injury,
advertising injury and property damage on an occurrence form with coverage no
less than ISO Form CG 0001 or equivalent. This policy shall include the
following coverages: (i) Liquor Liability; (ii) Named Peril/Time Element
Pollution, to the extent commercially available to operators of properties


105



--------------------------------------------------------------------------------





similar to the subject Leased Property; (iii) Terrorism Liability; and (iv) a
Separation of Insureds Clause.


(f)Business Auto Liability Insurance. For bodily injury and property damage
arising from the ownership, maintenance or use of owned, hired and non-owned
vehicles (ISO Form CA 00 01 or equivalent).


(g)Excess Liability Insurance. Excess Liability coverage shall be maintained
over the required Employers Liability, Commercial General Liability and Business
Auto Liability policies in an amount not less than Three Hundred Fifty Million
and No/100 Dollars ($350,000,000.00) per occurrence and in the aggregate
annually (where applicable). The annual aggregate limit applicable to Commercial
General Liability shall apply per location. Tenant will use commercially
reasonable efforts to obtain coverage as broad as the underlying insurance,
including Terrorism Liability coverage, so long as such coverage is available at
a commercially reasonable price.


(h)Pollution Liability Insurance. For claims arising from the discharge,
dispersal release or escape or any irritant or contaminant into or upon land,
any structure, the atmosphere, watercourse or body of water, including
groundwater. This shall include on and off-site clean up and emergency response
costs and claims arising from above ground and below ground storage tanks. If
this policy is provided on a “claims made” basis (i) the retroactive date shall
remain as June 26, 1998 for legal liability; and (ii) coverage shall be
maintained for two (2) years after the Term.


13.2Name of Insureds. Except for the insurance required pursuant to Section
13.1(d) with respect to Workers Compensation and Employers Liability, all
insurance provided by Tenant as required by this Article XIII shall include
Landlord (including specified Landlord related entities as directed by Landlord)
as a named insured or additional insured without restrictions beyond the
restrictions that apply to Tenant and may include any Permitted Leasehold
Mortgagee as an additional insured. The coverage provided to the additional
insureds by Tenant’s insurance policies must be at least as broad as that
provided to the first named insured on each respective policy. For avoidance of
doubt, Landlord looks exclusively to Tenant’s insurance policies to protect
itself from claims arising from the Leased Property and Capital Improvements.
The required insurance policies shall protect Landlord against Landlord’s acts
with respect to the Leased Property in the same manner that they protect Tenant
against its acts with respect to the Leased Property. Except for the insurance
required pursuant to Section 13.1(d) with respect to Workers Compensation and
Employers Liability, the required insurance policies shall be endorsed to
include others as additional insureds as required by Landlord and/or the Fee
Mortgage Documents and/or Permitted Leasehold Mortgagee. The insurance
protection afforded to all insureds (whether named insureds or additional
insureds) shall be primary and shall not contribute with any insurance or
self-insurance programs maintained by such insureds (including deductibles and
self-insured retentions).


13.3Deductibles or Self-Insured Retentions. Tenant may self-insure such risks
that are customarily self-insured by companies of established reputation engaged
in the same general line of business in the same general area. All increases in
deductibles and self-insured retentions


106



--------------------------------------------------------------------------------





(collectively referred to as “Deductibles” in this Article XIII) that apply to
the insurance policies required by this Article XIII are subject to approval by
Landlord, with such approval not to be unreasonable withheld, conditioned or
delayed. Tenant is solely responsible for all Deductibles related to its
insurance policies. The Deductibles Tenant has in effect as of the Commencement
Date satisfy the requirements of this Section as of the Commencement Date.


13.4Waivers of Subrogation. Landlord shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this Article
XIII and policies issued by Tenant’s captive insurers (including related
Deductibles), it being understood that (i) Tenant shall look solely to its
insurance for the recovery of such loss or damage; and (ii) such insurers shall
have no rights of subrogation against Landlord. Each insurance policy shall
contain a clause or endorsement which waives all rights of subrogation against
Landlord, Fee Mortgagees and other entities or individuals as reasonably
requested by Landlord.


13.5Limits of Liability and Blanket Policies. The insured limits of liability
maintained by Tenant shall be selected by Tenant in a manner consistent with the
commercially reasonable practices of similarly situated tenants engaged in the
same or similar businesses operating in the same or similar locations as the
applicable Leased Property. The limits of liability Tenant has in effect as of
the Commencement Date satisfy the requirements of this Section as of the
Commencement Date. The insurance required by this Article XIII may be effected
by a policy or policies of blanket insurance and/or by a combination of primary
and excess insurance policies (all of which may insure additional properties
owned, operated or managed by Tenant or its Affiliates), provided each policy
shall be satisfactory to Landlord, acting reasonably, including, the form of the
policy, provided such policies comply with the provisions of this Article XIII.


13.6Future Changes in Insurance Requirements.


(a)In the event one or more additional locations become Leased Property or
Capital Improvements during the Term, whether through acquisition, lease, new
construction or other means, Landlord may reasonably amend the insurance
requirements set forth in this Article XIII to properly address new risks or
exposures to loss, in accordance with the procedures set forth in this Section
13.6(a). For example, for construction projects, different forms of insurance
may be required, such as builders risk, and Landlord and Tenant shall mutually
agree upon insurance requirements applicable to the construction contractors.
Tenant and Landlord shall work together in good faith to exchange information
(including proposed construction agreements) and ascertain appropriate insurance
requirements prior to Tenant being required to amend its insurance under this
Section 13.6(a); provided, however, that any revision to insurance shall only be
required if the revised insurance would be customarily maintained by similarly
situated tenants engaged in the same or similar businesses operating in the same
or similar locations as the applicable Leased Property. If Tenant and Landlord
are unable to reach a resolution within thirty (30) days of the original notice
of requested revision, the arbitration provisions set forth in Section 34.2
shall control.




107



--------------------------------------------------------------------------------





(b)In the event that (1) the operations of Tenant change in the future, and
Tenant believes adjustments in Deductibles, insured limits or coverages are
warranted, (2) Tenant desires to increase one or more Deductibles, reduce limits
of liability below those in place as of the Commencement Date or materially
reduce coverage, or (3) not more than once during any twelve (12) month period
(or more frequently in connection with a financing or refinancing of a Fee
Mortgage), Landlord reasonably determines that the insurance carried by Tenant
is not, for any reason (whether by reason of the type, coverage, deductibles,
insured limits, the reasonable requirements of Fee Mortgagees, or otherwise)
commensurate with insurance customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
locations, the party seeking the change will advise the other party in writing
of the requested insurance revision. Tenant and Landlord shall work together in
good faith to determine whether the requested insurance revision shall be made;
provided, however, that any revision to insurance shall only be made if the
revised insurance would be customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
locations as the applicable Leased Property. If Tenant and Landlord are unable
to reach a resolution within thirty (30) days of the original notice of
requested revision, the arbitration provisions set forth in Section 34.2 shall
control. Solely with respect to the insurance required by Section 13.1(g) above,
in no event shall the outcome of an insurance revision pursuant to this Section
13.6 require Tenant to carry insurance in an amount which exceeds the product of
(i) the amounts set forth in Section 13.1(g) hereof and (ii) the CPI Increase.


13.7Notice of Cancellation or Non-Renewal. Each required insurance policy shall
contain an endorsement requiring thirty (30) days prior written notice to
Landlord, Fee Mortgagees and Leasehold Mortgagees of any cancellation or
non-renewal. Ten (10) days’ prior written notice shall be required for
cancellation for non-payment of premium. Tenant shall secure replacement
coverage to comply with the stated insurance requirements and provide new
certificates of insurance to Landlord and others as directed by Landlord.


13.8Copies of Documents. Tenant shall provide (i) binders evidencing renewal
coverages no later than the applicable renewal date of each insurance policy
required by this Article XIII; and (ii) copies of all insurance policies
required by this Article XIII (including policies issued by Tenant’s captive
insurers which are in any way related to the required policies, including
policies insuring Deductibles), within one hundred and twenty days (120) after
inception date of each, and if additionally required, within ten (10) days of
written request by Landlord. In addition, Tenant will supply documents that are
related to the required insurance policies on January 1 of each calendar year
during the Term and three (3) years afterwards, and as otherwise requested in
writing by Landlord. Such documents shall be in formats reasonably acceptable to
Landlord and include, but are not limited to, (i) statements of property value
by location, (ii) risk modeling reports (e.g., named storms and earthquake),
(iii) actuarial reports, (iv) loss/claims reports, (v) detailed summaries of
Tenant’s insurance policies and, as respects Tenant’s captive insurers the most
recent audited financial statements (including notes therein) and reinsurance
agreements. Landlord shall hold the contents of the documents provided by Tenant
as confidential; provided that Landlord shall be entitled to disclose the
contents of such documents to its


108



--------------------------------------------------------------------------------





insurance consultants, attorneys, accountants and other agents in connection
with the administration and/or enforcement of this Lease, and (ii) to any Fee
Mortgagees, Permitted Leasehold Mortgagees and potential lenders and their
respective representatives, and (iii) as may be required by applicable laws.
Landlord shall utilize commercially reasonable efforts to cause each such person
or entity to enter into a written agreement to maintain the confidentiality
thereof for the benefit of Landlord and Tenant.


13.9Certificates of Insurance. Certificates of insurance, evidencing the
required insurance, shall be delivered to Landlord on the Commencement Date,
annually thereafter, and upon written request by Landlord. If required by any
Fee Mortgagee, Tenant shall provide endorsements and written confirmations that
all premiums have been paid in full.


13.10Other Requirements. Tenant shall comply with the following additional
provisions:


(a)Except as provided in Section 13.10(b), in the event of a catastrophic loss
or multiple losses at multiple properties owned or leased directly or indirectly
by CEC and that are insured by CEC, then in the case that (i) such catastrophic
loss or multiple losses exhaust any per occurrence or aggregate insurance limits
under the property or terrorism insurance policies required by this Article
XIII, (ii) at least one (1) such property affected by the catastrophic loss(es)
is the Facility hereunder, and (iii) none of the other such properties affected
by the catastrophic loss(es) is a Subject Facility (as defined below), then the
property and terrorism insurance proceeds received in connection with such
catastrophic loss(es) shall be allocated amongst the affected properties
pro-rata based on the insured values of the impacted properties, with no
property receiving an allocation exceeding the loss suffered by such property.


(b)In the event of a catastrophic loss or multiple losses at multiple properties
owned or leased directly or indirectly by CEC and that are insured by CEC, then
in the case that at least one (1) such property is the Facility and at least one
(1) other such property is a Facility under and as defined in any of the
Existing Leases (each, a “Subject Facility”), and such catastrophic loss or
multiple losses exhaust any per occurrence or aggregate insurance limits under
the property or terrorism insurance policies required by this Article XIII, then
each Subject Facility shall have first priority to insurance proceeds from the
property policy or terrorism policy in connection with such catastrophic loss or
multiple losses up to the reasonably anticipated amount of loss with respect to
such Subject Facility. Any remaining proceeds shall be allocated among the
Facility and any other affected properties covered by such policy of insurance
or as provided in Section 13.10(a) above.


(c)In the event Tenant shall at any time fail, neglect or refuse to insure the
Leased Property and Capital Improvements, or is not in full compliance with its
obligations under this Article XIII, Landlord may, at its election, procure
replacement insurance. In such event, Landlord shall disclose to Tenant the
terms of the replacement insurance. Tenant shall reimburse Landlord for the cost
of such replacement insurance


109



--------------------------------------------------------------------------------





within thirty (30) days after Landlord pays for the replacement insurance. The
cost of such replacement insurance shall be reasonable considering the
then-current market.




ARTICLE XIV
CASUALTY


14.1
Property Insurance Proceeds. All proceeds (except business interruption not
allocated to rent expenses, if any) payable by reason of any property loss or
damage to the Leased Property, or any portion thereof, under any property policy
of insurance required to be carried hereunder shall be paid to Fee Mortgagee or
to an escrow account held by a third party depositary reasonably acceptable to
Landlord, Tenant and, if applicable, the Fee Mortgagee (in each case pursuant to
an escrow agreement reasonably acceptable to the Parties and the Fee Mortgagee
and intended to implement the terms hereof, and made available to Tenant upon
request for the reasonable costs of preservation, stabilization, restoration,
reconstruction and repair, as the case may be, of any damage to or destruction
of the Leased Property, or any portion thereof; provided, however, that the
portion of any such proceeds that are attributable to Tenant’s obligation to pay
Rent shall be applied against Rent due by Tenant hereunder; and provided,
further, that if the total amount of proceeds payable net of the applicable
deductibles is Twenty Million and No/100 Dollars ($20,000,000.00) or less, and,
if no Tenant Event of Default has occurred and is continuing, the proceeds shall
be paid to Tenant and, subject to the limitations set forth in this Article XIV
used for the repair of any damage to or restoration or reconstruction of the
Leased Property in accordance with Section 14.2. For the avoidance of doubt, any
insurance proceeds payable by reason of (i) loss or damage to Tenant’s Property
and/or Tenant Material Capital Improvements, or (ii) business interruption shall
be paid directly to and belong to Tenant. Any excess proceeds of insurance
remaining after the completion of the restoration or reconstruction of the
Leased Property in accordance herewith shall be provided to Tenant. So long as
no Tenant Event of Default is continuing, Tenant shall have the right to
prosecute and settle insurance claims, provided that, in connection with
insurance claims exceeding Twenty Million and No/100 Dollars ($20,000,000.00),
Tenant shall consult with and involve Landlord in the process of adjusting any
insurance claims under this Article XIV and any final settlement with the
insurance company for claims exceeding Twenty Million and No/100 Dollars
($20,000,000.00) shall be subject to Landlord’s consent, such consent not to be
unreasonably withheld, conditioned or delayed.



14.2Tenant’s Obligations Following Casualty.


(a)In the event of a Casualty Event with respect to the Leased Property or any
portion thereof (to the extent the proceeds of insurance in respect thereof are
made available to Tenant as and to the extent required under the applicable
escrow agreement), (i) Tenant shall restore such Leased Property (or any
applicable portion thereof, excluding,


110



--------------------------------------------------------------------------------





at Tenant’s election, any Tenant Material Capital Improvement, unless such
Tenant Material Capital Improvement is integrated into the Facility such that
the Facility could not practically or safely be operated without restoring such
Tenant Material Capital Improvement, provided that with respect to such Tenant
Material Capital Improvement that Tenant is not required to rebuild or restore,
Tenant shall repair and thereafter maintain the portions of the Leased Property
affected by the loss or damage of such Tenant Capital Improvement or Tenant
Material Capital Improvement in a condition commensurate with the quality,
appearance and use of the balance of the Facility and satisfying the Facility’s
parking requirements) to substantially the same condition as existed immediately
before such damage or otherwise in a manner reasonably satisfactory to Landlord,
and (ii) the damage caused by the applicable Casualty Event shall not terminate
this Lease; provided, however, that if the applicable Casualty Event shall occur
not more than two (2) years prior to the then-Stated Expiration Date and the
cost to restore the Leased Property (excluding for avoidance of doubt any
affected Tenant Material Capital Improvements that Tenant is not required to
restore) to the condition immediately preceding the Casualty Event, as
determined by a mutually approved contractor or architect, would equal or exceed
twenty-five percent (25%) of the Fair Market Ownership Value of the Facility
immediately prior to the time of such damage or destruction, then each of
Landlord and Tenant shall have the option, exercisable Tenant’s sole and
absolute discretion, to terminate this Lease, upon written notice to the other
Party hereto delivered to such other Party within thirty (30) days of the
determination of the amount of damage and the Fair Market Ownership Value of the
Facility and, if such option is exercised by either Landlord or Tenant, this
Lease shall terminate and Tenant shall not be required to restore the Facility
and any insurance proceeds payable as a result of the damage or destruction
shall be payable in accordance with Section 14.2(c). Notwithstanding anything to
the contrary contained herein, if a Casualty Event occurs (and/or if the
determination of the amount of damage and/or the thirty (30) day period referred
to in the preceding sentence is continuing) at a time when Tenant could send a
Renewal Notice (provided, for this purpose, Tenant shall be permitted to send a
Renewal Notice under Section 1.4 not more than twenty-four (24) months (rather
than not more than eighteen (18) months) prior to the then current Stated
Expiration Date), if Tenant has elected or elects to exercise the same at any
time following Tenant’s receipt of such notice of termination from Landlord,
neither Landlord nor Tenant may terminate this Lease under this Section 14.2(a).


(b)If Tenant is required to restore the affected Leased Property and the cost to
restore the affected Leased Property exceeds the amount of proceeds received
from the insurance required to be carried hereunder (subject to Section
14.2(e)), then Tenant’s restoration obligations hereunder shall continue
unimpaired, and Tenant shall provide Landlord with evidence reasonably
acceptable to Landlord that Tenant has (or is reasonably expected to have)
available to it any excess amounts needed to restore the Leased Property to the
condition required hereunder. Such excess amounts shall be paid by Tenant.


(c)In the event neither Landlord nor Tenant is required or elects to repair and
restore the Leased Property, all insurance proceeds (except business
interruption), other than proceeds reasonably attributed to any Tenant Material
Capital Improvements (or other property owned by Tenant), which proceeds shall
be and remain the property of Tenant, shall be paid to and


111



--------------------------------------------------------------------------------





retained by Landlord (after reimbursement to Tenant for any reasonably-incurred
expenses in connection with the subject Casualty Event) free and clear of any
claim by or through Tenant except as otherwise specifically provided below in
this Article XIV.


(d)If Tenant fails to complete the restoration of the Facility and gaming
operations do not recommence substantially in the same manner as prior to the
applicable Casualty Event by the date that is the fourth (4th) anniversary of
the date of any Casualty Event (subject to extension in the event of an
Unavoidable Delay during such four (4) year period, on a day-for-day basis, for
the same amount of time that such Unavoidable Delay delays Tenant’s ability to
perform such restoration in accordance with this Section 14.2), then, without
limiting any of Landlord’s rights and remedies otherwise, all remaining
insurance proceeds shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant, provided, that, so long as no Tenant Event of
Default has occurred and is continuing, Landlord agrees to use such remaining
proceeds for repair and restoration with respect to such Casualty Event.


(e)If, and solely to the extent that, the damage resulting from any applicable
Casualty Event is not an insured event under the insurance policies required to
be maintained by Tenant under this Lease, then Tenant shall not be obligated to
restore the Leased Property in respect of the damage from such Casualty Event.


14.3No Abatement of Rent. Except as expressly provided in this Article XIV, this
Lease shall remain in full force and effect and Tenant’s obligation to pay Rent
and all Additional Charges required by this Lease shall remain unabated during
any period following a Casualty Event.


14.4Waiver. Tenant waives any statutory rights of termination which may arise by
reason of any damage or destruction of the Leased Property but such waiver shall
not affect any contractual rights granted to Tenant under this Lease.


14.5Insurance Proceeds and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that Tenant or Landlord, as applicable, is entitled to the applicable
insurance proceeds in accordance with the terms and provisions of this Lease).


ARTICLE XV
EMINENT DOMAIN


15.1Condemnation. Tenant shall promptly give Landlord written notice of the
actual or threatened Condemnation or any Condemnation proceeding affecting the
Leased Property of which Tenant has knowledge and shall deliver to Landlord
copies of any and all papers served in connection with the same.




112



--------------------------------------------------------------------------------





(a)Total Taking. If the Facility is subject to a total and permanent Taking,
this Lease shall automatically terminate as of the day before the date of such
Taking or Condemnation.


(b)Partial Taking. If a portion (but not all) of the Facility (and, without
limitation, any Capital Improvements with respect thereto) is subject to a
permanent Taking (“Partial Taking”), this Lease shall remain in effect so long
as the Facility is not thereby rendered Unsuitable for its Primary Intended Use,
and Rent shall be adjusted in accordance with the Rent Reduction Amount with
respect to the subject portion of the Facility; provided, however, that if the
remaining portion of the Facility is rendered Unsuitable for Its Primary
Intended Use, this Lease shall terminate as of the day before the date of such
Taking or Condemnation.


(c)Restoration. If there is a Partial Taking and this Lease remains in full
force and effect, Landlord shall make available to Tenant the Award to be
applied first to the restoration of the Facility in accordance with this Lease
and, to the extent required hereby, any affected Tenant Material Capital
Improvements, and thereafter as provided in Section 15.2. In such event, subject
to receiving such Award, Tenant shall accomplish all necessary restoration in
accordance with the following sentence (whether or not the amount of the Award
received by Tenant is sufficient) and the Rent shall be adjusted in accordance
with the Rent Reduction Amount. Tenant shall restore the Leased Property
(excluding any Tenant Material Capital Improvement, unless such Tenant Material
Capital Improvement is integrated into the Facility such that the Facility could
not practically or safely be operated without restoring such Tenant Material
Capital Improvement) as nearly as reasonably possible under the circumstances to
a complete architectural unit of the same general character and condition as the
Leased Property existing immediately prior to such Taking;


15.2Award Distribution. Except as set forth below and in Section 15.1(c) hereof,
the Award resulting from the Taking shall be paid as follows: (i) first, to
Landlord to the extent of the Fair Market Ownership Value of Landlord’s interest
in the Leased Property subject to the Taking (excluding any Tenant Material
Capital Improvements), (ii) second, to Tenant to the extent of the Fair Market
Property Value of Tenant’s Property and Tenant Material Capital Improvements
subject to the Taking (but for avoidance of doubt, not including any amount for
any unexpired portion of the Term), and (iii) third, any remaining balance shall
be paid to Landlord. Notwithstanding the foregoing, Tenant shall be entitled to
pursue its own claim with respect to the Taking for Tenant’s lost profits value
and moving expenses and, the portion of the Award, if any, allocated to any
Tenant Material Capital Improvements and Tenant’s Property, shall be and remain
the property of Tenant free of any claim thereto by Landlord.


15.3Temporary Taking. The taking of the Leased Property, or any part thereof,
shall constitute a Taking by Condemnation only when the use and occupancy by the
taking authority has continued for longer than one hundred eighty (180)
consecutive days. During any shorter period, which shall be a temporary taking,
all the provisions of this Lease shall remain in full force and effect and the
Award allocable to the Term shall be paid to Tenant.
    


113



--------------------------------------------------------------------------------





15.4    Condemnation Awards and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that each of Tenant and Landlord, as applicable, is entitled to the
applicable portion of the Award in accordance with the terms and provisions of
this Lease).






ARTICLE XVI
DEFAULTS & REMEDIES


16.1Tenant Events of Default. Any one or more of the following shall constitute
a “Tenant Event of Default”:
(a)Tenant shall fail to pay any installment of Rent when due and such failure is
not cured within ten (10) days after written notice from Landlord of Tenant’s
failure to pay such installment of Rent when due (and such notice of failure
from Landlord may be given any time after such installment of Rent is one (1)
day late);


(b)Tenant shall fail to pay any Additional Charge (excluding, for the avoidance
of doubt the Minimum Cap Ex Amount) within ten (10) days after written notice
from Landlord of Tenant’s failure to pay such Additional Charge when due (and
such notice of failure from Landlord may be given any time after such payment of
any Additional Charge is one (1) day late);


(c)Tenant or Guarantor shall:


(i)file a petition in bankruptcy or a petition to take advantage of any
insolvency law or statute under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law;


(ii)make an assignment for the benefit of its creditors; or


(iii)consent to the appointment of a receiver of itself or of the whole or
substantially all of its property;


(iv)(i) Tenant shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Tenant, a receiver of Tenant or of all or substantially all of Tenant’s
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under Federal law, specifically including Title 11, United
States Code, §§ 101-1532, or analogous state law, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof;




114



--------------------------------------------------------------------------------





(v)Guarantor shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Guarantor, a receiver of Guarantor or of all or substantially all of Guarantor’s
property, or approving a petition filed against Guarantor seeking reorganization
or arrangement of Guarantor under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law, and such judgment,
order or decree shall not be vacated or set aside or stayed within ninety (90)
days from the date of the entry thereof; or


(d)entry of an order or decree liquidating or dissolving Tenant or Guarantor,
provided that the same shall not constitute a Tenant Event of Default if such
order or decree shall be vacated, set aside or stayed within ninety (90) days
from the date of the entry thereof,;


(e)the estate or interest of Tenant in the Leased Property or any part thereof
shall be levied upon or attached in any proceeding relating to more than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), and the same shall not
be vacated, discharged or stayed pending appeal (or paid or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;


(f)if Tenant or Guarantor shall fail to pay, bond, escrow or otherwise similarly
secure payment of one or more final judgments aggregating in excess of the
amount of Seventy-Five Million and No/100 Dollars ($75,000,000.00), which
judgments are not discharged or effectively waived or stayed for a period of
forty-five (45) consecutive days;


(g)if Guarantor shall fail to pay any of the Obligations (as defined in the
Guaranty) as and when provided in the Guaranty after giving effect to grace or
cure periods therein if any;


(h)any applicable Gaming License or other license material to the Facility’s
operation for its Primary Intended Use is at any time terminated or revoked or
suspended or placed under a trusteeship (and in each case such termination,
revocation, suspension or trusteeship causes cessation of Gaming activity at the
Facility) for more than thirty (30) days and such termination, revocation,
suspension or trusteeship is not stayed pending appeal and would reasonably be
expected to have a material adverse effect on Tenant taken as a whole or on the
Facility taken as a whole;


(i)if a Licensing Event with respect to Tenant under clause (a) of the
definition of Licensing Event shall occur and is not resolved in accordance with
Section 41.13 within the later of (i) thirty (30) days or (ii) such additional
time period as may be permitted by the applicable Gaming Authorities;


(j)Tenant fails to comply with any Additional Fee Mortgagee Requirements, which
default is not cured within the applicable cure period set forth in the Fee
Mortgage Documents, if the effect of such default is to cause, or to permit the
holder or holders of the applicable Fee


115



--------------------------------------------------------------------------------





Mortgage (or a trustee or agent on behalf of such holder or holders) to cause
such Fee Mortgage to become or be declared due and payable (or redeemable) prior
to its stated maturity;


(k)a transfer of Tenant’s interest in this Lease (including pursuant to a Change
in Control) shall have occurred without the consent of Landlord to the extent
such consent is required under Article XXII;
 
(l)if Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease or Guarantor shall fail to observe or perform any term,
covenant or condition under the Guaranty (other than a failure of Guarantor as
provided in Section 16.1(g) above) and, in each case, such failure is not cured
within thirty (30) days after written notice thereof from Landlord, provided,
however, if such failure cannot reasonably be cured within such thirty (30) day
period and Tenant (or Guarantor, as applicable) shall have commenced to cure
such failure within such thirty (30) day period and thereafter diligently
proceeds to cure the same, such thirty (30) day period shall be extended for
such time as is reasonably necessary for Tenant (or Guarantor, as applicable) in
the exercise of due diligence to cure such failure, provided that, with respect
to any failure to perform, such cure period shall not exceed one-hundred and
eighty (180) days in the aggregate. No Tenant Event of Default (other than a
failure to make payment of money) shall be deemed to exist under this Lease
during any time the curing thereof is prevented by an Unavoidable Delay,
provided that upon the cessation of the Unavoidable Delay, Tenant (or Guarantor,
as applicable) remedies the default within the time periods otherwise required
hereunder; and


(m)the occurrence of a Tenant Event of Default pursuant to Section 10.5(a)(vi).
Notwithstanding anything contained herein to the contrary, (i) Landlord shall
deliver all notices required pursuant to Section 16.1 concurrently to Tenant and
Guarantor and (ii) a default by Tenant under any Permitted Leasehold Mortgage
shall not in and of itself be a Tenant Event of Default hereunder (it being
understood that if the circumstances that cause such default independently
comprise a default hereunder that continues beyond all applicable notice and
cure periods hereunder then such circumstances would cause a Tenant Event of
Default hereunder). Notwithstanding the foregoing, (i) Tenant shall not be in
breach of this Lease solely as a result of the exercise by the party (other than
Tenant, CRC, CEC or any of their respective Affiliates) to any of the Permitted
Exception Documents of such party's rights thereunder so long as Tenant
undertakes commercially reasonable efforts to cause such party to comply or
otherwise minimize such breach, and (ii) in the event that Tenant is required,
under the express terms of any Permitted Exception Document(s), to take or
refrain from taking any action, and taking or refraining from taking such action
would result in a default under this Lease, then Tenant shall advise Landlord of
the same, and Tenant and Landlord shall reasonably cooperate in order to address
the same in a mutually acceptable manner, and so as to minimize any harm or
liability to Landlord and to Tenant. For the avoidance of doubt, in no event
shall a Permitted Exception Document excuse Tenant from its obligation to pay
Rent or Additional Charges.


16.2Landlord Remedies. Upon the occurrence and during the continuance of a
Tenant Event of Default but subject to the provisions of Article XVII, Landlord
may,


116



--------------------------------------------------------------------------------





subject to the terms of Section 16.3 below, do any one or more of the following:
(x) terminate this Lease by giving Tenant no less than ten (10) days’ notice of
such termination and the Term shall terminate and all rights and obligations of
Tenant under this Lease shall cease, subject to any provisions that expressly
survive the Expiration Date, (y) seek damages as provided in Section 16.3 hereof
or (z) except to the extent expressly otherwise provided under this Lease,
exercise any other right or remedy hereunder, at law or in equity available to
Landlord as a result of any Tenant Event of Default. Tenant shall pay as
Additional Charges all costs and expenses incurred by or on behalf of Landlord,
including reasonable and documented attorneys’ fees and expenses, as a result of
any Tenant Event of Default hereunder. Subject to Article XIX and Section
17.1(f) hereof, at any time upon or following the Expiration Date, Tenant shall,
if required by Landlord to do so, immediately surrender to Landlord possession
of the Leased Property and quit the same and Landlord may enter upon and
repossess such Leased Property by reasonable force, summary proceedings,
ejectment or otherwise, and may remove Tenant and all other Persons and any of
Tenant’s Property therefrom.


(a)None of (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Landlord to relet the Leased Property or
any portions thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Lease.


(b)If this Lease shall terminate pursuant to Section 16.2(x) or if Landlord
shall obtain a court order permitting reentry following the occurrence of a
Tenant Event of Default that is continuing, then, in any such event, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Leased Property to the extent permitted by law (including applicable
Gaming Regulations), either by summary dispossess proceedings or by any suitable
action or proceeding at law, without being liable to indictment, prosecution or
damages therefor, and may repossess the same, and may remove any Person
therefrom, to the end that Landlord may have, hold and enjoy the Leased
Property. The words “enter,” “reenter,” “entry” and “reentry,” as used herein,
are not restricted to their technical legal meanings.


16.3Damages.


(a)If Landlord elects to terminate this Lease in writing upon a Tenant Event of
Default during the Term, Tenant shall forthwith (x) pay to Landlord all Rent due
and payable under this Lease to and including the date of such termination
(together with interest thereon at the Overdue Rate from the date the applicable
amount was due), and (y) pay on demand all damages to which Landlord shall be
entitled at law or in equity, provided, however, Landlord’s damages with regard
to unpaid Rent from and after the date of termination shall equal, as liquidated
and agreed current damages in respect thereof, the sum of: (A) the worth at the
time of award of the amount by which the unpaid Rent that (if the Lease had not
been


117



--------------------------------------------------------------------------------





terminated) would have been payable hereunder after termination until the time
of award exceeds the amount of such Rent loss that Tenant proves could have been
reasonably avoided; plus (B) (x) the Rent which (if the Lease had not been
terminated) would have been payable hereunder from the time of award until the
then Stated Expiration Date, discounted to present value by applying a discount
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of award, plus one percent (1%), less (y) the Rent loss from the time of
the award until the then Stated Expiration Date that Tenant proves could be
reasonably avoided, discounted to present value by applying a discount rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of award, plus one percent (1%). As used in clause (A), the “worth at the time
of award” shall be computed by allowing interest at the Overdue Rate from the
date the applicable amount was due. As used in clauses (A) and (B), Variable
Rent that would have been payable after termination for the remainder of the
Term shall be determined based on: (1) if the date of termination occurs during
a Variable Rent Payment Period, the Variable Rent amount payable during such
Variable Rent Payment Period (if the Lease had not been terminated), and (2) if
the date of termination occurs prior to the commencement of any Variable Rent
Payment Period, the Variable Rent that (if the Lease had not been terminated)
would be payable after termination for the remainder of the Term, assuming Net
Revenue attributable to the Hotel/Casino Facility for the balance of the Term
equals Net Revenue attributable to the Hotel/Casino Facility for the Fiscal
Period ending immediately prior to the date of termination (it being understood
the foregoing calculation of damages for unpaid Rent applies only to the amount
of unpaid Rent damages owed to Landlord pursuant to Tenant’s obligation to pay
Rent hereunder and does not prohibit or otherwise shall not limit Landlord from
seeking damages for any indemnification or any other obligations of Tenant
hereunder, with all such rights of Landlord reserved).


(b)Notwithstanding anything otherwise set forth herein, if Landlord chooses not
to terminate Tenant’s right to possession of the Leased Property (whether or not
Landlord terminates this Lease) and has not been paid damages in accordance with
Section 16.3(a), then each installment of Rent and all other sums payable by
Tenant to or for the benefit of Landlord under this Lease shall be payable as
the same otherwise becomes due and payable, together with, if any such amount is
not paid when due, interest at the Overdue Rate from the date when due until
paid, and Landlord may enforce, by action or otherwise, any other term or
covenant of this Lease (and Landlord may at any time thereafter terminate
Tenant’s right to possession of the Leased Property and seek damages under
Section 16.3(a), to the extent not already paid for by Tenant under Section
16.3(a) or this Section 16.3(b)).


(c)If, as of the date of any termination of this Lease pursuant to Section
16.2(x), the Leased Property shall not be in the condition in which Tenant has
agreed to surrender the same to Landlord at the expiration or earlier
termination of this Lease, then Tenant, shall pay, as damages therefor, the cost
(as estimated by an independent contractor reasonably selected by Landlord) of
placing the Leased Property in the condition in which Tenant is required to
surrender the same hereunder.


16.4    Receiver. Subject to the rights of Permitted Leasehold Mortgagees
hereunder, upon the occurrence and continuance of a Tenant Event of Default, and
upon commencement of


118



--------------------------------------------------------------------------------





proceedings to enforce the rights of Landlord hereunder, but subject to any
limitations of applicable law (including Gaming Regulations), Landlord shall be
entitled, as a matter of right, to the appointment of a receiver or receivers
acceptable to Landlord of the Leased Property and of the revenues, earnings,
income, products and profits thereof, pending the outcome of such proceedings,
with such powers as the court making such appointment shall confer.


16.5     Waiver. If Landlord initiates judicial proceedings or if this Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession or similar laws for the benefit of Tenant; and (ii) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.


16.6     Application of Funds. Any payments received by Landlord under any of
the provisions of this Lease during the existence or continuance of any Tenant
Event of Default which are made to Landlord rather than Tenant due to the
existence of a Tenant Event of Default shall be applied to Tenant’s obligations
in the order which Landlord may reasonably determine or as may be prescribed by
applicable Legal Requirements.


16.7    Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make
any payment or to perform any act required to be made or performed hereunder
when due including, without limitation, if Tenant fails to expend any Required
Capital Expenditures as required hereunder or fails to complete any work or
restoration or replacement of any nature as required hereunder, or if Tenant
shall take any action prohibited hereunder, or if Tenant shall breach any
representation or warranty comprising Additional Fee Mortgagee Requirements (and
Landlord reasonably determines that such breach could be expected to give rise
to an event of default or an indemnification obligation of Landlord under the
applicable Fee Mortgage), or Tenant fails to comply with any Additional Fee
Mortgagee Requirements (other than representations and warranties), in all
cases, after the expiration of any cure period provided for herein, Landlord,
without waiving or releasing any obligation or default, may, but shall be under
no obligation to, (i) make such payment or perform such act for the account and
at the expense of Tenant (including, in the event of a breach of any such
representation or warranty, taking actions to cause such representation or
warranty to be true), and may, to the extent permitted by law, enter upon the
Leased Property for such purpose and take all such action thereon as, in
Landlord’s reasonable opinion, may be necessary or appropriate therefor, and
(ii) subject to the terms of the applicable Fee Mortgage Documents, use funds in
any Fee Mortgage Reserve Account for the purposes for which they were deposited
in making any such payment or performing such act. All sums so paid by Landlord
and all costs and expenses, including reasonable attorneys’ fees and expenses,
so incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be paid by
Tenant to Landlord on demand as an Additional Charge.


16.8Miscellaneous.




119



--------------------------------------------------------------------------------





(a)Suit or suits for the recovery of damages, or for any other sums payable by
Tenant to Landlord pursuant to this Lease, may be brought by Landlord from time
to time at Landlord’s election, and nothing herein contained shall be deemed to
require Landlord to await the date whereon this Lease and the Term would have
expired by limitation had there been no Tenant Event of Default, reentry or
termination.
(b)No failure by either Party to insist upon the strict performance of any
agreement, term, covenant or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition of this Lease to be performed or complied
with by either Party, and no breach thereof, shall be or be deemed to be waived,
altered or modified except by a written instrument executed by the Parties. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof. In the event Landlord claims in good faith that Tenant has breached any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to seek to enjoin such breach or threatened breach
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise as though reentry, summary proceedings or
other remedies were not provided for in this Lease.


(c)Except to the extent otherwise expressly provided in this Lease, each right
and remedy of a Party provided for in this Lease shall be cumulative and shall
be in addition to every other right or remedy provided for in this Lease.


(d)Nothing contained in this Article XVI or otherwise shall vitiate or limit
Tenant’s obligation to pay Landlord’s attorneys’ fees as and to the extent
provided in Article XXXVII hereof, or any indemnification obligations under any
express indemnity made by Tenant of Landlord or of any Landlord Indemnified
Parties as contained in this Lease.




ARTICLE XVII
TENANT FINANCING
17.1Permitted Leasehold Mortgagees.


(a)Tenant May Mortgage the Leasehold Estate. On one or more occasions, without
Landlord’s consent, Tenant may mortgage or otherwise encumber Tenant’s estate in
and to the Leased Property (the “Leasehold Estate”) (or encumber the direct or
indirect Equity Interests in Tenant) to one or more Permitted Leasehold
Mortgagees under one or more Permitted Leasehold Mortgages and pledge its right,
title and interest under this Lease as security for such Permitted Leasehold
Mortgages or any related agreement secured thereby, provided, however, (i) in
order for a Permitted Leasehold Mortgagee to be entitled to the rights and
benefits pertaining to Permitted Leasehold Mortgagees pursuant to this Article
XVII, such Permitted Leasehold Mortgagee must hold


120



--------------------------------------------------------------------------------





or benefit from a Permitted Leasehold Mortgage encumbering all of Tenant’s
Leasehold Estate granted to Tenant under this Lease (subject to exclusions with
respect to items that are not capable of being mortgaged and that, in the
aggregate, are de minimis) or one hundred percent (100%) of the direct or
indirect Equity Interests in Tenant at any tier of ownership, and (ii) that no
Person shall be deemed to be a Permitted Leasehold Mortgagee hereunder unless
and until (a) such Person delivers a written agreement to Landlord providing
that in the event of a termination of this Lease by Landlord pursuant to Section
16.2(x) hereof, such Permitted Leasehold Mortgagee and any Persons for whom it
acts as representative, agent or trustee, will not use or dispose of any Gaming
License for use at a location other than at the Facility to which such Gaming
License relates as of the date of the closing of a Lease Foreclosure Transaction
(or, in the case of any additional facility added to this Lease after such date,
as of the date that such additional facility is added to the Lease), (b) the
applicable Permitted Leasehold Mortgage shall include an express acknowledgement
that any exercise of remedies thereunder that would affect the Leasehold Estate
shall be subject and subordinate to the terms of this Lease and (c) that any
foreclosure or realization by any Permitted Leasehold Mortgagee pursuant to a
Permitted Leasehold Mortgage or upon Tenant’s interest under this Lease or that
would result in a transfer of all or any portion of Tenant’s interest in the
Leased Property or this Lease shall in any case be subject to the applicable
provisions, terms and conditions of Article XXII hereof.


(b)Notice to Landlord.


(i)If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold Estate
pursuant to a Permitted Leasehold Mortgage and if the holder of such Permitted
Leasehold Mortgage shall provide Landlord with written notice of such Permitted
Leasehold Mortgage (which notice with respect to any Permitted Leasehold
Mortgage not evidenced by a recorded security instrument, in order to be
effective, shall also state (or be accompanied by a notice of Tenant stating)
the relative priority of all then-effective Permitted Leasehold Mortgages
noticed to Landlord under this Section and shall be consented to in writing by
all then-existing Permitted Leasehold Mortgagees) together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord (which notice shall be accompanied by any items
required pursuant to Section 17.1(a) above), the provisions of this Section 17.1
shall apply to each such Permitted Leasehold Mortgage. In the event of any
assignment of a Permitted Leasehold Mortgage or in the event of a change of
address of a Permitted Leasehold Mortgagee or of an assignee of such Permitted
Leasehold Mortgage, written notice of such assignment or change of address and
of the new name and address shall be provided to Landlord, and the provisions of
this Section 17.1 shall continue to apply, provided such assignee is a Permitted
Leasehold Mortgagee.
(i)Landlord shall reasonably promptly following receipt of a communication
purporting to constitute the notice provided for by subsection (b)(i) above (and
such additional items requested by Landlord pursuant to the first sentence of
Section 17.1(b)(iii)) acknowledge by an executed and notarized instrument
receipt of such communication as constituting the notice provided for by
subsection (b)(i) above and


121



--------------------------------------------------------------------------------





confirming the status of the Permitted Leasehold Mortgagee as such or, in the
alternative, notify Tenant and the Permitted Leasehold Mortgagee of the
rejection of such communication and any such items as not conforming with the
provisions of this Section 17.1 and specify the specific basis of such
rejection.
(ii)After Landlord has received the notice provided for by subsection (b)(i)
above, Tenant upon being requested to do so by Landlord, shall with reasonable
promptness provide Landlord with copies of the Permitted Leasehold Mortgage,
note or other obligations secured by such Permitted Leasehold Mortgage and any
other documents pertinent to the Permitted Leasehold Mortgage reasonably
requested by Landlord. If requested to do so by Landlord, Tenant shall
thereafter also provide Landlord from time to time with a copy of each material
amendment or other modification or supplement to such instruments. All recorded
documents shall be accompanied by the appropriate recording stamp or other
certification of the custodian of the relevant recording office as to their
authenticity as true and correct copies of official records and all nonrecorded
documents shall be accompanied by a certification by Tenant that such documents
are true and correct copies of the originals. From time to time upon being
requested to do so by Landlord, Tenant shall also notify Landlord of the date
and place of recording and other pertinent recording data with respect to such
instruments as have been recorded.
(iii)Notwithstanding the requirements of this Section 17.1(b), it is agreed and
acknowledged that Tenant’s Initial Financing (and the mortgages, security
agreements and/or other loan documents in connection therewith) as of the date
of this Lease shall be deemed a Permitted Leasehold Mortgage Appropriate notice
etc. to be addressed prior to closing and entry into this Lease.(with respect to
which notice has been properly provided to Landlord pursuant to Section
17.1(b)(i)) without the requirement that Tenant or Landlord comply with the
initial requirements set forth in clauses (i) through (iii) above, (but, for the
avoidance of doubt, Tenant’s Initial Financing is not relieved of the
requirement that it satisfy the requirements of Section 17.1(a) or the last
sentence of Section 17.1(b)(i)). In addition, for the avoidance of doubt, the
Parties confirm that Tenant shall not be relieved of the requirement to comply
with the final three (3) sentences of Section 17.1(b)(iii) with respect to
Tenant’s Initial Financing or any other financing with a Permitted Leasehold
Mortgagee.


(c)Default Notice to Permitted Leasehold Mortgagee. Landlord, upon providing
Tenant any notice of default under this Lease, shall at the same time provide a
copy of such notice to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Article XXXV
of this Lease, to every such Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. From
and after the date such notice has been sent to a Permitted Leasehold Mortgagee,
such Permitted Leasehold Mortgagee shall have the same period, with respect to
its remedying any default or acts or omissions which are the subject matter of
such notice or causing the same to be remedied, as is given Tenant after the
giving of such notice to Tenant, plus in each instance, the additional periods
of time specified in subsections (d) and (e) of this Section 17.1 to remedy or
cause to be remedied the defaults or acts or omissions which are the subject
matter of such notice specified in any such notice.


122



--------------------------------------------------------------------------------





Landlord shall accept such performance by or at the instigation of such
Permitted Leasehold Mortgagee as if the same had been done by Tenant. Tenant
authorizes each such Permitted Leasehold Mortgagee (to the extent such action is
authorized under the applicable loan documents to which it acts as a lender,
noteholder, investor, agent, trustee or representative) to take any such action
at such Permitted Leasehold Mortgagee’s option and does hereby authorize entry
upon the Leased Property by the Permitted Leasehold Mortgagee for such purpose.


(d)Right to Terminate Notice to Permitted Leasehold Mortgagee. Anything
contained in this Lease to the contrary notwithstanding, if any Tenant Event of
Default shall occur which entitles Landlord to terminate this Lease, Landlord
shall have no right to terminate this Lease on account of such Tenant Event of
Default unless Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof that the period of time given Tenant to cure such default or act or
omission has lapsed and, accordingly, Landlord has the right to terminate this
Lease (“Right to Terminate Notice”). The provisions of subsection (e) below of
this Section 17.1 shall apply if, during (x) the thirty (30) day period
following Landlord’s delivery of the Right to Terminate Notice if such Tenant
Event of Default is capable of being cured by the payment of money, or (y) the
ninety (90) day period following Landlord’s delivery of the Right to Terminate
Notice, if such Tenant Event of Default is not capable of being cured by the
payment of money, any Permitted Leasehold Mortgagee shall:
(i)notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Right to Terminate Notice;
(ii)pay or cause to be paid all Rent, Additional Charges, and other payments
(A) then due and in arrears as specified in the Right to Terminate Notice to
such Permitted Leasehold Mortgagee, and (B) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as and when the same
may become due); and
(iii)comply with or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee (e.g., defaults that are not personal to Tenant hereunder);
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee; and
(iv)during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee’s (and related lender’s)
intent to pay such Rent and other charges and comply with this Lease.


If the applicable default shall be cured pursuant to the terms and within the
time periods allowed in this Section 17.1(d), this Lease shall continue in full
force and effect as if Tenant had not defaulted under the Lease. If a Permitted
Leasehold Mortgagee shall fail to take all of the actions described


123



--------------------------------------------------------------------------------





in this Section 17.1(d) with respect to a specific Tenant Event of Default for
which the Permitted Leasehold Mortgagee was provided notice prior to the
deadlines set forth herein, such Permitted Leasehold Mortgagee shall have no
further rights under this Section 17.1(d) or Section 17.1(e) with respect to
such Event of Default.
(e)Procedure on Default.


(i)If Landlord shall elect to terminate this Lease by reason of any Tenant Event
of Default that has occurred and is continuing and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the applicable cure periods available pursuant to Section
17.1(d) above shall continue to be extended so long as during such continuance:


(1)such Permitted Leasehold Mortgagee shall pay or cause to be paid the Rent,
Additional Charges and other monetary obligations of Tenant under this Lease as
the same become due, and continue its good faith efforts to perform or cause to
be performed all of Tenant’s other obligations under this Lease, excepting
(A) obligations of Tenant to satisfy or otherwise discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee and
(B) past non-monetary obligations then in default and not reasonably susceptible
of being cured by such Permitted Leasehold Mortgagee; and


(2)subject to and in accordance with Section 22.2(ii), if not enjoined or stayed
pursuant to a bankruptcy or insolvency proceeding or other judicial order, such
Permitted Leasehold Mortgagee shall diligently continue to pursue acquiring or
selling Tenant’s interest in this Lease and the Leased Property (or, to the
extent applicable, the direct or indirect interests in Tenant) by foreclosure of
the Permitted Leasehold Mortgage or other appropriate means and diligently
prosecute the same to completion.


(ii)Without limitation of Tenant’s right to deliver a Renewal Notice, it is
agreed that a Permitted Leasehold Mortgagee also shall have the right to deliver
a Renewal Notice on behalf of Tenant during any period in which such Permitted
Leasehold Mortgagee is complying with Section 17.1(d) or 17.1(e).


(iii)If a Permitted Leasehold Mortgagee is complying with subsection (e)(i) of
this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate (or, to the
extent applicable, the direct or indirect interests in Tenant) herein by such
Permitted Leasehold Mortgagee, a Permitted Leasehold Mortgagee Designee or an
assignee thereof in accordance with Section 22.2(ii) hereof, this Lease shall
continue in full force and effect as if Tenant


124



--------------------------------------------------------------------------------





had not defaulted under this Lease provided that such successor cures all
outstanding defaults that can be cured through the payment of money and all
other defaults that are reasonably susceptible of being cured as provided in
said subsection (e)(i).


(iv)No Permitted Leasehold Mortgagee shall be deemed to be an assignee or
transferee of this Lease or of the Leasehold Estate hereby created by virtue of
the Permitted Leasehold Mortgage so as to require such Permitted Leasehold
Mortgagee, as such, to assume the performance of any of the terms, covenants or
conditions on the part of Tenant to be performed hereunder; but the purchaser at
any sale of this Lease (or, to the extent applicable, the purchaser of the
direct or indirect interests in Tenant including a Permitted Leasehold Mortgagee
if it is the purchaser at foreclosure) and of the Leasehold Estate hereby
created in any proceedings for the foreclosure of any Permitted Leasehold
Mortgage, or the assignee or transferee of this Lease and of the Leasehold
Estate hereby created (or, to the extent applicable, the direct or indirect
interests in Tenant) under any instrument of assignment or transfer in lieu of
the foreclosure of any Permitted Leasehold Mortgage, shall be subject to all of
the provisions, terms and conditions of this Lease including, without limitation
Section 22.2(ii) hereof (including, without limitation, the Tenant Transferee
Requirement).


(v)Notwithstanding any other provisions of this Lease, any Permitted Leasehold
Mortgagee, Permitted Leasehold Mortgagee Designee or other acquirer of the
Leasehold Estate of Tenant (or, to the extent applicable, the direct or indirect
interests in Tenant) in accordance with the requirements of Section 22.2(ii) of
this Lease pursuant to foreclosure, assignment in lieu of foreclosure or other
similar proceedings of this Lease may, upon acquiring Tenant’s Leasehold Estate
(or, to the extent applicable, the direct or indirect interests in Tenant),
(x) sell and assign interests in the Leasehold Estate (or, to the extent
applicable, the direct or indirect interests in Tenant) as and to the extent
provided in this Lease, and (y) enter into Permitted Leasehold Mortgages in the
same manner as the original Tenant, as and to the extent provided in this Lease,
in each case under clause (x) or (y), subject to the terms of this Lease,
including Article XVII and Section 22.2 hereof.


(vi)Notwithstanding any other provisions of this Lease, any sale of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in any proceedings for the foreclosure
of any Permitted Leasehold Mortgage, or the assignment or transfer of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in lieu of the foreclosure of any
Permitted Leasehold Mortgage, shall, solely if and to the extent such sale,
assignment or transfer complies with the requirements of Section 22.2 hereof, be
deemed to be a permitted sale, transfer or assignment of this Lease.


(f)New Lease. In the event that this Lease is rejected in any bankruptcy,
insolvency or dissolution proceeding or is terminated by Landlord following a
Tenant Event of Default other than due to a default that is subject to cure by a
Permitted Leasehold Mortgagee under Section 17.1(d) and Section 17.1(e) above,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Lease has been rejected or


125



--------------------------------------------------------------------------------





terminated (“Notice of Termination”), and, for the avoidance of doubt, upon
delivery of such Notice of Termination, no Permitted Leasehold Mortgagee shall
have the rights as described in Section 17.1(d) and Section 17.1(e) above, but
rather such Permitted Leasehold Mortgagee instead shall have the rights
described in this Section 17.1(f)). Following any such rejection or termination,
Landlord agrees to enter into a new lease (“New Lease”) of the Leased Property
with such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee for the remainder of the term of this Lease, effective as of the date
of termination, at the rent and additional rent, and upon the terms, covenants
and conditions (including all then-remaining options to renew but excluding
requirements which have already been fulfilled) of this Lease, provided:


(i)such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall comply with the terms of Section 22.2(ii) (including clauses (1)
though (4) thereof);
  
(ii)such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Lease given pursuant
to this Section 17.1(f);


(iii)such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Lease but for such
rejection or termination (including, for avoidance of doubt, any amounts that
become due prior to and remain unpaid as of the date of the Notice of
Termination) and, in addition thereto, all reasonable expenses, including
reasonable documented attorney’s fees, which Landlord shall have incurred by
reason of such rejection or such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and


(iv)such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
other written notice of Landlord) and which can be cured through the payment of
money or, if such defaults cannot be cured through the payment of money, are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.


(g)New Lease Priorities. If more than one Permitted Leasehold Mortgagee shall
request a New Lease pursuant to subsection (f)(i) of this Section 17.1, Landlord
shall enter into such New Lease with the Permitted Leasehold Mortgagee whose
mortgage is senior in lien, or with its Permitted Leasehold Mortgagee Designee
acting for the benefit of such Permitted Leasehold Mortgagee prior in lien
foreclosing on Tenant’s interest in this Lease. Landlord, without liability


126



--------------------------------------------------------------------------------





to Tenant or any Permitted Leasehold Mortgagee with an adverse claim, may rely
upon (i) with respect to any Permitted Leasehold Mortgage evidenced by a
recorded security instrument, a title insurance policy (or, if elected by
Landlord in its sole discretion, a title insurance commitment, certificate of
title or other similar instrument) issued by a reputable title insurance company
as the basis for determining the appropriate Permitted Leasehold Mortgagee who
is entitled to such New Lease or (ii) with respect to any Permitted Leasehold
Mortgage not evidenced by a recorded security instrument, the statement with
respect to relative priority of Permitted Leasehold Mortgages contained in the
applicable notice delivered pursuant to Section 17.1(b)(i), provided that any
such statement that provides that any such Permitted Leasehold Mortgage
described in this clause (ii) is senior or prior to any Permitted Leasehold
Mortgage evidenced by a recorded security instrument shall only be effective to
the extent it is consented to in writing by the Permitted Leasehold Mortgagee in
respect of such Permitted Leasehold Mortgage evidenced by a recorded security
instrument.


(h)Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee to cure any
Incurable Default in order to comply with the provisions of Sections 17.1(d) and
17.1(e), or as a condition of entering into the New Lease provided for by
Section 17.1(f). For the avoidance of doubt, upon such foreclosure and/or the
effectuation of such a New Lease in accordance with the provisions, terms and
conditions hereof, any such defaults are automatically deemed waived through and
until the effective date of such foreclosure or New Lease as to any such
Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee, as
the new tenant hereunder or under the New Lease, as applicable (it being
understood that the provisions of this sentence shall not be deemed to relieve
such new tenant of its obligations to comply with this Lease or such New Lease
(to the extent relating to any Incurable Default or otherwise) from and after
the effective date of such foreclosure or New Lease but not retroactively).


(i)Casualty Loss. A standard mortgagee clause naming each Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof may be added to any and all insurance policies required
to be carried by Tenant hereunder on condition that (and, in all events, Tenant
agrees that) the insurance proceeds are to be applied in the manner specified in
this Lease and the Permitted Leasehold Mortgage shall so provide; except that
the Permitted Leasehold Mortgage may provide a manner for the disposition of
such proceeds, if any, otherwise payable directly to Tenant (but not such
proceeds, if any, payable jointly to Landlord and Tenant or to Landlord, to the
Fee Mortgagee or to a third-party escrowee) pursuant to the provisions of this
Lease.


(j)Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration (including a
determination of Fair Market Ownership Value or Fair Market Rental Value) or
legal proceedings between Landlord and Tenant involving obligations under this
Lease.


(k)Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for which
notice has been properly provided to Landlord pursuant to Section 17.1(b) hereof
shall be provided in the method provided in Article XXXV hereof to the address
furnished Landlord pursuant


127



--------------------------------------------------------------------------------





to subsection (b) of this Section 17.1, and those from the Permitted Leasehold
Mortgagee to Landlord shall be mailed to the address designated pursuant to the
provisions of Article XXXV hereof. Such notices, demands and requests shall be
given in the manner described in this Section 17.1 and in Article XXXV and shall
in all respects be governed by the provisions of those sections.


(l)Limitation of Liability. Notwithstanding any other provision hereof to the
contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s liability
to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to and enforceable only against such Permitted
Leasehold Mortgagee’s interest in the Leasehold Estate and the other collateral
granted to such Permitted Leasehold Mortgagee to secure the obligations under
the loan secured by the applicable Permitted Leasehold Mortgage, and (ii) each
Permitted Leasehold Mortgagee agrees that Landlord’s liability to such Permitted
Leasehold Mortgagee hereunder howsoever arising shall be limited to and
enforceable only against Landlord’s interest in the Leased Property, and no
recourse against Landlord shall be had against any other assets of Landlord
whatsoever.


(m)Sale Procedure. If this Lease has been terminated, the Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof with the most senior lien on the Leasehold Estate shall
have the right to make the determinations and agreements on behalf of Tenant
under Article XXXVI, in each case, in accordance with and subject to the terms
and provisions of Article XXXVI.


(n)Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long as
such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is an
intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Lease.


(o)The fee title to the Leased Property and the Leasehold Estate of Tenant
therein created by this Lease shall not merge but shall remain separate and
distinct, notwithstanding the acquisition of said fee title and said Leasehold
Estate by Landlord or by Tenant or by a third party, by purchase or otherwise.


17.2    Landlord Cooperation with Permitted Leasehold Mortgage. If, in
connection with granting any Permitted Leasehold Mortgage or entering into an
agreement relating thereto, Tenant shall request in writing (i) reasonable
cooperation from Landlord or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by
Permitted Leasehold Mortgagee, Landlord shall reasonably cooperate with such
request, so long as (a) no Tenant Event of Default is continuing, (b) all
reasonable documented out-of-pocket costs and expenses incurred by Landlord,
including, but not limited to, its reasonable documented attorneys’ fees, shall
be paid by Tenant, and (c) any requested action, including any amendments or
modification of this Lease, shall not (i) increase Landlord’s monetary
obligations under this Lease by more than a de minimis extent, or increase
Landlord’s non-monetary obligations under this Lease in any material respect or
decrease Tenant’s obligations in any material respect, (ii) diminish Landlord’s
rights under this Lease in any material respect, (iii) adversely impact the
value of the Leased Property by more than a de minimis extent or otherwise have
a more than de minimis adverse effect on the Leased Property, Tenant or
Landlord, (iv) adversely impact Landlord’s


128



--------------------------------------------------------------------------------





(or any Affiliate of Landlord’s) tax treatment or position or (v) result in this
Lease not constituting a “true lease”, or (vi) result in a default under the Fee
Mortgage Documents.


ARTICLE XVIII
TRANSFERS BY LANDLORD


18.1Sale of the Leased Property. Subject to the balance of this Section 18.1,
Landlord shall not voluntarily sell all or portions of the Leased Property
during the Term without the prior written consent of Tenant, which consent may
not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Tenant’s consent shall not be required for (A) any transfer
(including any pledge, mortgage, deed of trust, or other grant of lien over the
Leased Property) to a Fee Mortgagee contemplated under and in accordance with
Article XXXI hereof which may include, without limitation, a transfer by
foreclosure brought by the Fee Mortgagee or a transfer by deed in lieu of
foreclosure or assignment in lieu of foreclosure or other transaction in lieu of
foreclosure (and the first subsequent sale by such Fee Mortgagee), in each case,
other than to a Tenant Competitor (provided, that, (x) at such time that
Landlord enters into a Fee Mortgage comprised of an Applicable Landlord
Financing, the Fee Mortgagee shall not be a Tenant Competitor and (y) the Fee
Mortgage Documents in respect thereof (excluding any financing involving debt
securities issued under an indenture pursuant to a registered offering or an
offering under Rule 144A of the Securities and Exchange Act, in each case, with
indenture trustees) shall provide that (I) any lender, holder or other secured
party under such Fee Mortgage shall not assign its interest under the Applicable
Landlord Financing to a Tenant Competitor and (II) any such assignment to a
Tenant Competitor shall be void ab initio), (B) a sale by Landlord of all of the
Leased Property (subject to exclusions for assets that may not be transferred
and that, in the aggregate, are de minimis) to a single buyer or group of
buyers, other than to a Tenant Competitor, (C) a sale/leaseback transaction by
Landlord with respect to all or any portion of the Leased Property other than to
a Tenant Competitor (provided (x) the overlandlord under the resulting overlease
agrees that, in the event of a termination of such overlease, this Lease shall
continue in effect as a direct lease between such overlandlord and Tenant and
(y) the overlease shall not impose, to more than a de minimis extent, any new,
additional or more onerous obligations on Tenant without Tenant’s prior written
consent in Tenant’s sole discretion (and without limiting the generality of the
foregoing, the overlease shall not impose any additional monetary obligations
(whether for payment of rents under such overlease or otherwise) on Tenant),
subject to and in accordance with all of the provisions, terms and conditions of
this Lease, (D) any sale of a portion of the Leased Property that does not
change the identity of the Landlord hereunder, including without limitation a
participating interest in Landlord’s interest under this Lease or a sale of
Landlord’s reversionary interest in the Leased Property so long as Landlord does
not become a Tenant Competitor thereby and remains the only party with authority
to bind the landlord under this Lease, or (E) a sale or transfer of the Leased
Property or any portion thereof to an Affiliate of Landlord or a joint venture
entity in which Landlord or its Affiliate is the managing member or partner
(provided such joint venture entity shall not be a Tenant Competitor). Any sale
by Landlord of all or any portion of the Leased Property pursuant to this
Section 18.1 shall be subject in each instance to all of the rights of Tenant
under this Lease and, to the extent necessary, any purchaser or successor
Landlord and/or other controlling persons must be approved by all applicable
gaming regulatory agencies to ensure that there is no material impact on the
validity of any of the Gaming


129



--------------------------------------------------------------------------------





Licenses or the ability of Tenant to continue to use the Facility for Gaming in
substantially the same manner as immediately prior to Landlord’s sale. Without
limiting the generality of the foregoing, Landlord shall not sell or transfer
any Leased Property, or assign this Lease to, (I) a Tenant Competitor, or (II)
any Person that is associated with a Person who has been found “unsuitable”,
denied a Gaming License or otherwise precluded from participation in the Gaming
Industry by any Gaming Authority where such association would reasonably be
expected to adversely affect, any of the Tenant’s or its Affiliates’ Gaming
Licenses or Tenant’s or its Affiliates’ then current standing with any Gaming
Authority, or (III) any Person that (a) has been the subject of a material
governmental or regulatory investigation which resulted in a conviction for
criminal activity involving moral turpitude or has been found liable pursuant to
a non-appealable judgment in a civil proceeding for attempting to hinder, delay
or defraud creditors; (b) has been convicted of, or pled guilty or no contest
to, a Patriot Act Offense or is on any Government List; (c) has been the subject
of a voluntary or involuntary (to the extent the same has not been discharged)
bankruptcy proceeding during the prior five (5) years from the applicable date
of determination; or (d) is, or is Controlled by, an Embargoed Person or a
person that has been found “unsuitable” for any reason or has had any
application for a Gaming License withdrawn “with prejudice” by any applicable
Gaming Authority; or (e) is a Tenant Prohibited Person. Any transfer by Landlord
under this Article VXIII shall be subject to all applicable Legal Requirements,
including any Gaming Regulations, and no such transfer shall be effective until
any applicable approvals with respect to Gaming Regulations, if applicable, are
obtained. Tenant shall attorn to and recognize any successor Landlord in
connection with any transfer(s) permitted under this Article XVIII as Tenant’s
“landlord.” For avoidance of doubt, nothing contained in this Section 18.1 shall
be construed to prohibit or limit Landlord REIT or any of Landlord REIT’s direct
or indirect subsidiaries from effectuating any merger, amalgamation, sale of
assets or other disposition or similar transaction which, in any case, involves
the disposition or transfer of all or substantially all of the assets of
Landlord REIT, subject however, to Section 18.2.
 
18.2Transfers to Tenant Competitors. Without limiting the provisions of Section
18.1, in the event that, and so long as, Landlord with respect to the Leased
Property becomes or acquires a Tenant Competitor (the transaction by which
Landlord becomes or acquires a Tenant Competitor, a “Tenant Competitor Event”),
then, Landlord shall notify Tenant in writing reasonably promptly following
becoming aware that a Tenant Competitor Event has occurred (and Tenant, if it
otherwise becomes aware that a Tenant Competitor Event has occurred shall
endeavor to provide Landlord with written notice thereof) (any such notice, a
“Tenant Competitor Notice”), and, notwithstanding anything herein to the
contrary, the following shall apply:


(a)Landlord hereby grants to Tenant an option to purchase (“Purchase Option”)
the Leased Property at a price equal to the then Fair Market Ownership Value of
the Leased Property (valued assuming that the Lease continues for the remainder
of the Term and the Lease is extended for each of the remaining extension
periods) (such price, the “Purchase Price”) and Tenant may, in Tenant’s sole and
absolute discretion, exercise such Purchase Option solely upon the following
terms and conditions:
 
(i)such Purchase Option must be exercised at any time from the date Landlord
delivers to Tenant a Tenant Competitor Notice or Tenant otherwise becomes aware


130



--------------------------------------------------------------------------------





that a Tenant Competitor Event has occurred through and until the date that is
sixty (60) days after the date Landlord delivers to Tenant such Tenant
Competitor Notice, by Tenant delivering to Landlord written notice of such
exercise (the “Exercise Notice”); provided, that if Tenant does not timely
deliver the Exercise Notice, the option herein granted shall terminate; time
being of the essence with respect to the delivering thereof;


(ii)promptly after delivery of such Exercise Notice, Landlord and Tenant shall
determine the Purchase Price in accordance with Section 34.1;


(iii)within ten (10) Business Days after the Purchase Price has been determined
pursuant to clause (ii) above, Tenant may elect not to proceed with the purchase
of the Leased Property if the Purchase Price as so determined is greater than
one hundred five percent (105%) of Tenant’s written appraisal pursuant to
Section 34.1(a) (and if Tenant so elects, Tenant shall no longer be entitled to
elect the Purchase Option in connection with the applicable Tenant Competitor
Event based on which Tenant delivered such Exercise Notice);
(iv)if the Purchase Option is not revoked by Tenant pursuant to clause (iii)
above, then Landlord shall sell the Leased Property to Tenant, and Tenant shall
purchase from Landlord, the Leased Property for the Purchase Price; otherwise,
if Tenant revokes Tenant’s offer to purchase the Leased Property pursuant to
clause (iii) above, the Lease shall continue in full force and effect and
subject to clauses (b), (c) and (d) below;


(v)without limitation of any of the provisions hereof concerning the
determination of Fair Market Ownership Value, the Leased Property shall be sold
in its then-current, as-is, with all faults conditions and without any
representation and warranty, expressed or implied, whatsoever, except the
conveyance shall be by a grant, bargain and sale deed (subject to Section
18.2(b) below);


(vi)as provided in clause (B) of the Fair Market Rental Value definition, the
Fair Market Ownership Value of the Leased Property shall be determined with
respect to any damaged or destroyed Leased Property as if such Leased Property
had not been so damaged or destroyed, and, accordingly, to the extent that a
Casualty Event has occurred but the Leased Property is valued as if such
Casualty Event did not occur, Tenant shall be entitled to all property insurance
proceeds and business interruption insurance with respect to the Leased Property
arising from such Casualty Event;


(vii)the condition of title shall be the same as that shown on the owner’s
policy of title insurance as of the date of this Lease, with such additional
covenants, conditions, restrictions, easements and other matters that have been
approved, or have been created by or through, Tenant or that otherwise arise in
accordance with the terms of this Lease or as may otherwise be agreed to in
writing by Landlord and Tenant; and


(viii)the closing of the sale transaction shall occur upon or prior to the date
that is twelve (12) months after the date Tenant delivers such Exercise Notice.




131



--------------------------------------------------------------------------------





(b)If Tenant exercises such Purchase Option pursuant to clause (a) above, Seller
shall be required to remove all Required Removal Exceptions at or prior to
closing of the purchase of the Leased Property. As used herein, “Required
Removal Exceptions” means collectively, (i) all Fee Mortgage Documents that
encumber the Leased Property, including mortgages, deeds of trust, deeds to
secure debt or other security documents recorded against or otherwise that
encumber the Leased Property or any portion thereof and related UCC filings and
assignment of leases and rents and other evidence of indebtedness that encumber
the Leased Property; and (ii) the following so long as they are (A) not caused
by the acts or omissions of Tenant or anyone holding through or under Tenant (or
anyone acting for or on behalf of Tenant or anyone holding through or under
Tenant) or consented to by Tenant, or (B) permitted under this Lease or (C) not
required to be removed, cured or discharged by Tenant under this Lease: liens
encumbering the Leased Property that result from the acts or omissions of
Landlord.


(i)
Notwithstanding anything to the contrary contained in this Lease, Tenant’s
Purchase Option pursuant to this Section 18.2 shall be a lien prior in right and
senior in priority to Fee Mortgagee’s lien on the Leased Property).



(ii)
Notwithstanding anything to the contrary contained in this Lease, if Tenant
delivers to Landlord an Exercise Notice under Section 18.2(a)(i), Landlord may
(but shall not be obligated to), for a period of ninety (90) days following
Landlord’s receipt of such Exercise Notice, unwind, reverse or otherwise nullify
the effect of the applicable Tenant Competitor Event based on which Tenant
delivered such Exercise Notice, or otherwise take such steps as Landlord may
deem appropriate, such that Landlord shall no longer be (or, if applicable, own)
a Tenant Competitor. If, following the expiration of such ninety (90) day
period, Landlord is not a Tenant Competitor and does not own a Tenant
Competitor, then Tenant’s Exercise Notice shall be of no further effect in
respect of such Tenant Competitor Event and Tenant shall no longer be entitled
to elect the Purchase Option in connection with such Tenant Competitor Event.



(c)Notwithstanding the Purchase Option provided for in clause (a) above, and
without limitation of Section 23.1(c) of this Lease, so long as Landlord becomes
or acquires a Tenant Competitor, Tenant shall not be required to deliver the
information required to be delivered to such Landlord pursuant to Section
23.1(b) hereof to the extent the same would give such Landlord a “competitive”
advantage with respect to markets in which such Landlord and Tenant or CRC or
any of their respective Affiliates might be competing at any time (it being
understood that such Landlord shall retain audit rights with respect to such
information to the extent required to confirm Tenant’s compliance with the terms
of this Lease) (and such Landlord shall be permitted to comply with Securities
Exchange Commission, Internal Revenue Service and other legal and regulatory
requirements with regard to such information) and provided that appropriate
measures are in place to ensure that only such Landlord’s auditors (which for
this purpose shall be a “big four” firm designated by such Landlord) and
attorneys (as reasonably approved by Tenant) (and not


132



--------------------------------------------------------------------------------





Landlord or any Affiliates of such Landlord or any direct or indirect parent
company of such Landlord or any Affiliate of such Landlord) are provided access
to such information or (2) to provide information that is subject to the quality
assurance immunity or is subject to attorney-client privilege or the attorney
work product doctrine.


(d)Certain of Landlord’s consent or approval rights set forth in this Lease
shall be eliminated or modified, as follows:
i.Clause (viii) of the definition of Primary Intended Use shall be deleted, and
clause (v) of the definition of Primary Intended Use shall be modified to read
as follows: “(v) such other ancillary uses, but in all events consistent with
the current use of the Leased Property or any portion thereof as of the
Commencement Date or with then-prevailing or innovative or state-of-the-art
hotel, resort and gaming industry use, and/or”.
ii.Without limitation of the other provisions of Section 10.1, the approval of
Landlord shall not be required under (1) Section 10.1 for Alterations and
Capital Improvements in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00), and (2) Section 10.2(b) for approval of the Architect
thereunder.


(e)With respect to all consent, approval and decision-making rights granted to
such Landlord under the Lease relating to competitively sensitive matters
pertaining to the use and operation of the Leased Property and Tenant’s business
conducted thereat (other than any right of Landlord to grant waivers and amend
or modify any of the terms of this Lease), such Landlord shall establish an
independent committee to evaluate, negotiate and approve such matters,
independent from and without interference from such Landlord’s management or
Board of Directors. Any dispute over whether a particular decision should be
determined by such independent committee shall be submitted for resolution by an
Expert pursuant to Section 34.2 hereof.


18.3    Specific Performance. Notwithstanding anything to the contrary contained
herein, and without limitation of any of Tenant’s other rights and remedies
under this Lease, the Parties recognize that if Landlord shall breach its
obligations under Section 18.1, Section 18.2(a) or Section 18.2(b) hereof,
damages shall not provide an adequate remedy to Tenant and accordingly, Tenant
shall have the right to obtain the remedy of specific performance, including
injunctive relief to prevent Landlord from selling the Leased Property or any
portion thereof to a Tenant Competitor in violation of the applicable provisions
Section 18.1 hereof.


ARTICLE XIX
HOLDING OVER


If Tenant shall for any reason remain in possession of all or any portion of the
Leased Property or the Facility after the Expiration Date without the consent,
or other than at the request, of Landlord, such possession shall be as a
month-to-month tenant during which time Tenant shall pay as Rent each month an
amount equal to (a) two hundred percent (200%) of the monthly installment of
Rent applicable as of the Expiration Date, and (b) all Additional Charges and
all other sums payable by


133



--------------------------------------------------------------------------------





Tenant pursuant to this Lease. During such period of month-to-month tenancy,
Tenant shall be obligated to perform and observe all of the terms, covenants and
conditions of this Lease, but shall have no rights hereunder other than the
right, to the extent given by law to month-to-month tenancies, to continue its
occupancy and use of such portion of the Leased Property associated therewith.
Nothing contained herein shall constitute the consent, express or implied, of
Landlord to the holding over of Tenant after the Expiration Date. This Article
XIX is subject to Tenant’s rights and obligations under Article XXXVI below, and
it is understood and agreed that any possession of the Leased Property after the
Expiration Date pursuant to such Article XXXVI shall not constitute a hold over
subject to this Article XIX.


ARTICLE XX
RISK OF LOSS


The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property or any part thereof as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord)
during the Term is assumed by Tenant, and except as otherwise expressly provided
herein no such event shall entitle Tenant to any abatement of Rent.
ARTICLE XXI
INDEMNIFICATION


21.1General Indemnification.


i.In addition to the other indemnities contained herein, and notwithstanding the
existence of any insurance carried by or for the benefit of Landlord or Tenant,
and without regard to the policy limits of any such insurance, Tenant shall
protect, indemnify, save harmless and defend Landlord and its principals,
partners, officers, members, directors, shareholders, employees, managers,
agents and servants (collectively, the “Landlord Indemnified Parties”; each
individually, a “Landlord Indemnified Party”), from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses,
including reasonable documented attorneys’, consultants’ and experts’ fees and
expenses, imposed upon or incurred by or asserted against the Landlord
Indemnified Parties (excluding any indirect, special, punitive or consequential
damages as provided in Section 41.3) by reason of any of the following (in each
case, other than to the extent resulting from Landlord’s gross negligence or
willful misconduct or default hereunder or the violation by Landlord of any
Legal Requirement imposed against Landlord (including any Gaming Regulations,
but excluding any Legal Requirement which Tenant is required to satisfy pursuant
to the terms hereof or otherwise)): (i) any accident, injury to or death of
Persons or loss of or damage to property occurring on or about the Facility (or
any part thereof) or adjoining sidewalks under the control of Tenant or any
Subtenant; (ii) any use, misuse, non-use, condition, maintenance or repair by
Tenant of the Facility (or any part thereof); (iii) any


134



--------------------------------------------------------------------------------





failure on the part of Tenant to perform or comply with any of the terms of this
Lease; (iv) any claim for malpractice, negligence or misconduct committed by
Tenant or any Person on or from any Facility (or any part thereof); (v) the
violation by Tenant of any Legal Requirement (including any Gaming Regulations)
or Insurance Requirements; (vi) the non-performance of any contractual
obligation, express or implied, assumed or undertaken by Tenant with respect to
the Facility (or any portion thereof), or any business or other activity carried
on in relation to the Facility (or any part thereof) by Tenant; and (vii) any
lien or claim that may be asserted against the Facility (or any part thereof)
arising from any failure by Tenant to perform its obligations hereunder or under
any instrument or agreement affecting the Facility (or any part thereof), and
(viii) any matter arising out of Tenant’s (or any Subtenant’s) management,
operation, use, or possession of the Facility (including any litigation, suit,
proceeding or claim asserted against Landlord). Any amounts which become payable
by Tenant under this Article XXI shall be paid within ten (10) Business Days
after liability therefor is determined by a final non appealable judgment or
settlement or other agreement of the Parties, and if not timely paid shall bear
interest at the Overdue Rate from the date of such determination to the date of
payment. Tenant, with its counsel and at its sole cost and expense, shall
contest, resist and defend any such claim, action or proceeding asserted or
instituted against the Landlord Indemnified Parties. For purposes of this
Article XXI, any acts or omissions of Tenant or any Subtenant or any Subsidiary,
as applicable, or by employees, agents, assignees, contractors, subcontractors
or others acting for or on behalf of Tenant or any Subtenant or any Subsidiary,
as applicable (whether or not they are negligent, intentional, willful or
unlawful), shall be strictly attributable to Tenant.
ii.Notwithstanding the existence of any insurance carried by or for the benefit
of Landlord or Tenant, and without regard to the policy limits of any such
insurance, Landlord shall protect, indemnify, save harmless and defend Tenant
and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Tenant Indemnified
Parties”; each individually, a “Tenant Indemnified Party”) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses, imposed upon or incurred by or asserted against
Tenant Indemnified Parties (excluding any indirect, special, punitive or
consequential damages as provided in Section 41.3) by reason of (A) Landlord’s
gross negligence or willful misconduct hereunder, other than to the extent
resulting from Tenant’s gross negligence or willful misconduct or default
hereunder, and (B) the violation by Landlord of any Legal Requirement imposed
against Landlord (including any Gaming Regulations, but excluding any Legal
Requirement which Tenant is required to satisfy pursuant to the terms hereof or
otherwise). Any amounts which become payable by Landlord under this Article XXI
shall be paid within ten (10) Business Days after liability therefor is
determined by a final non appealable judgment or settlement or other agreement
of the Parties, and if not timely paid shall bear interest at the Overdue Rate
from the date of such determination to the date of payment. Landlord, with its
counsel and at its sole cost and expense, shall contest, resist and defend any
such claim, action or proceeding asserted or instituted against Tenant
Indemnified Parties. For purposes of this Article XXI, any acts or omissions of
Landlord, or by employees, agents, contractors, subcontractors or others acting
for or on behalf of


135



--------------------------------------------------------------------------------





Landlord (whether or not they are negligent, intentional, willful or unlawful),
shall be strictly attributable to Landlord.


21.2Encroachments, Restrictions, Mineral Leases, etc.
  
i.If any of the Leased Improvements existing as of (a) the Commencement Date
with respect to the Leased Property (excluding the Convention Center Facility)
or any portion thereof, or (b) the date hereof with respect to the Convention
Center Facility or any portion thereof (each of the following, an
“Encroachment”) shall, at any time, encroach upon any property, street or
right-of-way, or shall violate any restrictive covenant or other agreement
affecting the Leased Property, or any part thereof or any Capital Improvement
thereto by reason of the exercise of the right of surface entry or any other
provision of a lease or reservation of any oil, gas, water or other minerals,
then promptly upon the request of Landlord or any Person affected by any such
Encroachment, each of Tenant and Landlord, subject to their right to contest the
existence of any such Encroachment, shall protect, indemnify, save harmless and
defend the other party hereto from and against fifty percent (50%) of all out of
pocket losses, liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including reasonable attorneys’, consultants’ and
experts’ fees and expenses) based on or arising by reason of any such
Encroachment; provided, however, with respect to any mechanics’, materialmans’
and other similar statutory liens (excluding any such statutory lien the removal
of which is the obligation of a Subtenant pursuant to its Sublease (excluding
management agreements)), Tenant shall be one hundred percent (100%) responsible
for such losses, liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including reasonable attorneys’, consultants’ and
experts’ fees and expenses). In the event of an adverse final determination with
respect to any such Encroachment, either (a) each of Tenant and Landlord shall
be entitled to obtain valid and effective waivers or settlements of all claims,
liabilities and damages resulting from each such Encroachment, whether the same
shall affect Landlord or Tenant or (b) Tenant at the shared cost and expense of
Tenant and Landlord on a 50-50 basis (except for such items as to which Tenant
is one hundred percent (100%) responsible as provided in the preceding sentence,
in which case Tenant shall be responsible for one hundred percent (100%) of such
costs and expenses) shall make such changes in the Leased Improvements, and take
such other actions, as Tenant in the good faith exercise of its judgment deems
reasonably practicable, to remove or end such Encroachment, including, if
necessary, the alteration of any of the Leased Improvements, and in any event
take all such actions as may be necessary in order to be able to continue the
operation of the Leased Improvements for the Primary Intended Use substantially
in the manner and to the extent the Leased Improvements were operated prior to
the assertion of such Encroachment. Tenant’s (and Landlord’s) obligations under
this Section 21.2 shall be in addition to and shall in no way discharge or
diminish any obligation of any insurer under any policy of title or other
insurance and, to the extent the recovery thereof is not necessary to compensate
Landlord and Tenant for any damages incurred by any such Encroachment, Tenant
shall be entitled to fifty percent (50%) of any sums recovered by Landlord under
any such policy of title or other insurance up to the maximum amount paid by
Tenant under this Section 21.2 and Landlord, upon


136



--------------------------------------------------------------------------------





request by Tenant, shall assign Landlord’s rights under such policies to Tenant
provided such assignment does not adversely affect Landlord’s rights under any
such policy. Landlord agrees to use reasonable efforts to seek recovery under
any policy of title or other insurance under which Landlord is an insured party
for all losses, liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including reasonable attorneys’, consultants’ and
experts’ fees and expenses) based on or arising by reason of any such
Encroachment as set forth in this Section 21.2; provided, however, that in no
event shall Landlord be obligated to institute any litigation, arbitration or
other legal proceedings in connection therewith unless Landlord is reasonably
satisfied that Tenant has the financial resources needed to fund such litigation
and Tenant and Landlord have agreed upon the terms and conditions on which such
funding will be made available by Tenant including, but not limited to, the
mutual approval of a litigation budget.
ii.If any of the Leased Improvements, by reason of an alteration, improvement,
modification or construction, modified or constructed from and after (a) the
Commencement Date with respect to the Leased Property (excluding the Convention
Center Facility) or any portion thereof, or (b) the date hereof with respect to
the Convention Center Facility or any portion thereof, shall constitute an
Encroachment, then in each case promptly upon the request of Landlord or any
Person affected by any such Encroachment, Tenant, subject to its right to
contest the existence of any such Encroachment, shall protect, indemnify, save
harmless and defend Landlord from and against all out of pocket losses,
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including reasonable attorneys’, consultants’ and experts’ fees
and expenses) based on or arising by reason of any such Encroachment. In the
event of an adverse final determination with respect to any such Encroachment,
(x) Landlord shall be entitled to be furnished valid and effective waivers or
settlements of all claims, liabilities and damages resulting from each such
Encroachment, or (y) Tenant shall make such changes in the Improvements, and
take such other actions, as Tenant in the good faith exercise of its judgment
deems reasonably practicable, to remove or end such Encroachment, including, if
necessary, the alteration of any of the Improvements, and in any event take all
such actions as may be necessary in order to be able to continue the operation
of the Improvements for the Primary Intended Use substantially in the manner and
to the extent the Improvements were operated prior to the assertion of such
Encroachment. Landlord’s (and Landlord’s) obligations under this Section
21.2(ii) shall be in addition to and shall in no way discharge or diminish any
obligation of any insurer under any policy of title or other insurance.


ARTICLE XXII
TRANSFERS BY TENANT


22.1Subletting and Assignment. Other than as expressly provided herein
(including in respect of Permitted Leasehold Mortgages under Article XVII, and
the permitted Subleases and assignments described in this Article XXII), Tenant
shall not, without Landlord’s prior written consent (which, except as
specifically set forth herein, may be withheld in Landlord’s sole and absolute
discretion), (x) voluntarily or by operation of law assign (which term includes
any transfer, sale, encumbering, pledge or other transfer or hypothecation), in
whole or in part, this Lease or


137



--------------------------------------------------------------------------------





Tenant’s Leasehold Estate, (y) let or sublet (or sub-sublet, as applicable) all
or any part of the Leased Property of the Facility, or (z) engage the services
of any Person (other than an Affiliate of Tenant) for the management or
operation of the Facility (provided that the foregoing shall not restrict a
transferee of Tenant from retaining a manager necessary for such transferee’s
satisfying the requirement set forth in clause (a)(1) of the definition of
“Qualified Transferee”). Tenant acknowledges that Landlord is relying upon the
expertise of Tenant in the operation of the Facility hereunder and that Landlord
entered into this Lease with the expectation that Tenant would remain in and
operate the Facility during the entire Term. Any Change of Control (or, subject
to Section 22.2 below, any transfer of direct or indirect interests in Tenant
that results in a Change of Control) shall constitute an assignment of Tenant’s
interest in this Lease within the meaning of this Article XXII and the
provisions requiring consent contained herein shall apply thereto.


22.2Permitted Assignments and Transfers. Subject to compliance with the
provisions of Section 22.4, as applicable, and Article XL, Tenant or any
successor to Tenant to the extent expressly referenced below, in each case, that
has received an assignment of this Lease in accordance with this Article XXII,
may:


i.with Landlord’s prior written consent, which consent shall not be unreasonably
withheld, allow to occur or undergo a Change in Control (including without
limitation a transfer or assignment of this Lease to any third party in
conjunction with a sale by Tenant of all or substantially all of Tenant’s assets
relating to the Facility);


ii.without Landlord’s prior consent, (a) subject to and in accordance with
Section 17.1, assign this Lease (and/or permit the assignment of one hundred
percent (100%) of the direct or indirect interests in Tenant at any tier of
ownership), in whole, but not in part, to a Permitted Leasehold Mortgagee for
collateral purposes pursuant to a Permitted Leasehold Mortgage (b) assign this
Lease (and/or permit the assignment of one hundred percent (100%) of the direct
or indirect interests in Tenant at any tier of ownership) to such Permitted
Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee, or any other
purchaser at any foreclosure or transaction in lieu of foreclosure, and (c)
assign this Lease (and/or one hundred percent (100%) of the direct or indirect
interests in Tenant at any tier of ownership) to the first subsequent purchaser
thereafter (provided such subsequent purchaser is not Guarantor, any Affiliate
of Guarantor or a Prohibited Leasehold Agent), in each case, solely in
connection with or following a foreclosure of, or transaction in lieu of
foreclosure of, a Permitted Leasehold Mortgage; provided, however, that
immediately upon giving effect to any Lease Foreclosure Transaction, (1) the
following conditions shall be satisfied (the “Tenant Transferee Requirement”):
(x) a Qualified Transferee will be the replacement Tenant hereunder or will
Control, and own not less than fifty-one percent (51%) of all of the direct and
indirect economic and beneficial interests in, Tenant or such replacement Tenant
and (y) a replacement lease guarantor that is a Qualified Transferee will have
provided a Guaranty of the Lease on terms reasonably satisfactory to Landlord
(it being understood that if Tenant is a Qualified Transferee then no such
Guaranty shall be required); (2) the transferee and its equity holders will
comply with all customary “know your customer” requirements of any Fee Mortgagee
and shall have obtained all necessary Gaming Licenses as required under
applicable Legal


138



--------------------------------------------------------------------------------





Requirements (including applicable Gaming Regulations) and all other licenses,
approvals and permits required for the transferee to be Tenant under this Lease;
(3) a single Person or multiple Affiliated Persons as tenants in common (each of
which satisfy the Tenant Transferee Requirement) (provided such Affiliated
Persons have executed a joinder to this Lease as the “Tenant” on a joint and
several basis, the form and substance of which joinder shall be reasonably
satisfactory to Landlord) shall own, directly, all of Tenant’s Leasehold Estate
and be Tenant under this Lease; (4) the Foreclosure Successor Tenant shall (i)
provide written notice to Landlord at least thirty (30) days prior to the
closing of the applicable Lease Foreclosure Transaction, specifying in
reasonable detail the nature of such Lease Foreclosure Transaction and such
additional information as Landlord may reasonably request in order to determine
that the requirements of this Section 22.2(ii) are satisfied, which notice shall
be accompanied by proposed forms of the Lease Assumption Agreement, the
amendment to this Lease contemplated by the penultimate paragraph of this
Section 22.2, and the forms of proposed replacement Guaranty, (ii) assume (or,
in the case of a foreclosure on or transfer of direct or indirect interests in
Tenant, cause Tenant to reaffirm) in writing (in a form reasonably acceptable to
Landlord) the obligations of Tenant under this Lease, from and after the date of
the closing of the Lease Foreclosure Transaction (a “Lease Assumption
Agreement”), (iii) provide Landlord with a copy of any such Lease Assumption
Agreement and all other documents required under this Section 22.2(ii) as
executed at such closing promptly following such closing and (iv) provide
Landlord with a customary opinion of counsel reasonably satisfactory to Landlord
with respect to the execution, authorization, and enforceability and other
customary matters;


iii.without Landlord’s prior consent, but upon prior written notice to Landlord,
assign this Lease (provided that in conjunction therewith Tenant assigns or
transfers all of the assets of Tenant (other than assets which in the aggregate
are de minims)) in entirety to an Affiliate of Tenant, to Guarantor or an
Affiliate of Guarantor, provided, that such assignee becomes party to and
assumes (in a form reasonably satisfactory to Landlord) this Lease and Guarantor
reaffirms the Guaranty in a manner reasonably acceptable to Landlord;


iv.without Landlord’s prior consent, so long as Guarantor continues to own
fifty-one percent (51%) of, and Control, Tenant, transfer direct or indirect
interests in Tenant or its direct or indirect parent(s) on a
nationally-recognized exchange (it being agreed that Tenant shall give no less
than fifteen (15) days prior written notice to Landlord of any transaction or
series of related transactions which would result in a Change of Control of
Guarantor if such Tenant or Guarantor has knowledge at least fifteen (15) days
before such transaction, or, otherwise within two (2) Business Days after Tenant
becomes aware that such transaction will result in or has resulted in a Change
in Control;


v.without Landlord’s prior consent, so long as Guarantor continues to own
fifty-one percent (51%) of, and Control, Tenant, transfer any direct or indirect
interests in Tenant, provided Landlord shall be given prior written notice of
any transfer of ten percent (10%) or more (in the aggregate) direct or indirect
ownership interest in Tenant of which


139



--------------------------------------------------------------------------------





transfer Tenant or Guarantor has actual prior knowledge other than any such
transfer on a nationally recognized exchange;


vi.without Landlord’s prior consent, transfer direct or indirect interests in
Guarantor or any direct or indirect parent entity of Guarantor, or enter into
any merger, consolidation or amalgamation of Guarantor or any direct or indirect
parent entity of Guarantor regardless of whether Guarantor or any such direct or
indirect parent of Guarantor is the surviving entity and regardless of whether
such transaction results in a Change in Control (provided, that in the case of
any merger, consolidation or amalgamation involving Guarantor, if Guarantor is
not the surviving entity, then the surviving entity shall assume the Guaranty in
a manner reasonably satisfactory to Landlord);


vii.without Landlord’s prior consent, transfer direct or indirect interests in
Tenant or its direct or indirect parent(s) in connection with a transfer of all
of the assets of Guarantor (other than assets which in the aggregate are de
minimis); provided, that in case of a transfer of all the assets of Guarantor
(other than assets which in the aggregate are de minimis), the applicable
transferee shall assume (in a form reasonably satisfactory to Landlord), all of
Guarantor’s obligations under the Guaranty; and/or


viii.without Landlord’s prior consent, assign this Lease or the direct or
indirect interests in Tenant to any Person in an assignment other than in
connection with a foreclosure action pursuant to clause (ii) above if (1) such
Person is a Qualified Transferee, (2) in the case of an assignment of the Lease,
such Qualified Transferee agrees in writing to assume the obligations of Tenant
under this Lease without amendment or modification other than as provided below,
(3) (A) such Qualified Transferee (if other than Tenant), if any, has become a
Guarantor and provided a Guaranty on terms reasonably satisfactory to Landlord
or, (B)(i) the Parent Entity of such Qualified Transferee has become a Guarantor
and provided a Guaranty on terms reasonably satisfactory to Landlord, or (ii) if
such Qualified Transferee does not provide a Guaranty from a Parent Entity, such
Qualified Transferee has become a Guarantor and provided a Guaranty on terms
reasonably satisfactory to Landlord, and (4) the Net Revenue to Rent Ratio with
respect to the Facility (determined at the proposed effective time of the
assignment) for the then most recently preceding four (4) fiscal quarters for
which financial statements are available is at least 1.4:1.


In connection with any transaction permitted pursuant to Section 22.2(ii), the
applicable Successor Foreclosure Tenant and Landlord shall make such amendments
and other modifications to this Lease as are reasonably requested by either such
party solely as needed to give effect to such transaction and such technical
amendments as may be reasonably necessary or appropriate in connection with such
transaction including technical changes in the provisions of this Lease
regarding delivery of Financial Statements from Tenant and Guarantor to reflect
the changed circumstances of Tenant, any interest holders in Tenant or Guarantor
(provided, that, in all events, any such amendments or modifications shall not
increase any Party’s obligations under this Lease or diminish any Party’s rights
under this Lease; provided, further, it is understood that delivery by any
applicable Qualified Transferee under a replacement Guaranty or parent of a
replacement Tenant


140



--------------------------------------------------------------------------------





of Financial Statements and other reporting consistent with the requirements of
Article XXIII hereof shall not be deemed to increase Tenant’s obligations or
decrease Tenant’s rights under this Lease). After giving effect to any such
transaction, unless the context otherwise requires, references to Tenant shall
be deemed to refer to the Foreclosure Successor Tenant permitted under this
Section 22.2.
Notwithstanding anything to the contrary herein, any transfer of Tenant’s
interest in this Lease or the Leasehold Estate shall be subject to compliance
with all Gaming Regulations, including receipt of all applicable Gaming Licenses
and shall not result in the loss or violation of any Gaming License for the
Leased Property.
22.3    Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 22.4 and Article XL, provided that no Tenant Event of Default
shall have occurred and be continuing, Tenant may enter into any Sublease
(including sub-subleases, license agreements and other occupancy arrangements,
but excluding any Sublease for all or substantially all of the Leased Property)
without the consent of Landlord, provided, that, (i) Tenant is not released from
any of its obligations under this Lease, (ii) such Sublease is made for bona
fide business purposes in the normal course of the Primary Intended Use, and is
not designed with the intent to avoid payment of Variable Rent or otherwise
avoid any of the requirements or provisions of this Lease, (iii) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new Lease of the Leased Property with a third Person following the
Expiration Date, (iv) such transaction shall not result in a violation of any
Legal Requirements (including Gaming Regulations) relating to the operation of
the Facility, including any Gaming Facilities, (v) any Sublease of all or
substantially all of the Facility shall be subject to the consent of Landlord
and the applicable Fee Mortgagee, and (vi) the Subtenant and any other
Affiliates shall have obtained all necessary Gaming Licenses as required under
applicable Legal Requirements (including Gaming Regulations) in connection with
such Sublease; provided, further, that, notwithstanding anything otherwise set
forth herein, the following are expressly permitted without such consent:
(A) the Specified Subleases and any renewals or extensions in accordance with
their terms, respectively, or non-material modifications thereto and (B) any
Subleases to Affiliates of Tenant that are necessary or appropriate for the
operation of the Facility, including any Gaming Facilities, in connection with
licensing requirements (e.g., gaming, liquor, etc.) (provided the same are
expressly subject and subordinate to this Lease); provided, further, however,
that, notwithstanding anything otherwise set forth herein, the portion(s) of the
Leased Property subject to any Subleases (other than the Specified Subleases and
other than Subleases to Affiliates of CRC) shall not be used for Gaming purposes
or other core functions or spaces at the Facility (e.g., hotel room areas) (and
any such Subleases to persons that are not Affiliates of CRC in respect of
Leased Property used or to be used in whole or in part for Gaming purposes or
other core functions or spaces (e.g., hotel room areas) shall be subject to
Landlord’s prior written consent not to be unreasonably withheld). If reasonably
requested by Tenant in respect of a Subtenant (including any sub-sublessee, as
applicable) permitted hereunder that is neither a Subsidiary nor an Affiliate of
Tenant or Guarantor, with respect to a Material Sublease, Landlord and any such
Subtenant (or sub-sublessee, as


141



--------------------------------------------------------------------------------





applicable) shall enter into a subordination, non-disturbance and attornment
agreement with respect to such Material Sublease in a form reasonably
satisfactory to Landlord, Tenant and the applicable Subtenant (or sub-sublessee,
as applicable) (and if a Fee Mortgage is then in effect, Landlord shall use
reasonable efforts to seek to cause the Fee Mortgagee to enter into a
subordination, non-disturbance and attornment agreement substantially in the
form customarily entered into by such Fee Mortgagee at the time of request with
similar subtenants (subject to adjustments and modifications arising out of the
specific nature and terms of this Lease and/or the applicable Sublease)). After
a Tenant Event of Default has occurred and while it is continuing, Landlord may
collect rents from any Subtenant and apply the net amount collected to the Rent,
but no such collection shall be deemed (A) a waiver by Landlord of any of the
provisions of this Lease, (B) the acceptance by Landlord of such Subtenant as a
tenant or (C) a release of Tenant from the future performance of its obligations
hereunder. Notwithstanding anything otherwise set forth herein, Landlord shall
have no obligation to enter into a subordination, non-disturbance and attornment
agreement with any Subtenant with respect to a Sublease, (1) the term of which
extends beyond the then Stated Expiration of this Lease, unless the applicable
Sublease is on commercially reasonable terms at the time in question taking into
consideration, among other things, the identity of the Subtenant, the extent of
the Subtenant’s investment into the subleased space, the term of such Sublease
and Landlord’s interest in such space (including the resulting impact on
Landlord’s ability to lease the Facility on commercially reasonable terms after
the Term of this Lease) or (2) that constitutes a management arrangement. Tenant
shall furnish Landlord with a copy of each Material Sublease that Tenant enters
into promptly following the making thereof (irrespective of whether Landlord’s
prior approval was required therefor). In addition, promptly following
Landlord’s request therefor, Tenant shall furnish to Landlord (to the extent in
Tenant’s possession or under Tenant’s reasonable control) copies of all other
Subleases with respect to the Facility specified by Landlord. Without limitation
of the foregoing, Tenant acknowledges it has furnished to Landlord a
subordination agreement of even date herewith that is binding on all Subtenants
that are Subsidiaries or Affiliates of Tenant or Guarantor, pursuant to which
subordination agreement, among other things, all such Subtenants have
subordinated their respective Subleases to this Lease and all of the provisions,
terms and conditions hereof. Further, Tenant hereby represents and warrants to
Landlord that as of the effective date of the Lease, there exists no Sublease
other than the Specified Subleases.
22.4Required Subletting and Assignment Provisions. Any Sublease permitted
hereunder and entered into after (a) the Commencement Date with respect to the
Leased Property (excluding the Convention Center Facility) or any portion
thereof, or (b) the date hereof with respect to the Convention Center Facility
or any portion thereof, must provide that:
(i)the use of the Leased Property (or portion thereof) thereunder shall not
conflict with any Legal Requirement or any other provision of this Lease;


(ii)in the case of a Sublease, in the event of cancellation or termination of
this Lease for any reason whatsoever or of the surrender of this Lease (whether
voluntary, involuntary or by operation of law) prior to the expiration date of
such Sublease, including extensions and renewals granted thereunder without
replacement of this Lease by a New


142



--------------------------------------------------------------------------------





Lease pursuant to Section 17.1(f), then, subject to Article XXXVI, (a) upon the
request of Landlord (in Landlord’s discretion), the Subtenant shall make full
and complete attornment to Landlord for the balance of the term of the Sublease,
which attornment shall be evidenced by an agreement in form and substance
reasonably satisfactory to Landlord and which the Subtenant shall execute and
deliver within five (5) Business Days after request by Landlord and the
Subtenant shall waive the provisions of any law now or hereafter in effect which
may give the Subtenant any right of election to terminate the Sublease or to
surrender possession in the event any proceeding is brought by Landlord to
terminate this Lease and (b) to the extent such Subtenant (and each subsequent
subtenant separately permitted hereunder) is required to attorn to Landlord
pursuant to subclause (a) above, the aforementioned attornment agreement shall
recognize the right of the subtenant (and such subsequent subtenant) under the
applicable Sublease and contain commercially reasonable, customary
non-disturbance provisions for the benefit of such subtenant, so long as such
Subtenant is not in default thereunder;


(iii)in the case of a Sublease, in the event the Subtenant receives a written
notice from Landlord stating that this Lease has been cancelled, surrendered or
terminated and not replaced by a New Lease pursuant to Section 17.1(f), then the
Subtenant shall thereafter be obligated to pay all rentals accruing under said
Sublease directly to Landlord (or as Landlord shall so direct); all rentals
received from the Subtenant by Landlord shall be credited against the amounts
owing by Tenant under this Lease.


(iv)in the case of a Sublease (other than the Specified Subleases), it shall be
subject and subordinate to all of the terms and conditions of this Lease
(subject to the terms of any applicable subordination, non-disturbance agreement
made pursuant to Section 22.3);


(v)no Subtenant shall be permitted to further sublet all or any part of the
applicable Leased Property or assign its Sublease except insofar as the same
would be permitted if it were a Sublease by Tenant under this Lease (it being
understood that any Subtenant under Section 22.3 may pledge and mortgage its
subleasehold estate (or allow the pledge of its equity interests) to its lenders
or noteholders; and


(vi)in the case of a Sublease, the Subtenant thereunder will, upon request,
furnish to Landlord and each Fee Mortgagee an estoppel certificate of the same
type and kind as is required of Tenant pursuant to Section 23.1(a) hereof (as if
such Sublease was this Lease).


Any assignment, transfer or Sublease under this Article XXII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
assignment, transfer or Sublease shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.
22.5    Costs. Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses actually incurred in conjunction with the
processing and documentation


143



--------------------------------------------------------------------------------





of any assignment, subletting or management arrangement (including in connection
with any request for a subordination, non-disturbance and attornment agreement),
including reasonable documented attorneys’, architects’, engineers’ or other
consultants’ fees whether or not such Sublease, assignment or management
agreement is actually consummated.


22.6    No Release of Tenant’s Obligations; Exception. No assignment (other than
as provided in the final sentence of this Section 22.6), subletting or
management agreement shall relieve Tenant of its obligation to pay the Rent and
to perform all of the other obligations to be performed by Tenant hereunder. The
liability of Tenant and any immediate and remote successor in interest of Tenant
(by assignment or otherwise), and the due performance of the obligations of this
Lease on Tenant’s part to be performed or observed, shall not in any way be
discharged, released or impaired by any (i) stipulation which extends the time
within which an obligation under this Lease is to be performed, (ii) waiver of
the performance of an obligation required under this Lease that is not entered
into by Landlord in a writing executed by Landlord and expressly stated to be
for the benefit of Tenant or such successor, or (iii) failure to enforce any of
the obligations set forth in this Lease. Upon a transfer of this Lease in
accordance with, and in compliance in all respects with, Section 22.2(i),
Section 22.2(iii) or Section 22.2(viii) of this Lease whereby the identity of
the “tenant” hereunder is changed (i.e. an assignment of this Lease as opposed
to an assignment of the equity interests in Tenant) the then existing Tenant
shall be released from any further obligations hereunder other than any
obligations and liabilities that are due and payable on the date of such
transfer.


22.7     Bookings. Tenant may enter into any Bookings that do not cover periods
after the expiration of the term of this Lease without the consent of Landlord.
Tenant may enter into any Bookings that cover periods after the expiration of
the term of this Lease without the consent of Landlord, provided, that, (i) 
such transaction is in each case made for bona fide business purposes in the
normal course of the Primary Intended Use; (ii) such transaction shall not
result in a violation of any Legal Requirements (including Gaming Regulations)
relating to the operation of the Facility, (iii) such Bookings are on
commercially reasonable terms at the time entered into; and (iv) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new lease of the Leased Property or any portion thereof with a
third person following the Expiration Date; provided, further, that,
notwithstanding anything otherwise set forth herein, any such Bookings in effect
as of (a) the Commencement Date with respect to the Leased Property (excluding
the Convention Center) or any portion thereof, or (b) the date hereof with
respect to the Convention Center Facility or any portion thereof are expressly
permitted without such consent. Landlord hereby agrees that in the event of a
termination or expiration of this Lease, Landlord hereby recognizes and shall
keep in effect such Booking on the terms agreed to by Tenant with such Person
and shall not disturb such Person’s rights to occupy such portion of the Leased
Property in accordance with the terms of such Booking.


144



--------------------------------------------------------------------------------









ARTICLE XXIII
REPORTING


23.1Estoppel Certificates and Financial Statements.


(a)Estoppel Certificate. Each of Landlord and Tenant shall, at any time and from
time to time upon receipt of not less than ten (10) Business Days’ prior written
request from the other Party, furnish a certificate (an “Estoppel Certificate”)
certifying (i) that this Lease is unmodified and in full force and effect, or
that this Lease is in full force and effect and, if applicable, setting forth
any modifications; (ii) the Rent and Additional Charges payable hereunder and
the dates to which the Rent and Additional Charges payable have been paid;
(iii) that the address for notices to be sent to the Party furnishing such
Estoppel Certificate is as set forth in this Lease (or, if such address for
notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such Party or the other Party is
in default in the performance of any covenant, agreement or condition contained
in this Lease (together with back-up calculation and information reasonably
necessary to support such determination) and, if so, specifying each such
default of which such Party may have knowledge; (v) that Tenant is in possession
of the Leased Property; and (vi) responses to such other questions or statements
of fact as such other Party may reasonably request. Any such Estoppel
Certificate may be relied upon by the receiving Party and any current or
prospective Fee Mortgagee (and their successors and assigns), Permitted
Leasehold Mortgagee, or purchaser of the Leased Property, as applicable.
(b)Statements. Tenant shall furnish or cause to be furnished the following to
Landlord:
(i)On or before twenty-five (25) days after the end of each calendar month the
following items as they pertain to Tenant: (A) an occupancy report for the
subject month, including an average daily rate and revenue per available room
for the subject month; (B) monthly and year-to-date operating statements
prepared for each calendar month, noting gross revenue, net revenue, operating
expenses and operating income, and other information reasonably necessary and
sufficient to fairly represent the financial position and results of operations
of Tenant during such calendar month, and containing a comparison of budgeted
income and expenses and the actual income and expenses, and (C) PACE reports, in
the form attached hereto as Exhibit I.


(ii)As to Tenant:
(a)annual financial statements audited by Tenant’s Accountant in accordance with
GAAP covering such Fiscal Year and containing statement of profit and loss, a
balance sheet, and statement of cash flows for Tenant, together with (1) a
report thereon by such Accountant which report shall be unqualified as to scope
of audit of Tenant and its Subsidiaries and shall provide in substance that (A)
such Financial Statements present fairly the consolidated financial position of
Tenant and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(B) that the audit by


145



--------------------------------------------------------------------------------





such Accountant in connection with such Financial Statements has been made in
accordance with GAAP and (2) a certificate, executed by the chief financial
officer or treasurer of Tenant certifying that no Tenant Event of Default has
occurred or, if a Tenant Event of Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto, all of which shall be provided within ninety (90) days after
the end of each Fiscal Year (commencing with the Fiscal Year ending December 31,
2017);


(b)quarterly unaudited financial statements, consisting of a statement of profit
and loss, a balance sheet, and statement of cash flows for Tenant, together with
a certificate, executed by the chief financial officer or treasurer of Tenant
(A) certifying that no Tenant Event of Default has occurred or, if a Tenant
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and (B)
certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of Tenant and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), all of which shall be
provided (x) within sixty (60) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
March 31, 2018); and


(c)such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii), subject to
Section 23.1(c) below.
(iii)As to Guarantor:


(a)annual financial statements audited by Guarantor’s Accountant in accordance
with GAAP covering such Fiscal Year and containing statement of profit and loss,
a balance sheet, and statement of cash flows for Guarantor, together with (1) a
report thereon by such Accountant which report shall be unqualified as to scope
of audit of Guarantor and its Subsidiaries and shall provide in substance that
(A) such Financial Statements present fairly the consolidated financial position
of Guarantor and its Subsidiaries as at the dates indicated and the results of
their operations and cash flow for the periods indicated in conformity with GAAP
and (B) that the audit by such Accountant in connection with such Financial
Statements has been made in accordance with GAAP and (2) a certificate, executed


146



--------------------------------------------------------------------------------





by the chief financial officer or treasurer of Guarantor certifying that no
Tenant Event of Default has occurred or, if a Tenant Event of Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, all of which shall be
provided within ninety (90) days after the end of each Fiscal Year (commencing
with the Fiscal Year ending December 31, 2017);


(b)quarterly unaudited financial statements, consisting of a statement of profit
and loss, a balance sheet, and statement of cash flows for Guarantor, together
with a certificate, executed by the chief financial officer or treasurer of
Guarantor (A) certifying that no Tenant Event of Default has occurred or, if a
Tenant Event of Default has occurred, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto,
and (B) certifying that such Financial Statements fairly present, in all
material respects, the financial position and results of operations of Guarantor
and its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes), all of which
shall be provided (x) within sixty (60) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter
ending March 31, 2018); and


(c)such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii), subject to
Section 23.1(c) below.


(d)Notwithstanding anything to the contrary contained in this Section 23.1, CRC
shall be relieved of its obligations to provide any of the reports in the
foregoing clauses so long as (1) CEC (or other parent entity of CRC) reports
CEC’s (or such other entity’s) audited financial statements on a consolidated
basis and (2) such financial statements are accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to CEC (or such other parent entity), on the one hand, and
the information relating to CRC and its subsidiaries on a standalone basis, on
the other hand, which consolidating information shall be certified by an officer
of CRC as having been fairly presented in all material respects.




147



--------------------------------------------------------------------------------





(iv)As soon as it is prepared and in no event later than sixty (60) days after
the end of each Fiscal Year, a statement of Net Revenue attributable to the
Hotel/Casino Facility with respect to the prior Lease Year (subject to the
additional requirements as provided in Section 3.2 hereof in respect of the
periodic determination of the Variable Rent hereunder);


(v)Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, (x) any
Gaming License, or (y) any other license or certificate or operating authority
pursuant to which Tenant carries on any part of the Primary Intended Use of all
or any portion of the Leased Property which, in any case under this clause (y)
(individually or collectively), would be reasonably expected to cause a material
adverse effect on Tenant or in respect of the Facility (and, without limitation,
Tenant shall (A) keep Landlord apprised of (1) the status of any annual or other
periodic Gaming License renewals, and (2) the status of non-routine matters
before any applicable gaming authorities, and (B) promptly deliver to Landlord
copies of any and all non-routine notices received (or sent) by Tenant from (or
to) any Gaming Authorities);


(vi)Within ten (10) Business Days after the end of each calendar month, a
schedule containing any additions to or retirements of any fixed assets
constituting Leased Property, describing such assets in summary form, their
location, historical cost, the amount of depreciation and any improvements
thereto, substantially in the form attached hereto as Exhibit D, and such
additional customary and reasonable financial information with respect to such
fixed assets constituting Leased Property as is reasonably requested by
Landlord, it being understood that Tenant may classify any asset additions in
accordance with the fixed asset methodology for propco-opco separation used as
of the Commencement Date;


(vii)Within three (3) Business Days of obtaining actual knowledge of the
occurrence of a Tenant Event of Default (or of the occurrence of any facts or
circumstances which, with the giving of notice or the passage of time would
ripen into a Tenant Event of Default and that (individually or collectively
would be reasonably expected to result in a material adverse effect on Tenant or
in respect of the Facility), a written notice to Landlord regarding the same,
which notice shall include a detailed description of the Tenant Event of Default
(or such facts or circumstances) and the actions Tenant has taken or shall take,
if any, to remedy such Tenant Event of Default (or such facts or circumstances);


(viii)Such additional customary and reasonable financial information related to
the Facility, Tenant, CRC and their Affiliates which shall be limited to balance
sheets and income statements, as may be required by any Fee Mortgagee as an
Additional Fee Mortgagee Requirement hereunder to the extent required by Section
31.3 (and, without limitation, all information concerning Tenant, CRC and any of
their Affiliates, respectively, or the Facility or the business of Tenant
conducted thereat required pursuant to the Fee Mortgage Documents, within the
applicable timeframes required thereunder);


148



--------------------------------------------------------------------------------





(ix)The compliance certificates, as and when required pursuant to Section 4.3;
and
(x)The Annual Capital Budget as and when required in Section 10.5.
(xi)The monthly revenue and Capital Expenditure reporting required pursuant to
Section 10.5(b);


(xii)Together with the monthly reporting required pursuant to the preceding
clause (xi), an updated rent roll and a summary of all leasing activity then
taking place at the Facility;


(xiii)Operating budget for each Tenant for each Fiscal Year, which shall be
delivered to Landlord no later than fifty-five (55) days following the
commencement of the Fiscal Year to which such operating budget relates;


(xiv)Within five (5) Business Days after request (or as soon thereafter as may
be reasonably possible), such further detailed information reasonably available
to Tenant with respect to Tenant as may be reasonably requested by Landlord;


(xv)The quarterly reporting in respect of Bookings required pursuant to Section
22.7 of this Lease;


(xvi)The reporting/copies of Subleases made by Tenant in accordance with Section
22.3;


(xvii)Any notices or reporting required pursuant to Article XXXII hereof or
otherwise pursuant to any other provision of this Lease; and


(xviii)The monthly reporting required pursuant to Section 4.1 hereof.
The Financial Statements provided pursuant to Section 23.1(b)(iii) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Landlord,
PropCo 1, PropCo or Landlord REIT to (x) file such Financial Statements with the
SEC if and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is
required to file such Financial Statements with the SEC pursuant to Legal
Requirements or (y) include such Financial Statements in an offering document if
and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.2(b).
(c)Notwithstanding the foregoing, Tenant shall not be obligated (1) to provide
information or assistance that would give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Landlord REIT and
Tenant or CRC might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant’s compliance with the terms of this Lease (and
Landlord, PropCo 1, PropCo or Landlord REIT shall be permitted to


149



--------------------------------------------------------------------------------





comply with Securities Exchange Commission, Internal Revenue Service and other
legal and regulatory requirements with regard to such information) and provided
that appropriate measures are in place to ensure that only Landlord’s auditors
and attorneys (and not Landlord or Landlord REIT or any other direct or indirect
parent company of Landlord) are provided access to such information) or (2) to
provide information that is subject to the quality assurance immunity or is
subject to attorney-client privilege or the attorney work product doctrine.


(d)For purposes of this Section 23.1, the terms “CRC”, “PropCo 1”, “PropCo” and
“Landlord REIT” shall mean, in each instance, each of such parties and their
respective successors and permitted assigns.


23.2SEC Filings; Offering Information.


(a)Tenant specifically agrees that Landlord, PropCo 1, PropCo or Landlord REIT
may file with the SEC or incorporate by reference the Financial Statements
referred to in Section 23.1(b)(ii) and (iii) (and Financial Statements referred
to in Section 23.1(b)(ii) and (iii) for any prior annual or quarterly periods as
required by any Legal Requirements) in Landlord’s, PropCo 1’s PropCo’s or
Landlord REIT’s filings made under the Securities Act or the Exchange Act to the
extent it is required to do so pursuant to Legal Requirements. In addition,
Landlord, PropCo 1, PropCo or Landlord REIT may include, cross-reference or
incorporate by reference the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements) and other financial
information and such information concerning the operation of the Leased Property
(1) which is publicly available or (2) the inclusion of which is approved by
Tenant in writing, which approval may not be unreasonably withheld, conditioned
or delayed, in offering memoranda or prospectuses or confidential information
memoranda, or similar publications or marketing materials, rating agency
presentations, investor presentations or disclosure documents in connection with
syndications, private placements or public offerings of Landlord’s, PropCo 1’s,
PropCo’s or Landlord REIT’s securities or loans. Unless otherwise agreed by
Tenant, neither Landlord, PropCo 1, PropCo nor Landlord REIT shall revise or
change the wording of information previously publicly disclosed by Tenant and
furnished to Landlord, PropCo 1, PropCo or Landlord REIT pursuant to Section 23
or this Section 23.2, and Landlord’s, PropCo 1’s PropCo’s or Landlord REIT’s
Form 10-Q or Form 10-K (or amendment or supplemental report filed in connection
therewith) shall not disclose the operational results of the Leased Property
prior to CRC’s, Tenant’s or its Affiliate’s public disclosure thereof so long as
CRC, Tenant or such Affiliate reports such information in a timely manner in
compliance with the reporting requirements of the Exchange Act, in any event, no
later than ninety (90) days after the end of each Fiscal Year. Landlord agrees
to use commercially reasonable efforts to provide a copy of the portion of any
public disclosure containing the Financial Statements, or any cross-reference
thereto or incorporation by reference thereof (other than cross-references to or
incorporation by reference of Financial Statements that were previously publicly
filed), or any other financial information or other information concerning the
operation of the Leased Property received by Landlord under this Lease, at least
two (2) Business Days in advance of any such public disclosure.


150



--------------------------------------------------------------------------------







(b)Tenant understands that, from time to time, Landlord, PropCo 1, PropCo or
Landlord REIT may conduct one or more financings, which financings may involve
the participation of placement agents, underwriters, initial purchasers or other
persons deemed underwriters under applicable securities law. In connection with
any such financings, Tenant shall, upon the request of Landlord, use
commercially reasonable efforts to furnish to Landlord, to the extent reasonably
requested or required in connection with any such financings, the information
referred to in Section 23.1(b), as applicable and in each case including for any
prior annual or quarterly periods as required by any Legal Requirements, as
promptly as reasonably practicable after the request therefor (taking into
account, among other things, the timing of any such request and any Legal
Requirements applicable to Tenant or CRC at such time). In addition, Tenant
shall, upon the request of Landlord, use commercially reasonable efforts to
provide Landlord and its Representatives with such management representation
letters, comfort letters and consents of applicable certified independent
auditors to the inclusion of their reports in applicable financing disclosure
documents as may be reasonably requested or required in connection with the sale
or registration of securities by Landlord, PropCo 1, PropCo or Landlord REIT.
Landlord shall reimburse Tenant and CRC, their respective Subsidiaries and their
respective Representatives as promptly as reasonably practicable after the
request therefor, for any reasonable and actual, documented expenses incurred in
connection with any cooperation provided pursuant to this Section 23.2(b) (and,
unless any non-compliance with this Lease to more than a de minimis extent is
revealed, any exercise by Landlord of audit rights pursuant to Section 23.1(c))
(including, without limitation, reasonable and documented fees and expenses of
accountants and attorneys, but excluding, for the avoidance of doubt, any such
fees and expenses incurred in the preparation of the Financial Statements). In
addition, Landlord shall indemnify and hold harmless Tenant, CEC and CRC, their
respective Subsidiaries and their respective Representatives from and against
any and all liabilities, losses, damages, claims, costs, expenses, interest,
awards, judgments and penalties suffered or incurred by them (collectively,
“Losses”) in connection with any cooperation provided pursuant to this
Section 23.2(b), except to the extent (i) such Losses were suffered or incurred
as a result of the bad faith, gross negligence or willful misconduct of any such
indemnified person or (ii) such Losses were caused by any untrue statement or
alleged untrue statement of a material fact contained in any Financial
Statements delivered by Tenant to Landlord hereunder, or caused by any omission
or alleged omission to state therein a material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading.
23.3Landlord Obligations


(c)Landlord agrees that, upon request of Tenant, it shall from time to time
provide such information as may be reasonably requested by Tenant with respect
to Landlord’s, PropCo 1’s, PropCo’s and Landlord REIT’s capital structure and/or
any financing secured by this Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Lease under GAAP.


(d)Landlord further understands and agrees that, from time to time, Tenant, CEC,
CRC or their respective Affiliates may conduct one or more financings, which
financings may involve the participation of placement agents, underwriters,
initial purchasers or other persons deemed underwriters under applicable
securities law. In


151



--------------------------------------------------------------------------------





connection with any such financings, Landlord shall, upon the request of Tenant,
use commercially reasonable efforts to furnish to Tenant, to the extent
reasonably requested or required in connection with any such financings, the
Financial Statements (and for any prior annual or quarterly periods as required
by any Legal Requirements), other financial information and cooperation as
promptly as reasonably practicable after the request therefor (taking into
account, among other things, the timing of any such request and any Legal
Requirements applicable to Landlord, PropCo 1, PropCo or Landlord REIT at such
time). In addition, Landlord shall, upon the request of Tenant, use commercially
reasonable efforts to provide Tenant and its Representatives with such
management representation letters, comfort letters and consents of applicable
certified independent auditors to the inclusion of their reports in applicable
financing disclosure documents as may be reasonably requested or required in
connection with the sale or registration of securities by Tenant, CRC or any of
their respective Affiliates. Tenant shall reimburse Landlord, PropCo 1, PropCo,
Landlord REIT, their respective Subsidiaries and their respective
Representatives as promptly as reasonably practicable after the request
therefor, for any reasonable and actual, documented expenses incurred in
connection with any cooperation provided pursuant to this Section 23.3(b)
(including, in each case, without limitation, reasonable and documented fees and
expenses of accountants and attorneys and allocated costs of internal employees
but excluding, for the avoidance of doubt, any such fees, expenses and allocated
costs incurred in the preparation of the Financial Statements). In addition,
Tenant shall indemnify and hold harmless Landlord, PropCo 1, PropCo, Landlord
REIT, their respective Subsidiaries and their respective Representatives from
and against any and all Losses in connection with any cooperation provided
pursuant to this Section 23.3(b), except to the extent (i) such Losses were
suffered or incurred as a result of the bad faith, gross negligence or willful
misconduct of any such indemnified person or (ii) such Losses were caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Financial Statements delivered by Landlord to Tenant hereunder, or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein in the light of the circumstances under which they were
made not misleading.


(e)The Financial Statements provided pursuant to Section 23.3(b) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Tenant or
CRC or their respective Affiliates to (x) file such Financial Statements with
the SEC if and to the extent that Tenant or CRC is required to file such
Financial Statements with the SEC pursuant to Legal Requirements or (y) include
such Financial Statements in an offering document if and to the extent that
Tenant or CRC or their respective affiliates is reasonably requested or required
to include such Financial Statements in any offering document in connection with
a financing contemplated by and to the extent required by Section 23.3(b).




152



--------------------------------------------------------------------------------







ARTICLE XXIV
LANDLORD’S RIGHT TO INSPECT


Upon reasonable advance written notice to Tenant, Tenant shall permit Landlord
and its authorized representatives (including any Fee Mortgagee and its
representatives) to inspect the Leased Property or any portion thereof during
reasonable times (or at such time and with such notice as shall be reasonable in
the case of an emergency) (and Tenant shall be permitted to have any such
representatives of Landlord accompanied by a representative of Tenant). Landlord
shall take reasonable care to minimize disturbance of the operations on the
applicable portion of the Leased Property.


ARTICLE XXV
NO WAIVER


No delay, omission or failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Tenant Event of Default shall impair any such right or constitute a
waiver of any such breach or of any such term. No waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.
ARTICLE XXVI
REMEDIES CUMULATIVE


To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.
ARTICLE XXVII
ACCEPTANCE OF SURRENDER


No surrender to Landlord of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.


153



--------------------------------------------------------------------------------







ARTICLE XXVIII
NO MERGER


There shall be no merger of this Lease or of the Leasehold Estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, (i) this Lease or the Leasehold Estate created hereby or any
interest in this Lease or such Leasehold Estate and (ii) the fee estate in the
Leased Property or any portion thereof. If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in the Leased Property or any portion
thereof that is superior to the interest of Landlord, then the estate of
Landlord and such superior interest shall not merge.


ARTICLE XXIX
INTENTIONALLY OMITTED




ARTICLE XXX
QUIET ENJOYMENT


So long as no Tenant Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject (i) to the provisions, terms and
conditions of this Lease, and (ii) to all liens and encumbrances existing as of
(a) the Commencement Date with respect to the Leased Property (excluding the
Convention Center Facility) or any portion thereof, or (b) the date hereof with
respect to the Convention Center Facility or any portion thereof, or thereafter
as provided for in this Lease or consented to by Tenant. No failure by Landlord
to comply with the foregoing covenant shall give Tenant any right to cancel or
terminate this Lease or abate, reduce or make a deduction from or offset against
the Rent or any other sum payable under this Lease, or to fail to perform any
other obligation of Tenant hereunder. Notwithstanding the foregoing, Tenant
shall have the right, by separate and independent action to pursue any claim it
may have against Landlord as a result of a breach by Landlord of the covenant of
quiet enjoyment contained in this Article XXX.


ARTICLE XXXI
LANDLORD FINANCING


31.1Landlord’s Financing.


a.Without the consent of Tenant (but subject to the remainder of this Section
31.1), Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Fee Mortgage upon all of the Leased Property (other
than de minimis portions thereof that are not capable of being assigned or
transferred) (or upon interests in Landlord which are pledged pursuant to a
mezzanine loan or similar financing arrangement). This Lease is and at all times
shall be subordinate to any Existing Fee Mortgage and any


154



--------------------------------------------------------------------------------





other Fee Mortgage which may hereafter affect the Leased Property or any portion
thereof or interest therein and in each case to all renewals, modifications,
consolidations, replacements, restatements and extensions thereof or any parts
or portions thereof; provided, however, that the subordination of this Lease and
Tenant’s leasehold interest hereunder to any new Fee Mortgage hereafter made,
shall be conditioned and occur only upon the execution and delivery to Tenant by
the respective Fee Mortgagee of a commercially reasonable subordination,
nondisturbance and attornment agreement that is reasonably acceptable to Tenant,
which will bind Tenant and such Fee Mortgagee and its successors and assigns as
well as any person who acquires any portion of the Leased Property in a
foreclosure or similar proceeding or in a transfer in lieu of any such
foreclosure or a successor owner of the Leased Property (each, a “Foreclosure
Purchaser”) and which shall provide, among other things, that so long as there
is no outstanding and continuing Tenant Event of Default under this Lease (or,
if there is a continuing Tenant Event of Default, subject to the rights granted
to a Permitted Leasehold Mortgagee as expressly set forth in this Lease), the
holder of such Fee Mortgage, and any Foreclosure Purchaser shall not disturb
Tenant’s leasehold interest or possession of the Leased Property, subject to and
in accordance with the terms hereof, and shall give effect to this Lease,
including, but not limited to, the provisions of Article XVII which benefit any
Permitted Leasehold Mortgagee (as if such Fee Mortgagee or Foreclosure Purchaser
were the landlord under this Lease (it being understood that if a Tenant Event
of Default has occurred and is continuing at such time, such parties shall be
subject to the terms and provisions hereof concerning the exercise of rights and
remedies upon such Tenant Event of Default including the provisions of Articles
XVI, XVII and XXVI)). In connection with the foregoing and at the request of
Landlord, Tenant shall promptly execute a subordination, nondisturbance and
attornment agreement that contains commercially reasonable provisions, terms and
conditions and that is reasonably acceptable to Tenant and Landlord, in all
events complying with this Section 31.1. In connection with any subsequent Fee
Mortgage, as a condition to the Fee Mortgagee holding any Fee Mortgage Reserve
Accounts, Tenant and such Fee Mortgagee shall have entered into a subordination,
nondisturbance and attornment agreement as provided in this Section 31.1(a).


b.If, in connection with obtaining any Fee Mortgage or entering into any
agreement relating thereto, Landlord shall request in writing (i) reasonable
cooperation from Tenant or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by Fee
Mortgagee, Tenant shall reasonably cooperate with such request, so long as (I)
no default in any material respect by Landlord beyond applicable cure periods is
continuing, (II) all reasonable documented out-of-pocket costs and expenses
incurred by Tenant in connection with such cooperation, including, but not
limited to, its reasonable documented attorneys’ fees, shall be paid by Landlord
and (III) any requested action, including any amendments or modification of this
Lease, shall not (a) increase Tenant’s monetary obligations under this Lease by
more than a de minimis extent, or increase Tenant’s non-monetary obligations
under this Lease in any material respect or decrease Landlord’s obligations in
any material respect, (b) diminish Tenant’s rights under this Lease in any
material respect, (c) adversely impact the value of the Leased Property by more
than a de minimis extent or otherwise have a more than de minimis adverse effect
on the Leased Property, Tenant or Landlord, (d) result in this Lease not
constituting a “true lease”,


155



--------------------------------------------------------------------------------





or (e) result in a default under any Permitted Leasehold Mortgage. The foregoing
is not intended to vitiate or supersede the provisions, terms and conditions of
Section 31.1 hereof.


31.2    Attornment. If either (a) Landlord’s interest in the Leased Property or
any portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise) or (b) equity interests in Landlord are sold or conveyed upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise), or otherwise by operation of law, then, at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”
under, and on the terms and conditions set forth, in this Lease.


31.3Compliance with Fee Mortgage Documents.


a.Tenant acknowledges that any Fee Mortgage Documents executed by Landlord or
any Affiliate of Landlord may impose certain obligations on the “borrower” or
other counterparty thereunder to comply with, or cause the operator and/or
lessee of the Leased Property to comply with, certain reasonable covenants
contained therein, including, without limitation, covenants relating to (i) the
alteration, maintenance, repair and restoration of the Leased Property; (ii)
maintenance and submission of financial records and accounts of the operation of
the Leased Property and financial and other information regarding the operator
and/or lessee of the Leased Property and the Leased Property itself and other
portions of the Facility; (iii) the procurement of insurance policies with
respect to the Leased Property; (iv) removal of liens and encumbrances; (v)
subleasing, management and related activities; and (vi) without limiting the
foregoing, compliance with all applicable Legal Requirements (including Gaming
Regulations) relating to the Leased Property and the operation of the business
thereon or therein. From and after the date any Fee Mortgage encumbers the
Leased Property (or any portion thereof or interest therein), and Landlord has
provided Tenant with true and complete copies thereof and, if Landlord elects,
of any applicable Fee Mortgage Documents (for informational purposes only, but
not for Tenant’s approval), accompanied by a written request for Tenant to
comply with the Additional Fee Mortgagee Requirements (hereinafter defined)
(which request shall expressly reference this Section 31.3 and expressly
identify the Fee Mortgage Documents and sections thereof containing the
Additional Fee Mortgagee Requirements), and continuing until the first to occur
of (1) such Fee Mortgage Documents ceasing to remain in full force and effect by
reason of satisfaction in full of the indebtedness thereunder or foreclosure or
similar exercise of remedies or otherwise), (2) the Expiration Date, (3) such
time as Tenant’s compliance with the Additional Fee Mortgagee Requirements would
constitute or give rise to a breach or violation of (x) this Lease, and not
otherwise waived by Landlord, (y) Legal Requirements (including Gaming
Regulations and Liquor Laws), or (z) any Permitted Leasehold Mortgage (not
waived by the applicable Permitted Leasehold Mortgagee), provided, however, with
respect to this clause (z), Tenant shall not be relieved of its obligation to
comply with (A) the terms of the Additional Fee Mortgagee Requirements in effect
as of the Commencement Date (whether embodied in the Existing Fee Mortgage or
related Fee Mortgage Documents or in any future Fee Mortgage or related Fee
Mortgage Documents containing the applicable


156



--------------------------------------------------------------------------------





corresponding terms), nor (B) any Additional Fee Mortgagee Requirements (other
than any Additional Fee Mortgagee Requirements covered under the preceding
clause (A)) in effect as of the time when the Permitted Leasehold Mortgage was
obtained, and (4) Tenant receives written direction from Landlord, any Fee
Mortgagee or any governmental authority requesting or instructing Tenant to
cease complying with the Additional Fee Mortgagee Requirements, (provided, prior
to ceasing compliance with any Additional Fee Mortgagee Requirements under the
preceding clauses (3) and (4), Tenant shall first provide Landlord with prior
written notice together with, (x) if acting pursuant to clause (3), reasonably
detailed materials evidencing that such compliance constitutes such a breach,
and (y) if acting pursuant to clause (4), a copy of the applicable
communication(s) from such Fee Mortgagee or governmental authority, as
applicable, and Tenant shall in such event only cease compliance with the
specific Additional Fee Mortgage Requirements in question under clause (3) or
that are covered by the written direction under clause (4), as applicable) (such
time period, the “Additional Fee Mortgagee Requirements Period”), Tenant
covenants and agrees, at its sole cost and expense and for the express benefit
of Landlord (and not, for the avoidance of doubt, any Fee Mortgagee, which shall
not be construed to be a third-party beneficiary of this Lease, provided,
however, this parenthetical provision is not intended to vitiate Tenant’s
obligation to perform any or all of the Additional Fee Mortgagee Requirements
directly for the benefit of any Fee Mortgagee as and to the extent agreed to by
Tenant in an agreement entered into directly between Tenant and such Fee
Mortgagee), to operate the Leased Property (or cause the Leased Property to be
operated) in compliance with the Additional Fee Mortgagee Requirements of which
it has received written notice. For the avoidance of doubt, notwithstanding
anything to the contrary herein, Tenant shall not be required to comply with and
shall not have any other obligations with respect to any terms or conditions of,
or amendments or modifications to, any Fee Mortgage or other Fee Mortgage
Documents that do not constitute Additional Fee Mortgagee Requirements;
provided, however, that the foregoing shall not be deemed to release Tenant from
its obligations under this Lease that do not derive from the Fee Mortgage
Documents, whether or not such obligations are duplicative of those set forth in
the Fee Mortgage Documents.


b.As used herein, “Additional Fee Mortgagee Requirements” means those customary
requirements as to the operation of the Leased Property and the business thereon
or therein which the Fee Mortgage Documents impose (x) directly upon, or require
Landlord (or Landlord’s Affiliate borrower thereunder) to impose upon, the
tenant(s) and/or operator(s) of the Leased Property or (y) directly upon
Landlord, but which, by reason of the nature of the obligation(s) imposed and
the nature of Tenant’s occupancy and operation of the Leased Property and the
business conducted thereupon, are not reasonably susceptible of being performed
by Landlord and are reasonably susceptible of being performed by Tenant
(excluding, for the avoidance of doubt, payment of any indebtedness or other
obligations evidenced or secured thereby) and, except with respect to the
Existing Fee Mortgage Appropriate notice etc. to be addressed prior to closing
and entry into this Lease.(of which Tenant is deemed to have received written
notice) of which Tenant has received written notice; provided, however, that,
notwithstanding the foregoing, Additional Fee Mortgagee Requirements shall not
include or impose on Tenant (and Tenant will not be subject to) obligations
which (a) are not customary for Landlord financings of the type contemplated
under the applicable Fee Mortgage Documents, (b) increase Tenant’s monetary
obligations under this Lease to more than


157



--------------------------------------------------------------------------------





a de minimis extent (it being agreed that making Rent payments otherwise payable
to Landlord into a “lockbox” account designated by a Fee Mortgagee shall not be
deemed to increase Tenant’s monetary obligations under the Lease), (c) increase
Tenant’s non-monetary obligations under this Lease in any material respect, or
(d) diminish Tenant’s rights under this Lease in any material respect (it being
agreed that none of the provisions, terms and conditions of the Existing Fee
Mortgage Documents violate any of the preceding clauses (a) through (d)).


c.Any proposed implementation of any additional financial covenants (i.e., a
requirement that Tenant must meet certain specified performance tests of a
financial nature, e.g., meeting a threshold EBITDAR, Net Revenue, financial
ratio or similar test) that are imposed on Tenant shall not constitute
Additional Fee Mortgagee Requirements (it being understood that Landlord may
agree to such financial covenants being imposed in any Fee Mortgage Documents so
long as such financial covenants will not impose additional obligations on
Tenant to comply therewith). For the avoidance of doubt, Additional Fee
Mortgagee Requirements may include (to the extent consistent with the foregoing
definition of Additional Fee Mortgagee Requirements) requirements of Tenant to:


(ix)make Rent payments into “lockbox accounts” maintained for the benefit of Fee
Mortgagee; and/or


(x)subject to this Section 31.3, perform other actions consistent with the
obligations described in the first sentence of this Section 31.3


d.In the event Tenant breaches its obligations to comply with Additional Fee
Mortgagee Requirements as described herein (without regard to any notice or cure
period under the Fee Mortgage Documents and without regard to whether a default
or event of default has occurred as a result thereof under the Fee Mortgage
Documents), Landlord shall have the right, following the failure of Tenant to
cure such breach within twenty (20) days from receipt of written notice to
Tenant from Landlord of such breach (except to the extent the breach is of a
nature such that it is not practicable for Landlord to provide such prior
written notice, in which event Landlord shall provide written notice as soon as
practicable), to cure such breach, in which event Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses incurred in connection
with curing such breach.


e.To the extent of any conflict between the terms and provisions of any
agreement to which Landlord, Tenant and Fee Mortgagee are parties and the terms
and provisions of this Section 31.3, the terms and provisions of such agreement
shall govern and control in accordance with its terms.


ARTCILE XXXII
ENVIRONMENTAL COMPLIANCE


32.1    Hazardous Substances.. Tenant shall not allow any Hazardous Substance to
be located in, on, under or about the Leased Property or any portion thereof or
incorporated into the Facility; provided however that Hazardous Substances may
be (i) brought, kept,


158



--------------------------------------------------------------------------------





used or disposed of in, on or about the Leased Property in quantities and for
purposes similar to those brought, kept, used or disposed of in, on or about
similar facilities used for purposes similar to the Primary Intended Use or in
connection with the construction of facilities similar to the Leased Property
and (ii) disposed of in strict compliance with Legal Requirements (other than
Gaming Regulations). Tenant shall not allow the Leased Property or any portion
thereof to be used as a waste disposal site or for the manufacturing, handling,
storage, distribution or disposal of any Hazardous Substance other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements (other than Gaming Regulations).


32.2    Notices. Each of Landlord and Tenant shall provide to the other party,
as soon as reasonably practicable but in no event later than fifteen (15) days
after Tenant’s or Landlord’s receipt thereof, a copy of any notice, notification
or request for information with respect to, (i) any violation of a Legal
Requirement (other than Gaming Regulations) relating to, or Release of,
Hazardous Substances located in, on, or under the Leased Property or any portion
thereof or any adjacent property; (ii) any enforcement, cleanup, removal, or
other governmental or regulatory action instituted, completed or threatened in
writing with respect to the Leased Property or any portion thereof; (iii) any
material claim made or threatened in writing by any Person against Tenant,
Landlord or the Leased Property or any portion thereof relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or
claimed to result from any Hazardous Substance; and (iv) any reports made to any
federal, state or local environmental agency arising out of or in connection
with any Hazardous Substance in, on, under or removed from the Leased Property
or any portion thereof, including any written complaints, notices, warnings or
assertions of violations in connection therewith.


32.3    Remediation. If either Landlord or Tenant become aware of a violation of
any Legal Requirement (other than Gaming Regulations) relating to any Hazardous
Substance in, on, under or about the Leased Property or any portion thereof or
any adjacent property, or if Tenant, Landlord or the Leased Property or any
portion thereof becomes subject to any order of any federal, state or local
agency to repair, close, detoxify, decontaminate or otherwise remediate the
Leased Property, Landlord or Tenant, as applicable, shall promptly notify the
other Party of such event and, at Tenant’s sole cost and expense, Tenant shall
cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation. If Tenant fails to diligently pursue,
implement and complete any such cure, repair, closure, detoxification,
decontamination or other remediation, which failure continues after notice and
expiration of applicable cure periods, Landlord shall have the right, but not
the obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.


32.4    Indemnity. Tenant shall indemnify, defend, protect, save, hold harmless,
and reimburse Landlord for, from and against any and all actual out-of-pocket
costs, losses (including, losses of use or economic benefit or diminution in
value), liabilities, damages, assessments, lawsuits, deficiencies, demands,
claims and expenses (collectively, “Environmental Costs”) (whether or not
arising out of third-party claims and regardless of


159



--------------------------------------------------------------------------------





whether liability without fault is imposed, or sought to be imposed, on
Landlord) incurred in connection with, arising out of, resulting from or
incident to, directly or indirectly, in each case before or (except to the
extent first discovered after the end of the Term) during (but not if first
occurring after) the Term (i) the production, use, generation, storage,
treatment, transporting, disposal, discharge, Release or other handling or
disposition of any Hazardous Substances from, in, on or under the Leased
Property or any portion thereof (collectively, “Handling”), including the
effects of such Handling of any Hazardous Substances on any Person or property
within or outside the boundaries of the Leased Property, (ii) the presence of
any Hazardous Substances in, on or under the Leased Property and (iii) the
violation of any Environmental Law. “Environmental Costs” include interest,
costs of response, removal, remedial action, containment, cleanup,
investigation, design, engineering and construction, damages (including actual
and consequential damages) for personal injuries and for injury to, destruction
of or loss of property or natural resources, relocation or replacement costs,
penalties, fines, charges or expenses, reasonable attorney’s fees, reasonable
expert fees, reasonable consultation fees, and court costs, and all amounts paid
in investigating, defending or settling any of the foregoing, as applicable.
Tenant’s indemnity hereunder shall survive the termination of this Lease, but in
no event shall Tenant’s indemnity apply to Environmental Costs incurred in
connection with, arising out of, resulting from or incident to matters first
occurring after the later of (x) the end of the Term and (y) the date upon which
Tenant shall have vacated the Leased Property and surrendered the same to
Landlord, in each case to the extent such matters are not or were not caused by
the acts or omissions of Tenant in breach of this Lease.


Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under
Sections 32.1-32.3 that is not cured within any applicable cure period, Tenant
shall reimburse Landlord for any and all reasonable costs and expenses incurred
by Landlord in connection with, arising out of, resulting from or incident to
(directly or indirectly, before or during (but not if first occurring after) the
Term) the following:
(a)    investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from or under the Leased Property or any portion
thereof;


(b)    bringing the Leased Property into compliance with all Legal Requirements,


(c)    and removing, treating, storing, transporting, cleaning-up and/or
disposing of any Hazardous Substances used, stored, generated, released or
disposed of in, on, from, under or about the Leased Property or off-site other
than in the ordinary course of the business conducted at the Leased Property and
in compliance with applicable Legal Requirements.


If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty (60)
calendar day period shall bear interest at the Overdue Rate from the date due to
the date paid in full.


160



--------------------------------------------------------------------------------





32.5     Environmental Inspections. In the event Landlord has a reasonable basis
to believe that Tenant is in breach of its obligations under Sections 32.1
through 32.4, Landlord shall have the right, from time to time, during normal
business hours and upon not less than five (5) Business Days written notice to
Tenant (except in the case of an emergency that constitutes an imminent threat
to human health or safety or damage to property, in which event Landlord shall
undertake reasonable efforts to notify a representative of Tenant as soon as
practicable under the circumstances), to conduct an inspection of the Leased
Property or any portion thereof (and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) to determine
the existence or presence of Hazardous Substances on or about the Leased
Property or any portion thereof. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4, Landlord shall have the right to enter and inspect the Leased Property or
any portion thereof, conduct any testing, sampling and analyses it reasonably
deems necessary and shall have the right to inspect materials brought into the
Leased Property or any portion thereof. Landlord may, in its discretion, retain
such experts to conduct the inspection, perform the tests referred to herein,
and to prepare a written report in connection therewith if Landlord has a
reasonable basis to believe that Tenant is in breach of its obligations under
Sections 32.1 through 32.4. All costs and expenses incurred by Landlord under
this Section 32.6 shall be the responsibility of Landlord, except solely to the
extent Tenant has breached its obligations under Sections 32.1 through 32.5, in
which event such reasonable costs and expenses shall be paid by Tenant to
Landlord as provided in Section 32.4. Failure to conduct an environmental
inspection or to detect unfavorable conditions if such inspection is conducted
shall in no fashion constitute a release of any liability for environmental
conditions subsequently determined to be associated with or to have occurred
during Tenant’s tenancy. Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy regardless of when
such conditions are discovered and regardless of whether or not Landlord
conducts an environmental inspection at the termination of this Lease. The
obligations set forth in this Article XXXII shall survive the expiration or
earlier termination of this Lease but in no event shall Article XXXII apply to
matters first occurring after the later of (x) the end of the Term and (y) the
date upon which Tenant shall have vacated the Leased Property and surrendered
the same to Landlord, in each case to the extent such matters are not or were
not caused by the acts or omissions of Tenant in breach of this Lease.




ARTICLE XXXIII
MEMORANDUM OF LEASE


Landlord and Tenant shall, promptly upon the request of either Party, enter into
one or more short form memoranda of this Lease, in form suitable for recording
in each county or other applicable location in which the Leased Property is
located. Each Party shall bear its own costs in negotiating and finalizing such
memoranda, but Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the Expiration Date.


161



--------------------------------------------------------------------------------









ARTICLE XXXIV
DISPUTE RESOLUTION


34.1Expert Valuation Process. Whenever a determination of Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Rental Value or Fair
Market Property Value is required pursuant to any provision of this Lease, and
where Landlord and Tenant have not been able to reach agreement on such Fair
Market Ownership Value or Fair Market Base Rental Value or Fair Market Rental
Value or Fair Market Property Value either (i) with respect to Fair Market
Rental Value applicable to a Renewal Term, within three hundred seventy (370)
days prior to the commencement date of a Renewal Term or (ii) for all other
purposes, after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to seek, upon written notice to the other
Party (the “Expert Valuation Notice”), which notice clearly identifies that such
Party seeks, to have such Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Rental Value or Fair Market Property Value determined in
accordance with the following Expert Valuation Process:


a.Within twenty (20) days of the receiving Party’s receipt of the Expert
Valuation Notice, Landlord and Tenant shall provide notice to the other Party of
the name, address and other pertinent contact information, and qualifications of
its selected appraiser (which appraiser must be an independent qualified MAI
appraiser (i.e., a Member of the Appraisal Institute)).


b.As soon as practicable following such notice, and in any event within
twenty (20) days following their selection, each appraiser shall prepare a
written appraisal of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Rental Value or Fair Market Property Value (as the case may
be) as of the relevant date of valuation, and deliver the same to its respective
client. Representatives of the Parties shall then meet and simultaneously
exchange copies of such appraisals. Following such exchange, the appraisers
shall promptly meet and endeavor to agree upon Fair Market Ownership Value or
Fair Market Base Rental Value or Fair Market Rental Value or Fair Market
Property Value (as the case may be) based on a written appraisal made by each of
them (and given to Landlord by Tenant). If such two appraisers shall agree upon
a Fair Market Ownership Value or Fair Market Base Rental Value or Fair Market
Rental Value or Fair Market Property Value, as applicable, such agreed amount
shall be binding and conclusive upon Landlord and Tenant.


c.If such two appraisers are unable to agree upon a Fair Market Ownership Value
or Fair Market Base Rental Value or Fair Market Rental Value or Fair Market
Property Value (as the case may be) within five (5) Business Days after the
exchange of appraisals as aforesaid, then such appraisers shall advise Landlord
and Tenant of the same and, within twenty (20) days of the exchange of
appraisals, select a third appraiser (which third appraiser, however selected,
must be an independent qualified MAI appraiser) to make the determination of
Fair Market Ownership Value or Fair Market Base Rental Value or Fair Market
Rental Value or Fair Market Property Value. The selection of the third appraiser
shall be binding and conclusive upon Landlord and Tenant.




162



--------------------------------------------------------------------------------





d.If such two appraisers shall be unable to agree upon the designation of a
third appraiser within the twenty (20) day period referred to in clause (c)
above, or if such third appraiser does not make a determination of Fair Market
Ownership Value or Fair Market Base Rental Value or Fair Market Rental Value or
Fair Market Property Value (as the case may be) within thirty (30) days after
his or her selection, then such third appraiser (or a substituted third
appraiser, as applicable) shall, at the request of either Party, be appointed by
the Appointing Authority and such appointment shall be final and binding on
Landlord and Tenant. The determination of Fair Market Ownership Value or Fair
Market Base Rental Value or Fair Market Rental Value or Fair Market Property
Value (as the case may be) made by the third appraiser appointed pursuant hereto
shall be made within twenty (20) days after such appointment.


e.If a third appraiser is selected, Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Rental Value or Fair Market Property Value (as
the case may be) shall be the average of (x) the determination of Fair Market
Ownership Value or Fair Market Base Rental Value or Fair Market Rental Value or
Fair Market Property Value (as the case may be) made by the third appraiser and
(y) the determination of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Rental Value or Fair Market Property Value (as the case may
be) made by the appraiser (selected pursuant to Section 34.1(b)) whose
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Rental Value or Fair Market Property Value (as the case may be) is
nearest to that of the third appraiser. Such average shall be binding and
conclusive upon Landlord and Tenant as being the Fair Market Ownership Value or
Fair Market Base Rental Value or Fair Market Rental Value or Fair Market
Property Value (as the case may be).


f.In determining Fair Market Ownership Value of the Leased Property as a whole,
the appraisers shall (in addition to taking into account the criteria set forth
in the definition of Fair Market Ownership Value), add (i) the present value of
the Rent for the remaining Term, assuming the Term has been extended for all
Renewal Terms provided herein (with assumed increases in the CPI to be
determined by the appraisers) using a discount rate (which may be determined by
an investment banker retained by each appraiser) based on the credit worthiness
of Tenant and any guarantor of Tenant’s obligations hereunder and (ii) the
present value of the Leased Property as of the end of such Term (having assumed
the Term has been extended for all extension periods provided herein). The
appraisers shall further assume that no default then exists under the Lease,
that Tenant has complied (and will comply) with all provisions of the Lease, and
that no default exists under any guaranty of Tenant’s obligations hereunder.


g.In determining Fair Market Rental Value, the appraisers shall (in addition to
the criteria set forth in the definition thereof) take into account: (i) the
age, quality and condition (as required by the Lease) of the Improvements; (ii)
that the Leased Property will be leased as a whole or substantially as a whole
to a single user; (iii) when determining the Fair Market Rental Value for any
Renewal Term, a lease term of five (5) years together with such options to renew
as then remains hereunder; (iv) an absolute triple net lease; and (v) such other
items that professional real estate appraisers customarily consider.


h.[Reserved].


163



--------------------------------------------------------------------------------







i.If, by virtue of any delay, Fair Market Rental Value is not determined by the
first (1st) day of the applicable Renewal Term, then until Fair Market Rental
Value is determined, Tenant shall continue to pay Rent during the succeeding
Renewal Term in the same amount which Tenant was obligated to pay prior to the
commencement of the Renewal Term. Upon determination of Fair Market Rental
Value, Rent shall be calculated retroactive to the commencement of the Renewal
Term and Tenant shall either receive a refund from Landlord (in the case of an
overpayment) or shall pay any deficiency to Landlord (in the case of an
underpayment) within thirty (30) days of the date on which the determination of
Fair Market Rental Value becomes binding.


j.The cost of the procedure described in this Section 34.1 shall be borne
equally by the Parties and the Parties will reasonably coordinate payment;
provided, that if Landlord pays such costs, fifty percent (50%) of such costs
shall be Additional Charges hereunder and if Tenant pays such costs, fifty
percent (50%) of such costs shall be a credit against the next Rent payment
hereunder.


34.2Arbitration. In the event of a dispute with respect to this Lease pursuant
to an Arbitration Provision, or in any case when this Lease expressly provides
for the settlement or determination of a dispute or question by an Expert
pursuant to this Section 34.2 (in any such case, a “Section 34.2 Dispute”) such
dispute shall be determined in accordance with an arbitration proceeding as set
forth in this Section 34.2.


(a)Any Section 34.2 Dispute shall be determined by an arbitration panel
comprised of three members, each of whom shall be an Expert (the “Arbitration
Panel”). No more than one panel member may be with the same firm and no panel
member may have an economic interest in the outcome of the arbitration.
The Arbitration Panel shall be selected as set forth in this Section 34.2(b). If
a Section 34.2 Dispute arises and if Landlord and Tenant are not able to resolve
such dispute after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to submit the dispute to the Arbitration
Panel, upon written notice to the other Party (the “Arbitration Notice”). The
Arbitration Notice shall identify one member of the Arbitration Panel who meets
the criteria of the above paragraph. Within five (5) Business Days after the
receipt of the Arbitration Notice, the Party receiving such Arbitration Notice
shall respond in writing identifying one member of the Arbitration Panel who
meets the criteria of the above paragraph. Such notices shall include the name,
address and other pertinent contact information, and qualifications of its
member of the Arbitration Panel. If a Party fails to timely select its
respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three (3) Business Days after receipt of such notice, then such other
Party may select and identify to such Party such panel member on such Party’s
behalf. The third member of the Arbitration Panel will be selected by the two
(2) members of the Arbitration Panel who were selected by Landlord and Tenant;
provided, that if, within five (5) Business Days after they are identified, they
fail to select a third member, or if they are unable to agree on such selection,
Landlord and Tenant shall cause the third member of the Arbitration Panel to be
appointed by the managing officer of the American Arbitration Association.


164



--------------------------------------------------------------------------------





(b)Within ten (10) Business Days after the selection of the Arbitration Panel,
Landlord and Tenant each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Landlord and Tenant may also
request an evidentiary hearing on the merits in addition to the submission of
written statements. The Arbitration Panel shall make its decision within twenty
(20) days after the later of (i) the submission of such written statements, and
(ii) the conclusion of any evidentiary hearing on the merits. The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Landlord and Tenant.


(c)[Reserved]


(d)The decision by the Arbitration Panel shall be final, binding and conclusive
and shall be non-appealable and enforceable in any court having jurisdiction.
All hearings and proceedings held by the Arbitration Panel shall take place in
New York, New York unless otherwise mutually agreed by the Parties and the
Arbitration Panel.


(e)The resolution procedure described herein shall be governed by the Commercial
Rules of the American Arbitration Association and the Procedures for Large,
Complex, Commercial Disputes in effect as of the Commencement Date.


(f)Landlord and Tenant shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting any arbitration described in this Section 34.2.


ARTICLE XXXV
NOTICES


Any notice, request, demand, consent, approval or other communication required
or permitted to be given by either Party hereunder to the other Party shall be
in writing and shall be sent by registered or certified mail, postage prepaid
and return receipt requested, by hand delivery or express courier service, by
email transmission or by an overnight express service to the following address:
To Tenant:
_________
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Email: corplaw@caesars.com
To Landlord:
[__________]
[__________]
[__________]
Attention: [__________]
Email: [__________]



or to such other address as either Party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given only upon an
independent, non-automated confirmation from the recipient acknowledging
receipt.


165



--------------------------------------------------------------------------------









ARTICLE XXXVI
END OF TERM SUCCESSOR ASSET TRANSFER


36.1    Transfer of Tenant’s Property and Operational Control of the Facility.
Upon the written request (an “End of Term Asset Transfer Notice”) of Landlord in
connection with the expiration of this Lease on the Stated Expiration Date or
the earlier termination of the Term, or of Tenant in connection with a
termination of this Lease that occurs (i) on the Stated Expiration Date, or (ii)
in the event Landlord exercises its right to terminate this Lease or repossess
the Leased Property in accordance with the terms of this Lease and, provided in
each of the foregoing clauses (i) or (ii) that Tenant complies with the
provisions of Section 36.3, Tenant shall transfer (or cause to be transferred)
upon the expiration of the Term, or as soon thereafter as Landlord shall
request, the business operations (which will include a two (2) year transition
license for Property Specific IP used at or in connection with the Facility)
conducted by Tenant and its Subsidiaries at the Facility (including, for the
avoidance of doubt, all Tenant’s Property relating to the Facility but excluding
(x) each license, permit, sublease, concession or contract, the transfer of
which would constitute a breach or default under or violate such license,
permit, sublease, concession or contract and (y) all Intellectual Property
(other than Property Specific IP to the extent provided in Section 36.4)
(collectively, the “Excluded Items”) (collectively the “Successor Assets”) to a
successor lessee or operator (or lessees or operators) of the Facility
(collectively, the “Successor Tenant”) designated pursuant to Section 36.3 for
consideration to be received by Tenant (or its Subsidiaries) from the Successor
Tenant in an amount equal to the fair market value of such business operations
(which will include a two (2) year transition license for the Property Specific
IP used at or in connection with the Facility) conducted at the Facility and
Tenant’s Property (including any Tenant Capital Improvements not funded by
Landlord in accordance with Section 10.3 and excluding all Excluded Items) (the
“Successor Assets FMV”) as negotiated and agreed by Tenant and the Successor
Tenant; provided, however, that in the event an End of Term Asset Transfer
Notice is delivered hereunder, then notwithstanding the expiration or earlier
termination of the Term, until such time that Tenant transfers the business
operations conducted at the Facility and Tenant’s Property (but excluding the
Excluded Items) to a Successor Tenant, Tenant shall (or shall cause its
Subsidiaries, if applicable, to) continue to possess and operate the Facility
(and Landlord shall permit Tenant to maintain possession of the Leased Property
(including, if necessary, by means of a written extension of this Lease or
license agreement or other written agreement) to the extent necessary to operate
the Facility) in accordance with the applicable terms of this Lease and the
course and manner in which Tenant (or its Subsidiaries) has operated the
Facility prior to the end of the Term (including, but not limited to, the
payment of Rent hereunder) which shall be calculated as provided in this Lease,
except, that for any period following the last day of the calendar month in
which the thirty-fifth (35th) anniversary of the Commencement Date occurs, the
Rent shall be a per annum amount equal to the sum of (A) the amount of the Base
Rent hereunder during the Lease Year in which the Expiration Date occurs,
multiplied by the Escalator, and increased on each anniversary of the Expiration
Date to be equal to the Rent payable for the immediately preceding year,
multiplied by the Escalator, plus (B) the amount of the Variable Rent hereunder
during the Lease Year in which the Expiration Date occurs, plus (C) the amount
of the Convention Center Rent hereunder during the Lease Year in which the
Expiration Date occurs, multiplied by one and one hundredths (1.01), and
increased on each


166



--------------------------------------------------------------------------------





anniversary of the Expiration Date to be equal to the Convention Center Rent
payable for the immediately preceding year, multiplied by one and one hundredths
(1.01) (the period described in this proviso, the “Transition Period”). If
Tenant and a potential Successor Tenant designated by Landlord cannot agree on
the Successor Assets FMV within a reasonable time not to exceed thirty (30) days
after receipt of an End of Term Asset Transfer Notice hereunder, then such
Successor Assets FMV shall be determined, and Tenant’s transfer of the Successor
Assets to a Successor Tenant in consideration for a payment in such amount shall
be determined and transferred, in accordance with the provisions of Section
36.1.


36.2     [Reserved]


36.3Determination of Successor Lessee and Successor Assets FMV. If not effected
pursuant to Section 36.1, then the determination of the Successor Assets FMV and
the transfer of Tenant’s Property (but excluding the Excluded Items) to a
Successor Tenant in consideration for the Successor Assets FMV shall be effected
by (i) first, determining in accordance with Section 36.1(a) the rent that
Landlord would be entitled to receive from Successor Tenant assuming a lease
term of ten (10) years (the “Successor Tenant Rent”) pursuant to a lease
agreement containing substantially the same terms and conditions of this Lease
(other than, in the case of a new lease at the end of the final Renewal Term,
the terms of this Article XXXVI, which will not be included in such new lease),
(ii) second, identifying and designating in accordance with the terms of Section
36.3(b), a pool of qualified potential Successor Tenants (each, a “Qualified
Successor Tenant”) prepared to lease the Facility at the Successor Tenant Rent
and to bid for the business operations conducted at the Facility and Tenant’s
Property (but excluding the Excluded Items), and (iii) third, in accordance with
the terms of Section 36.3(c), determining the highest price a Qualified
Successor Tenant would agree to pay for Tenant’s Property and setting such
highest price as the Successor Assets FMV in exchange for which Tenant shall be
required to transfer Tenant’s Property (but excluding the Excluded Items) and
Landlord will enter into a lease with such Qualified Successor Tenant on
substantially the same terms and conditions of this Lease (other than, in the
case of a new lease at the end of the final Renewal Term, the terms of this
Article XXXVI, which will not be included in such new lease) through the
remaining term of this Lease (assuming that this Lease will not have terminated
prior to its natural expiration at the end of the final Renewal Term) or ten
(10) years, whichever is greater for a rent calculated pursuant to Section
36.3(a) hereof. Notwithstanding anything in the contrary in this Article XXXVI,
the transfer of the Successor Assets will be conditioned upon the approval of
the applicable regulatory agencies of the transfer of the Gaming Licenses and
any other Gaming assets to the Successor Tenant and/or the issuance of new
Gaming Licenses as required by applicable Gaming Regulations and the relevant
regulatory agencies both with respect to operating and suitability criteria, as
the case may be.
(a)Determining Successor Tenant Rent. Landlord and Tenant shall first attempt to
agree on the amount of Successor Tenant Rent that it will be assumed Landlord
will be entitled to receive for a term of ten (10) years and pursuant to a lease
containing substantially the same terms and conditions of this Lease (other
than, in the case of a new lease at the end of the final Renewal Term, the terms
of this Article XXXVI, which will not


167



--------------------------------------------------------------------------------





be included in such new lease). If Landlord and Tenant cannot agree on the
Successor Tenant Rent amount within a reasonable time not to exceed sixty (60)
days after receipt of an End of Term Asset Transfer Notice hereunder, then the
Successor Tenant Rent shall be set as follows:
i.for the period preceding the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the annual
Successor Tenant Rent shall be an amount equal to the annual Rent that would
have accrued under the terms of this Lease for such period (assuming the Lease
will have not been terminated prior to its natural expiration); and
ii.for the period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the
Successor Tenant Rent shall be calculated in the same manner as Rent is
calculated under this Lease (but in no event will the Rent be less than the Rent
that would otherwise be payable under this Lease), provided, that for any period
following the last day of the calendar month in which the thirty-fifth (35th)
anniversary of the Commencement Date occurs, the Rent shall be a per annum
amount equal to the sum of (A) the amount of the Base Rent hereunder during the
Lease Year in which the Expiration Date occurs, multiplied by the Escalator, and
increased on each anniversary of the Expiration Date to be equal to the Rent
payable for the immediately preceding year, multiplied by the Escalator, plus
(B) the amount of the Variable Rent hereunder during the Lease Year in which the
Expiration Date occurs, subject to a reset at the end of the first subsequent
five year period consistent with the Variable Rent adjustments performed under
this Lease at the commencement of each Renewal Period, plus (C) the amount of
the Convention Center Rent hereunder during the Lease Year in which the
Expiration Date occurs, multiplied by one and one hundredths (1.01), and
increased on each anniversary of the Expiration Date to be equal to the
Convention Center Rent payable for the immediately preceding year, multiplied by
one and one hundredths (1.01).


(b)Designating Potential Successor Tenants. Landlord will select one and Tenant
will select three (for a total of up to four) potential Qualified Successor
Tenants prepared to lease the Facility for the Successor Tenant Rent, each of
whom must meet the criteria established for a Qualified Transferee (and none of
whom may be Tenant or an Affiliate of Tenant (it being understood and agreed
that there shall be no restriction on Landlord or any Affiliate of Landlord from
being a potential Qualified Successor Tenant), except in the case of termination
of the Lease on the last day of the calendar month in which the thirty-fifth
(35th) anniversary of the Commencement Date occurs). Landlord and Tenant must
designate their proposed Qualified Successor Tenants within ninety (90) days
after receipt of an End of Term Asset Transfer Notice hereunder. In the event
that Landlord or Tenant fails to designate such party’s allotted number of
potential Qualified Successor Tenants, the other party may designate additional
potential Qualified Successor Tenants such that the total number of potential
Qualified Successor Tenants does not exceed four; provided that, in the event
the total number of potential Qualified Successor Tenants is less than four, the
transfer process will still proceed as set forth in Section 36.3(c) below.


(c)Determining Successor Assets FMV. Tenant will have a three (3) month period
to negotiate an acceptable sales price for Tenant’s Property with one of the
Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion


168



--------------------------------------------------------------------------------





of the steps set forth above in Section 36.3(b). If Tenant does not reach an
agreement prior to the end of such three (3) month period, Landlord shall
conduct an auction for Tenant’s Property among the four potential successor
lessees, and Tenant will be required to transfer Tenant’s Property (but
excluding the Excluded Assets) to the highest bidder.


36.4     Operation Transfer. Upon designation of a Successor Tenant (pursuant to
either Section 36.1 or 36.2, as the case may be), Tenant shall reasonably
cooperate and take all actions reasonably necessary (including providing all
reasonable assistance to Successor Tenant) to effectuate the transfer of the
Successor Assets and operational control of the Facility to Successor Tenant in
an orderly manner so as to minimize to the maximum extent feasible any
disruption to the continued orderly operation of the Facility for their
respective Primary Intended Use. Concurrently with the transfer of the Successor
Assets to Successor Tenant, (i) (other than, in the case of the transfer of the
Successor Assets in connection with Landlord’s exercising its right to terminate
this Lease or repossess the Leased Property in accordance with the terms of this
Lease, such Subleases that Landlord is not obligated to assume) Tenant shall
assign (and Successor Tenant shall assume) any then-effective Subleases or other
agreements (to the extent such other agreements are assignable) relating to the
Leased Property, (ii) Tenant shall vacate and surrender the Leased Property to
Landlord and/or Successor Tenant in the condition required under this Lease, and
(iii) Tenant shall, and effective as of the Stated Expiration Date or earlier
termination of the Term hereby does, transfer and assign to Landlord or any
Successor Tenant (as directed by Landlord) a complete copy of all Property
Specific Guest Data, in standard CSV format or other format reasonably
satisfactory to Landlord, collected or held by, or otherwise in possession or
control of, and/or owned by, Affiliated manager and/or Tenant, current as of the
transition completion date, following which such transfer and assignment, both
the Successor Tenant and Tenant (or Affiliated manager, to the extent such
Property Specific Guest Data was owned by affiliated Manager instead of Tenant
prior to such transfer) shall each own one hundred percent (100%) of their
respective copy of the Property Specific Guest Data, free and clear and without
any restrictions whatsoever; provided that use of such transferred and assigned
Property Specific Guest Data shall be in compliance with Applicable Law.
Notwithstanding the expiration of the Term and anything to the contrary herein,
to the extent that this Article XXXVI applies, unless Landlord consents to the
contrary, until such time that Tenant transfers the Successor Assets and
operational control of the Facility to a Successor Tenant in accordance with the
provisions of this Article XXXVI, Tenant shall (or shall cause its Subsidiaries
to) continue to (and Landlord shall permit Tenant to maintain possession of the
Leased Property to the extent necessary to) operate the Facility in accordance
with the applicable terms of this Lease and the course and manner in which
Tenant (or its Subsidiaries) has operated the Facility prior to the end of the
Term (including, but not limited to, the payment of Rent hereunder).
Concurrently with the transfer of the Successor Assets to Successor Tenant,
Landlord and Successor Tenant shall execute a new Lease in accordance with the
terms as set forth in the final clause of the first sentence of Section 36.3
hereof.


169



--------------------------------------------------------------------------------









ARTICLE XXXVII
ATTORNEYS’ FEES


If Landlord or Tenant brings an action or other proceeding against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the Party substantially prevailing in any such
action or proceeding and any appeal thereupon shall be paid all of its costs and
reasonable documented outside attorneys’ fees incurred therein. In addition to
the foregoing and other provisions of this Lease that specifically require
Tenant to reimburse, pay or indemnify against Landlord’s attorneys’ fees, Tenant
shall pay, as Additional Charges, all of Landlord’s reasonable documented
outside attorneys’ fees incurred in connection with the enforcement of this
Lease (except to the extent provided above), including reasonable documented
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection with such enforcement, and the collection of
past due Rent.




ARTICLE XXXVIII
BROKERS


Tenant warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, protect,
hold harmless and defend Landlord from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Tenant.
Landlord warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Landlord shall indemnify, protect,
hold harmless and defend Tenant from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Landlord.




ARTICLE XXXIX
ANTI-TERRORISM REPRESENTATIONS


Each Party hereby represents and warrants to the other Party that neither such
representing Party nor, to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any


170



--------------------------------------------------------------------------------





Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons” (collectively, “Prohibited Persons”).
Each Party hereby represents and warrants to the other Party that no funds
tendered to such other Party by such tendering Party under the terms of this
Lease are or will be directly or indirectly derived from activities that may
contravene U.S. federal, state or international laws and regulations, including
anti-money laundering laws. Neither Party will during the Term of this Lease
knowingly engage in any transactions or dealings, or knowingly be otherwise
associated with, any Prohibited Persons in connection with the Leased Property.




ARTICLE XL
LANDLORD REIT PROTECTIONS


(a)    The Parties intend that Rent and other amounts paid by Tenant hereunder
will qualify as “rents from real property” within the meaning of Section 856(d)
of the Code, or any similar or successor provision thereto and this Lease shall
be interpreted consistent with this intent.


(b)    Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (which consent shall not be
unreasonably withheld) (i) sublet, assign or enter into a management arrangement
for the Leased Property on any basis such that the rental or other amounts to be
paid by the subtenant, assignee or manager thereunder would be based, in whole
or in part, on either (x) the income or profits derived by the business
activities of the subtenant, assignee or manager or (y) any other formula such
that any portion of any amount received by Landlord could reasonably be expected
to cause any portion of the amounts to fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto; (ii) furnish or render any services to the
subtenant, assignee or manager or manage or operate the Leased Property so
subleased, assigned or managed; (iii) sublet, assign or enter into a management
arrangement for the Leased Property to any Person (other than a “taxable REIT
subsidiary” (within the meaning of Section 856(l) of the Code, or any similar or
successor provision thereto) of Landlord REIT) in which Tenant, Landlord or
PropCo owns an interest, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Code, or any similar or
successor provision thereto); or (iv) sublet, assign or enter into a management
arrangement for the Leased Property in any other manner which could reasonably
be expected to cause any portion of the amounts received by Landlord pursuant to
this Lease or any Sublease to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto, or which could cause any other income of Landlord to fail to
qualify as income described in Section 856(c)(2) of the Code, or any similar or
successor provision thereto. As of the end of each Fiscal Quarter during the
Term, Tenant shall deliver to Landlord a certification, in the form attached
hereto as Exhibit H, stating that Tenant has reviewed its transactions during
such Fiscal Quarter and certifying that Tenant is in compliance with the
provisions of this Article XL. The requirements of this Article XL shall
likewise apply to any further sublease, assignment or management arrangement by
any subtenant, assignee or manager.


171



--------------------------------------------------------------------------------







(c)    Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code, or any similar or successor provision thereto);
provided however, Landlord shall be required to (i) comply with any applicable
Legal Requirements related to such transfer and (ii) give Tenant notice of any
such assignment; and provided further, that any such assignment shall be subject
to all of the rights of Tenant hereunder.


(d)    Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant shall cooperate with Landlord in good faith and at
no cost or expense (other than de minimis cost) to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of Landlord
REIT’s “real estate investment trust” (within the meaning of Section 856(a) of
the Code, or any similar or successor provision thereto) compliance
requirements. Anything contained in this Lease to the contrary notwithstanding,
Tenant shall take such reasonable action as may be requested by Landlord from
time to time in order to ensure compliance with the Internal Revenue Service
requirement that Rent allocable for purposes of Section 856 of the Code to
personal property, if any, at the beginning and end of a calendar year does not
exceed fifteen percent (15%) of the total Rent due hereunder as long as such
compliance does not (i) increase Tenant’s monetary obligations under this Lease
by more than a de minimis extent or (ii) materially increase Tenant’s
nonmonetary obligations under this Lease or (iii) materially diminish Tenant’s
rights under this Lease.




ARTICLE XLI
MISCELLANEOUS


41.1    Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities, obligations and
indemnities of Tenant or Landlord arising or in respect of any period prior to
the Expiration Date shall survive the Expiration Date.


41.2     Severability. Subject to Section 1.2, if any term or provision of this
Lease or any application thereof shall be held invalid or unenforceable, the
remainder of this Lease and any other application of such term or provision
shall not be affected thereby.


41.3     Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Lease shall be had against any other assets
of Landlord whatsoever). The provision contained in the foregoing sentence is
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. In no event shall either Party ever be liable to
the other Party for any indirect, consequential, lost


172



--------------------------------------------------------------------------------





profits, punitive, exemplary, statutory or treble damages suffered from whatever
cause (other than, as to all such forms of damages, (i) if Landlord has
terminated this Lease, any damages with respect to Rent or Additional Charges as
provided under Section 16.3(a) hereof, (ii) if Landlord has not terminated this
Lease, any damages with respect to Rent or Additional Charges as provided for
herein, (iii) any amount of any Required Capital Expenditures not made pursuant
to Section 10.5(a)(vi) hereof, (iv) damages as provided under Section 16.3(c)
hereof, (v) a claim (including an indemnity claim) for recovery of any such
forms of damages that the claiming party is required by a court of competent
jurisdiction to pay to a third party other than to the extent resulting from the
claiming party’s gross negligence, willful misconduct or default hereunder, and
(vi) to the extent expressly provided under Section 32.4), and acknowledge and
agree that the rights and remedies in this Lease, and all other rights and
remedies at law and in equity, will be adequate in all circumstances for any
claims the parties might have with respect to damages. For the avoidance of
doubt, (I) any damages of Landlord under or relating to any Fee Mortgage or Fee
Mortgage Documents shall be deemed to be consequential damages hereunder,
provided, however that, notwithstanding the foregoing clause (I), it is
expressly agreed that the following shall constitute direct damages hereunder:
(i) amounts payable by Tenant pursuant to Section 16.7 resulting from the breach
by Tenant of any Additional Fee Mortgagee Requirements and (ii) out of pocket
costs and expenses (including reasonable legal fees) incurred by a Landlord
Indemnified Party (or, to the extent required to be reimbursed by a Landlord
Indemnified Party under a Fee Mortgage Document, incurred by or on behalf of any
other Person) to defend (but not settle or pay any judgment resulting from) any
investigative, administrative or judicial proceeding commenced or threatened as
a result of a breach by Tenant of any Additional Fee Mortgagee Requirement;
provided that, notwithstanding the foregoing, in no event shall Tenant be
required to pay any amounts to repay (or that are applied to reduce) the
principal amount of any loan or debt secured by or relating to a Fee Mortgage or
any interest or fees on any such loan or debt, and (II) any damages of Tenant
under or relating to any Permitted Leasehold Mortgage and any related agreements
or instruments shall be deemed consequential damages hereunder. It is
specifically agreed that no constituent member, partner, owner, director,
officer or employee of a Party shall ever be personally liable for any judgment
(in respect of obligations under or in connection with this Lease) against, or
for the payment of any monetary obligation under or in respect of this Lease,
such Party, to the other Party (provided, this sentence shall not limit the
obligations of Guarantor expressly set forth in the Guaranty).
41.4    Successors and Assigns. This Lease shall be binding upon Landlord and
its permitted successors and assigns and, subject to the provisions of Article
XXII, upon Tenant and its successors and assigns.


41.5    Governing Law. (a) THIS LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES


173



--------------------------------------------------------------------------------





SET FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED
PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER
SIMILAR ACTION) SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY,
THE LAWS OF THE STATE OF THE STATE IN WHICH THE FACILITY IS LOCATED.
(b)    EXCEPT FOR (x) DISPUTES SPECIFICALLY PROVIDED IN THIS LEASE TO BE
REFERRED TO AN EXPERT VALUATION PROCESS PURSUANT TO SECTION 34.1 OR ARBITRATION
PURSUANT TO SECTION 34.2 AND (y) PROCEEDINGS PERTAINING TO THE PROVISIONS HEREOF
RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND THE EXERCISE OF REMEDIES
SET FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED
PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER
SIMILAR ACTION), ALL CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES
OF ACTION OF ANY NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR
RELATED TO, THIS LEASE, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN, CONTINGENT
OR OTHERWISE SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF FEDERAL
JURISDICTION IS LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK COUNTY
(COMMERCIAL DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE THAT
SERVICE OF PROCESS FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED
NOT BE PERSONALLY SERVED OR SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE
SERVED WITH THE SAME EFFECT AS IF THE PARTY IN QUESTION WERE SERVED WITHIN THE
STATE OF NEW YORK, BY GIVING NOTICE CONTAINING SUCH SERVICE TO THE INTENDED
RECIPIENT (WITH COPIES TO COUNSEL) IN THE MANNER PROVIDED IN ARTICLE XXXV. THIS
PROVISION SHALL SURVIVE AND BE BINDING UPON THE PARTIES AFTER THIS LEASE IS NO
LONGER IN EFFECT


41.6    Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF NEW YORK
AND THE OTHER STATES IN WHICH THE Facility IS LOCATED. EACH OF LANDLORD AND
TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS LEASE (OR ANY AGREEMENT FORMED
PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO THIS LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH; OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE;


174



--------------------------------------------------------------------------------





EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A
JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS
CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.


41.7     Entire Agreement. This Lease (including the Exhibits and Schedules
hereto), constitutes the entire and final agreement of the Parties with respect
to the subject matter hereof, and may not be changed or modified except by an
agreement in writing signed by the Parties. In addition to the foregoing, it is
agreed to by the Parties that no modification to this Lease shall be effective
without the written consent of (i) any applicable Fee Mortgagee, to the extent
that such a modification would adversely affect such Fee Mortgagee and (ii) any
applicable Permitted Leasehold Mortgagee, to the extent that such a modification
would adversely affect such Permitted Leasehold Mortgagee. Landlord and Tenant
hereby agree that all prior or contemporaneous oral understandings, agreements
or negotiations relative to the leasing of the Leased Property are merged into
and revoked by this Lease.


41.8    Headings. All captions, titles and headings to sections, subsections,
paragraphs, exhibits or other divisions of this Lease, and the table of
contents, are only for the convenience of the Parties and shall not be construed
to have any effect or meaning with respect to the other contents of such
sections, subsections, paragraphs, exhibits or other divisions, such other
content being controlling as to the agreement among the Parties.


41.9    Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. This Lease may be effectuated by
the exchange of electronic copies of signatures (e.g., .pdf), with electronic
copies of this executed Lease having the same force and effect as original
counterpart signatures hereto for all purposes.
41.10    Interpretation. Both Landlord and Tenant have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.


41.11    Deemed Consent. Each request for consent or approval under Sections
9.1, 10.2, 10.3(e), 13.1(a), 13.5, 14.1, 22.1, 22.2 and 22.3 and Article XI of
this Lease shall be made in writing to either Tenant or Landlord, as applicable,
and shall include all information necessary for Tenant or Landlord, as
applicable, to make an informed decision, and shall include the following in
capital, bold and block letters: “FIRST NOTICE - THIS IS A REQUEST FOR CONSENT
UNDER THAT CERTAIN LEASE ([  ]). THE FOLLOWING REQUEST REQUIRES A RESPONSE
WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT.” If the party to whom such a
request is sent does not approve or reject the proposed matter within fifteen
(15) Business Days of receipt of such notice and all necessary information, the
requesting party may request a consent again by


175



--------------------------------------------------------------------------------





delivery of a notice including the following in capital, bold and block letters:
“SECOND NOTICE - THIS IS A SECOND REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE
([  ]). THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS
OF RECEIPT.” If the party to whom such a request is sent does not approve or
reject the proposed matter within five (5) Business Days of receipt of such
notice and all necessary information, the requesting party may request a consent
again by delivery of a notice including the following in capital, bold and block
letters: “FINAL NOTICE - THIS IS A THIRD REQUEST FOR CONSENT UNDER THAT CERTAIN
LEASE ([  ]). THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS
DAYS OF RECEIPT. FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS HEREOF WILL BE
DEEMED AN APPROVAL OF THE REQUEST.” If the party to whom such a request is sent
still does not approve or reject the proposed matter within five (5) Business
Days of receipt of such final notice, such party shall be deemed to have
approved the proposed matter. Notwithstanding the foregoing, if the Guaranty is
in effect at the time any such notice is provided to Tenant hereunder, Tenant
shall not be deemed to have approved such proposed matter if such notice was not
also addressed and delivered to Guarantor in accordance with the Guaranty.


41.12    Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities and Liquor Authorities in
connection with the administration of their regulatory jurisdiction over Tenant,
Tenant’s direct and indirect parent(s) and their respective Subsidiaries, if
any, including the provision of such documents and other information as may be
requested by such Gaming Authorities or Liquor Authorities relating to Tenant,
Tenant’s direct and indirect parent(s) or any of their respective Subsidiaries,
if any, or to this Lease and which are within Landlord’s reasonable control to
obtain and provide.


41.13    Gaming Regulations. Notwithstanding anything to the contrary in this
Lease, this Lease and any agreement formed pursuant to the terms hereof are
subject to all applicable Gaming Regulations and all applicable laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant and Landlord acknowledges
that (i) it is subject to being called forward by any applicable Gaming
Authority or governmental authority enforcing the Liquor Laws (the “Liquor
Authority”) with jurisdiction over this Lease or the Facility, in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Lease and
any agreement formed pursuant to the terms hereof, including with respect to the
entry into and ownership and operation of a Gaming Facility, and the possession
or control of Gaming equipment, alcoholic beverages or a Gaming License or
liquor license, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Regulations and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite governmental authorities.




176



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Lease or any agreement formed
pursuant to the terms hereof, (subject to Section 41.12) each of Tenant,
Landlord, and each of Tenant’s or Landlord’s successors and assigns agree to
cooperate with each Gaming Authority and each Liquor Authority in connection
with the administration of their regulatory jurisdiction over the Parties,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Lease or any agreement formed pursuant to the terms hereof.
If there shall occur a Licensing Event, then the Party with respect to which
such Licensing Event occurs shall notify the other Party, as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, the Party with respect to which such Licensing Event has occurred, shall
and shall cause any applicable Affiliates to use commercially reasonable efforts
to resolve such Licensing Event within the time period required by the
applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information
to the Gaming Authorities). If the Party with respect to which such Licensing
Event has occurred cannot otherwise resolve the Licensing Event within the time
period required by the applicable Gaming Authorities and any aspect of such
Licensing Event is attributable to any Person(s) other than such Party, then
such Party shall disassociate with the applicable Persons to resolve the
Licensing Event. It shall be a material breach of this Lease by Landlord if a
Licensing Event with respect to Landlord shall occur and is not resolved in
accordance with this Section 41.13 within the later of (i) thirty (30) days or
(ii) such additional time period as may be permitted by the applicable Gaming
Authorities.
41.14    Certain Provisions of Nevada Law. Landlord shall, pursuant to Section
108.2405(1)(b) of the Nevada Revised Statutes (“NRS”), record a written notice
of waiver of Landlord’s rights set forth in NRS 108.234 with the office of the
recorder of Clark County, Nevada, before the commencement of construction of
each work of improvement with respect to the Leased Property by Tenant or caused
by Tenant. Pursuant to NRS 108.2405(2), Landlord shall serve such notice by
certified mail, return receipt requested, upon the prime contractor of such work
of improvement and all other lien claimants who may give the owner a notice of
right to lien pursuant to NRS 108.245, within ten (10) days after Landlord’s
receipt of a notice of right to lien or ten (10) days after the date on which
the notice of waiver is recorded.


41.15    Confidential Information. Each Party hereby agrees to, and to cause its
Representatives to, maintain the confidentiality of all non-public information
received pursuant to this Lease; provided that nothing herein shall prevent any
Party from disclosing any such non-public information (a) in the case of
Landlord, to [  ] and any Affiliate thereof, (b) in the case of Tenant, to CRC
and any Affiliate thereof, (c) in any legal, judicial or administrative
proceeding or other compulsory process or otherwise as required by applicable
Legal Requirements (in which case the disclosing Party shall promptly notify the
other Parties, in advance, to the extent permitted by law), (d) upon the request
or demand


177



--------------------------------------------------------------------------------





of any regulatory authority having jurisdiction over a Party or its affiliates
(in which case the disclosing Party shall, other than with respect to routine,
periodic inspections by such regulatory authority, promptly notify the other
Parties, in advance, to the extent permitted by law), (e) to its Representatives
who are informed of the confidential nature of such information and have agreed
to keep such information confidential (and the disclosing Party shall be
responsible for such Representatives’ compliance therewith), (f) to the extent
any such information becomes publicly available other than by reason of
disclosure by the disclosing Party or any of its respective Representatives in
breach of this Section 41.22, (g) to the extent that such information is
received by such Party from a third party that is not, to such Party’s
knowledge, subject to confidentiality obligations owing to the other Parties or
any of their respective affiliates or related parties, (h) to the extent that
such information is independently developed by such Party or (i) as permitted
under the first sentence of Section 23.2(a). Each of the Parties acknowledges
that it and its Representatives may receive material non-public information with
respect to the other Party and its Affiliates and that each such Party is aware
(and will so advise its Representatives) that federal and state securities laws
and other applicable laws may impose restrictions on purchasing, selling,
engaging in transactions or otherwise trading in securities of the other Party
and its Affiliates with respect to which such Party or its Representatives has
received material non-public information so long as such information remains
material non-public information.


41.16    Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.


41.17Consents, Approvals and Notices.
a.All consents and approvals that may be given under this Lease shall, as a
condition of their effectiveness, be in writing. The granting of any consent or
approval by Landlord or Tenant to the performance of any act by Tenant or
Landlord requiring the consent or approval of Landlord or Tenant under any of
the terms or provisions of this Lease shall relate only to the specified act or
acts thereby consented to or approved and, unless otherwise specified, shall not
be deemed a waiver of the necessity for such consent or approval for the same or
any similar act in the future, and/or the failure on the part of Landlord or
Tenant to object to any such action taken by Tenant or Landlord without the
consent or approval of the other Party, shall not be deemed a waiver of their
right to require such consent or approval for any further similar act; and
Tenant hereby expressly covenants and agrees that as to all matters requiring
Landlord’s consent or approval under any of the terms of this Lease, Tenant
shall secure such consent or approval for each and every happening of the event
requiring such consent or approval, and shall not claim any waiver on the part
of Landlord of the requirement to secure such consent or approval.


b.Each Party acknowledges that in granting any consents, approvals or
authorizations under this Lease, and in providing any advice, assistance,
recommendation or direction under this Lease, neither such Party nor any
Affiliates thereof guarantees success or a satisfactory result from the subject
of such consent, approval, authorization, advice, assistance, recommendation or
direction. Accordingly, each Party agrees that neither such Party nor any of its
Affiliates shall have any liability whatsoever to any other Party or any third
person by reason of: (i) any consent, approval or authorization, or advice,
assistance, recommendation or direction, given


178



--------------------------------------------------------------------------------





or withheld; or (ii) any delay or failure to provide any consent, approval or
authorization, or advice, assistance, recommendation or direction (except in the
event of a breach of a covenant herein not to unreasonably withhold or delay any
consent or approval); provided, however, each agrees to act in good faith when
dealing with or providing any advice, consent, assistance, recommendation or
direction.


c.Any notice, report or information required to be delivered by Tenant hereunder
may be delivered collectively with any other notices, reports or information
required to be delivered by Tenant hereunder as part of a single report, notice
or communication. Any such notice, report or information may be delivered to
Landlord by Tenant providing a representative of Landlord with access to
Tenant’s or its Affiliate’s electronic databases or other information systems
containing the applicable information and notice that information has been
posted on such database or system.


41.18     Reserved.


41.19    Amendments. This Lease may not be amended except by a written agreement
executed by all Parties hereto.


SIGNATURES ON FOLLOWING PAGES








S-2






[Signatures continue on following page]


S-1




IN WITNESS WHEREOF, this Lease has been executed by Landlord and Tenant as of
the date first written above.
LANDLORD:






[________________________]


179



--------------------------------------------------------------------------------





By:         
Name: John Payne
Title: President
[________________________]
By:         
Name: John Payne
Title: President
TENANT:
[________________________]
By:         
Name: John Payne
Title: President
[________________________]
By:         
Name: John Payne
Title: President


The undersigned has executed this Lease solely for the purpose of acknowledging
and agreeing to be bound by the penultimate paragraph of Section 1.1 hereof.


PROPCO TRS:
Propco TRS LLC
By:         


180



--------------------------------------------------------------------------------





Name: John Payne
Title: President


























































EXHIBIT A
Facility














EXHIBIT B
Legal Description of Land


181



--------------------------------------------------------------------------------









EXHIBIT C
Capital Expenditures Report
[See Attached]












































182



--------------------------------------------------------------------------------











EXHIBIT D
FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF
ANY FIXED ASSETS CONSTITUTING LEASED PROPERTY




DISPOSAL REPORT


Company
Code
System
Number
Ext
Asset ID
Asset Description
Class
In Svc
Date
Disposal
Date
DM
Acquired
Value
Current
Accum
Net
Proceeds
Gain/Loss
Adjustment
Realized
Gain/Loss
GL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





ADDITIONS REPORT


Project/Job Number
System
Number
GL Asset Account
Asset ID
Accounting Location
Asset Description
PIS Date
Enter Date
Est Life
Acq Value
Current Accum
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



NOTES




183



--------------------------------------------------------------------------------







EXHIBIT E
[Intentionally Omitted]








EXHIBIT F
Form of Guaranty
                        


EXHIBIT G
[Intentionally Omitted]




EXHIBIT H
FORM OF REIT COMPLIANCE CERTIFICATE
REIT COMPLIANCE CERTIFICATE


Date: _______________, 20__
This REIT Compliance Certificate (this “Certificate”) is given by Tenant (as
defined in that certain Lease (the “Lease”) dated as of [__________, 2017], by
and among the entities listed on Schedule A attached thereto (collectively, and
together with their respective successors and assigns, “Landlord”), and Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and the entities
listed on Schedule B attached thereto (collectively, and together with their
respective successors and assigns, “Tenant”), pursuant to Article XL of the
Lease. Capitalized terms used herein without definition shall have the meanings
set forth in the Lease.
By executing this Certificate, Tenant hereby certifies to Landlord that Tenant
has reviewed its transactions during the Fiscal Quarter ending [_________] and
for such Fiscal Quarter Tenant is in compliance with the provisions of Article
XL of the Lease. Without limiting the generality of the foregoing, Tenant hereby
certifies that for such Fiscal Quarter, Tenant has not, without Landlord’s
advance written consent:
(i)
sublet, assigned or entered into a management arrangement for the Leased
Property on any basis such that the rental or other amounts to be paid by the
subtenant, assignee or manager thereunder would be based, in whole or in part,
on either (x) the income or profits derived by the business activities of the
subtenant, assignee or manager or (y) any other formula such that any portion of
any amount received by Landlord could reasonably be expected to cause any
portion of the



184



--------------------------------------------------------------------------------





amounts to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto;
(ii)
furnished or rendered any services to the subtenant, assignee or manager or
managed or operated the Leased Property so subleased, assigned or managed;

(iii)
sublet or assigned to, or entered into a management arrangement for the Leased
Property with any Person (other than a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Tenant, Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code, or any similar or successor provision thereto);
or

(iv)
sublet, assigned or entered into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to the Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto.



[Remainder of Page Intentionally Left Blank; Signature Page Follows]


IN WITNESS WHEREOF, this Certificate has been executed by Tenant on _____ day of
_______________, 20__.
[______]
Name: __________________________
Title: ___________________________



EXHIBIT I
FORM OF PACE REPORT




SCHEDULE A
LANDLORD ENTITIES








185



--------------------------------------------------------------------------------





SCHEDULE B
TENANT ENTITIES






SCHEDULE 1
Gaming Licenses
UniqueID
Legal Entity Name
License Category
Type of License
Issuing Agency
State
Description of License
 
 
 
 
 
 
 
 
 
 
 
 
 
 





SCHEDULE 2
[Intentionally Omitted]


SCHEDULE 3
[Intentionally Omitted]
SCHEDULE 4
Specified Subleases


Contract ID
Debtor(s)
Property Name
Name of Operation
Counterparty
Description
Contract Date
File Name
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





1.



SCHEDULE 5


[Intentionally Omitted]


SCHEDULE 6


Description of Title Polic(y)(ies)


186



--------------------------------------------------------------------------------











SCHEDULE 7
Property Specific IP
1. Fulton Street Food Court
















 
EXHIBIT C


Put-Call PSA Modifications


Note: Unless otherwise specified in this Exhibit C, defined terms and section
references set forth herein are with respect to the Agreement.


•
The term “Amended and Restated ROFR” set forth in Section 1.1 of the HLV
Property PSA and all references and provisions relating thereto shall be
deleted.



•
The term “Closing Date” set forth in Section 1.1 of the HLV Property PSA shall
be the date that is 180 days from the delivery by Owner to VICI of the Put Right
Election Notice or by VICI to Owner of the Call Right Property Package Request,
as the case may be, as the same may be (x) adjourned pursuant to and in
accordance with the terms and conditions of the HLV Property PSA, and (y)
extended for up to 270 days in order to obtain the Requisite Gaming Approvals.



•
The term “Closing Period” set forth in Section 1.1 of the HLV Property PSA shall
refer to the period of two (2)-day consecutive calendar days concluding on the
Closing Date.



•
The term “Commitment Letter” set forth in Section 1.1 of the HLV Property PSA
and all references and provisions relating thereto shall be deleted.



•
The term “Debt Financing” set forth in Section 1.1 of the HLV Property PSA and
all references and provisions relating thereto shall be deleted.



•
The term “Debt Financing Sources” set forth in Section 1.1 of the HLV Property
PSA and all references and provisions relating thereto shall be deleted.



187



--------------------------------------------------------------------------------





•
The term “Declaration” set forth in Section 1.1 of the HLV Property PSA and all
references and provisions relating thereto shall be deleted.



•
The term “Environmental Reports” set forth in Section 1.1 of the HLV Property
PSA shall be amended to reflect any Phase I, Phase II and similar environmental
reports relating to the Property and delivered to VICI as part of the Put Right
Property Package.



•
The term “Estoppel Certificates” set forth in Section 1.1 of the HLV Property
PSA and all references and provisions relating thereto shall be deleted.



•
The term “Financing Failure Event” set forth in Section 1.1 of the HLV Property
PSA and all references and provisions relating thereto shall be deleted.



•
The term “Gaming Equipment” set forth in Section 1.1 of the HLV Property PSA and
all references and provisions relating thereto shall be deleted.



•
The term “Leases” set forth in Section 1.1 of the HLV Property PSA shall be
modified by amending and restating item (b) as follows: “any arrangements for
licensees for portions of the Property used for conventions, conferences,
meetings and exhibitions”.



•
The term “Material Contracts” set forth in Section 1.1 of the HLV Property PSA
and all references and provisions relating thereto in the HLV Property PSA shall
be deleted.



•
The term “Net Lease” set forth in Section 1.1 of the HLV Property PSA shall
refer to the Amended HLV Lease.



•
The term “Net Lease Guarantor” set forth in Section 1.1 of the HLV Property PSA
shall refer to the then “Guarantor” under and as defined in the Amended HLV
Lease.



•
The term “Net Lease Guaranty” set forth in Section 1.1 of the HLV Property PSA
shall refer to an amendment to the Net Lease Guaranty being entered into in
connection with the HLV Property PSA.



•
The term “Net Lease Tenant” set forth in Section 1.1 of the HLV Property PSA
shall refer to Owner.



•
The terms “Other Land Buyer”, “Other Land Property”, “Other Land PSA” and “Other
Land Seller” set forth in Section 1.1 of the HLV Property PSA and all references
and provisions relating thereto (including, without limitation, Sections 6.4(d),
6.5(c), 9.1, 9.2 and 11.19) shall be deleted.



•
The term “Permitted Exceptions” set forth in Section 1.1 of the HLV Property PSA
shall be updated to add a new item (b) as follows: “Use Rights that would not
reasonably be expected to have a material adverse effect on the value of the
Eastside Convention Center Property and/or use of the Eastside Convention Center
as a Convention Center, individually or in the aggregate



188



--------------------------------------------------------------------------------





(i.e., will, or are reasonably likely to, individually or in the aggregate,
reduce the value of the Eastside Convention Center by more than 5% of the
Purchase Price), and Development Interests.”


•
The term “Proposed Merger Transaction” set forth in Section 1.1 of the HLV
Property PSA and all references and provisions relating thereto shall be
deleted.



•
The term “Purchase Price” set forth in Section 1.1, and defined in Article 2, of
the HLV Property PSA shall refer to the Call Right Purchase Price or Put Right
Purchase Price, as the case may be.



•
The term “Purchaser” set forth in Section 1.1 of the HLV Property PSA shall
refer to [_________________].



•
The term “Required Removal Exceptions” shall be amended to: (1) reduce the
threshold amount in clause (iii) of $20,000,000 to $10,000,000, and (2) add a
new item (iv) as follows: “any Use Rights, other than Development Interests,
that reasonably would be expected to have a material adverse effect on the value
of the Eastside Convention Center Property (i.e., will, or are reasonably likely
to, individually or in the aggregate, reduce the value of the Eastside
Convention Center by more than 5% of the Purchase Price) and/or use of the
Eastside Convention Center as a Convention Center, individually or in the
aggregate.”



•
The term “Seller” set forth in Section 1.1 of the HLV Property PSA shall refer
to [_________________].



•
The term “Seller’s Knowledge” set forth in Section 1.1 of the HLV Property PSA
shall be modified to reflect individual(s) reasonably acceptable to the Parties
to the Sale Agreement, to the extent necessary.



•
The term “VICI REIT” set forth in Section 1.1 of the HLV Property PSA and all
references and provisions relating thereto shall be deleted.



•
The seventh sentence of Section 3.1 of the HLV Property PSA shall be amended and
restated as follows: “The Closing may be adjourned for up to forty-five (45)
days to permit such process to be completed.”



•
Section 6.1(b) of the HLV Property PSA shall be amended by deleting (i) the
phrase “, provided that in no event shall the Closing Date be adjourned beyond
December 28, 2017, and in no event will the Closing occur after December 28,
2017” and (ii) the last sentence.



•
Section 6.2(p) and 6.2(q) shall be deleted.



•
A new Section 6.4(g) shall be added as follows: “No Tenant Event of Default or
Tenant Default (as such terms are defined in the Agreement) shall exist, no
event or circumstance shall exist, which with the passage of time would result
in a Tenant Event of Default, and neither Owner



189



--------------------------------------------------------------------------------





(as such term is defined in the Agreement) nor any Affiliate of Owner shall then
be in material default of the Put-Call Right Agreement.”


•
A new Section 6.4(h) shall be added as follows: “Buyer and Seller each shall
have obtained the Requisite Gaming Approvals, if any.”



•
A new Section 6.4(i) shall be added as follows: “If a casualty with respect to
all or any portion of the Property shall have occurred, Seller shall have cash
or cash equivalents and/or insurance in effect (and shall provide to Buyer
evidence of same) for the full cost to rebuild the Property to the condition of
the Property as it existed immediately prior to such casualty.”



•
A new Section 6.4(j) shall be added as follows: “Seller shall not be in default
of any obligation to pay for any or all of the Project Costs (as such term is
defined in the Put-Call Right Agreement) as of the Closing Date (except for any
payment of any amount that Seller is contesting reasonably and in good faith)
and with respect to any obligation to pay for any or all of the Project Costs
that are then due and owing, Seller shall provide to Buyer reasonable evidence
that Seller is not in default of such obligation or that Seller’s obligation to
pay such Project Costs is being contested reasonably and in good faith.”



•
A new Section 6.5(f) shall be added as follows: “Buyer and Seller each shall
have obtained the Requisite Gaming Approvals, if any.”



•
Section 6.6 of the HLV Property PSA shall be amended by deleting the last
sentence therefrom.



•
Section 7.1(a) of the HLV Property PSA shall be amended by deleting clause (iii)
thereof and the proviso to such clause (iii).



•
Section 7.2(f) of the HLV Property PSA shall be amended by deleting the phrase
“Harrah’s Las Vegas Hotel & Casino” and inserting in its place the name that the
Eastside Convention Center Property is commonly known as of the date of the Sale
Agreement.



•
Section 7.2(m) of the HLV Property PSA shall be amended as follows: (i) the
definition of “Financial Information” shall be limited to the Financial
Statements (as defined in this Agreement) delivered in connection with a Put
Right transaction or Call Right transaction, and (ii) by deleting the phrase
“[_____]” and inserting in its place the date of the most recent Financial
Statement for the then most recent Fiscal Quarter.



•
Section 8.7 of the HLV Property PSA shall be amended to refer to the terms of
any then-current confidentiality agreement or other agreement similar in intent
to the Confidentiality Agreement (as such term is defined in the HLV Property
PSA).



•
Section 8.8 of the HLV Property PSA shall be deleted.

 
•
With respect to a Sale Agreement executed pursuant to Section 3 hereof, the
following Put-Call PSA Modifications:



190



--------------------------------------------------------------------------------





•
Section 9.1 shall be amended and restated in its entirety as follows:



SECTION 9.1    Seller’s Remedies for Buyer Defaults
Prior to entering into this transaction, Buyer and Seller have discussed the
fact that substantial damages will be suffered by Seller if Buyer shall default
in its obligation to purchase the Property under this Agreement when required
hereunder; accordingly, the parties agree that a reasonable estimate of Seller’s
damages in such event is the amount of $9,000,000 (the “Seller Liquidated
Damages Amount”). If Buyer defaults in its obligation to consummate the Closing
as and when required under this Agreement, then, Seller shall have the right to
elect, as its sole and exclusive remedy, to (x) terminate this Agreement by
written notice to Buyer and Buyer shall pay the Seller Liquidated Damages Amount
to Seller, and thereafter, the parties shall have no further rights or
obligations hereunder except for other obligations which expressly survive the
termination of this Agreement, or (y) waive the default or breach and proceed to
close the Transaction. On the Effective Date, Buyer Guarantor shall execute and
deliver the PSA Buyer Guaranty with respect to Buyer’s obligations under Section
9.1 of this Agreement.
•
Section 9.2 of the HLV Property PSA shall be deleted.



•
With respect to a Sale Agreement executed pursuant to Section 5 hereof, the
following Put-Call PSA Modifications:



•
Section 9.1 of the HLV Property PSA shall be deleted.



•
Section 9.2 shall be amended and restated in its entirety as follows:



SECTION 9.2    Buyer’s Remedies for Seller Defaults. Prior to entering into this
transaction, Buyer and Seller have discussed the fact that substantial damages
will be suffered by Buyer if Seller shall default in its obligation to sell the
Property under this Agreement when required hereunder; accordingly, the parties
agree that a reasonable estimate of Buyer’s damages in such event is the amount
of $9,000,000 (the “Buyer Liquidated Damages Amount”). If Seller defaults in its
obligation to consummate the Closing as and when required under this Agreement,
then, Buyer shall have the right to elect, as its sole and exclusive remedy, to
(x) terminate this Agreement by written notice to Seller and Seller shall pay
the Buyer Liquidated Damages Amount to Buyer, and thereafter, the parties shall
have no further rights or obligations hereunder except for other obligations
which expressly survive the termination of this Agreement, or (y) waive the
default or breach and proceed to close the Transaction. On the Effective Date,
Seller Guarantor shall execute and deliver the PSA Seller Guaranty with respect
to Seller’s obligations under Section 7.3 and Section 9.2 of this Agreement.
•
Section 10.1 of the HLV Property PSA shall be amended to amend and restate the
second sentence thereof as follows: “If the Property is the subject of a Major
Casualty/Condemnation that occurs after the Effective Date, Buyer shall have the
right to terminate this Agreement by giving written notice to Seller no later
than the date (the “Casualty Notice Date”) that is five (5) Business Days



191



--------------------------------------------------------------------------------





after Seller notifies Buyer of such Major Casualty/Condemnation; provided that
the commencement of the Closing Period shall be extended, if necessary, to
provide sufficient time for Buyer and Seller to close.”


•
The definition of “Major Casualty/Condemnation” in Section 10.1 of the HLV
Property PSA shall be amended and restated as follows: “Major
Casualty/Condemnation” shall mean (i) any casualty, if the portion of the
Property that is the subject of such casualty has a value in excess of twelve
percent (12%) of the Purchase Price, as reasonably determined by a third party
contractor or architect selected by Seller and reasonably acceptable to Buyer,
(ii) any condemnation proceedings or eminent domain proceedings if the portion
of the Property that is the subject of such condemnation or eminent domain
proceedings has a value in excess of five percent (5%) of the Purchase Price, as
reasonably determined by a third party contractor or architect selected by
Seller and reasonably acceptable to Buyer or (iii) any uninsured casualty which
Seller does not agree (as set forth as a written modification of the Net Lease
reasonably acceptable to Seller and Buyer executed and delivered on the Closing
Date and guaranteed pursuant to the Net Lease Guaranty), in its sole and
absolute discretion, to repair or restore in a manner acceptable to Buyer.



•
Section 11.8 of the HLV Property PSA shall be amended to incorporate
then-current notice information for the Parties, to the extent necessary.



•
Section 11.20 of the HLV Property PSA shall be deleted.



•
Section 11.21 of the HLV Property PSA shall be deleted.



•
Exhibit A of the HLV Property PSA shall be updated to include a description of
the Eastside Convention Center Land.



•
Exhibit E of the HLV Property PSA shall be updated to the extent necessary to
reflect the then-current standard non-imputation endorsement issued by the Title
Company.



•
Exhibit H of the HLV Property PSA shall be deleted.



•
Exhibit I of the HLV Property PSA shall be updated to include a then-current
title commitment for the Eastside Convention Center Property issued by the Title
Company and accepted by VICI.



•
Exhibit T of the HLV Property PSA shall be deleted.



•
Schedule 7.2(g) of the HLV Property PSA shall be updated to include a
then-current list of Litigation.



•
Schedule 7.2(i) of the HLV Property PSA shall be updated to include a
then-current list of Leases.



•
Schedule 7.2(j) of the HLV Property PSA shall be updated to include a
then-current list of Material Contracts.



192



--------------------------------------------------------------------------------







•
Schedule 7.2(d) of the HLV Property PSA shall be updated to include a
then-current list of Third Party Consents.

EXHIBIT D


HLV Repurchase PSA Modifications


Note: Unless otherwise specified in this Exhibit D, defined terms and section
references set forth herein are with respect to the Agreement.


•
The term “Amended and Restated ROFR” set forth in Section 1.1 of the HLV
Property PSA and all references and provisions relating thereto shall be
deleted.



•
The term “Buyer Guarantor” shall be revised to mean Caesars Resort Collection,
LLC, a Delaware limited liability company.



•
The term “Closing Date” set forth in Section 1.1 of the HLV Property PSA shall
be the date that is 180 days from the delivery by Owner to VICI of the HLV
Repurchase Right Property Package Request, as the same may be (x) adjourned
pursuant to and in accordance with the terms and conditions of the HLV Property
PSA, and (y) extended for up to 270 days in order to obtain the Requisite Gaming
Approvals.



•
The term “Closing Period” set forth in Section 1.1 of the HLV Property PSA shall
refer to the period of two (2)-day consecutive calendar days concluding on the
Closing Date.



•
The term “Commitment Letter” set forth in Section 1.1 of the HLV Property PSA
and all references and provisions relating thereto shall be deleted.



•
The term “Debt Financing” set forth in Section 1.1 of the HLV Property PSA and
all references and provisions relating thereto shall be deleted.



•
The term “Debt Financing Sources” set forth in Section 1.1 of the HLV Property
PSA and all references and provisions relating thereto shall be deleted.



•
The term “Estoppel Certificates” set forth in Section 1.1 of the HLV Property
PSA and all references and provisions relating thereto shall be deleted.



•
The term “Environmental Reports” set forth in Section 1.1 of the HLV Property
PSA and all references and provisions relating thereto shall be deleted.



•
The term “Financing Failure Event” set forth in Section 1.1 of the HLV Property
PSA and all references and provisions relating thereto shall be deleted.



•
The term “Gaming Equipment” set forth in Section 1.1 of the HLV Property PSA and
all references and provisions relating thereto shall be deleted.



193



--------------------------------------------------------------------------------







•
The terms “Net Lease,” “Net Lease Guarantor” and “Net Lease Guaranty” set forth
in Section 1.1 of the HLV Property PSA and all references and provisions
relating thereto (including, without limitation, Sections 1.1, 6.1(b), 6.2(e),
7.2(q), 7.3(d), 8.1, 8.2, 10.1, 11.18 and Exhibit D) shall be deleted.



•
The terms “Other Land Buyer”, “Other Land Property”, “Other Land PSA” and “Other
Land Seller” set forth in Section 1.1 of the HLV Property PSA and all references
and provisions relating thereto (including, without limitation, Sections 6.4(d),
6.5(c), 9.1, 9.2 and 11.19) shall be deleted.



•
The term “Permitted Exceptions” set forth in Section 1.1 of the HLV Property PSA
shall be amended by deleting items (e), (f) and (g) therefrom and inserting in
its place the phrase “(e) notwithstanding anything to the contrary contained in
this Agreement, any other state of facts or title exceptions appearing on the
Title Commitment or otherwise that exist for any reason other than as a result
of an act of Seller or any of its predecessor Landlords under the Net Lease in
violation of the terms of the Net Lease, but only for the period of time from
and after the date of this Agreement.



•
The term “Proposed Merger Transaction” set forth in Section 1.1 of the HLV
Property PSA and all references and provisions relating thereto shall be
deleted.



•
The term “Purchase Price” set forth in Section 1.1, and defined in Article 2, of
the HLV Property PSA shall refer to the HLV Repurchase Right Purchase Price.



•
The term “Purchaser” set forth in Section 1.1 of the HLV Property PSA shall
refer to [_________________].



•
The term “Required Renovation Exceptions” set forth in Section 1.1 of the HLV
Property PSA shall be modified by including the following phrase at the end of
the definition of such term: “, but in each of the foregoing instances, only to
the extent the existence of the lien, encumbrance or other matter in question
was caused by an act of Seller or any of its predecessor Landlords under the Net
Lease in violation of the terms of the Net Lease, but only for the period of
time from and after the date of this Agreement.



•
The term “Seller” set forth in Section 1.1 of the HLV Property PSA shall refer
to [_________________].



•
The term “Seller Guarantor” shall be revised to mean VICI Properties 1 LLC, a
Delaware limited liability company.



•
The term “Seller’s Knowledge” set forth in Section 1.1 of the HLV Property PSA
shall be modified to reflect individual(s) reasonably acceptable to the Parties
to the HLV Repurchase Sale Agreement, to the extent necessary.





194



--------------------------------------------------------------------------------





•
The term “Tenant’s Title Policy” set forth in Section 1.1 of the HLV Property
PSA and all references and provisions relating thereto shall be deleted.



•
The term “VICI REIT” set forth in Section 1.1 of the HLV Property PSA and all
references and provisions relating thereto shall be deleted.



•
The seventh sentence of Section 3.1 of the HLV Property PSA shall be amended and
restated as follows: “The Closing may be adjourned for up to forty-five (45)
days to permit such process to be completed.”



•
Section 4.1 of the HLV Property PSA shall be deleted.



•
Section 5.2(b) of the HLV Property PSA shall be amended by deleting items (iii)
and (iv) and renumbering the existing item (v) as a new item (iii).



•
Section 6.1(b) of the HLV Property PSA shall be amended by deleting (i) the
phrase “, provided that in no event shall the Closing Date be adjourned beyond
December 28, 2017, and in no event will the Closing occur after December 28,
2017” and (ii) the last sentence.



•
Sections 6.2(d), (i), (m), (o) and (s) of the HLV Property PSA shall be deleted.



•
Section 6.3(c) of the HLV Property PSA shall be deleted



•
A new Section 6.4(g) shall be added as follows: “No Tenant Event of Default or
Tenant Default (as such terms are defined in the Agreement) shall exist, no
event or circumstance shall exist, which with the passage of time would result
in a Tenant Event of Default, and neither Owner (as such term is defined in the
Agreement) nor any Affiliate of Owner shall then be in material default of the
Put-Call Right Agreement.”



•
A new Section 6.4(h) shall be added as follows: “Buyer and Seller each shall
have obtained the Requisite Gaming Approvals, if any.”



•
A new Section 6.5(f) shall be added as follows: “Buyer and Seller each shall
have obtained the Requisite Gaming Approvals, if any.”



•
Section 6.5(e) of the HLV Property PSA shall be deleted.



•
Section 6.6 of the HLV Property PSA shall be amended by deleting the last
sentence therefrom.



•
Section 7.1(a) of the HLV Property PSA shall be amended by deleting clause (iii)
thereof and the proviso to such clause (iii).



•
Sections 7.2(e), (f), (h), (i), (j), (k), (l), (m) and (o) of the HLV Property
PSA shall be deleted.



•
Section 7.2(g) of the HLV Property PSA shall be amended and restated as follows:
“Litigation.



195



--------------------------------------------------------------------------------





There is no action, suit, arbitration, unsatisfied order or judgment,
governmental investigation or proceeding that is pending, or to Seller’s
knowledge threatened in writing, against Seller, New Property Owner or the
Membership Interests (other than, in the case of Seller and New Property Owner,
claims for personal injury, property damage or worker's compensation for which
Seller’s insurance carrier has not disclaimed liability and in which the amounts
claimed do not exceed the applicable insurance policy limits).”


•
Section 8.2 of the HLV Property PSA shall be deleted.



•
Section 8.3 of the HLV Property PSA shall be deleted.



•
Section 8.7 of the HLV Property PSA shall be amended to refer to the terms of
any then-current confidentiality agreement or other agreement similar in intent
to the Confidentiality Agreement (as such term is defined in the HLV Property
PSA).



•
Section 8.8 of the HLV Property PSA shall be deleted.



•
Section 9.1 shall be amended and restated in its entirety as follows: “If Buyer
or Seller shall be in breach or default under this Agreement and such breach or
default shall continue for five (5) Business Days after notice thereof from the
non-breaching party (the “Non-Breaching Party”), then, (x) if Buyer is the
Non-Breaching Party, Buyer may seek as its sole and exclusive remedy hereunder,
at law, in equity or otherwise, to enforce specific performance of the terms of
this Agreement, or (y) if Seller is the Non-Breaching Party, then, as Seller’s
sole and exclusive remedy hereunder, at law, in equity or otherwise, Buyer shall
pay the amount of $9,000,000.00 to Seller as liquidated damages, and Buyer’s
obligation to pay such amount as liquidated damages if and when payable
hereunder shall survive the termination of this Agreement.”



•
Section 9.2 of the HLV Property PSA shall be deleted.



•
Section 10.1 of the HLV Property PSA shall be deleted.



•
Section 10.2 of the HLV Property PSA shall be amended by deleting the phrase
“and this Agreement is not terminated as permitted pursuant to the terms of
Section 10.1” therefrom.



•
Section 10.3 of the HLV Property PSA shall be deleted.



•
Section 11.1 of the HLV Property PSA shall be modified by deleting the phrase
“VICI” and inserting in its place the phrase “CEC”.



•
Section 11.8 of the HLV Property PSA shall be amended to incorporate
then-current notice information for the Parties, to the extent necessary.



•
Section 11.17 of the HLV Property PSA shall be deleted.



•
Section 11.18 of the HLV Property PSA shall be deleted.



196



--------------------------------------------------------------------------------







•
Section 11.20 of the HLV Property PSA shall be deleted.



•
Section 11.21 of the HLV Property PSA shall be deleted.



•
Exhibits B, C, D, H, P, T and U of the HLV Property PSA shall be deleted.



•
Exhibit E of the HLV Property PSA shall be updated to the extent necessary to
reflect the then-current standard non-imputation endorsement issued by the Title
Company.



•
Exhibit I of the HLV Property PSA shall be updated to include a then-current
title commitment for the Eastside Convention Center Property issued by the Title
Company and accepted by VICI.



•
Schedule 7.2(d) of the HLV Property PSA shall be updated to include a
then-current list of Third Party Consents.



•
Schedule 7.2(g) of the HLV Property PSA shall be updated to include a
then-current list of Litigation.



•
Schedule 7.2(i) of the HLV Property PSA shall be updated to include a
then-current list of Leases.



•
Schedule 7.2(j) of the HLV Property PSA shall be updated to include a
then-current list of Material Contracts.




















EXHIBIT F
Title Commitment












































197



--------------------------------------------------------------------------------







8363 W Sunset Road100 Las Vegas, NV 89113 Phone: (702) 932-0779


COMMITMENT FOR TITLE INSURANCE
Issued by


Fidelity National Title Insurance Company


Fidelity National Title Insurance Company, a California corporation (“Company”),
for a valuable consideration, commits to issue its policy or policies of title
insurance, as identified in Schedule A, in favor of the Proposed Insured named
in Schedule A, as owner or mortgagee of the estate or interest in the land
described or referred to in Schedule A, upon payment of the premiums and charges
and compliance with the Requirements; all subject to the provisions of Schedules
A and B and to the Conditions of this Commitment.


This Commitment shall be effective only when the identity of the Proposed
Insured and the amount of the policy or policies committed for have been
inserted in Schedule A by the Company.


All liability and obligation under this Commitment shall cease and terminate 6
months after the Effective Date or when the policy or policies committed for
shall issue, whichever first occurs, provided that the failure to issue the
policy or policies is not the fault of the Company.


The Company will provide a sample of the policy form upon request.


IN WITNESS WHEREOF, Fidelity National Title Insurance Company has caused its
corporate name and seal to be affixed by its duly authorized officers on the
date shown in Schedule A.


exhibit102finalexhibi_image5.jpg
[exhibit102finalexhibi_image5.jpg]exhibit102finalexhibi_image6.jpg
[exhibit102finalexhibi_image6.jpg]exhibit102finalexhibi_image7.jpg
[exhibit102finalexhibi_image7.jpg]Countersigned by:
Authorized Signature


























exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





Fidelity National Title Insurance Company SCHEDULE A
Name and Address of Title Insurance Company:    Fidelity National Title Group
Order No.: 42041224-421-421-BB1


Fredric Glassman Senior Vice President
Fidelity National Title Insurance Company 485 Lexington Avenue, 18th Floor
New York, New York 10017 Office: (212) 471-3703
Cell: (215) 514-0633


Bonnie Blackburn
Fidelity National Title Group-NCS 8363 West Sunset Road, Suite 100 Las Vegas, NV
89113
PH (702) 952-8294
Bonnie.Blackburn@FNF.com




1.
Effective Date: November 17, 2017 (1st Amendment)



2.
Policy or Policies to be issued:



a.
ALTA Extended Owners Policy (6-17-06) w/NV Mods



Proposed Insured:    NEW BUYER ENTITY TO BE DETERMINED


Liability:    $30,000,000.00 EXACT AMOUNT TO BE DETERMINED


3.
The estate or interest in the land described or referred to in this Commitment
is:



Fee Simple


4.
Title to the estate or interest in the land is at the Effective Date vested in:



Vegas Development LLC, a Delaware limited liability company


5.
The land referred to in this Commitment is described as follows:



See Exhibit A attached hereto and made a part hereof.




















exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





EXHIBIT A LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1: (TOWERS) (APN 162-16-410-060)


Lots 16 through 20 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 2: (TERRACES) (APN 162-16-410-061 and 062)


Lots 21 through 24 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 3: (TERRACES FOUR) (APN 162-16-410-064, 065 and 066)


Lots 27 through 32 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 4: (WINNICK) (APN 162-16-410-080)


Lot 51 in Block Three (3) of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, page 22, as recorded in the office of the County Recorder of
Clark County, Nevada.


Together with the West 10 Feet of that certain pedestrian walkway abutting the
Easterly line of said Lot by that certain Order of Vacation recorded June 21,
1962, as Document No. 297340, of Official Records.


Together with those portions of Winnick Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.
PARCEL 5: (FOUNTAINS) (APN 162-16-410-070, 071, 072, 075, 076, 083 and 084)


Lots 36 through 38, 41, 42 and 56 through 58 in Block Three (3) of Flamingo
Estates, as shown by map thereof on file in Book 5 of Plats, page 22, as
recorded in the office of the County Recorder of Clark County, Nevada.


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------







Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 6: (SUITES) (APN 162-16-410-088 and 089)


That portion of the Southwest Quarter (SW ¼) of Section 16, Township 21 South,
Range 61 East M.D.M., being a portion of Block Four (4) of Flamingo Estates, as
shown by map thereof on file in Book 5 of Plats, page 22, as recorded in the
office of the County Recorder of Clark County, Nevada described as follows:


Lots 1 and 2 of that certain Parcel Map on file in File 70 of Parcel Maps, Page
30, recorded September 19, 1991 as Document No. 00581 in Book 910919, of
Official Records. in the Office of the County Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue, Audrie Street and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 7: (APN 162-16-410-067, 068, 069, 077, 078, 079, 082, 085 and 086)


Lots 33, 34, 35, 43, 44, 45, 46, 47, 48, 49, 50 and 55 in Block Three (3); and
Lots 59, 60, 61 and 62 in Block Four (4) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.


Together with those portions of Winnick Road, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 8: (APN 162-16-410-073)


Lot 39 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.


TOGETHER WITH that portion of the pedestrian walkway lying Westerly of and
adjacent to the West line of said Lot 39, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012,
in Book 20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book
20120323 as Document No. 01850, of Official Records.


PARCEL 9: (APN 162-16-410-074)


Lot 40 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.




exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





TOGETHER WITH that portion of the pedestrian walkway lying Easterly of and
adjacent to the East line of said Lot 40, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 10: (APN 162-16-410-081)


Lots 52, 53 and 54 in Block Three (3) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.


TOGETHER WITH that certain vacated walkway 10 feet wide adjoining Lot 52 on the
West boundary, as disclosed by an Order of Vacation recorded June 21, 1962 in
Book 368 as Document No. 297340, Official Records.


Together with those portions of Winnick Road and the alley vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 11: (APN 162-16-410-063)


Lots 25 and 26 in Block Two (2) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 12: (PLAZA) (APN 162-16-410-087)


Lots 63 and 64 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with that portion of Winnick Avenue as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.




exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------










SCHEDULE B – SECTION I REQUIREMENTS
The following are requirements to be complied with:


1.
Instrument creating the estate or interest to be insured must be executed and
filed for record, to wit: TBD

2.
Pay the full consideration to, or for the account of, the grantors or
mortgagors.



3.
Pay all taxes, charges, assessments, levied and assessed against subject
premises, which are due and payable.



4.
Satisfactory evidence should be had that improvements and/or repairs or
alterations thereto are completed; that contractor, sub-contractors, labor and
materialmen are all paid; and have released of record all liens or notice of
intent to perfect a lien for labor or material.





5.
Please be advised that our search did not disclose any open Deeds of Trust of
record. If you should have knowledge of any outstanding obligation, please
contact the Title Department immediately for further review prior to closing.



6.
Payment of all fees due the Company at the time of closing.



7.
Additional requirements will be made when the Company is provided with the
complete name and status of the proposed Buyer/Lender.



8.
If Extended Coverage is requested, this Company will require an ALTA/NSPS LAND
TITLE SURVEY. If the owner of the Land the subject of this transaction is in
possession of a current ALTA/NSPS LAND TITLE SURVEY, the Company will require
that said survey be submitted for review and approval; otherwise, a new survey,
satisfactory to the Company, must be prepared by a licensed land surveyor and
supplied to the Company prior to the close of escrow.



A Zoning Report will be required if a Zoning Endorsement is requested.


The Company reserves the right to add additional items or make further
requirements after review of the requested documentation.


9.
If Extended Coverage is requested, an inspection of said Land will be ordered;
upon its completion the Company reserves the right to except additional items
and/or make additional requirements.



10.
The Company will require that an Owner’s Affidavit be completed by the party(s)
named below before the issuance of any policy of title insurance.



Party(s):    Vegas Development LLC


The Company reserves the right to add additional items or make further
requirements after review of the requested Affidavit.


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





11.
The Company will require the following documents for review prior to the
issuance of any title insurance predicated upon a conveyance or encumbrance from
the entity named below:



Limited Liability Company:    Vegas Development LLC


a)
A copy of its operating agreement, if any, and any and all amendments,
supplements and/or modifications thereto, certified by the appropriate manager
or member



b)
If a domestic Limited Liability Company, a copy of its Articles of Organization
and all amendments thereto with the appropriate filing stamps



c)
If the Limited Liability Company is member-managed, a full and complete current
list of members certified by the appropriate manager or member



d)
A current dated certificate of good standing from the proper governmental
authority of the state in which the entity was created



e)
If less than all members, or managers, as appropriate, will be executing the
closing documents, furnish evidence of the authority of those signing.



The Company reserves the right to add additional items or make further
requirements after review of the requested documentation.


12.
As of the date of this report, the Company has communicated with the Secretary
of State of Nevada. The entity known as Vegas Development LLC is currently in
good standing.



13.
The transaction contemplated in connection with this Report is subject to the
review and approval of the Company’s Corporate Underwriting Department. The
Company reserves the right to add additional items or make further requirements
after such review.



14.
EFFECTIVE JULY 1, 2003, ALL DOCUMENTS, EXCEPT MAPS, SUBMITTED FOR RECORDING WITH
THE OFFICE OF THE CLARK/NYE COUNTY RECORDER, MUST COMPLY WITH NRS 247.110, AS
FOLLOWS:



(a)
Be on 20# paper that is 8 ½ inches by 11 inches in size;

(b)
Have a margin of 1 inch on the left and right sides and at the top and bottom of
each page;

(c)
Have a space of 3 inches by 3 inches at the upper right corner of the first page
and have a margin of 1 inch at the top of each succeeding page;

(d)
Not contain printed material on more than one side of each page;

(e)
Print that is NO smaller than 10 point Times New Roman font and contains no more
than 9 lines of text per vertical inch; and

(f)
MUST NOT be printed in any ink other than black.



ANY DOCUMENT NOT COMPLYING WITH THESE GUIDELINES WILL BE SUBJECT TO AN
ADDITIONAL, MINIMUM COUNTY NON-CONFORMING RECORDING CHARGE OF $25.00 PER
DOCUMENT.
15.
Notice: Please be aware that due to the conflict between federal and state laws
concerning the cultivation, distribution, manufacture or sale of marijuana, the
Company is not able to close or insure any transaction involving Land that is
associated with these activities.

16.
Last Deed of record purporting to convey title: Recording Date:    October 12,
2017

Recording No.:    Book 20171012, Instrument No. 00355, of Official Records




exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





17.
Last Deed of record purporting to convey title: Recording Date:    October 12,
2017

Recording No.:    Book 20171012, Instrument No. 00798, of Official Records


18.
Last Deed of record purporting to convey title: Recording Date:    October 12,
2017

Recording No.:    Book 20171012, Instrument No. 00902, of Official Records


19.
We will require a Termination of the following items be recorded at close:



A.
An unrecorded lease with certain terms, covenants, conditions and provisions set
forth therein as disclosed by the document

Entitled:    Memorandum of Lease
Lessor:    Harvey’s Lake Tahoe LLC, a Delaware limited liability company,
Harrah’s Lake Tahoe LLC, a Delaware limited liability company, Vegas Operating
Property LLC, a Delaware limited liability company and Vegas Development LLC, a
Delaware limited liability company
Lessee:    Harvey’s Tahoe Management Company LLC, a Nevada limited liability
company, Caesars Entertainment Operating Company, Inc., a Delaware corporation,
CEOC, LLC, a Delaware limited liability company and Hole in the Wall, LLC, a
Nevada limited liability company
Recording Date:    October 12, 2017
Recording No:    Book 20171012, Instrument No. 01186, of Official Records (WITH
OTHER PROPERTY)


The present ownership of the leasehold created by said lease and other matters
affecting the interest of the lessee are not shown herein.


B.
A Financing Statement to secure an indebtedness of the amount stated herein and
any other amounts as may become due under the terms and subject to the terms,
covenants, conditions and requirements as contained and imposed therein

Debtor    : Hole in the Wall, LLC ETAL
Secured Party : Horseshoe Council Bluffs LLC, ETAL
Recorded    : October 30, 2017 as Instrument No. 20171030-0000354, Official
Records.
(WITH OTHER PROPERTY)






END OF SCHEDULE B – SECTION I




exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------










SCHEDULE B – SECTION II EXCEPTIONS
Schedule B of the policy or policies to be issued will contain exceptions to the
following matters unless the same are disposed of to the satisfaction of the
Company:


1.
(a) Taxes or assessments that are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
Public Records; (b) proceedings by a public agency that may result in taxes or
assessments, or notices of such proceedings, whether or not shown by the records
of such agency or by the Public Records.



2.
Any facts, rights, interests, or claims that are not shown by the Public Records
but that could be ascertained by an inspection of the Land or that may be
asserted by persons in possession of the Land.



3.
Easements, liens or encumbrances, or claims thereof, not shown by the Public
Records.



4.
Discrepancies, conflicts in boundary lines, shortage in area, encroachments or
any other facts which a correct survey would disclose, and which are not shown
by the Public Records.



5.
(a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b) or (c) are shown by
the Public Records.



6.
Any lien or right to a lien for services, labor of material not shown by the
Public Records.





7.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $27,853.14
1st Installment:    $6,964.62 Paid
2nd Installment:    $6,962.84 Paid
3rd Installment:    $6,962.84 Not Yet Due and Payable 4th
Installment:    $6,962.84 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-060
Affects: Lots 16 thru 20 in Block 2 in Parcel 1


8.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,697.60
1st Installment:    $1,925.75 Paid
2nd Installment:    $1,923.95 Paid


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





3rd Installment:    $1,923.95 Not Yet Due and Payable 4th
Installment:    $1,923.95 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-061
Affects: Lots 21 and 22 in Block 2 in Parcel 2


9.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,575.33
1st Installment:    $1,895.19 Paid
2nd Installment:    $1,893.38 Paid
3rd Installment:    $1,893.38 Not Yet Due and Payable 4th
Installment:    $1,893.38 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-062
Affects: Lots 23 and 24 in Block 2 in Parcel 2


10.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,331.08
1st Installment:    $1,834.12 Paid
2nd Installment:    $1,832.32 Paid
3rd Installment:    $1,832.32 Not Yet Due and Payable 4th
Installment:    $1,832.32 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-064
Affects: Lots 27 and 28 in Block 2 in Parcel 3


11.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,453.36
1st Installment:    $1,864.69 Paid
2nd Installment:    $1,862.89 Paid
3rd Installment:    $1,862.89 Not Yet Due and Payable 4th
Installment:    $1,862.89 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-065
Affects: Lots 29 and 30 in Block 2 in Parcel 3


12.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:        470
Fiscal Year:        2017-2018
Total Taxes:        $7,575.33
1st Installment:        $1,895.19 Paid
2nd Installment:        $1,893.38 Paid


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





3rd Installment:        $1,893.38 Not Yet Due and Payable
4th Installment:        $1,893.38 Not Yet Due and Payable
Assessor's Parcel No:    162-16-410-066
Affects: Lots 31 and 32 in Block 2 in Parcel 3


13.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,666.45
1st Installment:    $917.97 Paid
2nd Installment:    $916.16 Paid
3rd Installment:    $916.16 Not Yet Due and Payable 4th Installment:    $916.16
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-080
Affects: Lot 51 in Block 3 in Parcel 4


14.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $2,933.41 (PER EACH LOT)
1st Installment:    $734.71 Paid
2nd Installment:    $732.90 Paid
3rd Installment:    $732.90 Not Yet Due and Payable 4th Installment:    $732.90
Not Yet Due and Payable
Assessor’s Parcel No.: 162-16-410-070, 071, 072, 075 and 076
Affects: Lots 36, 37, 38, 41 and 42 in Block 3 in Parcel 5


15.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,177.95
1st Installment:    $795.83 Paid
2nd Installment:    $794.04 Paid
3rd Installment:    $794.04 Not Yet Due and Payable 4th Installment:    $794.04
Not Yet Due and Payable
Assessor’s Parcel No.: 162-16-410-083
Affects: Lot 56 in Block 3 in Parcel 5


16.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $6,598.06
1st Installment:    $1,650.85 Paid
2nd Installment:    $1,649.07 Paid


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





3rd Installment:    $1,649.07 Not Yet Due and Payable 4th
Installment:    $1,649.07 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-084
Affects: Lots 57 and 58 in Block 3 in Parcel 5


17.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $24,555.03
1st Installment:    $6,140.10 Paid
2nd Installment:    $6,138.31 Paid
3rd Installment:    $6,138.31 Not Yet Due and Payable 4th
Installment:    $6,138.31 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-088
Affects: Lot 1 of PM 70-30 in Parcel 6


18.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $19,180.05
1st Installment:    $4,796.37 Paid
2nd Installment:    $4,794.56 Paid
3rd Installment:    $4,794.56 Not Yet Due and Payable 4th
Installment:    $4,794.56 Not Yet Due and Payable Assessor’s Parcel No.:
    162-16-410-089
Affects: Lot 2 of PM 70-30 in Parcel 6


19.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,055.69 (PER EACH LOT)
1st Installment:    $765.28 Paid
2nd Installment:    $763.47 Paid
3rd Installment:    $763.47 Not Yet Due and Payable 4th Installment:    $763.47
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-067, 077 and 082
Affects: Lots 33, 43 and 55 in Block 3 in Parcel 7


20.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $2,933.41 (PER EACH LOT)
1st Installment:    $734.71 Paid
2nd Installment:    $732.90 Paid


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





3rd Installment:    $732.90 Not Yet Due and Payable 4th Installment:    $732.90
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-068 and 069
Affects: Lots 34 and 35 in Block 3 in Parcel 7


21.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,666.45
1st Installment:    $917.97 Paid
2nd Installment:    $916.16 Paid
3rd Installment:    $916.16 Not Yet Due and Payable 4th Installment:    $916.16
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-078
Affects: Lot 44 in Block 3 in Parcel 7


22.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $22,111.93
1st Installment:    $5,529.34 Paid
2nd Installment:    $5,527.53 Paid
3rd Installment:    $5,527.53 Not Yet Due and Payable 4th
Installment:    $5,527.53 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-079
Affects: Lot 45 through 50 in Block 3 in Parcel 7


23.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,788.71
1st Installment:    $948.52 Paid
2nd Installment:    $946.73 Paid
3rd Installment:    $946.73 Not Yet Due and Payable 4th Installment:    $946.73
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-085
Affects: Lot 59 in Block 4 in Parcel 7


24.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $10,995.74
1st Installment:    $2,750.27 Paid
2nd Installment:    $2,748.49 Paid


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





3rd Installment:    $2,748.49 Not Yet Due and Payable 4th
Installment:    $2,748.49 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-086
Affects: Lots 60, 61 and 62 in Block 4 in Parcel 7




25.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,422.19 (PER EACH LOT)
1st Installment:    $856.89 Paid
2nd Installment:    $855.10 Paid
3rd Installment:    $855.10 Not Yet Due and Payable
4th Installment:    $855.10 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-073
Affects: Lots 39 in Block 3 in Parcel 8


26.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $3,299.94
1st Installment:    $826.32 Paid
2nd Installment:    $824.54 Paid
3rd Installment:    $824.54 Not Yet Due and Payable 4th Installment:    $824.54
Not Yet Due and Payable Assessor’s Parcel No.: 162-16-410-074
Affects: Lot 40 in Block 3 in Parcel 9




27.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $10,018.43
1st Installment:    $2,505.95 Paid
2nd Installment:    $2,504.16 Paid
3rd Installment:    $2,504.16 Not Yet Due and Payable 4th
Installment:    $2,504.16 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-081
Affects: Lots 52 through 54 in Block 3 in Parcel 10


28.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,331.08
1st Installment:    $1,834.12 Paid


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





2nd Installment:    $1,832.32 Paid
3rd Installment:    $1,832.32 Not Yet Due and Payable 4th
Installment:    $1,832.32 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-063
Affects: Lots 25 and 26 in Block 2 in Parcel 11


29.
General and special State, County and/or City property taxes, including any
personal property taxes and any assessments collected with taxes, payable in
four (4) quarterly installments (due on or before 3rd Monday in August and 1st
Monday in October, January and March, respectively) are as follows:

District Number:    470
Fiscal Year:    2017-2018
Total Taxes:    $7,331.08
1st Installment:    $1,834.12 Paid
2nd Installment:    $1,832.32 Paid
3rd Installment:    $1,832.32 Not Yet Due and Payable 4th
Installment:    $1,832.32 Not Yet Due and Payable Assessor’s Parcel No.:
162-16-410-087
Affects: Lots 63 and 64 in Block 4 in Parcel 12


30.
Any taxes that may be due, but not assessed, for new construction which can be
assessed on the unsecured property rolls, in the Office of the Clark County
Assessor, per Nevada Statute 361.260.

(NONE NOW DUE AND PAYABLE)


31.
Water rights, claims or title to water, whether or not shown by the public
record.



32.
Mineral rights, reservations, easements and exclusions in patent from the State
of Nevada. Recorded    : January 27, 1921 in Book 7 of Deeds, Page 269

Document No.    : 14991, Official Records. Affects: Parcels 1 through 12


33.
Reservations and exclusion of gas and oil rights in a Deed affecting said land
Recorded    : February 18, 1952 in Book 66 of Deeds, Page 54 Document No.    :
381100, Official Records.

Affects: Parcels 1 through 12


34.
Reservations of oil, gas, coal and other hydrocarbon substances and minerals in
a Deed affecting said land Recorded    : March 25, 1957 in Book 124

Document No.    : 102052, Official Records. Affects: Parcels 1 through 12


35.
Dedication of roadways and Easements as indicated or delineated on the Plat of
said Subdivision on file in Book 5 of Plats, Page 22, Official Records.

Affects: Parcels 1 through 5 and 7 through 12


Amended by that certain Order of Vacation recorded June 21, 1962, as Document
No. 297340, of Official Records.


Amended by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


Amended by that certain instrument recorded December 11, 2012 as Instrument No.
201212110001382, Official Records, Clark County, Nevada.




exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





36.
Covenants, conditions and restrictions (but omitting any covenant or restriction
based on race, color, religion, sex, handicap, familial status, or national
origin unless and only to the extent said covenant (a) is exempt under Chapter
42, Section 3607 of the United States Code or (b) relates to handicap but does
not discriminate against handicapped persons) in the Declaration of Restrictions

Recorded    : December 24, 1957 in Book 148 Document No.    : 121291, Official
Records.
Affects: 1 through 12


Modifications(s) of said covenants, conditions and restrictions Recorded
: October 17, 1972 in Book 272

Document No’s. :231058 through 231080 inclusive, Official Records.


Modifications(s) of said covenants, conditions and restrictions Recorded
: March 24, 1983 in Book 1708

Document No’s. :1667267 through 1667279 inclusive, Official Records.


Modifications(s) of said covenants, conditions and restrictions Recorded
: March 24, 1983 in Book 1709

Document No’s. :1668380 through 1668384 inclusive, Official Records.


Modifications(s) of said covenants, conditions and restrictions Recorded
: March 31, 1985 in Book 1712

Document No’s. :1671034 through 1671036 inclusive, Official Records.


Modifications(s) of said covenants, conditions and restrictions Recorded
: April 29, 2008 in Book 20080429 Document No.    :04215, Official Records.

Modifications(s) of said covenants, conditions and restrictions
Recorded    : August 10, 2011 as Instrument No. 20110810-000964, Official
Records.
Modifications(s) of said covenants, conditions and restrictions
Recorded    : January 27, 2017 as Instrument No. 20170127-0001400, Official
Records.


37.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : July 03, 1961 in Book 306 Document No. : 247514, Official Records.
Affects: Lot 46 in Block 3 in Parcel 7


And shown by that ALTA/NSPS Land Title Survey, prepared by Ryan D. Sligar PLS No
21263 with Horizon Surveys dated March 1, 2016 and last revised March 17, 2016,
and designated Job No. 1049-007.03.


38.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : July 03, 1961 in Book 306 Document No. : 247515, Official Records.
Affects: Lots 45 and 46 in Block 3 in Parcel 7




exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





And as shown on the Survey.


39.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : July 03, 1961 in Book 306 Document No. : 247518, Official Records.
Affects: Lots 47 thru 49 in Block 3 in Parcel 7


And as shown on the Survey.


40.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : June 21, 1963 in Book 455 Document No.    : 366416, Official
Records. Affects: Lot 33 in Block 3 in Parcel 7


And as shown on the Survey.


41.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : June 21, 1963 in Book 455 Document No.    : 366422, Official
Records. Affects: Lot 32 in Block 2 in Parcel 3


And as shown on the Survey.




42.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company

For    : power lines
Recorded    : July 3, 1963 in Book 306
Document No.    :247517 Official Records.
Affects: Lots 51 in Block 3 in Parcel 4 and Lots 44, 45 in Block 3 in Parcel 7
and 52, 53 and 54 in Block 3 in
Parcel 10


43.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company and Central Telephone
Company

For    : power and communication lines Recorded    : March 25, 1969 in Book 938
Document No.    : 753312, Official Records.
Affects: Lot 47 in Block 3 in Parcel 7 And as shown on the Survey.
44.
An Easement affecting a portion of said land for the purposes stated herein, and
incidental purposes In Favor of    : Nevada Power Company and Central Telephone
Company

For    : power and communication lines Recorded    : July 24, 1969 in Book 964
Document No.    :774367 Official Records. Affects: Lot 2 Parcel Map No. 70-30 in
Parcel 6


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------







45.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation Recorded    : May 26, 1973 in Book 312 Document
No.    : 271749, Official Records. Affects: Lots 16 thru 20 in Block 2 in Parcel
1


And as shown on the Survey.


46.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : February 09, 1977 in Book 706 Document No.    : 665102, Official
Records.
Affects: Lots 59 through 62 in Block 4 in Parcel 7 And as shown on the Survey.
47.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation Recorded    : January 3, 1978 in Book 829 Document
No.    : 788925, Official Records.
Affects: Lots 16 thru 20 in Block 2 in Parcel 1


And as shown on the Survey.




48.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : August 18, 1978 in Book 932 Document No.    : 891121, Official
Records.
Affects: Lots 16 thru 20 in Block 2 in Parcel 1 And as shown on the Survey.
49.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : August 8, 1988 in Book 880808 Document No.    : 00542, Official
Records.
Affects: Lots 21 and 22 in Block 2 in Parcel 2 And as shown on the Survey.
50.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation Recorded    : July 7, 1990 in Book900702 Document
No.    : 00415, Official Records.


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





Affects: Lots 21 and 22 in Block 2 in Parcel 2 And as shown on the Survey.
51.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : October 4, 1990 in Book 901004 Document No.    : 00609, Official
Records.
Affects: Parcel 7


52.
Dedications and Easements as indicated or delineated on the Plat of said Parcel
Map on file in File 70 of Parcel Maps, Page 30, Official Records.

Affects: Parcel 7


53.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : September 19, 1991 in Book 910919 Document No.    : 00582,
Official Records.
Affects: Parcel 7




54.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : September 14, 1992 in Book 920914 Document No.    : 00909,
Official Records.
Affects: Lot 51 in Parcel 4 And as shown on the Survey.
55.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : February 4, 1993 in Book 930204 Document No.    : 00696, Official
Records.
Affects: Lots 41 and 42 in Block 3 in Parcel 5 And as shown on the Survey.


56.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : January 17, 1995 in Book 950117 Document No.    : 00464, Official
Records.
Affects: Lots 27 thru 30 in Block 2 in Parcel 3


57.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : October 2, 1995 in Book 951002


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





Document No.    : 01005, Official Records.
Affects: Lots 31 and 32 in Block 2 in Parcel 3 And as shown on the Survey.
58.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : Clark County

For    : perpetual avigation
Recorded    : June 12, 1997 in Book 970612 Document No.    : 01741, Official
Records.
Affects: Lots 63 and 64 in Block 4 in Parcel 12 And as shown on the Survey.
59.
An Easement affecting said land and for the purposes stated herein, and
incidental purposes In Favor of    : The MGM Grand-Ballys Monorail Limited
Liability Company

For    : monorail system
Recorded    : September 20, 2000 in Book 20000920 Document No.    : 00201,
Official Records.
Affects: Parcel 1


Defects, liens, encumbrances, amendments or other matters affecting the above
easement estate, whether or not shown in the public records are not shown
herein.


And as shown on the Survey.


60.
A Right of Entry affecting a portion of said land for the purposes stated
herein, and incidental purposes In Favor of    : Nevada Power Company

For    : electric lines
Recorded    : December 16, 2002 in Book 20021216 Document No.    : 01545,
Official Records.
Affects: Lots 16 thru 20 in Parcel 1 And as shown on the Survey.
61.
The terms, covenants, conditions and provisions as contained in an instrument,
entitled "Joinder and Supplemental to Intercreditor Agreement"

Recorded    : June 17, 2009 in Book 20090617 Document No.    : 02748, Official
Records.
Affects: Parcels 1 through 12


62.
The terms, covenants, conditions, easements and provisions as contained in an
instrument, entitled "Access and Parking Easement"

Recorded    :August 10, 2011 in Book 20110810 Document No.    :01477, Official
Records.
Affects: Parcels 1 through 12


First Amendment to Access and Parking Easement
Recorded    : December 23, 2011 as Instrument No. 20111223-0002895, Official
Records.


Second Amendment to Access and Parking Easement
Recorded    : December 5, 2013 as Instrument No. 20131205-0002099, Official
Records.




exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





63.
The terms, covenants, conditions, easements and provisions as contained in an
instrument, entitled "Access and Parking Easement"

Recorded    :August 10, 2011 in Book 20110810 Document No.    :01478, Official
Records.
Affects: Parcels 1 through 12


First Amendment to Access and Parking Easement
Recorded    : October 11, 2013 as Instrument No. 20131011-0002341, Official
Records.


64.
The terms, covenants, conditions, easements and provisions as contained in an
instrument, entitled "Access and Parking Easement"

Recorded    :August 10, 2011 in Book 20110810 Document No.    :01480, Official
Records.
Affects: Parcels 1 through 12


First Amendment to Access and Parking Easement
Recorded    : December 23, 2011 as Instrument No. 20111223-0002896, Official
Records.
Second Amendment to Access and Parking Easement
Recorded    : December 5, 2013 as Instrument No. 20131205-0002100, Official
Records.


65.
Any Easements that were not affected by a vacation or abandonment Recorded
February 14, 2012, in Book 20120214 as Document No. 01112, and

Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records. Affects: Parcels 1 through 12


66.
The terms, covenants, conditions and provisions as contained in an instrument
Recorded February 14, 2012, in Book 20120214 as Document No. 01112, and
Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and

Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records. Affects: Parcels 1 through 12


67.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Nevada Power Company Purpose:    right of entry
Recorded:    May 3, 2012 as Instrument No. 20120503-0001995, Official Records.
Affects: Lots 16 thru 20 in Block 2 in Parcel 1 and Lot 1 in Parcel Map No.
70-30 in Parcel 6


68.
Any irregularities, reservations, easements for public utilities or other
matters in the proceedings occasioning the abandonment or vacation of the
street/road.

Recorded    : December 11, 2012 as Instrument No. 201212110001382, Official
Records. Affects: Parcel 7


69.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Southwest Gas Corporation Purpose:    gas lines
Recorded:    May 21, 2013 as Instrument No. 20130521-0003580, Official Records.
Affects: Parcels 1 and 6


70.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Central Telephone Company d/b/a Centurylink Purpose:    cable
lines


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





Recorded:    September 10, 2013 as Instrument No. 20130910-0002164, Official
Records. Affects: Lots 16 thru 20 and 27 thru 32 in Block 2 in Parcels 1 and 3


And as shown on the Survey.


71.
The terms, covenants, conditions, easements and provisions as contained in an
instrument, entitled "Easement Agreement"

Recorded    :December 5, 2013 as Instrument No. 20131205-0002101, Official
Records. Affects: Parcel 1


72.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company, a Nevada
corporation, d/b/a NV Energy Purpose:    electric lines

Recorded:    May 6, 2014 as Instrument No. 20140506-0001447, Official Records.
Affects: Parcel 1


73.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Las Vegas Valley Water District Purpose:    water lines
Recorded:    July 23, 2014 as Instrument No. 20140723-0000981, Official Records.
Affects: Lot 56 in Block 3 in Parcel 5


And as shown on the Survey.


74.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Las Vegas Valley Water District Purpose:    water lines
Recorded:    July 23, 2014 as Instrument No. 20140723-0000982, Official Records.
Affects: Lot 51 in Block 3 in Parcel 4


And as shown on the Survey.


75.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Las Vegas Valley Water District Purpose:    water lines
Recorded:    July 23, 2014 as Instrument No. 20140723-0000983, Official Records.
Affects: Lot 57 in Block 3 in Parcel 5


And as shown on the Survey.


76.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: In Favor of    :    Las Vegas Valley Water District

For    :    water lines
Recorded    :    July 23, 2014 as Instrument No. 20140723-0000985, Official
Records. Affects: Lot 47 in Parcel 7


And as shown on the Survey.




77.
INTENTIONALLY DELETED (moved to Schedule B Part I, Termination required)



78.
INTENTIONALLY DELETED (moved to Schedule B Part I, Termination required)



exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





79.
Rights and claims of parties in possession by reason of unrecorded leases, if
any, that would be disclosed by an inquiry of the parties, or by an inspection
of said land.



80.
Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land.



81.
Any facts, rights, interests, or claims that are not shown by the Public Records
but that could be ascertained by an inspection of the Land or that may be
asserted by persons in possession of the Land.





END OF SCHEDULE B – SECTION II




exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------










CONDITIONS


1.
The term mortgage, when used herein, shall include deed of trust, trust deed, or
other security instrument.



2.
If the proposed Insured has or acquired actual knowledge of any defect, lien,
encumbrance, adverse claim or other matter affecting the estate or interest or
mortgage thereon covered by this Commitment other than those shown in Schedule B
hereof, and shall fail to disclose such knowledge to the Company in writing, the
Company shall be relieved from liability for any loss or damage resulting from
any act of reliance hereon to the extent the Company is prejudiced by failure to
so disclose such knowledge. If the proposed Insured shall disclose such
knowledge to the Company, or if the Company otherwise acquires actual knowledge
of any such defect, lien, encumbrance, adverse claim or other matter, the
Company at its option may amend Schedule B of this Commitment accordingly, but
such amendment shall not relieve the Company from liability previously incurred
pursuant to paragraph 3 of these Conditions.



3.
Liability of the Company under this Commitment shall be only to the named
proposed Insured and such parties included under the definition of Insured in
the form of policy or policies committed for and only for actual loss incurred
in reliance hereon in undertaking in good faith (a) to comply with the
requirements hereof, or (b) to eliminate exceptions shown in Schedule B, or (c)
to acquire or create the estate or interest or mortgage thereon covered by this
Commitment. In no event shall such liability exceed the amount stated in
Schedule A for the policy or policies committed for and such liability is
subject to the insuring provisions and Conditions and the Exclusions from
Coverage of the form of policy or policies committed for in favor of the
proposed Insured which are hereby incorporated by reference and are made a part
of this Commitment except as expressly modified herein.



4.
This Commitment is a contract to issue one or more title insurance policies and
is not an abstract of title or a report of the condition of title. Any action or
actions or rights of action that the proposed Insured may have or may bring
against the Company arising out of the status of the title to the estate or
interest or the status of the mortgage thereon covered by this Commitment must
be based on and are subject to the provisions of this Commitment.





exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------






Order No.: 42041224-421-421-BB1


FIDELITY NATIONAL FINANCIAL PRIVACY NOTICE
At Fidelity National Financial, Inc., we respect and believe it is important to
protect the privacy of consumers and our customers. This Privacy Notice explains
how we collect, use, and protect any information that we collect from you, when
and to whom we disclose such information, and the choices you have about the use
of that information. A summary of the Privacy Notice is below, and we encourage
you to review the entirety of the Privacy Notice following this summary. You can
opt-out of certain disclosures by following our opt-out procedure set forth at
the end of this Privacy Notice.


Types of Information Collected. You may provide us with certain personal
information about you, like your contact information, address demographic
information, social security number (SSN), driver’s license, passport, other
government ID numbers and/or financial information. We may also receive browsing
information from your Internet browser, computer and/or mobile device if you
visit or use our websites or applications.
How Information is Collected. We may collect personal information from you via
applications, forms, and correspondence we receive from you and others related
to our transactions with you. When you visit our websites from your computer or
mobile device, we automatically collect and store certain information available
to us through your Internet browser or computer equipment to optimize your
website experience.
Use of Collected Information. We request and use your personal information to
provide products and services to you, to improve our products and services, and
to communicate with you about these products and services. We may also share
your contact information with our affiliates for marketing purposes.
When Information Is Disclosed. We may disclose your information to our
affiliates and/or nonaffiliated parties providing services for you or us, to law
enforcement agencies or governmental authorities, as required by law, and to
parties whose interest in title must be determined.
Choices With Your Information. Your decision to submit information to us is
entirely up to you. You can opt-out of certain disclosure or use of your
information or choose to not provide any personal information to us.
Information From Children. We do not knowingly collect information from children
who are under the age of 13, and our website is not intended to attract
children.
Privacy Outside the Website. We are not responsible for the privacy practices of
third parties, even if our website links to those parties’ websites.
International Users. By providing us with your information, you consent to its
transfer, processing and storage outside of your country of residence, as well
as the fact that we will handle such information consistent with this Privacy
Notice.
The California Online Privacy Protection Act. Some FNF companies provide
services to mortgage loan servicers and, in some cases, their websites collect
information on behalf of mortgage loan servicers. The mortgage loan servicer is
responsible for taking action or making changes to any consumer information
submitted through those websites.
Your Consent To This Privacy Notice. By submitting information to us or by using
our website, you are accepting and agreeing to the terms of this Privacy Notice.
Access and Correction; Contact Us. If you desire to contact us regarding this
notice or your information, please contact us at privacy@fnf.com or as directed
at the end of this Privacy Notice.

































exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





FIDELITY NATIONAL FINANCIAL, INC. PRIVACY NOTICE
Fidelity National Financial, Inc. and its majority-owned subsidiary companies
providing title insurance, real estate- and loan-related services
(collectively, “FNF”, “our” or “we”) respect and are committed to protecting
your privacy. We will take reasonable steps to ensure that your Personal
Information and Browsing Information will only be used in compliance with this
Privacy Notice and applicable laws. This Privacy Notice is only in effect for
Personal Information and Browsing Information collected and/or owned by or on
behalf of FNF, including Personal Information and Browsing Information collected
through any FNF website, online service or application (collectively, the
“Website”).
Types of Information Collected
We may collect two types of information from you: Personal Information and
Browsing Information.
Personal Information. FNF may collect the following categories of Personal
Information:
•
contact information (e.g., name, address, phone number, email address);

•
demographic information (e.g., date of birth, gender, marital status);

•
social security number (SSN), driver’s license, passport, and other government
ID numbers;

•
financial account information; and

•
other personal information needed from you to provide title insurance, real
estate- and loan-related services to you.

Browsing Information. FNF may collect the following categories of Browsing
Information:
•
Internet Protocol (or IP) address or device ID/UDID, protocol and sequence
information;

•
browser language and type;

•
domain name system requests;

•
browsing history, such as time spent at a domain, time and date of your visit
and number of clicks;

•
http headers, application client and server banners; and

•
operating system and fingerprinting data.

How Information is Collected
In the course of our business, we may collect Personal Information about you
from the following sources:
•
applications or other forms we receive from you or your authorized
representative;

•
the correspondence you and others send to us;

•
information we receive through the Website;

•
information about your transactions with, or services performed by, us, our
affiliates or nonaffiliated third parties; and

•
information from consumer or other reporting agencies and public records
maintained by governmental entities that we obtain directly from those entities,
our affiliates or others.

If you visit or use our Website, we may collect Browsing Information from you as
follows:
•
Browser Log Files. Our servers automatically log each visitor to the Website and
collect and record certain browsing information about each visitor. The Browsing
Information includes generic information and reveals nothing personal about the
user.

•
Cookies. When you visit our Website, a “cookie” may be sent to your computer. A
cookie is a small piece of data that is sent to your Internet browser from a web
server and stored on your computer’s hard drive. When you visit a website again,
the cookie allows the

website to recognize your computer. Cookies may store user preferences and other
information. You can choose whether or not to accept cookies by changing your
Internet browser settings, which may impair or limit some functionality of the
Website.
Use of Collected Information
Information collected by FNF is used for three main purposes:
•
To provide products and services to you or any affiliate or third party who is
obtaining services on your behalf or in connection with a transaction involving
you.

•
To improve our products and services.

•
To communicate with you and to inform you about our, our affiliates’ and third
parties’ products and services, jointly or independently.

When Information Is Disclosed
We may provide your Personal Information (excluding information we receive from
consumer or other credit reporting agencies) and Browsing Information to various
individuals and companies, as permitted by law, without obtaining your prior
authorization. Such laws do not allow consumers to restrict these disclosures.
Please see the section “Choices With Your Personal Information” to learn how to
limit the discretionary disclosure of your Personal Information and Browsing
Information.
Disclosures of your Personal Information may be made to the following categories
of affiliates and nonaffiliated third parties:
•
to third parties to provide you with services you have requested, and to enable
us to detect or prevent criminal activity, fraud, material misrepresentation, or
nondisclosure;

•
to our affiliate financial service providers for their use to market their
products or services to you;

•
to nonaffiliated third party service providers who provide or perform services
on our behalf and use the disclosed information only in connection with such
services;

•
to nonaffiliated third party service providers with whom we perform joint
marketing, pursuant to an agreement with them to market financial products or
services to you;



exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





•
to law enforcement or other governmental authority in connection with an
investigation, or civil or criminal subpoena or court order;

•
to lenders, lien holders, judgment creditors, or other parties claiming an
interest in title whose claim or interest must be determined, settled, paid, or
released prior to closing; and

•
other third parties for whom you have given us written authorization to disclose
your Personal Information.

We may disclose Personal Information and/or Browsing Information when required
by law or in the good-faith belief that such disclosure is necessary to:
•
comply with a legal process or applicable laws;

•
enforce this Privacy Notice;

•
investigate or respond to claims that any material, document, image, graphic,
logo, design, audio, video or any other information provided by you violates the
rights of a third party; or

•
protect the rights, property or personal safety of FNF, its users or the public.

We maintain reasonable safeguards to keep your Personal Information secure. When
we provide Personal Information to our affiliates or third party service
providers as discussed in this Privacy Notice, we expect that these parties
process such information in compliance with our Privacy Notice or in a manner
that is in compliance with applicable privacy laws. The use of your information
by a business partner may be subject to that party’s own Privacy Notice. Unless
permitted by law, we do not disclose information we collect from consumer or
credit reporting agencies with our affiliates or others without your consent.
We reserve the right to transfer your Personal Information, Browsing
Information, and any other information, in connection with the sale or other
disposition of all or part of the FNF business and/or assets, or in the event of
our bankruptcy, reorganization, insolvency, receivership or an assignment for
the benefit of creditors. You expressly agree and consent to the use and/or
transfer of the foregoing information in connection with any of the above
described proceedings. We cannot and will not be responsible for any breach of
security by a third party or for any actions of any third party that receives
any of the information that is disclosed to us.
Choices With Your Information
Whether you submit Personal Information or Browsing Information to FNF is
entirely up to you. If you decide not to submit Personal Information or Browsing
Information, FNF may not be able to provide certain services or products to you.
The uses of your Personal Information and/or Browsing Information that, by law,
you cannot limit, include:
•
for our everyday business purposes – to process your transactions, maintain your
account(s), to respond to law

•
enforcement or other governmental authority in connection with an investigation,
or civil or criminal subpoenas or court

•
orders, or report to credit bureaus;

•
for our own marketing purposes;

•
for joint marketing with financial companies; and

•
for our affiliates’ everyday business purposes – information about your
transactions and experiences.

You may choose to prevent FNF from disclosing or using your Personal Information
and/or Browsing Information under the following circumstances (“opt-out”):
•
for our affiliates’ everyday business purposes – information about your
creditworthiness; and

•
for our affiliates to market to you.

To the extent permitted above, you may opt-out of disclosure or use of your
Personal Information and Browsing Information by notifying us by one of the
methods at the end of this Privacy Notice. We do not share your personal
information with non-affiliates for their direct marketing purposes.
For California Residents: We will not share your Personal Information and
Browsing Information with nonaffiliated third parties, except as permitted by
California law. Currently, our policy is that we do not recognize “do not track”
requests from Internet browsers and similar devices.
For Nevada Residents: You may be placed on our internal Do Not Call List by
calling (888) 934-3354 or by contacting us via the information set forth at the
end of this Privacy Notice. Nevada law requires that we also provide you with
the following contact information: Bureau of Consumer Protection, Office of the
Nevada Attorney General, 555 E. Washington St., Suite 3900, Las Vegas, NV 89101;
Phone number: (702) 486-3132; email: BCPINFO@ag.state.nv.us.
For Oregon Residents: We will not share your Personal Information and Browsing
Information with nonaffiliated third parties for marketing purposes, except
after you have been informed by us of such sharing and had an opportunity to
indicate that you do not want a disclosure made for marketing purposes.
For Vermont Residents: We will not share your Personal Information and Browsing
Information with nonaffiliated third parties, except as permitted by Vermont
law, such as to process your transactions or to maintain your account. In
addition, we will not share information about your
creditworthiness with our affiliates except with your authorization. For joint
marketing in Vermont, we will only disclose your name, contact information and
information about your transactions.
Information From Children
The Website is meant for adults and is not intended or designed to attract
children under the age of thirteen (13).We do not collect Personal Information
from any person that we know to be under the age of thirteen (13) without
permission from a parent or guardian. By using the Website, you affirm that you
are over the age of 13 and will abide by the terms of this Privacy Notice.


exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------





Privacy Outside the Website
The Website may contain links to other websites. FNF is not and cannot be
responsible for the privacy practices or the content of any of those other
websites.
International Users
FNF’s headquarters is located within the United States. If you reside outside
the United States or are a citizen of the European Union, please note that we
may transfer your Personal Information and/or Browsing Information outside of
your country of residence or the European Union for any of the purposes
described in this Privacy Notice. By providing FNF with your Personal
Information and/or Browsing Information, you consent to our collection and
transfer of such information in accordance with this Privacy Notice.
The California Online Privacy Protection Act
For some FNF websites, such as the Customer CareNet (“CCN”), FNF is acting as a
third party service provider to a mortgage loan servicer. In those instances, we
may collect certain information on behalf of that mortgage loan servicer via the
website. The information which we may collect on behalf of the mortgage loan
servicer is as follows:
•
first and last name;

•
property address;

•
user name and password;

•
loan number;

•
social security number - masked upon entry;

•
email address;

•
three security questions and answers; and

•
IP address.

The information you submit through the website is then transferred to your
mortgage loan servicer by way of CCN. The mortgage loan servicer is responsible
for taking action or making changes to any consumer information submitted
through this website. For example, if you believe that your payment or user
information is incorrect, you must contact your mortgage loan servicer.
CCN does not share consumer information with third parties, other than (1) those
with which the mortgage loan servicer has contracted to interface with the CCN
application, or (2) law enforcement or other governmental authority in
connection with an investigation, or civil or criminal subpoenas or court
orders. All sections of this Privacy Notice apply to your interaction with CCN,
except for the sections titled “Choices with Your Information” and “Access and
Correction.” If you have questions regarding the choices you have with regard to
your personal information or how to access or correct your personal information,
you should contact your mortgage loan servicer.
Your Consent To This Privacy Notice
By submitting Personal Information and/or Browsing Information to FNF, you
consent to the collection and use of the information by us in compliance with
this Privacy Notice. Amendments to the Privacy Notice will be posted on the
Website. Each time you provide information to us, or we receive information
about you, following any amendment of this Privacy Notice will signify your
assent to and acceptance of its revised terms for all previously collected
information and information collected from you in the future. We may use
comments, information or feedback that you submit to us in any manner that we
may choose without notice or compensation to you.
Accessing and Correcting Information; Contact Us
If you have questions, would like to access or correct your Personal
Information, or want to opt-out of information sharing with our affiliates for
their marketing purposes, please send your requests to privacy@fnf.com or by
mail or phone to:
Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204 Attn: Chief Privacy Officer (888) 934-3354




exhibit102finalexhibi_image8.jpg [exhibit102finalexhibi_image8.jpg]

--------------------------------------------------------------------------------






Order No.: 42041224-421-421-BB1




Note: Notice of Available Title Insurance and Escrow Discounts


Your transaction may qualify for one of the discounts shown below. In order to
receive these discounts, you will need to contact your escrow officer or a
company representative to determine if you qualify and to request the discount.
Your escrow officer or company representative will provide a full description of
the terms, conditions and requirements associated with each discount.
Available Title Insurance Discounts (These discounts will apply to all
transactions where the company is issuing a policy of title insurance, including
such transactions where the company is not providing escrow closing services.
CREDIT FOR PRELIMINARY TITLE REPORTS AND/OR COMMITMENT CANCELLATION CHARGES ON
SUBSEQUENT POLICIES
Where an order was cancelled and no major change in the title has occurred since
the issuance of the original report or commitment, and the order is reopened
within 24 - 36 months, all or a portion of the charge previously paid upon the
cancellation of the report or commitment may be credited on a subsequent policy
charge.
SHORT TERM RATE
The Short Term Rate is a reduction of the applicable insurance rate which is
allowable only when the current order is placed within 60 months from the date
of issuance of a prior policy of title insurance to the vested owner or an
assignee of the interest insured. The short term rate is 80% of the Basic Rate.
Unless otherwise stated, the reduction only applies to policies priced at 80% or
greater of the basic rate. This reduction does not apply to Short Sale
transactions or to any surcharge calculated on the basic rate.
PRIOR POLICY DISCOUNT (APPLICABLE TO ZONE 2, DIRECT OPERATIONS ONLY)
The Prior Policy Discount will apply when a seller or borrower provides a copy
of their owner’s policy upon opening escrow. T he prior policy rate is 70% of
the applicable owner’s title premium. This discount may not be used in
combination with any other discount and can only be used in transactions
involving property located in Zone 2 (Zone 2 includes all Nevada counties except
Clark, Lincoln and Nye) that are handled by a direct operation of the FNF Family
of Companies.
CHURCHES OR CHARITABLE NON-PROFIT ORGANIZATIONS
On properties used as a church or for charitable purposes within the scope of
the normal activities of such entities the charge for a policy shall be 50% to
70% of the appropriate title insurance rate, depending on the type of coverage
selected. This discount shall not apply to charges for loan policies issued
concurrently with an owner’s policy.
EMPLOYEE RATE
No charge shall be made to employees of the Company, its subsidiary or
affiliated companies (including employees on approved retirement) for policies
issued in connection with financing, refinancing, sale or purchase of the
employee’s bonafide home property. Waiver of such charges is authorized only in
connection with those costs which the employee would be obligated to pay, by
established custom, as a party to the transaction.
INVESTOR RATE
This rate is available for individuals, groups of individuals or entities
customarily engaged in real estate investments. The parties must provide
reasonable proof that they currently hold title to or have transferred title to
three (3) or more investment properties in the State of Nevada within the past
twelve (12) months to qualify for this rate. On a sale transaction, the investor
rate is 70% of the basic rate. This reduction does not apply to any surcharge
calculated on the basic rate. On a refinance transaction or where the investor
is obtaining a loan subsequent to a purchase, the rate shall be 85% of the
applicable rate with a minimum charge of $385.00. The loan discount shall only
apply to transactions priced under Section 5.1 B (1b) of the title insurance
rate manual. This rate is available upon request only.
Available Escrow Discounts These discounts will apply only to the escrow fee
portion of your settlement charges, and the discounts will apply only if the
company is issuing a policy of title insurance in conjunction with providing
escrow services.
SENIOR CITIZEN RATE
If a valid identification is provided, principals to a given transaction who
qualify as Senior Citizens (55 year of age and over) shall be charged 70% of
their portion of the escrow fee wherein a valid identification is provided. This
discount shall only apply on residential resale transactions wherein the
principal resides in the subject property. This discount may not be used in
combination with any other escrow rate discount. This rate is available upon
request only.
MILITARY DISCOUNT
Any person on active military duty or a Veteran of the U.S. Armed Forces shall
be charged 80% of their portion of the escrow fee. A copy of a current military
identification card or a copy of the DD-214 (Certificate of Release or Discharge
from Active Duty) must be provided. This discount may not be used in combination
with any other discount. This rate is for sale transaction and it is available
upon request only.
FIRST TIME HOMEBUYER RATE (APPLICABLE TO ZONE 2 ONLY)
A first time homebuyer of an owner-occupied residential property shall be
charged 75% of their portion of the escrow fee, provided reasonable evidence is
presented that this is their first home. Applies to all counties except Clark,
Lincoln and Nye. This discount may not be used in combination with any other
discount. This rate is for sale transactions and it is available upon request
only.





--------------------------------------------------------------------------------





EMPLOYEE RATES
An employee will not be charged an escrow fee for the purchase, sale or
refinance of the employee's primary residence. The employee must be a principal
to the transaction and the request for waiver of fees must be submitted to
Management prior to approval.
INVESTOR RATE
This rate is available for individuals, groups of individuals or entities
customarily engaged in real estate transactions. The parties must provide
reasonable proof that they currently hold title to or have transferred title to
three (3) or more investment properties within the State of Nevada within the
past twelve (12) months to qualify for this rate. The charge is 70% of their
portion of the escrow fee. This discount may not be used in combination with any
other discount. This rate is for sale transactions and it is available upon
request, only.







--------------------------------------------------------------------------------






ATTACHMENT ONE (Revised 05-06-16)


CALIFORNIA LAND TITLE ASSOCIATION STANDARD COVERAGE POLICY – 1990
EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys' fees or expenses
which arise by reason of:
1.
(a) Any law, ordinance or governmental regulation (including but not limited to
building or zoning laws, ordinances, or regulations) restricting, regulating,
prohibiting or relating (i) the occupancy, use, or enjoyment of the land; (ii)
the character, dimensions or location of any improvement now or hereafter
erected on the land; (iii) a separation in ownership or a change in the
dimensions or area of the land or any parcel of which the land is or was a part;
or (iv) environmental protection, or the effect of any violation of these laws,
ordinances or governmental regulations, except to the extent that a notice of
the enforcement thereof or a notice of a defect, lien, or encumbrance resulting
from a violation or alleged violation affecting the land has been recorded in
the public records at Date of Policy.

(b) Any governmental police power not excluded by (a) above, except to the
extent that a notice of the exercise thereof or notice of a defect, lien or
encumbrance resulting from a violation or alleged violation affecting the land
has been recorded in the public records at Date of Policy.
2.
Rights of eminent domain unless notice of the exercise thereof has been recorded
in the public records at Date of Policy, but not excluding from coverage any
taking which has occurred prior to Date of Policy which would be binding on the
rights of a purchaser for value without knowledge.

3.
Defects, liens, encumbrances, adverse claims or other matters:

(a)
whether or not recorded in the public records at Date of Policy, but created,
suffered, assumed or agreed to by the insured claimant;

(b)
not known to the Company, not recorded in the public records at Date of Policy,
but known to the insured claimant and not disclosed in writing to the Company by
the insured claimant prior to the date the insured claimant became an insured
under this policy;

(c)
resulting in no loss or damage to the insured claimant;

(d)
attaching or created subsequent to Date of Policy; or

(e)
resulting in loss or damage which would not have been sustained if the insured
claimant had paid value for the insured mortgage or for the estate or interest
insured by this policy.

4.
Unenforceability of the lien of the insured mortgage because of the inability or
failure of the insured at Date of Policy, or the inability or failure of any
subsequent owner of the indebtedness, to comply with the applicable doing
business laws of the state in which the land is situated.

5.
Invalidity or unenforceability of the lien of the insured mortgage, or claim
thereof, which arises out of the transaction evidenced by the insured mortgage
and is based upon usury or any consumer credit protection or truth in lending
law.

6.
Any claim, which arises out of the transaction vesting in the insured the estate
of interest insured by this policy or the transaction creating the interest of
the insured lender, by reason of the operation of federal bankruptcy, state
insolvency or similar creditors' rights laws.

EXCEPTIONS FROM COVERAGE - SCHEDULE B, PART I
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys' fees or expenses) which arise by reason of:
1.
Taxes or assessments which are not shown as existing liens by the records of any
taxing authority that levies taxes or assessments on real property or by the
public records.

Proceedings by a public agency which may result in taxes or assessments, or
notices of such proceedings, whether or not shown by the records of such agency
or by the public records.
2.
Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of the land or which may
be asserted by persons in possession thereof.

3.
Easements, liens or encumbrances, or claims thereof, not shown by the public
records.

4.
Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or
any other facts which a correct survey would disclose, and which are not shown
by the public records.

5.
(a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b) or (c) are shown by
the public records.

6.
Any lien or right to a lien for services, labor or material not shown by the
public records.



CLTA HOMEOWNER'S POLICY OF TITLE INSURANCE (12-02-13) ALTA HOMEOWNER'S POLICY OF
TITLE INSURANCE
EXCLUSIONS
In addition to the Exceptions in Schedule B, You are not insured against loss,
costs, attorneys' fees, and expenses resulting from:
1.
Governmental police power, and the existence or violation of those portions of
any law or government regulation concerning:

a.
building;

b.
zoning;

c.
land use;

d.
improvements on the Land;

e.
land division; and

f.
environmental protection.

This Exclusion does not limit the coverage described in Covered Risk 8.a., 14,
15, 16, 18, 19, 20, 23 or 27.
2.
The failure of Your existing structures, or any part of them, to be constructed
in accordance with applicable building codes. This Exclusion does not limit the
coverage described in Covered Risk 14 or 15.

3.
The right to take the Land by condemning it. This Exclusion does not limit the
coverage described in Covered Risk 17.

4.
Risks:

a.
that are created, allowed, or agreed to by You, whether or not they are recorded
in the Public Records;

b.
that are Known to You at the Policy Date, but not to Us, unless they are
recorded in the Public Records at the Policy Date;

c.
that result in no loss to You; or

d.
that first occur after the Policy Date - this does not limit the coverage
described in Covered Risk 7, 8.e., 25, 26, 27 or 28.






--------------------------------------------------------------------------------





5.
Failure to pay value for Your Title.

6.
Lack of a right:

a.
to any land outside the area specifically described and referred to in paragraph
3 of Schedule A; and

b.
in streets, alleys, or waterways that touch the Land.

This Exclusion does not limit the coverage described in Covered Risk 11 or 21.
7.
The transfer of the Title to You is invalid as a preferential transfer or as a
fraudulent transfer or conveyance under federal bankruptcy, state insolvency, or
similar creditors’ rights laws.

8.
Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or
subsidence.

9.
Negligence by a person or an Entity exercising a right to extract or develop
minerals, water, or any other substances.

LIMITATIONS ON COVERED RISKS
Your insurance for the following Covered Risks is limited on the Owner’s
Coverage Statement as follows:
•For Covered Risk 16, 18, 19, and 21 Your Deductible Amount and Our Maximum
Dollar Limit of Liability shown in Schedule A. The deductible amounts and
maximum dollar limits shown on Schedule A are as follows:
Our Maximum Dollar


Covered Risk 16:
Your Deductible Amount
1.00% of Policy Amount Shown in Schedule A or $2,500.00
Limit of Liability
$ 10,000.00
 
(whichever is less)
 
Covered Risk 18:
1.00% of Policy Amount Shown in Schedule A or $5,000.00
$
25,000.00




Covered Risk 19:
(whichever is less)
1.00% of Policy Amount Shown in Schedule A or $5,000.00


$ 25,000.00


 
(whichever is less)
 
Covered Risk 21:
1.00% of Policy Amount Shown in Schedule A or $2,500.00 (whichever is less)
$
5,000.00





2006 ALTA LOAN POLICY (06-17-06) EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys' fees, or expenses
that arise by reason of:
1.
(a) Any law, ordinance, permit, or governmental regulation (including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to

(i)
the occupancy, use, or enjoyment of the Land;

(ii)
the character, dimensions, or location of any improvement erected on the Land;

(iii)
the subdivision of land; or

(iv)
environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.
(b) Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 6.
2.
Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.
Defects, liens, encumbrances, adverse claims, or other matters

(a)
created, suffered, assumed, or agreed to by the Insured Claimant;

(b)
not Known to the Company, not recorded in the Public Records at Date of Policy,
but Known to the Insured Claimant and not d isclosed in writing to the Company
by the Insured Claimant prior to the date the Insured Claimant became an Insured
under this policy;

(c)
resulting in no loss or damage to the Insured Claimant;

(d)
attaching or created subsequent to Date of Policy (however, this does not modify
or limit the coverage provided under Covered Risk 11, 13 or 14); or

(e)
resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Insured Mortgage.

4.
Unenforceability of the lien of the Insured Mortgage because of the inability or
failure of an Insured to comply with applicable doing-business laws of the state
where the Land is situated.

5.
Invalidity or unenforceability in whole or in part of the lien of the Insured
Mortgage that arises out of the transaction evidenced by the Insured Mortgage
and is based upon usury or any consumer credit protection or truth-in-lending
law.

6.
Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors’ rights laws, that the transaction creating the lien of the
Insured Mortgage, is

(a)
a fraudulent conveyance or fraudulent transfer, or

(b)
a preferential transfer for any reason not stated in Covered Risk 13(b) of this
policy.

7.
Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the Insured Mortgage in the Public Records. This Exclusion
does not modify or limit the coverage provided under Covered Risk 11(b).

The above policy form may be issued to afford either Standard Coverage or
Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the
following Exceptions from Coverage:
EXCEPTIONS FROM COVERAGE
{Except as provided in Schedule B - Part II,{ t{or T}his policy does not insure
against loss or damage, and the Company will not pay costs, attorneys’ fees or
expenses, that arise by reason of:
{PART I
{The above policy form may be issued to afford either Standard Coverage or
Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the
following Exceptions from Coverage:





--------------------------------------------------------------------------------





1.
(a) Taxes or assessments that are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
Public Records; (b) proceedings by a public agency that may result in taxes or
assessments, or notices of such proceedings, whether or not shown by the records
of such agency or by the Public Records.

2.
Any facts, rights, interests, or claims that are not shown by the Public Records
but that could be ascertained by an inspection of the Land or that may be
asserted by persons in possession of the Land.

3.
Easements, liens or encumbrances, or claims thereof, not shown by the Public
Records.

4.
Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land and not shown by the Public Records.

5.
(a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b), or (c) are shown by
the Public Records.

6.
Any lien or right to a lien for services, labor or material not shown by the
Public Records.}

PART II
In addition to the matters set forth in Part I of this Schedule, the Title is
subject to the following matters, and the Company insures against loss or damage
sustained in the event that they are not subordinate to the lien of the Insured
Mortgage:}


2006 ALTA OWNER’S POLICY (06-17-06) EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys' fees, or expenses
that arise by reason of:
1.
(a) Any law, ordinance, permit, or governmental regulation (including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to

(i)
the occupancy, use, or enjoyment of the Land;

(ii)
the character, dimensions, or location of any improvement erected on the Land;

(iii)
the subdivision of land; or

(iv)
environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.
(b) Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 6.
2.
Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.
Defects, liens, encumbrances, adverse claims, or other matters

(a)
created, suffered, assumed, or agreed to by the Insured Claimant;

(b)
not Known to the Company, not recorded in the Public Records at Date of Policy,
but Known to the Insured Claimant and not disclosed in writing to the Company by
the Insured Claimant prior to the date the Insured Claimant became an Insured
under this policy;

(c)
resulting in no loss or damage to the Insured Claimant;

(d)
attaching or created subsequent to Date of Policy (however, this does not modify
or limit the coverage provided under Covered Risk 9 and 10); or

(e)
resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Title.

4.
Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors’ rights laws, that the transaction vesting the Title as
shown in Schedule A, is

(a)
a fraudulent conveyance or fraudulent transfer; or

(b)
a preferential transfer for any reason not stated in Covered Risk 9 of this
policy.

5.
Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the deed or other instrument of transfer in the Public
Records that vests Title as shown in Schedule A.

The above policy form may be issued to afford either Standard Coverage or
Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the
following Exceptions from Coverage:
EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage, and the Company will not pay
costs, attorneys’ fees or expenses, that arise by reason of:
{The above policy form may be issued to afford either Standard Coverage or
Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the
following Exceptions from Coverage:
1.
(a) Taxes or assessments that are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
Public Records; (b) proceedings by a public agency that may result in taxes or
assessments, or notices of such proceedings, whether or not shown by the records
of such agency or by the Public Records.

2.
Any facts, rights, interests, or claims that are not shown in the Public Records
but that could be ascertained by an inspection of the Land or that may be
asserted by persons in possession of the Land.

3.
Easements, liens or encumbrances, or claims thereof, not shown by the Public
Records.

4.
Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land and that are not shown by the Public Records.

5.
(a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b), or (c) are shown by
the Public Records.

6.
Any lien or right to a lien for services, labor or material not shown by the
Public Records. }

7.
{Variable exceptions such as taxes, easements, CC&R’s, etc. shown here.}



ALTA EXPANDED COVERAGE RESIDENTIAL LOAN POLICY – ASSESSMENTS PRIORITY (04-02-15)
EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:
1.
(a) Any law, ordinance, permit, or governmental regulation (including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to

(i)
the occupancy, use, or enjoyment of the Land;






--------------------------------------------------------------------------------





(ii)
the character, dimensions, or location of any improvement erected on the Land;

(iii)
the subdivision of land; or

(iv)
environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.
(b) Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.
2.
Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.
Defects, liens, encumbrances, adverse claims, or other matters

(a)
created, suffered, assumed, or agreed to by the Insured Claimant;

(b)
not Known to the Company, not recorded in the Public Records at Date of Policy,
but Known to the Insured Claimant and not disclosed in writing to the Company by
the Insured Claimant prior to the date the Insured Claimant became an Insured
under this policy;

(c)
resulting in no loss or damage to the Insured Claimant;

(d)
attaching or created subsequent to Date of Policy (however, this does not modify
or limit the coverage provided under Covered Risk 11, 16, 17, 18, 19, 20, 21,
22, 23, 24, 27 or 28); or

(e)
resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Insured Mortgage.

4.
Unenforceability of the lien of the Insured Mortgage because of the inability or
failure of an Insured to comply with applicable doing-business laws of the state
where the Land is situated.

5.
Invalidity or unenforceability in whole or in part of the lien of the Insured
Mortgage that arises out of the transaction evidenced by the Insured Mortgage
and is based upon usury, or any consumer credit protection or truth-in-lending
law. This Exclusion does not modify or limit the coverage provided in Covered
Risk 26.

6.
Any claim of invalidity, unenforceability or lack of priority of the lien of the
Insured Mortgage as to Advances or modifications made after the Insured has
Knowledge that the vestee shown in Schedule A is no longer the owner of the
estate or interest covered by this policy. This Exclusion does not modify or
limit the coverage provided in Covered Risk 11.

7.
Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching subsequent to Date of Policy.
This Exclusion does not modify or limit the coverage provided in Covered Risk
11(b) or 25.

8.
The failure of the residential structure, or any portion of it, to have been
constructed before, on or after Date of Policy in accordance with applicable
building codes. This Exclusion does not modify or limit the coverage provided in
Covered Risk 5 or 6.

9.
Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors’ rights laws, that the transaction creating the lien of the
Insured Mortgage, is

(a)
a fraudulent conveyance or fraudulent transfer, or

(b)
a preferential transfer for any reason not stated in Covered Risk 27(b) of this
policy.

10.
Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or
subsidence.

11.
Negligence by a person or an Entity exercising a right to extract or develop
minerals, water, or any other substances.








--------------------------------------------------------------------------------






EXHIBIT A LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1: (TOWERS) (APN 162-16-410-060)


Lots 16 through 20 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re- recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 2: (TERRACES) (APN 162-16-410-061 and 062)


Lots 21 through 24 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re- recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 3: (TERRACES FOUR) (APN 162-16-410-064, 065 and 066)


Lots 27 through 32 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re- recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.
PARCEL 4: (WINNICK) (APN 162-16-410-080)


Lot 51 in Block Three (3) of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, page 22, as recorded in the office of the County Recorder of
Clark County, Nevada.


Together with the West 10 Feet of that certain pedestrian walkway abutting the
Easterly line of said Lot by that certain Order of Vacation recorded June 21,
1962, as Document No. 297340, of Official Records.


Together with those portions of Winnick Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-





--------------------------------------------------------------------------------





recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.
PARCEL 5: (FOUNTAINS) (APN 162-16-410-070, 071, 072, 075, 076, 083 and 084)


Lots 36 through 38, 41, 42 and 56 through 58 in Block Three (3) of Flamingo
Estates, as shown by map thereof on file in Book 5 of Plats, page 22, as
recorded in the office of the County Recorder of Clark County, Nevada.


Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re- recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 6: (SUITES) (APN 162-16-410-088 and 089)


That portion of the Southwest Quarter (SW ¼) of Section 16, Township 21 South,
Range 61 East M.D.M., being a portion of Block Four (4) of Flamingo Estates, as
shown by map thereof on file in Book 5 of Plats, page 22, as recorded in the
office of the County Recorder of Clark County, Nevada described as follows:


Lots 1 and 2 of that certain Parcel Map on file in File 70 of Parcel Maps, Page
30, recorded September 19, 1991 as Document No. 00581 in Book 910919, of
Official Records. in the Office of the County Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue, Audrie Street and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded
March 23, 2012, in Book 20120323 as Document No. 01850, of Official Records.


PARCEL 7: (APN 162-16-410-067, 068, 069, 077, 078, 079, 082, 085 and 086)


Lots 33, 34, 35, 43, 44, 45, 46, 47, 48, 49, 50 and 55 in Block Three (3); and
Lots 59, 60, 61 and 62 in Block Four (4) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.


Together with those portions of Winnick Road, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded
March 23, 2012, in Book 20120323 as Document No. 01850, of Official Records.


PARCEL 8: (APN 162-16-410-073)
Lot 39 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.


TOGETHER WITH that portion of the pedestrian walkway lying Westerly of and
adjacent to the West line of said Lot 39, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-





--------------------------------------------------------------------------------





recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.


PARCEL 9: (APN 162-16-410-074)


Lot 40 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.


TOGETHER WITH that portion of the pedestrian walkway lying Easterly of and
adjacent to the East line of said Lot 40, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re- recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 10: (APN 162-16-410-081)


Lots 52, 53 and 54 in Block Three (3) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.


TOGETHER WITH that certain vacated walkway 10 feet wide adjoining Lot 52 on the
West boundary, as disclosed by an Order of Vacation recorded June 21, 1962 in
Book 368 as Document No. 297340, Official Records.


Together with those portions of Winnick Road and the alley vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re- recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 11: (APN 162-16-410-063)
Lots 25 and 26 in Block Two (2) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re- recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.




PARCEL 12: (PLAZA) (APN 162-16-410-087)


Lots 63 and 64 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with that portion of Winnick Avenue as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded
February 16, 2012, in Book 20120216 as Document No. 01146 and Re-recorded March
23, 2012, in Book 20120323 as Document No. 01850, of Official Records.







--------------------------------------------------------------------------------





APN: 162-16-410-060 thru 089







--------------------------------------------------------------------------------






EXHIBIT G
FORM OF DEED


GRANT, BARGAIN AND SALE DEED


FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, VEGAS
DEVELOPMENT LLC, a Delaware limited liability company (“Grantor”), hereby
GRANTS, BARGAINS, SELLS, and CONVEYS to VEGAS DEVELOPMENT LAND OWNER, a Delaware
limited liability company, with an address of 8329 W. Sunset Road, Suite 210,
Las Vegas, Nevada 89113, that certain real property located in the County of
Clark, State of Nevada, more particularly described in Exhibit A attached hereto
and incorporated herein by this reference (the “Land”);
TOGETHER WITH all and singular the tenements, hereditaments and appurtenances
thereunto belonging, or in anywise appertaining, including, without limitation,
all buildings and other structures on the Land, and the reversion and
reversions, remainder and remainders, rents, issues and profits thereof; and
SUBJECT TO (i) taxes and assessments for the current fiscal year, not due or
delinquent, and any and all taxes and assessments levied or assessed after the
recording date hereof, which includes the lien of supplemental taxes, if any;
and (ii) all reservations, easements, rights of way, encumbrances, liens,
covenants, conditions, restrictions, obligations, liabilities and all other
matters as may appear of record or apparent upon inspection of the Land or an
accurate survey of the Land.


[Signature and acknowledgement appear on following pages.]





--------------------------------------------------------------------------------





DATED effective as of the ___ day of ________, 2017.


VEGAS DEVELOPMENT LLC, a Delaware limited liability company


By:                    
Name:                    
Title:                    





--------------------------------------------------------------------------------





ACKNOWLEDGMENT
STATE OF _________________    
            
COUNTY OF _______________    


This instrument was acknowledged before me on _________________, 2017, by


__________________________ as ______________________________ of VEGAS
DEVELOPMENT LLC.




                    
_______________________________
(Seal, if any)
(Signature of Notarial Officer)








--------------------------------------------------------------------------------





EXHIBIT A


LEGAL DESCRIPTION
[to be attached]









--------------------------------------------------------------------------------






EXHIBIT H
MEMBERSHIP INTEREST ASSIGNMENT AND ASSUMPTION AGREEMENT
MEMBERSHIP INTEREST ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) of
[________] (“New Property Owner”), dated as of [__________], 2017 by and between
VEGAS DEVELOPMENT LLC, a Delaware limited liability company (“Assignor”), and
EASTSIDE CONVENTION CENTER, LLC, a Delaware limited liability company
(“Assignee”).
WHEREAS, the New Property Owner has been formed as a Delaware limited liability
company, pursuant to a Certificate of Formation, as filed in the office of the
Secretary of State of the State of Delaware on November [ ], 2017, and the
Operating Agreement of the New Property Owner, dated as of November [ ], 2017
(the “Operating Agreement”);
WHEREAS, Assignee is the sole member of the New Property Owner under the
Operating Agreement;
WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Agreement, dated as of November [__], 2017 (the “PSA”), pursuant to which
Assignor has agreed to sell and convey and Assignee has agreed to purchase and
acquire all of the membership interests in New Property Owner;
WHEREAS, New Property Owner is the owner of that certain parcel of real property
and the buildings and other improvements, if any, constructed thereon, having
Clark County Assessor Parcel Numbers of 162-16-410-060 through 162-16-410-089,
inclusive, Clark County, Nevada, which property is more particularly described
in the PSA;
WHEREAS, Assignor now desires to assign to Assignee all of Assignor’s interest
in the New Property Owner; and
WHEREAS, Assignee now desires to accept such assignment of such interest and
desires to be admitted to the New Property Owner as sole member of New Property
Owner; and
WHEREAS, the undersigned, to accomplish the foregoing, desire to amend the
Operating Agreement in the manner set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party, and in further
consideration of the mutual covenants and agreements contained in the PSA, the
parties hereto hereby covenant and agree as follows:
1.    Assignment. Notwithstanding any provision in the Operating Agreement to
the contrary, upon the execution of this Assignment, Assignor hereby transfers,
assigns, conveys and delivers to Assignee, all of the membership interests in,
including without limitation, the profits, losses, capital, property and
distributions of, the New Property Owner and all other right, title and interest
in and to the New Property Owner of Assignor (the “Interest”). From and after
the date hereof, Assignor shall have no right, title or interest in or to the
New Property Owner or to the







--------------------------------------------------------------------------------





membership interests in, or the profits, losses, capital, property and
distributions of, the New Property Owner, whether arising on, prior to or after
the date hereof.
2.    Assumption. Assignee hereby expressly accepts the assignment, transfer and
conveyance to it of all of Assignor’s right, title and interest to the Interest,
and notwithstanding any provision in the Operating Agreement to the contrary,
contemporaneously with the assignment described in paragraph 1 above, Assignee
shall be admitted to the New Property Owner as a member of the New Property
Owner.
3.    Books and Records. Assignee shall take all actions necessary under
applicable laws and the Operating Agreement, including causing the amendment of
the Operating Agreement, to evidence the cessation of Assignor as a member the
New Property Owner and the admission of Assignee to the New Property Owner as a
member of the New Property Owner.
4.    Future Cooperation. Assignor and Assignee shall cooperate with one another
from and after the date hereof to execute such further assignments, releases,
assumptions, amendments of the Operating Agreement, notifications and other
documents as may be reasonably requested for the purpose of giving effect to, or
evidencing or giving notice of, the transactions contemplated by this
Assignment.
5.    Entire Agreement. This Assignment, together with those provisions of the
PSA which expressly survive the Closing (as defined in the PSA) and the delivery
of this Assignment, collectively, represent the entire agreement between the
parties hereto and supersede all prior understandings, oral and written, between
Assignor and Assignee and may not be amended except in a writing executed and
delivered by Assignor and Assignee.
6.    Miscellaneous.
(a)    This Assignment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, grantees and assigns.
(b)    This Assignment may be executed in counterparts, each of which shall be
deemed to be an original but all of which shall be one and the same document.
(c)    This Assignment shall be construed and interpreted in accordance with,
and governed by, the substantive law of the State of Nevada, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
law.
(d)    Except as hereby amended, the Operating Agreement shall remain in full
force and effect.
[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Assignment on the date
first above written.
ASSIGNOR:


VEGAS DEVELOPMENT LLC, a Delaware limited liability company
By:        
Name:
Title:


ASSIGNEE:

EASTSIDE CONVENTION CENTER, LLC, a Delaware limited liability company
By:        
Name:
Title:













--------------------------------------------------------------------------------






EXHIBIT I
CERTIFICATE OF NON-FOREIGN STATUS


GRANTOR:    VEGAS DEVELOPMENT LLC, a Delaware limited liability company
GRANTEE:
EASTSIDE CONVENTION CENTER, LLC, a Delaware limited liability company

PROPERTY:    Clark County Assessor Parcel Numbers of 162-16-410-060 through
162-16-410-089, inclusive, Clark County, Nevada
            
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a United States real property interest (“USRPI”)
must withhold tax if the transferor is a foreign person. For U.S. tax purposes
(including Section 1445 of the Code), the owner of a disregarded entity (which
has legal title to a U.S. real property interest under local law) will be the
transferor of the property and not the disregarded entity. For U.S. tax
purposes, (i) Grantor is an entity that is disregarded as separate from its sole
member, VICI Properties 1 LLC; (ii) VICI Properties 1 LLC is an entity that is
disregarded as separate from its sole member, VICI Properties L.P.; and (iii)
VICI Properties L.P. is an entity that is disregarded as separate from VICI
Properties Inc. (“Member”). Therefore, Member is treated as the transferor of
the property for U.S. tax purposes. To inform Grantee that withholding of tax is
not required upon the disposition of an ownership interest in U.S. real property
by Member, the undersigned hereby certifies the following:


Member, a Maryland corporation, indirectly owns 100% of the equity of Grantor,
which is a disregarded entity;
Member is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as such terms are defined in the Code and the Treasury
Regulations);
Member is not a disregarded entity;
Member’s U.S. employer identification number is 81-4177147; and
Member’s office address is:
8329 W. Sunset Road, Suite 210
Las Vegas, Nevada 89113
Attention: John Payne, President & CEO


Member understands that this certification may be disclosed to the Internal
Revenue Service by Grantee and that any false statement contained herein could
be punished by fine, imprisonment, or both.


Under penalties of perjury, the undersigned declares that he has examined this
certification and to the best of his knowledge and belief, it is true, correct
and complete, and he further declares that he has authority to sign this
document on behalf of Grantor in the capacity set forth below.





--------------------------------------------------------------------------------





[Signature on following page]
                        
                            
Dated: [__________], 2017.


VICI PROPERTIES INC.,
a Maryland corporation
 
By:
 
 
Name:
 
Title:
















--------------------------------------------------------------------------------


 


exhibit102finalexhibi_image9.jpg [exhibit102finalexhibi_image9.jpg]


EXHIBIT J-1
OWNER’S CERTIFICATE




With respect to that certain real property located in Clark County, Nevada (the
“Subject Property”) described in the Commitment for Title Insurance issued by
FIDELITY NATIONAL INSURANCE COMPANY (“Fidelity”) under Commitment Number
________ (the “Title Commitment”), Vegas Development LLC, a Delaware limited
liability company (“Owner”), hereby states as of _______, 2017 (the “Effective
Date”), as follows:
  
1.
To the knowledge of the undersigned, without investigation or inquiry, as of the
date hereof, there is no material work being done by or on behalf of Owner at
the Subject Property, other than in connection with ordinary maintenance and
repair, or as shown on the Title Commitment and/or on Schedule A attached
hereto;



2.
To the knowledge of the undersigned, without investigation or inquiry, as of the
date hereof, there are no present violations of any covenants, conditions or
restrictions that are shown on the Title Commitmentand

3.
To the knowledge of the undersigned, without investigation or inquiry, as of the
date hereof, there are no tenants, lessees or parties in possession of any
material portion of the Subject Property under agreements with Owner except
those which are in possession under written leases which do not contain any
options or rights of first refusal to purchase the Subject Property or any part
thereof.

Neither any present nor future manager, member, advisor, trustee, director,
officer, employee, beneficiary, shareholder, participant, direct or indirect
partner or agent of Owner, shall have any personal liability, directly or
indirectly, under or in connection with this Owner’s Affidavit; and Fidelity
hereby waives any and all such personal liability. The limitations of liability
provided in this paragraph are in addition to, and not in limitation of, any
applicable limitation on liability provided by law or by any other contract,
agreement or instrument.
This Owner’s Affidavit is given for the purpose of inducing Fidelity to issue
the policy or policies of title insurance on or about the date hereof insuring
an interest in the Subject Property (the “Policies”) and which Policies may
provide coverage as to the matters listed above. Owner agrees to indemnify and
hold harmless each of the Fidelity against actual, out-of-pocket losses it





--------------------------------------------------------------------------------





incurs due to valid claims made by the insureds under the Policies arising from
the failure of any of the foregoing certifications to be true and correct in any
material respect.
[Signature appears on the following page.]

















































--------------------------------------------------------------------------------





This Owner’s Certificate was executed by Owner as of the date first set forth
above.
OWNER:
_____________________________




By:                        
Name:                        
Title:                        











































--------------------------------------------------------------------------------





SCHEDULE A


CONSTRUCTION PROJECTS


[]







--------------------------------------------------------------------------------


 


EXHIBIT J-2
AFFIDAVIT AND INDEMNITY


The undersigned, in his/her capacity as [________________] of Vegas Development
LLC, a Delaware limited liability company (“Owner”), being first duly sworn, on
oath, deposes and says the following, with respect to that certain real property
located in Clark County, Nevada (the “Subject Property”) described in the
Commitment for Title Insurance issued by FIDELITY NATIONAL TITLE INSURANCE
COMPANY ( “Fidelity”) under Commitment Number ______ (the “Title Commitment”):




1.
The undersigned hereby certifies to his or her actual, current knowledge,
without investigation or inquiry, as of ______, 2017:



(a)
as of the date hereof, there is no material work being done by or on behalf of
Owner at the Subject Property, other than in connection with ordinary
maintenance and repair, or as shown on the Title Commitment and/or on Schedule A
attached hereto; and

    
(b)
There are no tenants, lessees or parties in possession of any material portion
of the Subject Property under agreements with Owner except those which are in
possession under written leases which do not contain any options or rights of
first refusal to purchase the Subject Property or any part thereof.

2.
Owner hereby agrees to indemnify and hold harmless Fidelity against any actual,
out-of-pocket losses which it suffers by virtue of any valid claim made under
the endorsement attached hereto as Exhibit A (the “Endorsement”) arising from
the failure of any of the foregoing certifications to be true and correct in any
material respect. Owner understands that such losses may include court costs and
reasonable attorney’s fees expended by Fidelity in defending the title or
interest of the insured against such claim.



3.
Owner makes these statements and gives the aforesaid indemnity for the purpose
of inducing Fidelity to issue the Endorsement to the owner’s policy or policies
issued pursuant to the Title Commitment.



4.
Neither any present nor future manager, member, advisor, trustee, director,
officer, employee, beneficiary, shareholder, participant, direct or indirect
partner or agent of Owner, shall have any personal liability, directly or
indirectly, under or in connection with this affidavit; and Fidelity hereby
waives any and all such personal liability. The limitations of liability
provided in this paragraph are in addition to, and not in limitation of, any
applicable limitation on liability provided by law or by any other contract,
agreement or instrument.



[Signature appears on following page.]


    



--------------------------------------------------------------------------------

 


This Affidavit and Indemnity was executed by Owner as of the date set forth
above.




OWNER:


________________________
    




By:                    
Name:                    
Title:                    




STATE OF NEVADA     )
) ss.
COUNTY OF CLARK     )
On this     
appeared before me, a Notary Public,
    
    
personally known or proven to me to be the person(s) whose name(s) is/are
subscribed to the above instrument, who acknowledged that he/she/they executed
the instrument for the purposes therein contained.


    
Notary Public
My commission expires:     
































 



--------------------------------------------------------------------------------

 


SCHEDULE A


CONSTRUCTION PROJECTS


[]


















































































 



--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF ENDORSEMENT


(See attached.)






 



--------------------------------------------------------------------------------


 


EXHIBIT K
SELLER’S CERTIFICATE REGARDING REPRESENTATIONS AND WARRANTIES
Reference is made to that certain Purchase and Sale Agreement dated as of
November [__], 2017 (the “PSA”) by and between VEGAS DEVELOPMENT LLC, a Delaware
limited liability company (“Seller”) and EASTSIDE CONVENTION CENTER, LLC, a
Delaware limited liability company (“Buyer”). Capitalized terms used herein but
not defined shall have the meanings ascribed to them in the PSA.


In accordance with Section 6.2[(j)] of the PSA, Seller hereby certifies that the
representations and warranties of Seller contained in Section 7.2 of the PSA are
true, correct and complete in all material respects as of the date hereof.












[update reps here before Closing as applicable]























































--------------------------------------------------------------------------------

 




Seller has executed this certificate as of the [__] day of [________], 2017.




SELLER:
VEGAS DEVELOPMENT LLC, a Delaware limited liability company
By:        
Name:
Title:









--------------------------------------------------------------------------------


 


EXHIBIT L
BUYER’S CERTIFICATE REGARDING REPRESENTATIONS AND WARRANTIES
Reference is made to that certain Purchase and Sale Agreement dated as of
November [__], 2017 (the “PSA”) by and between VEGAS DEVELOPMENT LLC, a Delaware
limited liability company (“Seller”) and EASTSIDE CONVENTION CENTER, LLC, a
Delaware limited liability company (“Buyer”). Capitalized terms used herein but
not defined shall have the meanings ascribed to them in the PSA.


In accordance with Section 6.3[(f)] of the PSA, Buyer hereby certifies that the
representations and warranties of Buyer contained in Section 7.1 of the PSA are
true, correct and complete in all material respects as of the date hereof.












[update reps here before Closing as applicable]























































--------------------------------------------------------------------------------

 


Seller has executed this certificate as of the [__] day of [________], 2017.




BUYER:
EASTSIDE CONVENTION CENTER, LLC, a Delaware limited liability company
By:        
Name:
Title:









--------------------------------------------------------------------------------






EXHIBIT N
BILL OF SALE
THIS BILL OF SALE (this “Bill of Sale”) is made as of [________], 2017 (the
“Effective Date”) by and between VEGAS DEVELOPMENT LLC, a Delaware limited
liability company (“Assignor”), and [________], a Delaware limited liability
company (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of November [__], 2017 (the “PSA”), by and between Assignor and
Eastside Convention Center, LLC, a Delaware limited liability company (“Buyer”),
Assignor agreed to sell to Buyer, inter alia, all of the membership interests in
Assignee, the owner of certain real property, the improvements located thereon
and certain rights appurtenant thereto, all as more particularly described in
the PSA. Initially capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to such terms in the PSA; and


WHEREAS, the PSA provides, inter alia, that Assignor shall transfer to Assignee
certain personal property and intangible property.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:
1.Transfer of Personal Property and Intangible Property. Assignor hereby sells,
assigns, transfers and conveys to Assignee all of its right, title and interest
in and to all of the Personal Property and Intangible Property, and Assignee
hereby purchases and accepts all of Assignor’s right, title and interest in and
to all of the Personal Property and Intangible Property, as of the Effective
Date, on the terms set forth in this Bill of Sale.
2.Limitation on Liability. Except as expressly set forth in the PSA, this Bill
of Sale is made without any covenant, warranty or representation by, or recourse
against, Assignor.
3.Miscellaneous. This Bill of Sale and the obligations of the parties hereunder
shall be binding upon and inure to the benefit of the parties hereto, their
respective legal representatives, successors and assigns, shall be governed by
and construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within said State and may not be
modified or amended in any manner other than by a written agreement signed by
the party to be charged therewith.
4.Severability. If any term or provision of this Bill of Sale or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Bill of Sale or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Bill of Sale shall be valid and enforced to the fullest extent
permitted by law.
5.Counterparts. This Bill of Sale may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Assignment to be
effective as of the Effective Date.
ASSIGNOR:

VEGAS DEVELOPMENT LLC,
a Delaware limited liability company


By:____________________________
Name:
Title:








Acknowledged and agreed:
ASSIGNEE:

[_____________________]

By:____________________________
Name:
Title:





